Exhibit 10.1

 

 

AMENDED AND RESTATED LOAN AGREEMENT

Dated as of December 22, 2015

 

 

HORIZON GLOBAL CORPORATION,

CEQUENT PERFORMANCE PRODUCTS, INC., and

CEQUENT CONSUMER PRODUCTS, INC.,

as the U.S. Borrowers,

CEQUENT UK LIMITED,

as the UK Borrower,

CEQUENT TOWING PRODUCTS OF CANADA LTD.,

as the Canadian Borrower,

and the other Obligors party hereto from time to time

 

 

BANK OF AMERICA, N.A.,

as Agent

 

 

BANK OF AMERICA, N.A.,

as Sole Lead Arranger and Sole Bookrunner

 

 



--------------------------------------------------------------------------------

SECTION 1  

DEFINITIONS; RULES OF CONSTRUCTION

     1   

1.1

 

Definitions

     1   

1.2

 

Accounting Terms

     66   

1.3

 

Uniform Commercial Code/PPSA

     66   

1.4

 

Certain Matters of Construction

     66   

1.5

 

Currency Equivalents

     67   

1.6

 

Interpretation (Québec)

     67    SECTION 2  

CREDIT FACILITIES

     68   

2.1

 

Revolver Commitment

     68   

2.2

 

Canadian Letter of Credit Facility

     73   

2.3

 

UK Letter of Credit Facility

     75   

2.4

 

U.S. Letter of Credit Facility

     78   

2.5

 

Resignation of Issuing Banks

     81   

2.6

 

Effect of Amendment and Restatement

     81    SECTION 3  

INTEREST, FEES AND CHARGES

     81   

3.1

 

Interest

     81   

3.2

 

Fees

     84   

3.3

 

Computation of Interest, Fees, Yield Protection

     85   

3.4

 

Reimbursement Obligations

     85   

3.5

 

Illegality

     86   

3.6

 

Inability to Determine Rates

     86   

3.7

 

Increased Costs; Capital Adequacy

     86   

3.8

 

Mitigation

     87   

3.9

 

Funding Losses

     88   

3.10

 

Maximum Interest

     88    SECTION 4  

LOAN ADMINISTRATION

     89   

4.1

 

Manner of Borrowing and Funding Revolver Loans

     89   

4.2

 

Defaulting Lender

     91   

4.3

 

Number and Amount of Interest Period Loans; Determination of Rate

     92   

4.4

 

Borrower Agent

     92   

4.5

 

One Obligation

     92   

4.6

 

Effect of Termination

     93   

4.7

 

Limitation on Borrowings

     93    SECTION 5  

PAYMENTS

     94   

5.1

 

General Payment Provisions

     94   

5.2

 

Repayment of Revolver Loans

     94   

5.3

 

Payment of Other Obligations

     94   

5.4

 

Marshaling; Payments Set Aside

     95   

5.5

 

Application and Allocation of Payments

     95   

5.6

 

Dominion Account

     99   

5.7

 

Account Stated

     99   

5.8

 

Taxes

     99   

5.9

 

Lender Tax Information

     108   

5.10

 

Nature and Extent of Each Borrower’s Liability

     110   

5.11

 

Currency Matters

     115   



--------------------------------------------------------------------------------

SECTION 6  

CONDITIONS PRECEDENT

     116   

6.1

 

Conditions Precedent to Closing Date

     116   

6.2

 

Conditions Precedent to All Credit Extensions

     118    SECTION 7  

COLLATERAL

     118   

7.1

 

Grant of Security Interest

     118   

7.2

 

Cash Collateral

     119   

7.3

 

Collateral Assignment of Leases

     119   

7.4

 

Limitations

     119    SECTION 8  

COLLATERAL ADMINISTRATION

     119   

8.1

 

Borrowing Base Reports; Reallocation of U.S. Availability

     119   

8.2

 

Accounts

     120   

8.3

 

Inventory

     121   

8.4

 

[Reserved.]

     121   

8.5

 

Deposit Accounts

     121   

8.6

 

General Provisions

     121    SECTION 9  

REPRESENTATIONS AND WARRANTIES

     122   

9.1

 

General Representations and Warranties

     122    SECTION 10  

COVENANTS AND CONTINUING AGREEMENTS

     132   

10.1

 

Affirmative Covenants

     132   

10.2

 

Negative Covenants

     143   

10.3

 

Financial Covenant

     154    SECTION 11  

EVENTS OF DEFAULT; REMEDIES ON DEFAULT

     154   

11.1

 

Events of Default

     154   

11.2

 

Remedies upon Default

     157   

11.3

 

License

     158   

11.4

 

Setoff

     158   

11.5

 

Remedies Cumulative; No Waiver

     158    SECTION 12  

AGENT

     159   

12.1

 

Appointment, Authority and Duties of Agent

     159   

12.2

 

Security Trustees

     160   

12.3

 

Agreements Regarding Collateral and Borrower Materials

     164   

12.4

 

Reliance By Agent

     166   

12.5

 

Action Upon Default

     166   

12.6

 

Ratable Sharing

     166   

12.7

 

Indemnification

     166   

12.8

 

Successor Agent and Co-Agents

     167   

12.9

 

Limitation on Responsibilities of Agent

     167   

12.10

 

Due Diligence and Non-Reliance

     168   

12.11

 

Remittance of Payments and Collections

     168   

12.12

 

Individual Capacities

     169   

12.13

 

Titles

     169   

12.14

 

Bank Product Providers

     169   

12.15

 

No Third Party Beneficiaries

     169   

12.16

 

Authorization Regarding Intercreditor Agreement

     169   

12.17

 

Withholding Taxes

     169   

 

-iii-



--------------------------------------------------------------------------------

SECTION 13  

BENEFIT OF AGREEMENT; ASSIGNMENTS

     170   

13.1

 

Successors and Assigns

     170   

13.2

 

Participations

     170   

13.3

 

Assignments

     171   

13.4

 

Replacement of Certain Lenders

     172    SECTION 14  

MISCELLANEOUS

     172   

14.1

 

Consents, Amendments and Waivers

     172   

14.2

 

Indemnity

     173   

14.3

 

Notices and Communications

     173   

14.4

 

Performance of Obligors’ Obligations

     174   

14.5

 

Credit Inquiries

     175   

14.6

 

Severability

     175   

14.7

 

Cumulative Effect; Conflict of Terms

     175   

14.8

 

Counterparts; Execution

     175   

14.9

 

Entire Agreement

     175   

14.10

 

Relationship with Lenders

     175   

14.11

 

No Advisory or Fiduciary Responsibility

     175   

14.12

 

Confidentiality

     176   

14.13

 

Certifications Regarding Term Loan Documents

     176   

14.14

 

GOVERNING LAW

     176   

14.15

 

Consent to Forum

     177   

14.16

 

Waivers by Obligors

     177   

14.17

 

Patriot Act Notice and “Know Your Client/Customer” Checks

     178   

14.18

 

Canadian Anti-Money Laundering Legislation

     178   

14.19

 

NO ORAL AGREEMENT

     178   

14.20

 

Process Agent

     178   

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A    Assignment Exhibit B    Assignment Notice Exhibit C-1    Form of
In-Transit Inventory Lien Waiver Exhibit C-2    Form of Vendor Lien Waiver
Exhibit D    Form of Perfection Certificate Exhibit E    Form of Special
Irrevocable Power of Attorney Exhibit F    Form of Notice of Borrowing

 

Schedule 1.1(A)    Existing Letters of Credit Schedule 1.1(B)    Commitments of
Lenders Schedule 9.1.3    Governmental Licenses Schedule 9.1.5    Real Property
Schedule 9.1.6    Disclosed Matters Schedule 9.1.12    Subsidiaries Schedule
9.1.13    Insurance Schedule 9.1.23    Material Contracts Schedule 10.2.1   
Existing Debt Schedule 10.2.2    Existing Liens Schedule 10.2.4    Existing
Investments Schedule 10.2.5    Permitted Asset Dispositions Schedule 10.2.9   
Existing Affiliate Transactions Schedule 10.2.10    Existing Restrictive
Agreements

 

-iv-



--------------------------------------------------------------------------------

AMENDED AND RESTATED LOAN AGREEMENT

THIS AMENDED AND RESTATED LOAN AGREEMENT is dated as of December 22, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), and is by and among HORIZON GLOBAL CORPORATION, a Delaware
corporation (“Parent Borrower”), CEQUENT PERFORMANCE PRODUCTS, INC., a Delaware
corporation (“Cequent Performance”), CEQUENT CONSUMER PRODUCTS, INC., an Ohio
corporation (“Cequent Consumer”), CEQUENT UK LIMITED, a company incorporated in
England and Wales with company number 08081641 (“Cequent UK”), CEQUENT TOWING
PRODUCTS OF CANADA LTD., a company formed under the laws of the Province of
Ontario (“Cequent Canada”, and together with Parent Borrower, Cequent
Performance, Cequent Consumer, and Cequent UK, collectively, “Borrowers”), the
other Persons from time to time party to this Agreement as Obligors (as defined
herein), the financial institutions party to this Agreement from time to time as
Lenders, and BANK OF AMERICA, N.A., a national banking association, in its
capacity as agent for itself and the other Secured Parties (“Agent”).

R E C I T A L S:

Parent Borrower, Cequent Performance, Cequent Consumer, certain Lenders, and
Agent are party to that certain Loan Agreement dated as of June 30, 2015 (as
amended, restated or otherwise modified prior to the date hereof, the “Original
Loan Agreement”), pursuant to which Agent and such Lenders made certain loans
and other financial accommodations to such Borrowers;

Borrowers have elected to exercise their rights under Section 2.1.7 of the
Original Loan Agreement to seek an increase in the Commitments up to an
aggregate principal amount of $99,000,000 and, subject to the terms and
conditions set forth in this Agreement, the Lenders party hereto have agreed to
modify their respective Commitments to the levels described on Schedule 1.1(B)
hereto;

Borrowers, Lenders and Agent desire to amend in certain respects and restate in
its entirety the Original Loan Agreement as set forth herein; and

Borrowers have requested that Lenders provide credit facilities to Borrowers to
finance their mutual and collective business enterprise. Lenders are willing to
provide the credit facilities on the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree that the Original Loan Agreement shall be amended and restated to read in
its entirety as set forth herein, and the parties further agree as follows:

SECTION 1

DEFINITIONS; RULES OF CONSTRUCTION

1.1 Definitions. As used herein, the following terms have the meanings set forth
below:

“Account” as defined in the UCC or the PPSA, as applicable, and in any event
shall include all rights to payment for goods sold or leased, or for services
rendered, whether or not they have been earned by performance.

“Account Debtor” a Person obligated under an Account, Chattel Paper or General
Intangible.



--------------------------------------------------------------------------------

“Accounts Formula Amount” the Canadian Accounts Formula Amount or the U.S.
Accounts Formula Amount, as the context requires.

“Acquisition” a transaction or series of transactions resulting in
(a) acquisition of a business, division or substantially all assets of a Person;
(b) record or beneficial ownership of 50% or more of the Equity Interests of a
Person; or (c) merger, consolidation or combination of a Borrower or Subsidiary
with another Person.

“Acquisition Lease Financing” any sale or transfer by the Parent Borrower or any
Subsidiary of any property, real or personal, that is acquired pursuant to a
Permitted Acquisition, in an aggregate amount not to exceed $20,000,000 at any
time after the Original Closing Date, which property is rented or leased by the
Parent Borrower or such Subsidiary from the purchaser or transferee of such
property, so long as the proceeds from such transaction consist solely of cash.

“Affiliate” with respect to a specified Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Indemnitees” Agent and its officers, directors, employees, Affiliates,
branches, agents and attorneys, including, without limitation, the Security
Trustees.

“Agent Professionals” attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.

“Agreed Security Principles” shall mean, with respect to only the Foreign
Facility Obligations and the Foreign Obligors that are not U.S. Obligors,
principles in recognition of certain legal and practical difficulties in
obtaining effective guarantees and security from such Foreign Obligors in
jurisdictions in which it has been agreed that a Lien on Collateral will be
granted in order to secure the Foreign Facility Obligations, and the agreement
that in such jurisdictions or with respect to the Foreign Facility Obligations
of such Foreign Obligors:

(a) general statutory limitations, financial assistance, capital maintenance,
corporate benefit, corporate interest (vennootschappelijk belang), fraudulent
preference, “thin capitalization” rules, tax restrictions or costs, retention of
title claims, liquidity maintenance and similar principles may limit the ability
of any such Foreign Obligor to provide a guarantee or security or may require
that the guarantee or security be limited by an amount or otherwise;

(b) the consent of certain supervisory boards, works councils or other external
bodies or persons may be required under Applicable Law in such jurisdiction to
enable any such Foreign Obligor to provide a guarantee or security, and such
Foreign Obligor shall use best efforts to obtain such consent, but such
guarantee and/or security shall not be required unless such consent has been
received;

(c) any such Foreign Obligor will not be required to give guarantees or enter
into Security Documents if it would conflict with the fiduciary duties of the
directors, officers, managers (or equivalent) of such Foreign Obligor or
contravene any legal prohibition or would result in (or in a material risk of)
personal or criminal liability on the part of any directors, officers, managers
(or equivalent) of any such Foreign Obligor;

 

-2-



--------------------------------------------------------------------------------

(d) the Liens (including, for the avoidance of doubt, the maximum amount secured
thereunder to the extent required by any Applicable Law) securing the Foreign
Facility Obligations and the extent of their perfection will be agreed by Agent
and the Borrower Agent, taking into account the cost (including material adverse
tax consequences or material adverse effects on interest deductibility and stamp
duty, notarization and registration fees) to such Foreign Obligors of providing
such Liens so as to ensure that it is not excessive in light of the benefit
accruing to the Foreign Facility Secured Parties;

(e) in certain jurisdictions it may be either legally impossible or impractical
(such impossibility or impracticality to be agreed by Agent and the Borrower
Agent) to grant guarantees or create Liens over certain categories of assets in
which event such guarantees will not be granted and Liens will not be taken over
such assets; provided that, to the extent a change in law makes it possible or
practical to grant a Lien where it was previously considered impossible or
impractical, such Foreign Obligors will provide such guarantees and/or Liens
subject to these Agreed Security Principles as soon as reasonably practicable;

(f) no such Foreign Obligor shall be required to guarantee or grant Liens to
secure the Foreign Facility Obligations to the extent that providing such
guarantee or Liens would result in material adverse tax consequences (including
creation of any investment in United States property under Section 956 of the
Code) to an Obligor or a Subsidiary of an Obligor, as reasonably determined by
Borrower Agent in consultation with Agent; and

(g) perfection of Liens, when required, and other legal formalities will be
completed as soon as reasonably practicable and, in any event, within the time
periods specified in the relevant Security Documents or this Agreement (as such
times may be extended by Agent in its reasonable discretion if the relevant
provision so allows).

As of the Closing Date, the Obligors agree that no condition of any of the types
described in the foregoing clauses (a) through (g) exists, and that the Agreed
Security Principles shall not, as of the Closing Date, limit the guarantees
provided and Liens granted by the Foreign Obligors on the Closing Date.

“Agreement Currency” as defined in Section 1.5.

“Allocable Amount” as defined in Section 5.10.3.

“Alternative Incremental Debt” any Debt incurred by a U.S. Obligor in the form
of one or more series of secured or unsecured bonds, debentures, notes or
similar instruments or in the form of loans; provided that

(a) if such Debt is secured, (i) such Debt shall be secured only by a Lien on
the Collateral securing the Term Loan Debt having the same priorities in the
Term Priority Collateral and the Revolver Priority Collateral as the Term Loan
Debt (or on a junior basis) and shall not be secured by any properties or assets
of any Obligor other than the Collateral securing the Term Loan Debt (provided
that if such Debt is in the form of loans, it may be secured by Liens on the
Collateral only on a junior basis to the Liens on the Collateral securing the
Obligations), (ii) the security agreements relating to such Debt shall be
substantially similar to the Term Loan Security Documents (with such differences
as are reasonably satisfactory to Agent and other than, in the case of Debt
secured on a junior basis, with respect to priority) and (iii) such Debt shall
be subject to a customary intercreditor agreement in form and substance
reasonably satisfactory to Agent,

 

-3-



--------------------------------------------------------------------------------

(b) such Debt does not mature earlier than the date that is 91 days after the
Latest Maturity Date in effect hereunder at the time of incurrence thereof and
has a weighted average life to maturity no shorter than the Term Loan Debt with
the Latest Maturity Date in effect at the time of incurrence of such Debt,

(c) the definitive documentation in respect of such Debt (i) contains covenants,
events of default and other terms that are customary for similar Debt in light
of then-prevailing market conditions and (ii) shall not contain additional
covenants or events of default not otherwise applicable to the Term Loan Debt or
the Loans or covenants more restrictive than the covenants applicable to the
Term Loan Debt or the Loans; provided that the foregoing clause (ii) shall not
apply to covenants or events of default applicable only to periods after the
Latest Maturity Date in effect immediately prior to the establishment of such
Debt; provided further that any such Debt may include additional covenants or
events of default not otherwise applicable to the Term Loan Debt or the Loans or
covenants more restrictive than the covenants applicable to the Term Loan Debt
or the Loans in each case prior to the Latest Maturity Date in effect
immediately prior to the establishment of such Debt so long as this Agreement is
amended to provide all of the Lenders with the benefits of such additional
covenants, events of default or more restrictive covenants,

(d) such Debt does not provide for any mandatory prepayment, redemption or
repurchase (other than upon a change of control, fundamental change, conversion
or exchange in the case of convertible or exchangeable Debt, customary asset
sale or event of loss mandatory offers to purchase, and customary acceleration
rights after an event of default) prior to the date that is 91 days after the
Latest Maturity Date in effect hereunder at the time of incurrence of such Debt;
provided that any such Debt secured by Liens on a pari passu basis with the
Liens on the Collateral securing the Term Loan Debt (any such Debt, “Pari Passu
Alternative Incremental Debt”) may be subject to a mandatory prepayment offer
from the Net Proceeds of any event that triggers a mandatory prepayment of the
Term Loan Debt so long as the holders of such Debt receive no more than their
ratable share of such prepayment (such ratable share to be calculated by
reference to the outstanding amount of such Debt, the outstanding amount of the
Term Loan Debt and the outstanding amount of Pari Passu Permitted Term Loan
Refinancing Debt, in each case immediately prior to such prepayment),

(e) at the time of incurrence of such Alternative Incremental Debt, (i) no
Default shall have occurred and be continuing hereunder nor any “Default” under
and as defined in the Term Loan Agreement, both immediately prior to and
immediately after giving effect to the incurrence of such Alternative
Incremental Debt and (ii) the representations and warranties of each Obligor set
forth in the Loan Documents and the Term Loan Documents shall be true and
correct in all material respects (or in all respects if qualified by
materiality) on and as of such date; and

(f) such Debt is not guaranteed by any Person other than U.S. Obligors.

Alternative Incremental Debt will include any Registered Equivalent Notes issued
in exchange therefor.

“AML Legislation” as defined in Section 14.17.

“Anti-Corruption Laws” all laws, rules, and regulations of any jurisdiction
applicable to any Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

 

-4-



--------------------------------------------------------------------------------

“Applicable Law” all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles
(including, without limitation, any banking, exchange control, financial
assistance, minimum capitalization, fraudulent conveyance, mandatory labor
advice or similar rules or regulations), and all provisions of constitutions,
treaties, statutes, rules, regulations, orders and decrees of Governmental
Authorities.

“Applicable Lenders” (a) with respect to the Canadian Borrower, the Canadian
Lenders, (b) with respect to the UK Borrower, the UK Lenders, and (c) with
respect to the U.S. Borrowers, the U.S. Lenders.

“Applicable Margin” the margin set forth below, as determined by the average
daily Total Availability for the last Fiscal Quarter:

 

Level

   Average Daily
Availability    U.S. Base Rate
Loans, Canadian
Base Rate Loans
and Canadian
Prime Rate
Loans, UK Base
Rate Loans
(other than the
FILO Loans)     Canadian BA
Rate Loans,
LIBOR Revolver
Loans
(other than the
FILO Loans)     Base Rate FILO
Loans     LIBOR FILO
Loans  

I

   > $75,000,000      0.25 %      1.25 %      1.00 %      2.00 % 

II

   > $50,000,000 and <
$75,000,000      0.50 %      1.50 %      1.25 %      2.25 % 

III

   > $25,000,000 and <
$50,000,000      0.75 %      1.75 %      1.50 %      2.50 % 

IV

   < $25,000,000      1.00 %      2.00 %      1.75 %      2.75 % 

Until the six-month anniversary of the Original Closing Date, margins shall be
determined as if Level III were applicable. Thereafter, margins shall be subject
to increase or decrease by Agent on the first day of the calendar month
following each Fiscal Quarter end. If Agent is unable to calculate average daily
Total Availability for a Fiscal Quarter due to Borrowers’ failure to deliver any
Borrowing Base Report when required hereunder, then, at the option of Agent or
Required Lenders, margins shall be determined as if Level IV were applicable
until the first day of the calendar month following its receipt.

“Approved Fund” any Person (other than a natural Person) engaged in making,
purchasing, holding or otherwise investing in commercial loans in its ordinary
course of activities.

“Asset Disposition” a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including any disposition in connection
with a sale-leaseback transaction or synthetic lease.

“Assignment” an assignment agreement between a Lender and an Eligible Assignee,
in the form of Exhibit A or otherwise satisfactory to Agent.

“Assumed Preferred Stock” any preferred stock or preferred equity interests of
any Person that becomes a Subsidiary after the Original Closing Date; provided
that (a) such preferred stock or preferred equity interests exist at the time
such Person becomes a Subsidiary and are not created in contemplation of or in
connection with such Person becoming a Subsidiary and (b) the aggregate
liquidation value of all such outstanding preferred stock and preferred equity
interests shall not exceed $10,000,000 at any time outstanding, less the
aggregate principal amount of Debt incurred and outstanding pursuant to
Section 10.2.1(a)(x).

 

-5-



--------------------------------------------------------------------------------

“Availability Reserve” the Canadian Availability Reserve, the UK Availability
Reserve and/or the U.S. Availability Reserve, as the context requires.

“Bank of America” Bank of America, N.A., a national banking association, and its
successors and assigns.

“Bank of America (Canada)” Bank of America (acting through its Canada branch).

“Bank of America (London)” Bank of America (acting through its London branch).

“Bank of America Indemnitees” Bank of America, Bank of America (Canada), Bank of
America (London), and their respective officers, directors, employees,
Affiliates, branches, agents and attorneys.

“Bank Product” any of the following products, services or facilities extended to
any Borrower or Affiliate of a Borrower by a Lender or any of its Affiliates or
branches: (a) Cash Management Services; (b) products under Hedging Agreements;
(c) commercial credit card and merchant card services; (d) Supply Chain Finance
Arrangements; and (e) other banking products or services, other than Letters of
Credit.

“Bank Product Reserve” the Canadian Bank Product Reserve, the UK Bank Product
Reserve and/or the U.S. Bank Product Reserve, as the context requires.

“Base Incremental Amount” as of any date, an amount equal to (a) $25,000,000
less (b) the aggregate principal amount of Incremental Term Commitments
established prior to such date under the Term Loan Agreement in reliance on the
Base Incremental Amount less (c) the aggregate principal amount of Alternative
Incremental Debt established prior to such date in reliance on the Base
Incremental Amount.

“Base Rate” Canadian Base Rate and/or U.S. Base Rate, as the context requires.

“Base Rate Loan” a Canadian Base Rate Loan, UK Base Rate Loan and/or U.S. Base
Rate Loan, as the context requires.

“Board” the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrowed Money” with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments or (iii) accrues interest or is a type upon which interest charges
are customarily paid (excluding trade payables owing in the Ordinary Course of
Business); (b) Capital Lease Obligations and (c) reimbursement obligations with
respect to letters of credit.

“Borrower Agent” as defined in Section 4.4.

“Borrower Group” a group consisting of (a) the Canadian Borrower, (b) the UK
Borrower, or (c) the U.S. Borrowers, as the context requires.

 

-6-



--------------------------------------------------------------------------------

“Borrower Group Commitment” with respect to the commitment of (a) a Canadian
Lender, its Canadian Revolver Commitment, (b) a UK Lender, its UK Revolver
Commitment and (c) a U.S. Lender, its U.S. Revolver Commitment. The term
“Borrower Group Commitments” means (i) the Borrower Group Commitment of all
Canadian Lenders, (ii) the Borrower Group Commitment of all UK Lenders, or
(iii) the Borrower Group Commitment of all U.S. Lenders, as the context
requires. To the extent any Lender has more than one Borrower Group Commitment,
each such Commitment shall be considered as a separate Commitment for purposes
of this definition.

“Borrower Materials” Borrowing Base Reports, Compliance Certificates and other
information, reports, financial statements and other materials delivered by
Borrowers hereunder, as well as other Reports and information provided by Agent
to Lenders.

“Borrowing” a group of Loans that are made or converted together on the same day
and have the same interest option and, if applicable, Interest Period.

“Borrowing Base” (a) the Canadian Borrowing Base, (b) the UK Borrowing Base,
and/or (c) the U.S. Borrowing Base, as the context requires.

“Borrowing Base Report” a report of each Borrowing Base and the Total Borrowing
Base by Borrower Agent, on behalf of Borrowers, together with information
regarding any retention of title from vendors to UK Borrower, all in form and
substance satisfactory to Agent.

“Borrowing Base Trigger Period” the period (a) commencing on the day that an
Event of Default occurs or U.S. Adjusted Availability is less than or equal to,
for 2 consecutive Business Days, the lesser of (i) 15% of the U.S. Borrowing
Base or (ii) 15% of the aggregate amount of all U.S. Revolver Commitments; and
(b) continuing until no Event of Default exists and, during each of the
preceding 30 consecutive days, U.S. Adjusted Availability has been greater than
the lesser of (i) 15% of the U.S. Borrowing Base or (ii) 15% of the aggregate
amount of all U.S. Revolver Commitments.

“Business Day” any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York City, North Carolina or Illinois, and when used in reference
to (a) a LIBOR Loan, the term shall also exclude any day on which dealings in
Dollar deposits are not conducted in the London interbank market, (b) a UK
Revolver Loan, the term shall also exclude any day (i) on which banks are not
open for the transaction of banking business in London, England and (ii) in
respect of any such UK Revolver Loan denominated in Euros, any day that is not a
TARGET Day, and (c) a Canadian Revolver Loan, the term shall also exclude a day
on which banks in Toronto, Ontario, Canada are not open for the transaction of
banking business.

“Canadian Accounts Formula Amount” 85% of the Value of Canadian Eligible
Accounts; provided, however, that such percentage shall be reduced by 1.0% for
each percentage point (or portion thereof) that the Dilution Percent of the
Canadian Borrower exceeds 5%.

“Canadian Allocated U.S. Availability” U.S. Availability designated by the
Borrower Agent for application to the Canadian Borrowing Base.

“Canadian Availability” the Canadian Borrowing Base minus the Canadian Revolver
Usage.

“Canadian Availability Reserve” the sum (without duplication) of (a) the
Canadian Inventory Reserve; (b) the Canadian Rent and Charges Reserve; (c) the
Canadian Bank Product Reserve; (d) the aggregate amount of liabilities secured
by Liens upon Canadian Facility Collateral that are (or, in the opinion of Agent
in the exercise of its Permitted Discretion, may be) senior to Agent’s Liens or
that

 

-7-



--------------------------------------------------------------------------------

Agent in its Permitted Discretion determines may be required to be paid to
permit or facilitate exercise of rights or remedies with respect to Canadian
Facility Collateral (but imposition of any such reserve shall not waive an Event
of Default arising therefrom), including, without limitation, any such amounts
due and not paid for wages or vacation pay (including amounts protected by the
Wage Earner Protection Program Act (Canada)), amounts due and not paid under any
legislation relating to workers’ compensation or to employment insurance, all
amounts deducted or withheld and not paid and remitted when due under the Income
Tax Act (Canada), amounts currently or past due and not paid for realty,
municipal or similar Taxes (to the extent impacting any Canadian Facility
Collateral), all amounts currently or past due and not contributed, remitted or
paid to any Canadian Pension Plan or under the Canada Pension Plan or the PBA,
and any amounts representing any unfunded liability, solvency deficiency or wind
up deficiency with respect to any Canadian Pension Plan or Canadian
Multi-Employer Plan and (e) such additional reserves, in such amounts and with
respect to such matters, as Agent in its Permitted Discretion may elect to
impose from time to time; provided the imposition of any such reserves or change
in a reserve after the Closing Date shall not be effective until two
(2) Business Days after notice thereof (which may be oral notice, promptly
confirmed in writing) to the Borrower Agent unless (i) a Default has occurred
and is then continuing, (ii) the reserve or change in reserve is the result of a
Lien, senior in priority to Agent’s or the applicable Security Trustee’s Lien,
attached to any Canadian Facility Collateral included in the Canadian Borrowing
Base and/or (iii) the changes to any such reserve results solely from
mathematical calculations of the amount of such reserve in accordance with the
methodology of calculation previously utilized (in the case of each of which
such reserve or change in reserve shall be effective immediately); and provided
further that during any such two (2) Business Day notice period, Lenders shall
have no obligations to fund any Canadian Revolver Loan or cause to be issued any
Canadian Letter of Credit to the extent that, after giving pro forma effect to
the making of such Canadian Revolver Loan or issuance of such Canadian Letter of
Credit and to the establishment of any such new reserve or change in such
reserve, a Canadian Overadvance would exist.

“Canadian BA Rate” with respect to each Interest Period for a Canadian BA Rate
Loan, the rate of interest per annum equal to the average rate applicable to
Canadian Dollar bankers’ acceptances having an identical or comparable term as
the proposed Canadian BA Rate Loan displayed and identified as such on the
display referred to as the “CDOR Page” (or any display substituted therefor) of
Reuter Monitor Money Rates Service as at approximately 10:00 a.m. Toronto time
on such day (or, if such day is not a Business Day, as of 10:00 a.m. Toronto
time on the immediately preceding Business Day), provided that if such rate does
not appear on the CDOR Page at such time on such date, the rate for such date
will be the annual discount rate (rounded upward to the nearest whole multiple
of 1/100 of 1%) as of 10:00 a.m. Local Time on such day at which a Canadian
chartered bank listed on Schedule I of the Bank Act (Canada) as selected by
Agent is then offering to purchase Canadian Dollar bankers’ acceptances accepted
by it having such specified term (or a term as closely as possible comparable to
such specified term).

“Canadian BA Rate Loan” a Canadian Revolver Loan, or portion thereof, funded in
Canadian Dollars and bearing interest calculated by reference to the Canadian BA
Rate.

“Canadian Bank Product Reserve” the aggregate amount of reserves established by
Agent from time to time in its Permitted Discretion in respect of Secured Bank
Product Obligations for the account of the Canadian Domiciled Obligors and any
Affiliate thereof domiciled in Canada.

“Canadian Base Rate” on any date, the highest of (a) a fluctuating rate of
interest per annum equal to the rate of interest in effect for such day as
publicly announced from time to time by Bank of America (Canada) as its “Base
Rate”, (b) the sum of 0.50% plus the Federal Funds Rate for such day, and
(c) the sum of 1.00% plus the LIBOR rate for a thirty (30) day Interest Period
as of such day. The “Base Rate” is a rate set by Bank of America (Canada) based
upon various factors including Bank of America

 

-8-



--------------------------------------------------------------------------------

(Canada)’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans made in Dollars
in Canada, which may be priced at, above, or below such announced rate. Any
change in such rate shall take effect at the opening of business on the day of
such change. In the event Bank of America (Canada) (including any successor or
assignee) does not at any time announce a “Base Rate”, clause (a) of Canadian
Base Rate shall mean the “Base Rate” (being the rate for loans made in Dollars
in Canada) publicly announced by a Canadian chartered bank listed on Schedule I
of the Bank Act (Canada) selected by Agent.

“Canadian Base Rate Loan” a Canadian Revolver Loan, or portion thereof, funded
in Dollars and bearing interest calculated by reference to the Canadian Base
Rate.

“Canadian Borrower” Cequent Canada (as defined in the preamble to this
Agreement).

“Canadian Borrowing Base” on any date of determination, an amount (expressed in
Dollars, based on the Dollar Equivalent thereof) equal to the lesser of (a) the
aggregate Canadian Revolver Commitments and (b) the sum of the Canadian Accounts
Formula Amount, plus the Canadian Inventory Formula Amount, plus Canadian
Allocated U.S. Availability, minus the Canadian Availability Reserve; provided,
however, that no Accounts, Inventory or other Property acquired in a Permitted
Acquisition or otherwise outside the Ordinary Course of Business shall be
included in the calculation of the Canadian Borrowing Base until completion of a
customary due diligence investigation by Agent, which may in Agent’s sole
discretion include applicable field examinations and appraisals (which shall not
be included in the limits on the number of field examinations or appraisals
provided in Section 10.1.1) satisfactory to Agent.

“Canadian Commitment Termination Date” the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which U.S. Borrowers terminate the U.S.
Revolver Commitments pursuant to Section 2.1.4; (c) the date on which the U.S.
Revolver Commitments are terminated pursuant to Section 11.2; (d) the date on
which Canadian Borrower terminates the Canadian Revolver Commitments pursuant to
Section 2.1.4; and (e) the date on which the Canadian Revolver Commitments are
terminated pursuant to Section 11.2.

“Canadian Deposit Account Control Agreement” a control agreement (whether in the
form of an agreement, notice and acknowledgement or like instrument)
satisfactory to Agent executed by an institution maintaining a Deposit Account
for an Obligor in favor of Agent or Security Trustee as security for the
Canadian Facility Obligations of such Obligor.

“Canadian Dollars or Cdn$” the lawful currency of Canada.

“Canadian Domiciled Obligor” Canadian Borrower and each Canadian Subsidiary that
is or is required to be liable for payment of any Foreign Facility Obligations
or that has granted a Lien on its assets in favor of Agent to secure any Foreign
Facility Obligations, and “Canadian Domiciled Obligors” means all such Persons,
collectively.

“Canadian Dominion Account(s)” one or more special accounts established by the
Canadian Borrower at Bank of America (Canada) or another bank reasonably
acceptable to Agent, and, as required under Section 8.2.4, with respect to which
Agent has the right to issue a notice of exclusive control for withdrawal
purposes during a Dominion Trigger Period.

 

-9-



--------------------------------------------------------------------------------

“Canadian Eligible Account” an Account owing to Canadian Borrower that arises in
the Ordinary Course of Business from the sale of goods, is payable in Dollars or
Canadian Dollars and is deemed by Agent, in its Permitted Discretion, to be a
Canadian Eligible Account. Without limiting the foregoing, no Account shall be a
Canadian Eligible Account if (a) it is unpaid for more than 60 days after the
original due date, or more than 120 days after the original invoice date;
(b) 50% or more of the Accounts owing by the Account Debtor are not Canadian
Eligible Accounts under the foregoing clause; (c) when aggregated with other
Accounts owing by the Account Debtor, it exceeds (but solely to the extent of
such excess) 15% of the aggregate Canadian Eligible Accounts (or such higher
percentage as Agent may establish for the Account Debtor from time to time);
(d) it does not conform with a covenant or representation herein; (e) it is
owing by a creditor or supplier, or is otherwise subject to a potential offset,
counterclaim, dispute, deduction, discount, recoupment, reserve, defense,
chargeback, credit or allowance (but ineligibility shall be limited to the
amount thereof); (f) an Insolvency Proceeding has been commenced by or against
the Account Debtor; or the Account Debtor has failed, has suspended or ceased
doing business, is liquidating, dissolving or winding up its affairs, is not
Solvent, or is subject to any Sanction or on any specially designated nationals
list maintained by OFAC or any other Governmental Authority; or Canadian
Borrower is not able to bring suit or enforce remedies against the Account
Debtor through judicial process, unless the Account is supported by a letter of
credit (delivered to and directly drawable by Agent) from a financial
institution reasonably acceptable to Agent and on terms reasonably satisfactory
to Agent; (g) the Account Debtor is organized or has its principal offices or
assets outside the United States or Canada, unless the Account is supported by a
letter of credit (delivered to and directly drawable by Agent) from a financial
institution reasonably acceptable to Agent and on terms reasonably satisfactory
to Agent; (h) it is owing by a Governmental Authority, unless (i) the Account
Debtor is the United States or any department, agency or instrumentality thereof
and the Account has been assigned to Agent in compliance with the United States
federal Assignment of Claims Act or (ii) the Account Debtor is the government of
Canada or a province or territory thereof, or any department, agency or
instrumentality of any such government, and the Account has been assigned to
Agent in compliance with the Financial Administration Act (Canada) (or similar
Applicable Law of such province or territory), and any other steps necessary to
perfect or render opposable the Lien of Agent on such Account have been complied
with to Agent’s satisfaction; (i) it is not subject to a duly perfected, first
priority Lien in favor of Agent, or is subject to any other Lien (other than
Permitted Encumbrances and Liens permitted under Sections 10.2.2(a) and
10.2.2(r) (in each case provided that no such Permitted Encumbrance or Lien
permitted under Section 10.2.2(a) or Section 10.2.2(r) is prior to the Lien of
Agent, unless a Canadian Availability Reserve is in effect with respect
thereto)); (j) the goods giving rise to it have not been delivered to the
Account Debtor, the services giving rise to it have not been accepted by the
Account Debtor, or it otherwise does not represent a final sale; (k) it is
evidenced by Chattel Paper or an Instrument of any kind, or has been reduced to
judgment; (l) its payment has been extended or the Account Debtor has made a
partial payment; (m) it arises from a sale to an Affiliate, from a sale on a
cash-on-delivery, bill-and-hold, sale-or-return, sale-on-approval, consignment,
or other repurchase or return basis, or from a sale for personal, family or
household purposes; (n) it represents a progress billing or retainage, or
relates to services for which a performance, surety or completion bond or
similar assurance has been issued; or (o) it includes a billing for interest,
fees or late charges, but ineligibility shall be limited to the extent thereof.
In calculating delinquent portions of Accounts under clauses (a) and (b), credit
balances more than 120 days old will be excluded.

“Canadian Eligible Inventory” Inventory owned by Canadian Borrower that Agent,
in its Permitted Discretion, deems to be Canadian Eligible Inventory. Without
limiting the foregoing, no Inventory shall be Canadian Eligible Inventory unless
it (a) is finished goods or raw materials or work-in-process and not packaging
or shipping materials, labels, samples, display items, bags, replacement parts
or manufacturing supplies; (b) is not held on consignment, nor subject to any
deposit or down payment; (c) is in new and saleable condition and is not
damaged, defective, shopworn or otherwise unfit for sale; (d) is not
slow-moving, perishable, obsolete or unmerchantable, and does not constitute
returned or repossessed goods; (e) meets all standards imposed by any
Governmental Authority, has not been acquired from a Person subject to any
Sanction or on any specially designated nationals list maintained by OFAC or any
other Governmental Authority, and does not constitute Hazardous Materials under
any

 

-10-



--------------------------------------------------------------------------------

Environmental Law; (f) conforms with the covenants and representations herein;
(g) is subject to Agent’s duly perfected, first priority Lien, and no other Lien
(other than Permitted Encumbrances and Liens permitted under Sections 10.2.2(a)
and 10.2.2(r) (in each case provided that no such Permitted Encumbrance or Lien
permitted under Section 10.2.2(a) or Section 10.2.2(r) is prior to the Lien of
Agent, unless a Canadian Availability Reserve is in effect with respect
thereto)); (h) is within the continental United States or Canada, is not in
transit except between locations of Canadian Borrower, and is not consigned to
any Person; (i) is not subject to any negotiable document; (j) is not subject to
any License or other arrangement that restricts Canadian Borrower’s or Agent’s
right to dispose of such Inventory, unless Agent has received an appropriate
Lien Waiver or an appropriate Canadian Rent and Charges Reserve has been
established; and (k) is not located on leased premises or in the possession of a
warehouseman, processor, repairman, mechanic, shipper, freight forwarder or
other Person, unless the lessor or such Person has delivered a Lien Waiver or an
appropriate Canadian Rent and Charges Reserve has been established; and (l) is
reflected in the details of a current perpetual inventory report.

“Canadian Employee Plan” any employee benefit plan, policy, program, agreement
or arrangement, including retirement, pension, profit sharing, employment, bonus
or other incentive compensation, retention, stock purchase, equity or
equity-based compensation, deferred compensation, change in control, severance,
sick leave, vacation, loans, salary continuation, hospitalization, health, life
insurance, educational assistance or other fringe benefit or perquisite plan,
policy, agreement which is or was sponsored, maintained or contributed to by, or
required to be contributed to by, a Canadian Domiciled Obligor, or with respect
to which a Canadian Domiciled Obligor has, or could reasonably be expected to
have, any obligation or liability, contingent or otherwise, but excluding the
Canada Pension Plan and any provincial or federal program providing health
benefits, employment insurance or workers’ compensation benefits.

“Canadian Facility Collateral” Collateral that now or hereafter secures (or is
intended to secure) any of the Canadian Facility Obligations.

“Canadian Facility Guarantor” each Dutch Domiciled Obligor, each U.S. Domiciled
Obligor, each UK Domiciled Obligor, each Mexican Domiciled Obligor, each
Canadian Subsidiary Obligor, and each other Person that guarantees or is
required to guarantee payment or performance of the Canadian Facility
Obligations (including pursuant to a Foreign Cross-Guarantee) pursuant to
Section 10.1.9 and/or the Collateral and Guarantee Requirement.

“Canadian Facility Obligations” all Obligations of the Canadian Facility
Obligors owed to the Canadian Facility Secured Parties, and the other Foreign
Facility Obligations that are the subject of a cross-Guarantee (including,
without limitation, the Foreign Cross-Guarantee) made by the Canadian Facility
Obligors.

“Canadian Facility Obligor” Canadian Borrower, each Canadian Facility Guarantor
and each other Person that has or is required pursuant to Section 10.1.9 and/or
the Collateral and Guarantee Requirement to grant a Lien on its assets in favor
of Agent to secure any Canadian Facility Obligations.

“Canadian Facility Secured Parties” Agent, Canadian Issuing Bank, Canadian
Lenders, any Security Trustee with respect to the Canadian Facility Obligations
and Secured Bank Product Providers of Bank Products for the account of Canadian
Domiciled Obligors and their Affiliates domiciled in Canada, and the other
Foreign Facility Secured Parties that are the beneficiaries of a Foreign
Cross-Guarantee made by the Canadian Facility Obligors.

“Canadian Guaranties” each guaranty agreement executed by a Canadian Facility
Guarantor in favor of Agent in order to guaranty the payment and/or performance
of the Canadian Facility Obligations (including without limitation this
Agreement and the Foreign Facility Guarantee and Collateral Agreement).

 

-11-



--------------------------------------------------------------------------------

“Canadian Inventory Formula Amount” (a) the lesser of (i) 70% of the Value of
Canadian Eligible Inventory or (ii) 85% of the NOLV Percentage of the Value of
Canadian Eligible Inventory; plus (b) the lesser of (i) 70% of the Value of
Eligible In-Transit Inventory owned by Canadian Borrower, or (ii) 85% of the
NOLV Percentage of the Value of Eligible In-Transit Inventory owned by Canadian
Borrower; provided that (i) prior to the date that the conditions set forth in
clause (b) of the definition of “Eligible In-Transit Inventory” are met, whether
or not an Eligible In-Transit Inventory Trigger Period has occurred and is
continuing, the Inventory Formula Amount applicable to the Eligible In-Transit
Inventory of all Borrowers shall not exceed an aggregate amount of $10,000,000
at any time and (ii) the Inventory Formula Amount applicable to the Eligible
In-Transit Inventory of all Foreign Borrowers that is in transit to Mexico shall
not exceed an aggregate amount of $2,000,000 at any time.

“Canadian Inventory Reserve” reserves established by Agent to reflect factors
that may negatively impact the Value of Inventory of Canadian Borrower,
including change in salability, obsolescence, seasonality, theft, shrinkage,
imbalance, change in composition or mix, markdowns and vendor chargebacks.

“Canadian IP Assignment” a collateral assignment or security agreement pursuant
to which a Canadian Facility Obligor grants a Lien on its Intellectual Property
to Agent, as security for (or given with the intent to secure) the Canadian
Facility Obligations.

“Canadian Issuing Bank” Bank of America (Canada) (including any Lending Office
of Bank of America), any Affiliate thereof, or any replacement issuer appointed
pursuant to Section 2.5 that agrees to issue Canadian Letters of Credit.

“Canadian Issuing Bank Indemnitees” Canadian Issuing Bank and its officers,
directors, employees, Affiliates, branches, agents and attorneys.

“Canadian LC Application” an application by Borrower Agent or Canadian Borrower
to Canadian Issuing Bank for issuance of a Canadian Letter of Credit, in form
and substance satisfactory to Canadian Issuing Bank and Agent.

“Canadian LC Conditions” the following conditions necessary for issuance of a
Canadian Letter of Credit: (a) each of the conditions set forth in Section 6;
(b) after giving effect to such issuance, total Canadian LC Obligations do not
exceed the Canadian Letter of Credit Subline, no Canadian Overadvance exists and
Canadian Revolver Usage does not exceed the Canadian Borrowing Base; (c) the
Canadian Letter of Credit and payments thereunder are denominated in Canadian
Dollars, Dollars or other currency satisfactory to Agent and Canadian Issuing
Bank; and (d) the purpose and form of the proposed Canadian Letter of Credit are
satisfactory to Agent and Canadian Issuing Bank in their Permitted Discretion.

“Canadian LC Documents” all documents, instruments and agreements (including
Canadian LC Requests and Canadian LC Applications) delivered by Canadian
Borrower or any other Person to Canadian Issuing Bank or Agent in connection
with any Canadian Letter of Credit.

“Canadian LC Obligations” the Dollar Equivalent of the sum of (a) all amounts
owing by Canadian Borrower for drawings under Canadian Letters of Credit; and
(b) the Stated Amount of all outstanding Canadian Letters of Credit.

 

-12-



--------------------------------------------------------------------------------

“Canadian LC Request” a request for issuance of a Canadian Letter of Credit, to
be provided by Borrower Agent or Canadian Borrower to Canadian Issuing Bank, in
form satisfactory to Agent and Canadian Issuing Bank.

“Canadian Lenders” Bank of America (Canada), each other lender party to this
Agreement that has issued a Canadian Revolver Commitment, the Canadian Swingline
Lender, and any Person who hereafter becomes a “Lender” with a Canadian Revolver
Commitment pursuant to an Assignment, including any Lending Office of the
foregoing. Unless an Event of Default shall have occurred and be continuing,
each Canadian Lender shall be a financial institution that is listed on Schedule
I, II or III of the Bank Act (Canada), has received an approval to have a
financial establishment in Canada pursuant to Section 522.21 of the Bank Act
(Canada) or is not a foreign bank for purposes of the Bank Act (Canada) or is
not prohibited by Applicable Law, including the Bank Act (Canada), from having a
Canadian Revolver Commitment, or making any Canadian Revolver Loans or having
any Canadian LC Obligations under this Agreement, and if such financial
institution is not resident in Canada and is not deemed to be resident in Canada
for purposes of the Income Tax Act (Canada), then such financial institution is
not a “specified shareholder” of a Canadian Domiciled Obligor and deals at arm’s
length with each Canadian Domiciled Obligor and each “specified shareholder” of
each Canadian Domiciled Obligor for purposes of the Income Tax Act (Canada).

“Canadian Letter of Credit” any standby or documentary letter of credit, foreign
guaranty, documentary bankers acceptance or similar instrument issued by
Canadian Issuing Bank for the account or benefit of Canadian Borrower or an
Affiliate of Canadian Borrower.

“Canadian Letter of Credit Subline” the lesser of (a) $0 and (b) the Canadian
Revolver Commitments.

“Canadian Mortgage” a mortgage, deed of immovable hypothec, deed of trust,
assignment of leases and rents, leasehold mortgage or other security document
granting a Lien on any Mortgaged Property to secure (or given with the intent to
secure) the Canadian Facility Obligations. Each Canadian Mortgage shall be in
form and substance reasonably satisfactory to Agent.

“Canadian Multi-Employer Plan” each multi-employer plan, within the meaning of
the regulations under the Income Tax Act (Canada).

“Canadian Overadvance” as defined in Section 2.1.5.

“Canadian Overadvance Loan” a Canadian Base Rate Loan and/or a Canadian Prime
Rate Loan made to Canadian Borrower when a Canadian Overadvance exists or is
caused by the funding thereof.

“Canadian Overadvance Loan Balance” on any date, the Dollar Equivalent of the
amount by which the aggregate Canadian Revolver Loans of Canadian Borrower
exceed the amount of the Canadian Borrowing Base on such date.

“Canadian Pension Plan” a “registered pension plan,” as defined in the Income
Tax Act (Canada) and any other pension plan maintained or contributed to by, or
to which there is or may be an obligation to contribute by, any Canadian
Domiciled Obligor in respect of its Canadian employees or former employees,
excluding, for greater certainty, a Canadian Multi-Employer Plan.

“Canadian Prime Rate” on any date, the highest of (i) a fluctuating rate of
interest per annum equal to the rate of interest in effect for such day as
publicly announced from time to time by Bank of America (Canada) as its “Prime
Rate”, (ii) the sum of 0.50% plus the Bank of Canada overnight rate,

 

-13-



--------------------------------------------------------------------------------

which is the rate of interest charged by the Bank of Canada on one-day loans to
financial institutions, for such day, and (iii) the sum of 1.00% plus the
Canadian BA Rate for a 30 day Interest Period as of such day. The “Prime Rate”
is a rate set by Bank of America (Canada) based upon various factors including
the costs and desired return of Bank of America (Canada), general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate shall take effect at the opening of business on the day specified
in the public announcement of such change. Each interest rate based on the
Canadian Prime Rate hereunder shall be adjusted simultaneously with any change
in the Canadian Prime Rate. In the event Bank of America (Canada) (including any
successor or assignee) does not at any time announce a “Prime Rate”, clause
(i) of Canadian Prime Rate shall mean the “Prime Rate” (being the rate for loans
made in Canadian Dollars in Canada) publicly announced by a Canadian chartered
bank listed on Schedule I of the Bank Act (Canada) selected by Agent.

“Canadian Prime Rate Loan” a Canadian Revolver Loan, or portion thereof, funded
in Canadian Dollars and bearing interest calculated by reference to the Canadian
Prime Rate.

“Canadian Protective Advances” as defined in Section 2.1.6.

“Canadian Reimbursement Date” as defined in Section 2.2.2.

“Canadian Rent and Charges Reserve” the aggregate of (a) all past due rent and
other amounts owing by Canadian Borrower to any landlord, warehouseman,
processor, repairman, mechanic, shipper, freight forwarder, broker or other
Person who possesses any Canadian Facility Collateral or could assert a Lien on
any Canadian Facility Collateral; and (b) a reserve at least equal to two
months’ rent and other charges that could be payable to any such Person, unless
it has executed a Lien Waiver.

“Canadian Revolver Commitment” for any Canadian Lender, its obligation to make
Canadian Revolver Loans and to participate in Canadian LC Obligations up to the
maximum principal amount shown on Schedule 1.1(B), as hereafter modified
pursuant to Section 2.1.4, Section 2.1.7 or an Assignment to which it is a
party. “Canadian Revolver Commitments” means the aggregate amount of such
commitments of all Canadian Lenders.

“Canadian Revolver Loan” a loan made by a Canadian Lender to Canadian Borrower
pursuant to Section 2.1, which loan shall, if denominated in Canadian Dollars,
be either a Canadian BA Rate Loan or a Canadian Prime Rate Loan and, if
denominated in Dollars, shall be either a Canadian Base Rate Loan or a LIBOR
Loan, in each case as selected by the Borrower Agent on behalf of the Canadian
Borrower, and any Canadian Swingline Loan, Canadian Overadvance Loan or Canadian
Protective Advance.

“Canadian Revolver Usage” the Dollar Equivalent of an amount equal to (a) the
aggregate amount of outstanding Canadian Revolver Loans; plus (b) the aggregate
Stated Amount of outstanding Canadian Letters of Credit, except to the extent
Cash Collateralized by any Obligor.

“Canadian Security Agreement” that certain Canadian Security Agreement, dated as
of the Closing Date, by and between Canadian Borrower and Agent, as amended,
restated, supplemented or otherwise modified from time to time.

“Canadian Security Documents” the Foreign Facility Guarantee and Collateral
Agreement, the Canadian Security Agreement, each Deed of Movable Hypothec, if
any, among any of the Canadian Facility Obligors and Agent in order to secure
any of the Canadian Facility Obligations, the Canadian Guaranties, the Canadian
Mortgages, the Canadian IP Assignments, the Canadian Deposit Account Control
Agreements, the Dutch Security Documents, the Mexican Security Documents, the UK
Security Documents, the U.S. Security Documents and all other documents,
instruments and agreements now or hereafter securing (or given with the intent
to secure) any Canadian Facility Obligations.

 

-14-



--------------------------------------------------------------------------------

“Canadian Subsidiary” each Subsidiary that is incorporated or organized under
the laws of Canada or any province or territory of Canada.

“Canadian Subsidiary Obligor” any Subsidiary directly owned by a Canadian
Domiciled Obligor that is not an Immaterial Subsidiary, if any.

“Canadian Swingline Lender” Bank of America (Canada) in its capacity as provider
of Canadian Swingline Loans.

“Canadian Swingline Loan” any Borrowing of Canadian Revolver Loans funded with
Canadian Swingline Lender’s funds, until such Borrowing is settled among
Canadian Lenders or repaid by Canadian Borrower, which Canadian Revolver Loan
shall, if denominated in Canadian Dollars, be a Canadian Prime Rate Loan and
shall, if denominated in Dollars, be a Canadian Base Rate Loan, in each case as
selected by the Borrower Agent on behalf of Canadian Borrower.

“Capital Expenditures” for any period, without duplication, (a) the additions to
property, plant and equipment and other capital expenditures of the Parent
Borrower and its consolidated Subsidiaries that are (or would be) set forth in a
consolidated statement of cash flows of the Parent Borrower for such period
prepared in accordance with GAAP other than (x) such additions and expenditures
classified as Permitted Acquisitions and (y) such additions and expenditures
made with Net Proceeds from any casualty or other insured damage or condemnation
or similar awards and (b) Capital Lease Obligations incurred by the Parent
Borrower and its consolidated Subsidiaries during such period.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided that any change in GAAP after the Original Closing Date that would
require lease obligations that would have been characterized and accounted for
as operating leases in accordance with GAAP as in effect on the Original Closing
Date to be characterized and accounted for as Capital Lease Obligations shall be
disregarded for purposes hereof.

“Cash Collateral” cash, and any interest or other income earned thereon, that is
delivered to Agent or a Security Trustee to Cash Collateralize any Obligations.

“Cash Collateral Account” a Foreign Cash Collateral Account or a U.S. Cash
Collateral Account, as the context requires.

“Cash Collateralize” the delivery of cash to Agent or a Security Trustee, as
security for the payment of Obligations, in an amount equal to (a) with respect
to any LC Obligations, 103% of the aggregate of such LC Obligations, and
(b) with respect to any inchoate, contingent or other Obligations (including
Secured Bank Product Obligations), Agent’s good faith estimate of the amount due
or to become due, including fees, expenses and indemnification hereunder. “Cash
Collateralization” has a correlative meaning.

“Cash Management Services” services relating to operating, collections, payroll,
trust, or other depository or disbursement accounts, including automated
clearinghouse, e-payable, electronic funds transfer, wire transfer, controlled
disbursement, overdraft, depository, information reporting, lockbox and stop
payment services.

 

-15-



--------------------------------------------------------------------------------

“CCAA” the Companies’ Creditors Arrangement Act (Canada) (or any successor
statute), as amended from time to time, and includes all regulations thereunder.

“Cequent Mexico Holdings Share Pledge” a Dutch law governed notarial deed of
pledge over the shares in the capital of Cequent Mexico Holdings B.V., made
between UK Borrower as pledgor and Agent as pledgee, as such agreement is
amended, restated, supplemented or otherwise modified from time to time.

“Cequent Nederland Holdings Share Pledge” a Dutch law governed notarial deed of
pledge over the shares in the capital of Cequent Nederland Holdings B.V., made
between Horizon International Holdings LLC as pledgor and Agent as pledgee, as
such agreement is amended, restated, supplemented or otherwise modified from
time to time.

“CFC” a “controlled foreign corporation” within the meaning of Section 957 of
the Code.

“CFC Holdco” any Subsidiary, other than Foreign Subsidiaries, substantially all
the assets of which consist of Equity Interests of one or more Foreign
Subsidiaries.

“Change in Control” (a) the acquisition of beneficial ownership, directly or
indirectly, by any Person or group (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Commission thereunder), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests in the Parent
Borrower, (b) during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Parent
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body, or (c) the occurrence of
any change in control (or similar event, however denominated) with respect to
the Parent Borrower under (i) any indenture or other agreement in respect of
Material Debt to which the Parent Borrower or any Subsidiary is a party or
(ii) any instrument governing any preferred stock of the Parent Borrower or any
Subsidiary having a liquidation value or redemption value in excess of
$5,000,000.

“Change in Law” the occurrence, after the Original Closing Date, of (a) the
adoption, taking effect or phasing in of any law, rule, regulation or treaty;
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, however, that
“Change in Law” shall include, regardless of the date enacted, adopted or
issued, all requests, rules, guidelines, requirements or directives (i) under or
relating to the Dodd-Frank Wall Street Reform and Consumer Protection Act, or
(ii) promulgated pursuant to Basel III by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any similar
authority) or any other Governmental Authority.

“Civil Code” the Civil Code of Québec, or any successor statute, as amended from
time to time, and includes all regulations thereunder.

 

-16-



--------------------------------------------------------------------------------

“Claims” all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations or replacement of
Agent or any Lender) incurred by any Indemnitee or asserted against any
Indemnitee by any Obligor or other Person, in any way relating to (a) any Loans,
Letters of Credit, Loan Documents, Borrower Materials, or the use thereof or
transactions relating thereto, (b) any action taken or omitted in connection
with any Loan Documents, (c) the existence or perfection of any Liens, or
realization upon any Collateral, (d) exercise of any rights or remedies under
any Loan Documents or Applicable Law, or (e) failure by any Obligor to perform
or observe any terms of any Loan Document, in each case including all costs and
expenses relating to any investigation, litigation, arbitration or other
proceeding (including an Insolvency Proceeding or appellate proceedings),
whether or not the applicable Indemnitee is a party thereto.

“Closing Date” as defined in Section 6.1.

“Code” the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” all Property described in any Security Documents as security for
any Obligations and all other Property that now or hereafter secures (or is
intended to secure) any Obligations.

“Collateral and Guarantee Requirement” the Foreign Facility Collateral and
Guarantee Requirement and/or the U.S. Facility Collateral and Guarantee
Requirement, as the context requires.

“Commission” the Securities and Exchange Commission or any Governmental
Authority succeeding to any or all of the functions of said Commission.

“Commitment” for any Lender, the aggregate amount of such Lender’s Borrower
Group Commitments. “Commitments” means the aggregate amount of all Borrower
Group Commitments (not to exceed the Maximum Facility Amount), which on the
Closing Date consist of (a) $2,000,000 in respect of the Canadian Revolver
Commitments, (b) $3,000,000 in respect of the UK Revolver Commitments, and
(c) $94,000,000 in respect of the U.S. Revolver Commitments.

“Commitment Termination Date” (a) with respect to the Canadian Revolver
Commitments, the Canadian Commitment Termination Date, (b) with respect to the
UK Revolver Commitments, the UK Commitment Termination Date and (c) with respect
to the U.S. Revolver Commitments, the U.S. Commitment Termination Date.

“Commodity Exchange Act” the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Compliance Certificate” a certificate, in form and substance satisfactory to
Agent, by which Borrower Agent certifies compliance with Section 10.3.

“Consolidated EBITDA” for any period, Consolidated Net Income for such period
plus (a) without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of (i) consolidated interest expense for such
period, (ii) consolidated income tax expense for such period (including all
single business tax expenses imposed by state law), (iii) all amounts
attributable to depreciation and amortization for such period, (iv) any
extraordinary noncash charges for such period, (v) interest-equivalent costs
associated with any Specified Vendor Receivables Financing for such period,
whether accounted for as interest expense or loss on the sale of receivables,
and all Preferred Dividends, (vi) all losses during such period that relate to
the retirement of Debt, (vii) noncash expenses during such period resulting from
the grant of Equity Interests to management and employees of the Parent Borrower

 

-17-



--------------------------------------------------------------------------------

or any of the Subsidiaries, (viii) the aggregate amount of deferred financing
expenses for such period, (ix) all other noncash expenses or losses of the
Parent Borrower or any of the Subsidiaries for such period (excluding any such
charge that constitutes an accrual of or a reserve for cash charges for any
future period), (x) any nonrecurring fees, expenses or charges realized by the
Parent Borrower or any of the Subsidiaries for such period related to any
offering of Equity Interests or incurrence of Debt, whether or not consummated,
(xi) fees and expenses in connection with the Original Closing Date
Transactions, (xii) any nonrecurring costs and expenses arising from the
integration of any business acquired pursuant to any Permitted Acquisition
consummated after the Original Closing Date, (xiii) any nonrecurring expenses or
similar costs relating to cost savings projects, including restructuring and
severance expenses, (xiv) net losses from discontinued operations, (xv) losses
associated with the prepayment of leases (whether operating leases or capital
leases) outstanding on January 1, 2015 from discontinued operations, and
(xvi) losses or charges associated with asset sales otherwise permitted
hereunder, minus (b) without duplication and to the extent included in
determining such Consolidated Net Income, (i) any extraordinary gains for such
period, (ii) any non-cash income, profits or gains for such period and (iii) any
gains realized from the retirement of Debt after the Original Closing Date, all
determined on a consolidated basis in accordance with GAAP; provided, however
that the amounts added to Consolidated Net Income pursuant to clauses
(xii) through (xvi) above for any period shall not exceed twenty percent
(20%) of Consolidated EBITDA for such period (determined without including
amounts added to Consolidated Net Income pursuant to clauses (xii) through
(xvi) above for such period). If any Borrower or any Subsidiary has made any
Permitted Acquisition or Significant Investment or any sale, transfer, lease or
other disposition of assets outside of the ordinary course of business permitted
by Section 10.2.5 during the relevant period for determining any leverage ratio
hereunder, Consolidated EBITDA for the relevant period shall be calculated only
for purposes of determining such leverage ratio after giving pro forma effect
thereto, as if such Permitted Acquisition or Significant Investment or sale,
transfer, lease or other disposition of assets had occurred on the first day of
the relevant period for determining Consolidated EBITDA; provided that with
respect to any Significant Investment, (x) any pro forma adjustment made to
Consolidated EBITDA shall be in proportion to the percentage ownership of such
Borrower or such Subsidiary, as applicable, in the Subject Person (e.g. if such
Borrower acquires 70% of the Equity Interests of the Subject Person, a pro forma
adjustment to Consolidated EBITDA shall be made with respect to no more than 70%
of the EBITDA of the Subject Person) and (y) pro forma effect shall only be
given to such Significant Investment if the Debt of the Subject Person is
included in Total Debt for purposes of calculating the applicable leverage ratio
in proportion to the percentage ownership of such Borrower or such Subsidiary,
as applicable, in such Subject Person. Any such pro forma calculations may
include operating and other expense reductions and other adjustments for such
period resulting from any Permitted Acquisition, or sale, transfer, lease or
other disposition of assets that is being given pro forma effect to the extent
that such operating and other expense reductions and other adjustments (a) would
be permitted pursuant to Article XI of Regulation S-X under the Securities Act
of 1933 (“Regulation S-X”) or (b) are reasonably consistent with the purpose of
Regulation S-X as determined in good faith by the Borrowers in consultation with
Agent.

“Consolidated Net Income” for any period, the net income or loss of the Parent
Borrower and the Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income of any Person (other than the Parent Borrower or a Significant
Investment) in which any other Person (other than the Parent Borrower or any
Subsidiary or any director holding qualifying shares in compliance with
Applicable Law) owns an Equity Interest, except to the extent of the amount of
dividends or other distributions actually paid to the Parent Borrower or any of
the Subsidiaries during such period, (b) the income or loss of any Person
accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Parent Borrower or any Subsidiary or the date that such
Person’s assets are acquired by the Parent Borrower or any Subsidiary and
(c) the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income.

 

-18-



--------------------------------------------------------------------------------

“Contingent Obligation” any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof. The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.

“Control” the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

“Controlled Accounts” each Deposit Account and Securities Account required to be
subject to the Lien and control of Agent or a Security Trustee pursuant to the
Loan Documents.

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Credit Party” Agent, a Lender or any Issuing Bank; and “Credit Parties” means
Agent, Lenders and Issuing Banks.

“Creditor Representative” under any Applicable Law, a receiver, manager,
controller, interim receiver, receiver and manager, trustee (including any
trustee in bankruptcy), custodian, conservator, administrator, examiner,
sheriff, monitor, assignee, liquidator, provisional liquidator, sequestrator,
administrative receiver, judicial manager, statutory manager or similar officer
or fiduciary.

“CTA” the Corporation Tax Act 2009 (UK), as amended from time to time.

“Debt” of any Person means, without duplication, (a) all obligations of such
Person for Borrowed Money or with respect to advances of any kind, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
Ordinary Course of Business), (f) all Debt of others secured by (or for which
the holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Debt secured thereby has been assumed, (g) all Guarantees by such Person
of Debt of others, (h) all Capital Lease Obligations of such Person, (i) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty and

 

-19-



--------------------------------------------------------------------------------

(j) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances. The Debt of any Person shall include the Debt of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Debt provide that such Person is not liable therefor.
Notwithstanding anything to the contrary in this paragraph, the term “Debt”
shall not include (a) agreements providing for indemnification, purchase price
adjustments or similar obligations incurred or assumed in connection with the
acquisition or disposition of assets or Equity Interests and (b) trade payables
and accrued expenses in each case arising in the Ordinary Course of Business.

“Deed of Movable Hypothec” a deed of hypothec charging the movable (personal)
property of an Obligor pursuant to the Civil Code, in the event that any of the
Canadian Facility Obligors own movable (personal) property in Quebec.

“Default” any event or condition which constitutes an Event of Default or which
upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Default Rate” for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.

“Defaulting Lender” any Lender that (a) has failed to comply with its funding
obligations hereunder, and such failure is not cured within two Business Days;
(b) has notified Agent or any Borrower that such Lender does not intend to
comply with its funding obligations hereunder or under any other credit
facility, or has made a public statement to that effect; (c) has failed, within
three Business Days following request by Agent or any Borrower, to confirm in a
manner satisfactory to Agent and Borrowers that such Lender will comply with its
funding obligations hereunder; or (d) has, or has a direct or indirect parent
company that has, become the subject of an Insolvency Proceeding (including
reorganization, liquidation, or appointment of a receiver, custodian,
administrator or similar Person by the Federal Deposit Insurance Corporation or
any other regulatory authority); provided, however, that a Lender shall not be a
Defaulting Lender solely by virtue of a Governmental Authority’s ownership of an
equity interest in such Lender or parent company unless the ownership provides
immunity for such Lender from jurisdiction of courts within the United States or
from enforcement of judgments or writs of attachment on its assets, or permits
such Lender or Governmental Authority to repudiate or otherwise to reject such
Lender’s agreements; and provided further, that a Lender shall not be deemed to
be a Defaulting Lender under clauses (a), (b) or (c) if it has notified Agent
and Borrowers in writing that it will not make a funding because a condition to
funding (specifically identified in the notice) is not or cannot be satisfied.

“Deposit Account” (a) any “deposit account” as such term is defined in Article 9
of the UCC and in any event shall include all accounts and sub-accounts relating
to any of the foregoing and (b) with respect to any such Deposit Account located
outside of the U.S., any bank account with a deposit function.

“Deposit Account Control Agreements” the Canadian Deposit Account Control
Agreements, the UK Deposit Account Control Agreements and/or the U.S. Deposit
Account Control Agreements, as the context requires.

“Dilution Percent” the percent, determined for each Borrower Group for the most
recently ended twelve-month period, equal to (a) bad debt write-downs or
write-offs, discounts, returns, promotions, credits, credit memos and other
dilutive items with respect to the Accounts of the Borrower(s) in the applicable
Borrower Group, divided by (b) gross sales of the Borrower(s) in the applicable
Borrower Group.

 

-20-



--------------------------------------------------------------------------------

“Disclosed Matters” the actions, suits and proceedings and the environmental
matters disclosed in Schedule 9.1.6.

“Distribution” any declaration or payment of a distribution, interest or
dividend on any Equity Interest (other than payment-in-kind); distribution,
advance or repayment of Debt to a holder of Equity Interests; or purchase,
redemption, or other acquisition or retirement for value of any Equity Interest.

“Document” as defined in the UCC (and/or with respect to any Document of a
Canadian Domiciled Obligor, a “document of title” as defined in the PPSA) or any
other Applicable Law, as applicable.

“Dollar Equivalent” on any date, with respect to any amount denominated in
Dollars, such amount in Dollars, and with respect to any stated amount in a
currency other than Dollars, the amount of Dollars that Agent determines (which
determination shall be conclusive and binding absent manifest error) would be
necessary to be sold on such date at the applicable Spot Rate to obtain the
stated amount of the other currency.

“Dollars” lawful money of the United States.

“Domestic Subsidiary” any Subsidiary, other than the Foreign Subsidiaries.

“Dominion Account” with respect to (a) the Canadian Borrower, each Canadian
Dominion Account, (b) the UK Borrower, each UK Dominion Account, and (c) the
U.S. Borrowers, each U.S. Dominion Account.

“Dominion Trigger Period” the period (a) commencing on the date that an Event of
Default occurs or U.S. Adjusted Availability is less than the Dominion Trigger
Threshold and (b) continuing until no Event of Default exists and, during each
of the previous 30 consecutive days, U.S. Adjusted Availability has been not
less than the Dominion Trigger Threshold.

“Dominion Trigger Threshold” the greater of (a) 10% of the U.S. Revolver
Commitments and (b) $10,000,000.

“Dutch Collateral and Guarantee Requirement” subject to any applicable
limitations set forth in the Security Documents and the Agreed Security
Principles, with respect to any and all Dutch Domiciled Obligors (provided that
the scope of the Lien granted by the Netherland Holdcos (as defined in the
Foreign Facility Guarantee and Collateral Agreement) shall exclude the
Netherland Holdco Excluded Property (as defined in the Foreign Facility
Guarantee and Collateral Agreement)), the requirement that:

(a) each Dutch Domiciled Obligor shall have obtained all consents and approvals
required to be obtained by it in accordance with Dutch law and its articles of
association in connection with the execution of all Dutch Security Documents to
which it is a party, the performance of its obligations thereunder and the
granting of the Liens thereunder, and in each case except to the extent not
required to be obtained pursuant to the terms of the Loan Documents;

(b) each Dutch Domiciled Obligor shall have validly executed the notarial power
of attorney for the purpose of executing the Dutch Security Document to which it
is a party;

 

-21-



--------------------------------------------------------------------------------

(c) each Dutch Security Document shall have been executed before a Dutch law
civil notary (notaris);

(d) Agent shall have received certified copies of each of the Dutch Security
Documents; and

(e) each Lien which is granted by means of the Dutch Security Documents shall
have been registered in the relevant shareholders register.

“Dutch Domiciled Obligors” Cequent Nederland Holdings B.V., a private company
with limited liability (besloten vennootschap met beperkte aansprakelijkheid),
incorporated under the laws of the Netherlands, having its registered office
(statutaire zetel) in Amsterdam, the Netherlands and registered with the trade
register of the chamber of commerce, under number 34347776, Cequent Mexico
Holdings B.V., a private company with limited liability (besloten vennootschap
met beperkte aansprakelijkheid), incorporated under the laws of the Netherlands,
having its registered office (statutaire zetel) in Amsterdam, the Netherlands
and registered with the trade register of the chamber of commerce, under number
55435637, and each other Obligor organized under the laws of the Netherlands or
any jurisdiction thereof.

“Dutch Security Documents” the Cequent Nederland Holdings Share Pledge and the
Cequent Mexico Holdings Share Pledge.

“Eligible Accounts” the (a) Canadian Eligible Accounts and/or (b) U.S. Eligible
Accounts, as the context requires.

“Eligible Assignee” a Person that is (a) a Lender, Affiliate or branch of a
Lender or Approved Fund; (b) an assignee approved by Borrower Agent (which
approval shall not be unreasonably withheld or delayed, and shall be deemed
given if no objection is made within two Business Days after notice of the
proposed assignment) and Agent; and (c) during an Event of Default under
Section 11.1(a), (b), (h) or (i) (without regard to any waiting period) or any
other Event of Default that has occurred and remains continuing for a period
equal to or exceeding 30 days, any Person acceptable to Agent in its Permitted
Discretion.

“Eligible Inventory” the (a) Canadian Eligible Inventory, (b) UK Eligible
Inventory, and/or (c) U.S. Eligible Inventory, as the context requires.

“Eligible In-Transit Inventory” Inventory owned by a Borrower that would be
Eligible Inventory of such Borrower if it were not of a type subject to a
Document and/or in transit from a foreign location to a location of (x) the
Canadian Borrower within the United States or Canada, (y) the UK Borrower within
the United States or Mexico or (z) a U.S. Borrower within the United States, and
that Agent, in its Permitted Discretion, deems to be Eligible In-Transit
Inventory. Without limiting the foregoing, (a) no Inventory shall be Eligible
In-Transit Inventory unless (i) it is insured in an amount and manner reasonably
satisfactory to Agent; (ii) it is not sold by a vendor that has asserted
any right to reclaim, divert shipment of, repossess, stop delivery, claim any
reservation of title or otherwise assert Lien rights against the Inventory, or
with respect to whom any Borrower is in default of any obligations; (iii) it is
subject to purchase orders and other sale documentation satisfactory to Agent,
and title has passed to such Borrower; (iv) it is shipped by a common carrier
that is not affiliated with the vendor and is not subject to any Sanction or on
any specially designated nationals list maintained by OFAC or any other
Governmental Authority; (v) it is being handled by a customs broker,
freight-forwarder or other handler that has delivered a Lien Waiver in the form
of Exhibit C-1 (with appropriate modifications to remove the references to the
Term Loan Agent and the Term Loan Documents if such Lien Waiver is delivered
with respect to an Obligor that is not a U.S. Obligor) or on terms acceptable to
Agent in its Permitted

 

-22-



--------------------------------------------------------------------------------

Discretion; and (vi) if purchased from any Affiliate of a Borrower (including
without limitation, TriMas Sourcing B.V. and any successor thereof) or any
Affiliate of TriMas Corporation, such Affiliate shall have executed a Lien
Waiver in the form of Exhibit C-2 (with appropriate modifications to remove the
references to the Term Loan Agent and the Term Loan Documents if such Lien
Waiver is delivered with respect to an Obligor that is not a U.S. Obligor) or on
terms acceptable to Agent in its Permitted Discretion; and (b) no Inventory
shall be Eligible In-Transit Inventory during an Eligible In-Transit Inventory
Trigger Period unless it (i) satisfies all of the conditions set forth in the
foregoing clause (a) and (ii) is subject to a negotiable Document showing Agent
or a Security Trustee (or, with the consent of Agent, the applicable Borrower)
as consignee, which Document is in the possession of Agent or such other Person
as Agent shall approve.

“Eligible In-Transit Inventory Trigger Period” the period (a) commencing on the
day that (i) an Event of Default occurs, (ii) U.S. Adjusted Availability is less
than or equal to, for 3 consecutive Business Days, the lesser of (A) 30% of the
U.S. Borrowing Base or (B) 30% of the aggregate amount of all U.S. Revolver
Commitments, or (iii) U.S. Adjusted Availability is at any time less than or
equal to the lesser of (A) 25% of the U.S. Borrowing Base or (B) 25% of the
aggregate amount of all U.S. Revolver Commitments; and (b) continuing until no
Event of Default exists and, during each of the preceding 30 consecutive days,
U.S. Adjusted Availability has been greater than the lesser of (i) 30% of the
U.S. Borrowing Base or (ii) 30% of the aggregate amount of all U.S. Revolver
Commitments.

“Enforcement Action” any action to enforce any Obligations (other than Secured
Bank Product Obligations) or Loan Documents or to exercise any rights or
remedies relating to any Collateral (whether by judicial action, self-help,
notification of Account Debtors, setoff or recoupment, credit bid, action in an
Obligor’s Insolvency Proceeding or otherwise).

“Environmental Laws” all laws, rules, regulations, codes, ordinances, orders,
decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” any liabilities, obligations, damages, losses, claims,
actions, suits, judgments, or orders, contingent or otherwise (including any
liability for damages, costs of environmental remediation, costs of
administrative oversight, fines, natural resource damages, penalties or
indemnities), directly or indirectly resulting from or relating to
(a) compliance or non-compliance with any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) any actual or alleged exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Notice” a notice (whether written or oral) from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Release, environmental
pollution or Hazardous Materials, including any complaint, summons, citation,
order, claim, demand or request for correction, remediation or otherwise.

“Equity Interest” shares of capital stock, partnership interests, membership
interests in a limited liability company, beneficial interests in a trust or
other equity ownership interests in a Person or any warrants, options or other
rights to acquire such interests.

“ERISA” the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

-23-



--------------------------------------------------------------------------------

“ERISA Affiliate” any trade or business (whether or not incorporated) that,
together with the Parent Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” (a) any “reportable event,” as defined in Section 4043 of ERISA or
the regulations issued thereunder with respect to a U.S. Pension Plan (other
than an event for which the 30 day notice period is waived); (b) a failure by
any U.S. Pension Plan to satisfy the minimum funding standards (as defined in
Section 412 of the Code or Section 302 of ERISA) applicable to such U.S. Pension
Plan in each instance, whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any U.S. Pension Plan;
(d) a determination that any U.S. Pension Plan is, or is expected to be, in “at
risk” status (as defined in Section 430(i)(4) of the Code or Section 303(i)(4)
of ERISA; (e) the incurrence by the Parent Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any U.S. Pension Plan; (f) the receipt by the Parent Borrower or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any U.S. Pension Plan or U.S. Pension Plans or to
appoint a trustee to administer any U.S. Pension Plan; (g) the incurrence by the
Parent Borrower or any of its ERISA Affiliates of any liability with respect to
the withdrawal or partial withdrawal from any U.S. Pension Plan or Multiemployer
Plan; or (h) the receipt by the Parent Borrower or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from the Parent Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, within the meaning of Title IV of ERISA or in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA).

“Euro” the single currency of the Participating Member States.

“Event of Default” as defined in Section 11.

“Excluded Account” (a) Excluded Trust Accounts, (b) Deposit Accounts and
Securities Accounts of the Obligors located in the United States, Canada or the
United Kingdom and containing not more than $50,000 individually or $250,000 in
the aggregate at any time, (c) zero-balance accounts that sweep on a daily basis
to an account maintained with Agent or subject to a Deposit Account Control
Agreement and (d) Deposit Accounts and Securities Accounts of the Foreign
Domiciled Obligors not located in the United States, Canada or the United
Kingdom and containing not more than $300,000 individually or $1,000,000 in the
aggregate for any period of time exceeding three (3) consecutive Business Days.

“Excluded Swap Obligation” with respect to any Obligor, any Swap Obligation if,
and to the extent that, and only for so long as, all or a portion of the
guarantee of such Obligor of, or the grant by such Obligor of a security
interest to secure, as applicable, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Obligor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such Obligor
becomes or would become effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one Swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guarantee or security interest is or
becomes illegal.

 

-24-



--------------------------------------------------------------------------------

“Excluded Taxes” (a) Taxes imposed on or measured by a Recipient’s net or
overall gross income or net worth or similar Taxes (however denominated),
capital Taxes within the meaning of Section 190.1 of the Income Tax Act (Canada)
(or similar Taxes imposed by Canada or any political subdivision thereof),
franchise Taxes and branch profits Taxes (i) as a result of such Recipient being
organized under the laws of, or having its principal office or applicable
Lending Office located in, the jurisdiction imposing such Tax, or
(ii) constituting Other Connection Taxes; (b) in the case of a Lender, any U.S.
withholding Taxes imposed on amounts payable to or for the account of a Lender
with respect to its interest in a Loan or Commitment pursuant to a law in effect
when the Lender (i) acquires such interest in the Loan or Commitment (except any
assignee pursuant to an assignment request by Borrower Agent under Section 13.4)
or (ii) such Lender changes its Lending Office, except in each case to the
extent that, pursuant to Section 5.8.1, amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender become a
party hereto or to such Lender immediately before it changed its Lending Office;
(c) Taxes attributable to a Recipient’s failure to comply with Section 5.9;
(d) U.S. withholding Taxes imposed pursuant to FATCA; and (e) any Canadian
withholding Taxes resulting from (i) a Lender not dealing at arm’s length within
the meaning of the Income Tax Act (Canada) with a Credit Party or (ii) a Lender
being, or not dealing at arm’s length with, a “Specified Shareholder” within the
meaning of Section 18(5) of the Income Tax Act (Canada) of a Credit Party.

“Excluded Trust Accounts” means Deposit Accounts or Securities Accounts used
exclusively (a) for payroll, taxes or employee benefits, (b) to receive proceeds
of Accounts sold to third parties pursuant to Specified Vendor Receivables
Financings permitted under the Loan Documents, (c) to hold cash and/or cash
equivalents pledged to secure other obligations of the Parent Borrower or any
Subsidiary thereof pursuant to Liens permitted under the Loan Documents, (d) as
escrow accounts, (e) as fiduciary or trust accounts held exclusively for the
benefit of third parties, other than an Obligor and (f) that contain solely
deposits permitted by clauses (c) and (d) of the definition of “Permitted
Encumbrances”, including in connection with any letters of credit issued
pursuant to such clauses, if the documents governing such deposits prohibit the
granting of a Lien on such deposits.

“Existing Letters of Credit” those letters of credit existing on the Closing
Date and identified on Schedule 1.1(A).

“Extraordinary Expenses” all costs, expenses or advances that Agent or any
Security Trustee may incur during an Event of Default, or during the pendency of
an Insolvency Proceeding of an Obligor, including those relating to (a) any
audit, inspection, repossession, storage, repair, appraisal, insurance,
manufacture, preparation or advertising for sale, sale, collection, or other
preservation of or realization upon any Collateral; (b) any action, arbitration
or other proceeding (whether instituted by or against Agent, any Security
Trustee, any Lender, any Obligor, any representative of creditors of an Obligor
or any other Person) in any way relating to any Collateral (including the
validity, perfection, priority or avoidability of Agent’s and/or Security
Trustee’s Liens with respect to any Collateral), Loan Documents, Letters of
Credit or Obligations, including any lender liability or other Claims; (c) the
exercise of any rights or remedies of Agent and/or Security Trustee in, or the
monitoring of, any Insolvency Proceeding; (d) settlement or satisfaction of
taxes, charges or Liens with respect to any Collateral; (e) any Enforcement
Action; and (f) negotiation and documentation of any modification, waiver,
workout, restructuring or forbearance with respect to any Loan Documents or
Obligations. Such costs, expenses and advances include transfer fees, Other
Taxes, storage fees, insurance costs, permit fees, utility reservation and
standby fees, legal fees, appraisal fees, brokers’ and auctioneers’ fees and
commissions, accountants’ fees, environmental study fees, wages and salaries
paid to employees of any Obligor or independent contractors in liquidating any
Collateral, and travel expenses.

 

-25-



--------------------------------------------------------------------------------

“FATCA” (a) Sections 1471 through 1474 of the Code as of the Original Closing
Date or any amended or successor provision that is substantively comparable and
not materially more onerous to comply with, and, in each case, any regulations
or official interpretations thereof, (b) any agreements entered into pursuant to
Section 1471(b)(1) of the Code as of the Original Closing Date or any amended or
successor provision as described in clause (a) above and (c) any law,
regulation, rule, promulgation or official agreement implementing an official
government agreement with respect to the foregoing.

“Federal Funds Rate” (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by Agent.

“FILO Amount” from and after the FILO Commencement Date, as of any date of
determination, the Dollar-equivalent result of:

(a) the sum of (i) (a) 5% of the Value of U.S. Eligible Accounts, plus (b) 10%
of the NOLV Percentage of the Value of U.S. Eligible Inventory at such time,
multiplied by

(b) (i) one (1), during the 21 month period following the FILO Commencement Date
and (ii) at all times thereafter (up to the FILO Termination Date), a fraction,
the numerator of which shall be the number of full fiscal quarterly periods
remaining prior to FILO Termination Date and the denominator of which shall be
6; provided that from and after the FILO Termination Date, the FILO Amount shall
be zero ($0). For purposes of clarity, the first “full fiscal quarterly period”
shall mean a fiscal quarterly period commencing on the same calendar day that
corresponds to the 21 month anniversary of the FILO Commencement Date with
reductions in the FILO Amount being effective on the first day of each
applicable full fiscal quarterly period.

“FILO Commencement Date” June 30, 2015.

“FILO Loan” a U.S. Revolver Loan constituting a FILO Loan that is borrowed and
deemed outstanding pursuant to Section 4.1.1(a).

“FILO Termination Date” June 30, 2018.

“Financial Covenant Trigger Period” the period (a) commencing on the day that an
Event of Default occurs, or U.S. Availability is less than or equal to (i) if no
principal amount of FILO Loans is outstanding, the lesser of (A) 10% of the U.S.
Borrowing Base or (B) 10% of the aggregate amount of all U.S. Revolver
Commitments, or (ii) if any portion of the principal amount of FILO Loans is
outstanding, the lesser of (A) 15% of the U.S. Borrowing Base or (B) 15% of the
aggregate amount of all U.S. Revolver Commitments; and (b) continuing until,
during each of the preceding 30 consecutive days, no Event of Default has
existed and U.S. Availability has been greater than (i) if no principal amount
of FILO Loans is outstanding, the lesser of (A) 10% of the U.S. Borrowing Base
or (B) 10% of the aggregate amount of all U.S. Revolver Commitments, or (ii) if
any portion of the principal amount of FILO Loans is outstanding, the lesser of
(A) 15% of the U.S. Borrowing Base or (B) 15% of the aggregate amount of all
U.S. Revolver Commitments.

“Financial Officer” the chief financial officer, principal accounting officer,
treasurer or controller of the Parent Borrower.

 

-26-



--------------------------------------------------------------------------------

“First Lien Net Leverage Ratio” on any date, the ratio of (a) First Lien Secured
Debt as of such date less the aggregate amount (not to exceed $100,000,000) of
Unrestricted Domestic Cash as of such date to (b) Consolidated EBITDA for the
period of four consecutive Fiscal Quarters of the Parent Borrower ended on such
date (or, if such date is not the last day of a Fiscal Quarter, ended on the
last day of the Fiscal Quarter of the Parent Borrower most recently ended prior
to such date for which financial statements are available).

“First Lien Secured Debt” Total Debt that is secured by a first priority Lien on
any asset of the Parent Borrower or any of its Subsidiaries (it being understood
that any Debt outstanding under this Agreement and any Debt outstanding under
the Term Loan Agreement is First Lien Secured Debt).

“Fiscal Quarter” each period of three months, commencing on the first day of a
Fiscal Year.

“Fiscal Year” the fiscal year of Borrowers and Subsidiaries for accounting and
tax purposes, ending on December 31 of each year.

“Fixed Charge Coverage Ratio” the ratio, determined on a consolidated basis for
Borrowers and Subsidiaries for the most recent 12 months, of (a) Consolidated
EBITDA minus Capital Expenditures (except those financed with Borrowed Money
other than Revolver Loans) and cash taxes paid, to (b) Fixed Charges. For
purposes of calculating the Fixed Charge Coverage Ratio for the 12-month periods
ending December 31, 2015, January 31, 2016, February 29, 2016, March 31,
2016, April 30, 2016, and May 31, 2016, cash taxes paid for each such 12-month
period shall be calculated by using the amount of cash taxes paid for the period
from July 1, 2015 through the last day of the applicable 12-month period and
multiplying such amount by (i) 2, in the case of the 12-month period ending
December 31, 2015, (ii) 12/7, in the case of the 12-month period ending
January 31, 2016, (iii) 3/2, in the case of the 12-month period ending
February 29, 2016, (iv) 4/3, in the case of the 12-month period ending March 31,
2016, (v) 6/5, in the case of the12-month period ending April 30, 2016, and
(vi) 12/11, in the case of the 12-month period ending May 31, 2016.

“Fixed Charges” the sum of interest expense (other than payment-in-kind),
scheduled principal payments made on Borrowed Money, and cash Distributions made
by the Parent Borrower.

“Floating Rate Loan” a Base Rate Loan or a Canadian Prime Rate Loan.

“FLSA” the Fair Labor Standards Act of 1938, as amended from time to time.

“Foreign Allocated U.S. Availability” Canadian Allocated U.S. Availability and
UK Allocated U.S. Availability.

“Foreign Allocated U.S. Availability Reserve” the aggregate amount of U.S.
Availability allocated by Borrower Agent for inclusion in the Borrowing Bases of
the Foreign Borrowers.

“Foreign Borrowers” the Canadian Borrower and the UK Borrower.

“Foreign Cash Collateral Account” a demand deposit, money market or other
account established by Agent at such financial institution as Agent may select
in its Permitted Discretion, which account shall be held in the United States
and shall be subject to a Lien in favor of Agent for the benefit of the Foreign
Facility Secured Parties.

“Foreign Cross-Guarantee” as defined in Section 5.10.4.

“Foreign Domiciled Obligor” any Obligor that is not a U.S. Domiciled Obligor.

 

-27-



--------------------------------------------------------------------------------

“Foreign Facility Collateral and Guarantee Requirement” subject to any
applicable limitations set forth in the Security Documents and the Agreed
Security Principles:

(a) with respect to any and all Canadian Facility Obligors, the requirement
that:

(i) Agent shall have received from each party thereto (other than Agent) either
(A) a counterpart of the Foreign Facility Guarantee and Collateral Agreement
(with respect to Foreign Domiciled Obligors and, to the extent requested by
Agent, U.S. Domiciled Obligors) and each of the other Canadian Security
Documents to which such Person is a party, duly executed and delivered on behalf
of such Canadian Facility Obligor, as applicable, or (B) in the case of any
Person that becomes a Canadian Facility Obligor after the Closing Date, a
joinder to this Agreement and a supplement or a counterpart to the Foreign
Facility Guarantee and Collateral Agreement (with respect to Foreign Domiciled
Obligors and, to the extent requested by Agent, U.S. Domiciled Obligors) and
each other applicable Canadian Security Document, in each case in the form
specified therein, duly executed and delivered on behalf of such Canadian
Facility Obligor, as applicable;

(ii) all outstanding Equity Interests of each Subsidiary Obligor owned by or on
behalf of any Canadian Facility Obligor shall have been pledged pursuant to an
appropriate Canadian Security Document and, subject to the Intercreditor
Agreement, Agent or Term Loan Agent, as applicable, shall have received
certificates or other instruments representing all such Equity Interests,
together with stock powers or other instruments of transfer with respect thereto
endorsed in blank;

(iii) all Debt for borrowed money having an aggregate principal amount in excess
of $500,000 that is owing to any Canadian Facility Obligor shall be evidenced by
a promissory note and shall have been pledged pursuant to an appropriate
Canadian Security Document, and, subject to the Intercreditor Agreement, Agent
and/or Term Loan Agent, as applicable, shall have received all such promissory
notes, together with instruments of transfer with respect thereto endorsed in
blank;

(iv) all documents and instruments, including UCC and PPSA financing statements,
required by Applicable Law or reasonably requested by Agent to be filed,
registered or recorded to create the Liens on the assets of such Canadian
Facility Obligor intended to be created by the Canadian Security Documents and
perfect such Liens to the extent required by, and with the priority required by,
the Canadian Security Documents (with respect to U.S. Obligors that are also
Canadian Facility Obligors, in each case subject to the Intercreditor
Agreement), shall have been filed, registered or recorded;

(v) Agent shall have received, with respect to any Mortgaged Property of any
Canadian Facility Obligor (A) counterparts of a Canadian Mortgage with respect
to such Mortgaged Property duly executed and delivered by the record owner of
such Mortgaged Property, (B) a policy or policies of title insurance issued by a
nationally recognized title insurance company insuring the Lien of each such
Canadian Mortgage as a valid first Lien on the Mortgaged Property described
therein, free of any other Liens except as expressly permitted by
Section 10.2.2, together with such endorsements, coinsurance and reinsurance as
Agent or the Required Lenders may reasonably request, but only to the extent
such endorsements are (1) available in the relevant jurisdiction (provided in no
event shall Agent request a creditors’ rights endorsement) and (2) available at
commercially reasonable rates, (C) if reasonably requested by Agent, a current
appraisal of any such Mortgaged Property, prepared by an appraiser acceptable to
Agent, and in form and substance satisfactory to Required Lenders (it being
understood that if

 

-28-



--------------------------------------------------------------------------------

such appraisal is required in order to comply with Agent’s internal policies,
such request shall be deemed to be reasonable), (D) if reasonably requested by
Agent, an environmental assessment with respect to any such Mortgaged Property,
prepared by environmental engineers reasonably acceptable to Agent, and such
other reports, certificates, studies or data with respect to such Mortgaged
Property as Agent may reasonably require, all in form and substance reasonably
satisfactory to Required Lenders (it being understood that if such assessment or
other materials are required in order to comply with Agent’s internal policies,
such request shall be deemed to be reasonable), and (E) such abstracts, legal
opinions and other documents as Agent or the Required Lenders may reasonably
request with respect to any such Canadian Mortgage or Mortgaged Property;
provided, however, in no event shall surveys be required to be obtained with
respect to any such Mortgaged Property;

(vi) each Canadian Facility Obligor shall have obtained all material consents
and approvals required to be obtained by it in connection with the execution and
delivery of all Canadian Security Documents to which it is a party, the
performance of its obligations thereunder and the granting by it of the Liens
thereunder, and in each case except to the extent not required to be obtained
pursuant to the terms of the Loan Documents; and

(vii) the U.S. Facility Collateral and Guarantee Requirement (with respect to
U.S. Obligors only), the Mexican Collateral and Guarantee Requirement (with
respect to Mexican Domiciled Obligors only), and the Dutch Collateral and
Guarantee Requirement (with respect to Dutch Domiciled Obligors only) shall be
met; and

(b) with respect to any and all UK Facility Obligors, the requirement that:

(i) Agent shall have received from each party thereto (other than Agent) either
(A) a counterpart of the Foreign Facility Guarantee and Collateral Agreement
(with respect to Foreign Domiciled Obligors and, to the extent requested by
Agent, U.S. Domiciled Obligors) and each of the other UK Security Document to
which such Person is a party, duly executed and delivered on behalf of such UK
Facility Obligor, as applicable, or (B) in the case of any Person that becomes a
UK Facility Obligor after the Closing Date, a joinder to this Agreement and
deeds of accession or supplements to the Foreign Facility Guarantee and
Collateral Agreement (with respect to Foreign Domiciled Obligors and, to the
extent requested by Agent, U.S. Domiciled Obligors) and each other applicable UK
Security Document, in each case in the form specified therein, duly executed and
delivered on behalf of such UK Facility Obligor, as applicable;

(ii) all outstanding Equity Interests of each Subsidiary Obligor owned by or on
behalf of any UK Facility Obligor shall have been pledged pursuant to an
appropriate UK Security Document (such as the Mexican Equity Pledges) and,
subject to the Intercreditor Agreement, Agent or Term Loan Agent, as applicable,
shall have received certificates or other instruments representing all such
Equity Interests, together with stock powers or other instruments of transfer
with respect thereto endorsed in blank;

(iii) each UK Facility Obligor shall have obtained all material consents and
approvals required to be obtained by it in connection with the execution and
delivery of all UK Security Documents to which it is a party, the performance of
its obligations thereunder and the granting by it of the Liens thereunder, and
in each case except to the extent not required to be obtained pursuant to the
terms of the Loan Documents;

 

-29-



--------------------------------------------------------------------------------

(iv) Agent shall have received all documents and instruments required by law or
reasonably requested by Agent to be filed, registered or recorded to create the
Liens intended to be created by the UK Security Documents and perfect such Liens
to the extent required by the UK Security Documents shall have been filed,
registered, recorded or delivered to Agent for filing, registration or recording
(including without limitation, with respect to the UK Borrower, the ratified
notarial instrument corresponding to the Mexican Asset Pledge); and

(v) the U.S. Facility Collateral and Guarantee Requirement (with respect to U.S.
Obligors only), the Mexican Collateral and Guarantee Requirement (with respect
to Mexican Domiciled Obligors only), and the Dutch Collateral and Guarantee
Requirement (with respect to Dutch Domiciled Obligors only) shall be met.

“Foreign Facility Guarantee and Collateral Agreement” that certain Foreign
Facility Guarantee and Collateral Agreement, dated as of the Closing Date, by
and among Cequent Performance, Horizon International Holdings LLC, a Delaware
limited liability company, the Canadian Domiciled Obligors, the UK Domiciled
Obligors, the Mexican Domiciled Obligors, Cequent Nederland Holdings B.V.,
certain other Obligors and Agent, as amended, restated, supplemented or
otherwise modified from time to time.

“Foreign Facility Obligations” the Canadian Facility Obligations and the UK
Facility Obligations.

“Foreign Facility Secured Parties” Canadian Facility Secured Parties and/or UK
Facility Secured Parties, as the context requires.

“Foreign Lender” (a) with respect to each Borrower that is a U.S. Person, each
Lender or Issuing Bank that is not a U.S. Person, and (b) with respect to each
Borrower that is not a U.S. Person, each Lender or Issuing Bank that is resident
or organized under the laws of a jurisdiction other than that in which such
Borrower is resident for Tax purposes.

“Foreign Obligor” each Obligor that is not a U.S. Obligor. For the avoidance of
confusion, “Foreign Obligors” shall include all U.S. Domiciled Obligors that are
not U.S. Facility Obligors, including, without limitation, CFC Holdcos and U.S.
Holdcos.

“Foreign Plan” any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by Parent Borrower or any of its
Subsidiaries with respect to employees employed outside of the U.S. or Canada,
other than any state social security arrangements.

“Foreign Revolver Commitments” the Canadian Revolver Commitment and/or the UK
Revolver Commitment, as the context requires.

“Foreign Subsidiary” any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“Fronting Exposure” a Defaulting Lender’s interest in LC Obligations, Swingline
Loans and Protective Advances, except to the extent Cash Collateralized by the
Defaulting Lender or allocated to other Lenders hereunder.

“FSCO” The Financial Services Commission of Ontario or like body in Canada or in
any other province or territory or jurisdiction of Canada with whom a Canadian
Pension Plan is required to be registered in accordance with Applicable Law and
any other Governmental Authority succeeding to the functions thereof.

 

-30-



--------------------------------------------------------------------------------

“Full Payment” with respect to any Obligations, (a) the full cash payment
thereof, including any interest, fees and other charges accruing during an
Insolvency Proceeding (whether or not allowed in the proceeding) (other than
contingent indemnification obligations for which no claim has been asserted or
is reasonably expected to be asserted); (b) if such Obligations are LC
Obligations or inchoate or contingent in nature, Cash Collateralization thereof
(or delivery of a standby letter of credit acceptable to Agent in its Permitted
Discretion, in the amount of required Cash Collateral); and (c) the release of
any and all claims of the Obligors against Agent, Lenders and their Affiliates
arising on or before the payment date. “Fully Paid” has a correlative meaning.
No Loans shall be deemed to have been paid in full unless all Commitments
related to such Loans have terminated.

“GAAP” generally accepted accounting principles in effect in the United States
from time to time.

“General Intangibles” as defined in the UCC (and/or with respect to any General
Intangible of a Canadian Domiciled Obligor, an “intangible” as defined in the
PPSA) or any other Applicable Law, as applicable.

“Governmental Approvals” all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

“Governmental Authority” the government of the United States of America, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, the Financial Conduct Authority, the Prudential Regulation
Authority and any supra-national body exercising such powers or functions, such
as the European Union or the European Central Bank), in each case whether it is
or is not associated with Canada, the United Kingdom, the U.S. or any state,
province, district or territory thereof, or any other foreign entity or
government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Debt or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or to advance or supply funds for the purchase of)
any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Debt or
other obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Debt or obligation; provided, that the term
“Guarantee” shall not include endorsements for collection or deposit in the
Ordinary Course of Business.

“Guarantee and Collateral Agreement” that certain ABL Guarantee and Collateral
Agreement, dated as of June 30, 2015, by and among the U.S. Obligors and Agent,
as amended, restated, supplemented or otherwise modified from time to time.

“Guarantor Payment” as defined in Section 5.10.3.

“Guarantors” Canadian Facility Guarantors, UK Facility Guarantors, U.S. Facility
Guarantors, and each other Person that guarantees payment or performance of
Obligations, in each case as the context requires.

 

-31-



--------------------------------------------------------------------------------

“Guaranties” the Canadian Guaranties, the UK Guaranties and/or the U.S.
Guaranties, as the context requires.

“Hazardous Materials” all explosive, radioactive, hazardous or toxic substances,
wastes or other pollutants, including petroleum or petroleum distillates,
asbestos or asbestos containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.

“Hedging Agreement” any interest rate protection agreement, foreign currency
exchange agreement, commodity price protection agreement or other interest or
currency exchange rate or commodity price hedging arrangement.

“Immaterial Subsidiary” at any date, any Subsidiary of the Parent Borrower that,
together with its consolidated Subsidiaries (i) does not, as of the last day of
the Fiscal Quarter of the Parent Borrower most recently ended on or prior to
such date for which financial statements are available, have assets with a value
in excess of 2.5% of the consolidated total assets of the Parent Borrower and
its consolidated Subsidiaries and (ii) did not, during the period of four
consecutive Fiscal Quarters of the Parent Borrower most recently ended on or
prior to such date for which financial statements are available, have revenues
exceeding 2.5% of the total revenues of the Parent Borrower and its consolidated
Subsidiaries; provided that, the aggregate assets or revenues of all Immaterial
Subsidiaries, determined in accordance with GAAP, may not exceed 5.0% of
consolidated assets or consolidated revenues, respectively, of the Parent
Borrower and its consolidated Subsidiaries, collectively, at any time (and the
Parent Borrower will promptly designate in writing to Agent the Subsidiaries
which will cease to be treated as “Immaterial Subsidiaries” in order to comply
with the foregoing limitation).

“IMPI” the Mexican Institute of Intellectual Property (Instituto Mexicano de la
Propiedad Industrial).

“Incremental Facility Agreement” an Incremental Facility Agreement, in form and
substance reasonably satisfactory to Agent, among the Parent Borrower, the Term
Loan Agent and one or more Term Loan Lenders and effecting such other amendments
to the Term Loan Documents as are contemplated by Section 2.21 of the Term Loan
Agreement.

“Incremental Term Commitment” with respect to any Term Loan Lender, the
commitment, if any, of such Term Loan Lender, established pursuant to an
Incremental Facility Agreement and Section 2.21 of the Term Loan Agreement, to
make Incremental Term Loans of any series under the Term Loan Agreement,
expressed as an amount representing the maximum principal amount of the
Incremental Term Loans of such series to be made by such Term Loan Lender.

“Incremental Term Loans” any term loans made pursuant to Section 2.21(a) of the
Term Loan Agreement.

“Indemnified Taxes” (a) Taxes, other than Excluded Taxes, imposed on or relating
to any payment of an Obligation; and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Indemnitees” Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees
and Bank of America Indemnitees.

 

-32-



--------------------------------------------------------------------------------

“Insolvency Proceeding” any case or proceeding, application, meeting convened,
resolution passed, proposal, corporate action or any other proceeding commenced
by or against a Person under any state, provincial, federal or foreign law for,
including without limitation the Mexican Bankruptcy Law, or any agreement of
such Person to, (a) the entry of an order for relief under the U.S. Bankruptcy
Code, or any other insolvency, debtor relief, bankruptcy, receivership, debt
adjustment law or other similar law (whether state, provincial, federal or
foreign), including the Bankruptcy and Insolvency Act (Canada) and the CCAA;
(b) the appointment of a Creditor Representative or other custodian for such
Person or any part of its Property; (c) an assignment or trust mortgage for the
benefit of creditors; (d) the winding up or strike off of the Person (other than
in connection with a solvent reorganization permitted by Section 10.2.3);
(e) the proposal or implementation of a scheme of arrangement; (f) a suspension
of payment, moratorium of any debts, official assignment, composition or
arrangement with a Person’s creditors; or (g) in the case of a UK Domiciled
Obligor, any corporate action, legal proceedings or other procedure commenced or
other step taken (including the making of an application, the presentation of a
petition, the filing or service of a notice or the passing of a resolution) in
relation to (i) such UK Domiciled Obligor being adjudicated or found insolvent,
(ii) the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganization (by way of voluntary arrangement,
scheme of arrangement or otherwise) of such UK Domiciled Obligor other than a
solvent liquidation or reorganization of such UK Domiciled Obligor permitted by
Section 10.2.3, (iii) a composition, assignment or arrangement with any class of
creditors of such UK Domiciled Obligor or (iv) the appointment of a liquidator,
supervisor, receiver, administrator, administrative receiver, compulsory
manager, trustee or other similar officer in respect of such UK Domiciled
Obligor or any of its assets.

“Intellectual Property” the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement, misappropriation or violation thereof,
including the right to receive all proceeds and damages therefrom.

“Intellectual Property Claim” any claim or assertion (whether in writing, by
suit or otherwise) that a Borrower’s or Subsidiary’s ownership, use, marketing,
sale or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.

“Intercreditor Agreement” the Intercreditor Agreement, dated as of June 30,
2015, between Term Loan Agent and Agent, acknowledged by the U.S. Domiciled
Obligors and relating to the Term Loan Debt, as amended, restated, supplemented,
or otherwise modified from time to time in accordance with the terms thereof.

“Interest Period” as defined in Section 3.1.4.

“Interest Period Loan” a Canadian BA Rate Loan or a LIBOR Loan.

“Inventory” as defined in the UCC, the PPSA or any other Applicable Law,
including all goods intended for sale, lease, display or demonstration; all work
in process; and all raw materials, and other materials and supplies of any kind
that are or could be used in connection with the manufacture, printing, packing,
shipping, advertising, sale, lease or furnishing of such goods, or otherwise
used or consumed in a Borrower’s business (but excluding Equipment).

“Inventory Formula Amount” the Canadian Inventory Formula Amount, the UK
Inventory Formula Amount and/or the U.S. Inventory Formula Amount, as the
context requires.

“Inventory Reserve” the Canadian Inventory Reserve, the UK Inventory Reserve
and/or the U.S. Inventory Reserve, as the context requires.

“IRS” the United States Internal Revenue Service.

 

-33-



--------------------------------------------------------------------------------

“Issuing Bank Indemnitees” the Canadian Issuing Bank Indemnitees, the UK Issuing
Bank Indemnitees and the U.S. Issuing Bank Indemnitees.

“Issuing Banks” the Canadian Issuing Banks, the UK Issuing Banks and/or the U.S.
Issuing Banks, as the context requires.

“ITA” the Income Tax Act 2007 (United Kingdom), as amended from time to time.

“Judgment Currency” as defined in Section 1.5.

“Latest Maturity Date” as of any date of determination, the latest maturity date
applicable to any Loans outstanding or Commitments in effect hereunder and/or
any Term Loan Debt or Incremental Term Commitment.

“LC Document” any of the Canadian LC Documents, UK LC Documents, and/or the U.S.
LC Documents, as the context requires.

“LC Obligations” the Canadian LC Obligations, the UK LC Obligations and/or the
U.S. LC Obligations, as the context requires.

“LC Request” a Canadian LC Request, a UK LC Request or a U.S. LC Request, as the
context requires.

“Lender Indemnitees” Lenders and Secured Bank Product Providers, and their
officers, directors, employees, Affiliates, branches, agents and attorneys.

“Lenders” lenders party to this Agreement, including (a) Bank of America and its
Affiliates and branches in their respective capacities as the Canadian Swingline
Lender, the UK Swingline Lender and the U.S. Swingline Lender, (b) the Canadian
Lenders, (c) the UK Lenders, (d) the U.S. Lenders and (e) their respective
permitted successors and assigns and, where applicable, any Issuing Bank, and
any other Person who hereafter becomes a “Lender” pursuant to an Assignment,
including any Lending Office of the foregoing.

“Lending Office” the office (including any domestic or foreign Affiliate or
branch) designated as such by a Lender or Issuing Bank by notice to Agent and
Borrower Agent.

“Letters of Credit” the Canadian Letters of Credit, the UK Letters of Credit
and/or the U.S. Letters of Credit, as the context requires.

“LIBOR” the per annum rate of interest (rounded up to the nearest 1/8th of 1%
and in no event less than zero) determined by Agent at or about 11:00 a.m.
(London time) two Business Days prior to an interest period, for a term
equivalent to such period, equal to the London Interbank Offered Rate, or
comparable or successor rate approved by Agent, as published on the applicable
Reuters screen page (or other commercially available source designated by Agent
from time to time); provided, that any comparable or successor rate shall be
applied by Agent, if administratively feasible, in a manner consistent with
market practice.

“LIBOR Loan” each set of LIBOR Revolver Loans having a common length and
commencement of Interest Period.

 

-34-



--------------------------------------------------------------------------------

“LIBOR Revolver Loan” a Revolver Loan that bears interest based on LIBOR;
provided, however, that a Canadian Base Rate Loan bearing interest as set forth
in clause (c) of the definition of Canadian Base Rate, or a U.S. Base Rate Loan
bearing interest as set forth in clause (c) of the definition of U.S. Base Rate,
shall not constitute a LIBOR Revolver Loan.

“License” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

“Licensor” any Person from whom an Obligor obtains the right to use any
Intellectual Property.

“Lien” with respect to any asset, (a) any mortgage (hypotheek), deed of trust,
lien and in general any right in rem (beperkte recht), pledge (pandrecht),
hypothecation, encumbrance, charge, trust (deemed, constructive, statutory or
otherwise) or security interest in, on or of such asset, (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.

“Lien Waiver” documents in the form of Exhibits C-1 and C-2 (in each case with
appropriate modifications to remove the references to the Term Loan Agent and
the Term Loan Documents if such Lien Waiver is delivered with respect to an
Obligor that is not a U.S. Obligor) and each other landlord waiver, bailee
letter, or acknowledgement agreement of any lessor, mortgagee, warehouseman,
processor, shipper, customs broker, freight forwarder, repairman, mechanic,
bailee, consignee, or other Person in possession of, having a Lien upon, or
having rights or interests in any Obligor’s books and records, Equipment, or
Inventory, or, with respect to any Collateral subject to a Licensor’s
Intellectual Property rights, an agreement of such Licensor, in each case, in
form and substance reasonably satisfactory to Agent.

“Loan” a Revolver Loan.

“Loan Documents” this Agreement, Other Agreements and Security Documents.

“Loan Year” each 12 month period commencing on the Original Closing Date and on
each anniversary of the Original Closing Date.

“Local Time” with respect to (a) Canadian Revolver Loans, prevailing time in
Toronto, Ontario, Canada, (b) UK Revolver Loans, prevailing time at Agent’s
notice address under Section 14.3.1 and (c) U.S. Revolver Loans, prevailing time
at Agent’s notice address under Section 14.3.1.

“Margin Stock” as defined in Regulation U of the Board.

“Material Adverse Effect” a material adverse effect on (a) the business,
operations, properties, assets, financial condition, or material agreements of
the Parent Borrower and the Subsidiaries, taken as a whole, (b) the ability of
any Obligor in any material respect to perform any of its obligations under any
Loan Document or (c) the rights of or benefits available to the Lenders under
any Loan Document or the validity or priority of Agent’s or any Security
Trustee’s Liens on any Collateral.

“Material Agreements” any agreements or instruments relating to Material Debt.

 

-35-



--------------------------------------------------------------------------------

“Material Debt” (a) the Term Loan Debt and (b) any other Debt (other than the
Loans and Letters of Credit), or obligations in respect of one or more Hedging
Agreements, of any one or more of the Parent Borrower and its Subsidiaries in an
aggregate principal amount exceeding $25,000,000. For purposes of determining
Material Debt, the “principal amount” of the obligations of the Parent Borrower
or any Subsidiary in respect of any Hedging Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Parent Borrower or such Subsidiary would be required to pay if such Hedging
Agreement were terminated at such time.

“Maximum Alternative Incremental Debt Amount” an aggregate principal amount of
Alternative Incremental Debt that would not, immediately after giving effect to
the establishment thereof and any other Debt incurred substantially
simultaneously therewith (and any related repayment of Debt), cause (a) with
respect to any Pari Passu Alternative Incremental Debt, the First Lien Net
Leverage Ratio, calculated on a pro forma basis as of the date of incurrence of
such Debt (but disregarding the proceeds of any such Debt in calculating
Unrestricted Domestic Cash), to exceed 3.25 to 1.00, (b) with respect to any
Alternative Incremental Debt secured by Liens that are junior to the Liens on
the Collateral securing the Term Loan Debt, the Secured Net Leverage Ratio,
calculated on a pro forma basis as of the date of incurrence of such Debt (but
disregarding the proceeds of any such Debt in calculating Unrestricted Domestic
Cash), to exceed 3.50 to 1.00 and (c) with respect to any unsecured Alternative
Incremental Debt, the Net Leverage Ratio, calculated on a pro forma basis as of
the date of incurrence of such Debt (but disregarding the proceeds of any such
Debt in calculating Unrestricted Domestic Cash), to exceed 4.00 to 1.00.

“Maximum Facility Amount” $99,000,000.

“Mexican Asset Pledges” (i) three (3) non-possessory pledge agreements
(contratos de prenda sin transmisión de posesión) dated on or about the Closing
Date and satisfactory to Agent, pursuant to which the Mexican Domiciled Obligors
have pledged and granted a first priority Lien in favor of Agent over all or
substantially all of the present and future movable assets (bienes muebles)
and/or equipment owned by each Mexican Domiciled Obligor located in Mexico,
including but not limited to Inventory, Equipment, Intellectual Property, among
others; and (ii) one (1) pledge agreement dated on or about the Closing Date and
satisfactory to Agent, pursuant to which the UK Borrower has pledged and granted
a first priority Lien in favor of Agent over all present and future assets
and/or equipment owned by the UK Borrower located in Mexico, including but not
limited to Inventory, Equipment, Intellectual Property, among others, in each
case as amended, restated, supplemented or otherwise modified from time to time.

“Mexican Bankruptcy Law” the Mexican Ley de Concursos Mercantiles, as amended,
implemented and/or supplemented from time to time.

“Mexican Collateral and Guarantee Requirement” subject to any applicable
limitations set forth in the Security Documents and the Agreed Security
Principles, with respect to all Mexican Domiciled Obligors, the requirement that
Agent shall have received evidence of the following documents:

(a) a copy of the mercantile folio (folio mercantil) of each Mexican Domiciled
Obligor, issued by the corresponding Public Registry of the Property and
Commerce (Registro Público de la Propiedad y del Comercio) evidencing the
absence of any Insolvency Proceedings;

(b) notarized copies of the partner’s resolutions of the Mexican Domiciled
Obligors: (i) authorizing the execution, delivery and performance of the Loan
Documents to which such Mexican Domiciled Obligors are party; (ii) authorizing a
specific person or persons to execute the Loan Documents to which each such
Mexican Domiciled Obligor is a party on behalf of such Mexican Domiciled
Obligor; (iii) authorizing a specific person or persons, on behalf of each
Mexican Domiciled

 

-36-



--------------------------------------------------------------------------------

Obligor, to sign and/or dispatch all documents and notices to be signed or
dispatched by such Mexican Domiciled Obligor under or in connection with the
Loan Documents to which it is a party; (iv) authorizing the appointment of the
Borrower Agent as each Mexican Domiciled Obligor’s agent for service of process
in New York; and (v) waiving the pre-emptive rights of each Mexican Domiciled
Obligor in respect of any pledged Equity Interests, authorizing the division of
such Equity Interests and approving any sale of such Equity Interests conducted
in the context of foreclosures under the Security Documents;

(c) a certificate of a member of the board of managers or an authorized officer
of each Mexican Domiciled Obligor as to the Solvency of such Mexican Domiciled
Obligor;

(d) a ratified notarial instrument by a Mexican notary public of the Mexican
Asset Pledges and Mexican Equity Pledges;

(e) all documents and instruments, required by law or reasonably requested by
Agent to be filed, registered or recorded to create the Liens intended to be
created by the Foreign Facility Guarantee and Collateral Agreement and by the
Mexican Security Documents and to perfect such Liens to the extent required by,
and with the priority required by, the Foreign Facility Guarantee and Collateral
Agreement and by the Mexican Security Documents, shall have been filed,
registered or recorded or delivered to Agent for filing, registration or
recording; and

(f) duly executed Canadian Guaranties and UK Guaranties.

“Mexican Domiciled Obligors” Cequent Sales Company de Mexico, S. de R.L. de
C.V., a limited liability company organized under the laws of Mexico, Cequent
Trailer Products, S. de R.L. de C.V., a limited liability company organized
under the laws of Mexico, Cequent Electrical Products de Mexico, S. de R.L. de
C.V., a limited liability company organized under the laws of Mexico, and each
other Obligor organized or incorporated under the laws of Mexico or any
jurisdiction thereof.

“Mexican Equity Pledges” three (3) non- possessory pledge agreements (contratos
de prenda sin transmisión de posesión), dated on or about the Closing Date and
satisfactory to Agent, pursuant to which the interest holders of the Mexican
Domiciled Obligors have pledged and granted a first priority Lien in favor of
Agent over all of the Equity Interests in each of the Mexican Domiciled
Obligors, in each case as amended, restated, supplemented or otherwise modified
from time to time.

“Mexican Security Documents” the Mexican Asset Pledges, the Mexican Equity
Pledges, and all other documents, instruments and agreements governed by the
laws of Mexico now or hereafter securing (or given with the intent to secure)
any of the Foreign Facility Obligations, in each case as amended, restated,
supplemented or otherwise modified from time to time.

“Mexico” means the United Mexican States.

“Moody’s” Moody’s Investors Service, Inc., and its successors.

“Mortgages” the Canadian Mortgages, the UK Mortgages and/or the U.S. Mortgages,
as the context requires.

“Mortgaged Property” each parcel of real property and improvements thereto with
respect to which a Mortgage is required to be granted pursuant to
Section 10.1.9.

 

-37-



--------------------------------------------------------------------------------

“Multiemployer Plan” any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which an Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

“Net Leverage Ratio” on any date, the ratio of (a) Total Debt as of such date
less the aggregate amount (not to exceed $100,000,000) of Unrestricted Domestic
Cash as of such date to (b) Consolidated EBITDA for the period of four
consecutive Fiscal Quarters of the Parent Borrower ended on such date (or, if
such date is not the last day of a Fiscal Quarter, ended on the last day of the
Fiscal Quarter of the Parent Borrower most recently ended prior to such date for
which financial statements are available).

“Net Proceeds” with respect to any event, (a) the cash proceeds received in
respect of such event including (i) any cash received in respect of any noncash
proceeds, but only as and when received, (ii) in the case of a casualty,
insurance proceeds in excess of $1,000,000 and (iii) in the case of a
condemnation or similar event, condemnation awards and similar payments, net of
(b) the sum of (i) all reasonable fees and out-of-pocket expenses paid by the
Parent Borrower and the Subsidiaries to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made by the Parent Borrower and the Subsidiaries as a
result of such event to repay Debt (other than Loans, Term Loan Debt, Pari Passu
Alternative Incremental Debt or any Permitted Term Loan Refinancing Debt)
secured by such asset or otherwise subject to mandatory prepayment as a result
of such event, and (iii) the amount of all Taxes paid (or reasonably estimated
to be payable) by the Parent Borrower and the Subsidiaries, and the amount of
any reserves established by the Parent Borrower and the Subsidiaries to fund
contingent liabilities reasonably estimated to be payable, in each case during
the 24-month period immediately following such event and that are directly
attributable to such event (as determined reasonably and in good faith by the
chief financial officer of the Parent Borrower) to the extent such liabilities
are actually paid within such applicable time periods.

“New Borrower” as defined in Section 10.1.9(d).

“New Lender” each Lender that becomes a party to this Agreement after the
Closing Date.

“NOLV Percentage” the net orderly liquidation value of any particular type of
Inventory (whether raw materials, work-in-process or finished goods), expressed
as a percentage, expected to be realized at an orderly, negotiated sale held
within a reasonable period of time, net of all liquidation expenses, as
determined from the most recent appraisal of Borrowers’ Inventory performed by
an appraiser and on terms satisfactory to Agent.

“Notice of Borrowing” a request by Borrower Agent of a Borrowing of Revolver
Loans in the form attached as Exhibit F hereto or otherwise in form satisfactory
to Agent.

“Notice of Conversion/Continuation” a request by Borrower Agent of a conversion
or continuation of any Loans as Canadian BA Rate Loans or LIBOR Loans, in form
satisfactory to Agent.

“Obligations” all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by Obligors under Loan Documents, (d) Secured
Bank Product Obligations, and (e) other Debts, obligations and liabilities of
any kind owing by Obligors pursuant to the Loan Documents, whether now existing
or hereafter arising, whether evidenced by a note or other writing, whether
allowed in any Insolvency Proceeding, whether arising from an extension of
credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several,
including without limitation the Foreign Facility Obligations and the U.S.
Facility Obligations; provided that Obligations of an Obligor shall not include
its Excluded Swap Obligations.

 

-38-



--------------------------------------------------------------------------------

“Obligors” the Canadian Facility Obligors, the UK Facility Obligors and the U.S.
Facility Obligors, collectively, and “Obligor” means any of the Obligors,
individually.

“Obligor Group” a group consisting of (a) the Canadian Facility Obligors,
(b) the UK Facility Obligors or (c) the U.S. Facility Obligors, as the context
requires.

“OFAC” Office of Foreign Assets Control of the U.S. Treasury Department.

“Ordinary Course of Business” the ordinary course of business of any Borrower or
Subsidiary, undertaken in good faith and consistent with Applicable Law and past
practices.

“Organic Documents” with respect to any Person, its charter, certificate or
articles of incorporation, memorandum of association, bylaws, articles of
organization, limited liability agreement, operating agreement, members
agreement, shareholders agreement, partnership agreement, certificate of
partnership, certificate of formation, voting trust agreement, or similar
agreement or instrument governing the formation or operation of such Person.

“Original Closing Date” June 30, 2015.

“Original Closing Date Dividend” as defined in the definition of “Original
Closing Date Transactions”.

“Original Closing Date Transactions” collectively, (a) the consummation of the
Spin-Off in accordance with the terms of the Spin-Off Agreement, (b) the payment
of a dividend in an amount not to exceed $225,000,000, $200,000,000 of such
dividend being funded with Term Loan Debt and the remaining amount being funded
with cash on-hand, made on the Original Closing Date by the Parent Borrower to
TriMas in accordance with the Spin-Off Agreement (the “Original Closing Date
Dividend”), (c) the execution, delivery and performance on the Original Closing
Date by each U.S. Obligor of the Loan Documents to which it was a party as of
such date, the borrowing (if any) of the Loans on the Original Closing Date and
issuance (if any) of Letters of Credit under the Original Loan Agreement on the
Original Closing Date and the use of the proceeds of the foregoing, (d) the
execution, delivery and performance by each U.S. Obligor of the Term Loan
Documents to which it is a party, the borrowing of Term Loan Debt on the
Original Closing Date and the use of the proceeds thereof and (e) the payment of
the fees and expenses payable in connection with the foregoing.

“OSHA” the Occupational Safety and Hazard Act of 1970.

“Other Agreement” the Intercreditor Agreement and each LC Document, fee letter,
Lien Waiver, Borrowing Base Report, Compliance Certificate, Perfection
Certificate, Borrower Materials, or other note, document, instrument or
agreement (other than this Agreement or a Security Document) now or hereafter
delivered by an Obligor or other Person to Agent, a Security Trustee or a Lender
in connection with any transactions relating hereto.

“Other Connection Taxes” Taxes imposed on a Recipient due to a present or former
connection between it and the taxing jurisdiction (other than connections
arising from the Recipient having executed, delivered, become party to,
performed obligations or received payments under, received or perfected a Lien
or engaged in any other transaction pursuant to, enforced, or sold or assigned
an interest in, any Loan or Loan Document).

 

-39-



--------------------------------------------------------------------------------

“Other Taxes” all present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a Lien under, or otherwise
with respect to, any Loan Document, except Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to
Section 13.4).

“Overadvance” a Canadian Overadvance, a UK Overadvance or a U.S. Overadvance, as
the context requires.

“Overadvance Loan” a Canadian Overadvance Loan, a UK Overadvance Loan or a U.S.
Overadvance Loan, as the context requires.

“Parent Borrower” as defined in the preamble to this Agreement.

“Pari Passu Alternative Incremental Debt” as defined in the definition of
“Alternative Incremental Debt”.

“Pari Passu Permitted Term Loan Refinancing Debt” Permitted Term Loan
Refinancing Debt that is secured by Liens on a pari passu basis with the Liens
on the Collateral securing the Term Loan Debt.

“Participant” as defined in Section 13.2.

“Participating Member State” any member state of the European Union that has the
Euro as its lawful currency in accordance with the legislation of the European
Union relating to the Economic and Monetary Union.

“Patents” with respect to any Person, all of such Person’s right, title, and
interest in and to: (a) any and all patents and patent applications and any and
all industrial designs and industrial design applications; (b) all inventions
and improvements described and claimed therein; (c) all reissues, divisionals,
continuations, renewals and continuations-in-part thereof; (d) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future infringements thereof; (e) all rights to sue for past,
present, and future infringements thereof; and (f) all rights corresponding to
any of the foregoing throughout the world.

“Patriot Act” the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).

“Payment Item” each check, draft or other item of payment payable to an Obligor,
including those constituting proceeds of any Collateral.

“PBA” the Pension Benefits Act (Ontario), as amended from time to time, or any
other Canadian federal or provincial or territorial pension benefit standards
legislation pursuant to which any Canadian Pension Plan is required to be
registered.

“PBGC” the Pension Benefit Guaranty Corporation referred to and defined in ERISA
and any successor entity performing similar functions.

 

-40-



--------------------------------------------------------------------------------

“Perfection Certificate” a certificate in the form of Exhibit D hereto or any
other form approved by Agent.

“Permitted Acquisition” any Acquisition, whether by purchase, merger,
consolidation or otherwise, by the Parent Borrower or a Subsidiary of all or
substantially all the assets of, or all of the Equity Interests in, a Person or
a division, line of business or other business unit of a Person so long as
(a) such Acquisition shall not have been preceded by a tender offer that has not
been approved or otherwise recommended by the board of directors of such Person,
(b) such assets are to be used in, or such Person so acquired is engaged in, as
the case may be, a business of the type conducted by the Parent Borrower and its
Subsidiaries on the date of execution of this Agreement or in a business
reasonably related thereto and (c) immediately after giving effect thereto,
(i) no Default has occurred and is continuing or would result therefrom,
(ii) all transactions related thereto are consummated in all material respects
in accordance with Applicable Laws, (iii) all of the Equity Interests (other
than Assumed Preferred Stock) of each Subsidiary formed for the purpose of or
resulting from such acquisition shall be owned directly by the Parent Borrower
or a Subsidiary and all actions required to be taken under Section 10.1.9 have
been taken, (iv) the investment is permitted under clauses (q), (r) or (s) of
Section 10.2.4, (v) any Debt or any preferred stock that is incurred, acquired
or assumed in connection with such acquisition shall be in compliance with
Section 10.2.1 and (vi) the Parent Borrower has delivered to Agent an officers’
certificate to the effect set forth in clauses (a), (b) and (c)(i) through
(v) above, together with all relevant financial information for the Person or
assets to be acquired.

“Permitted Discretion” a determination made in the exercise, in good faith, of
reasonable business judgment (from the perspective of a secured, asset-based
lender).

“Permitted Encumbrances”

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 10.1.6;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the Ordinary Course of Business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 10.1.6;

(c) pledges and deposits made in the Ordinary Course of Business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the Ordinary Course of Business;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 11.1;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the Ordinary Course of Business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of any Borrower or any Subsidiary and, with respect to any Real Estate
located in Canada, the qualifications, limitations, reservations and provisos
contained in the original grant from the Crown, as varied by statutes;

 

-41-



--------------------------------------------------------------------------------

(g) ground leases in respect of real property on which facilities owned or
leased by any Borrower or any of the Subsidiaries are located, other than any
Mortgaged Property;

(h) Liens in favor or customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the Ordinary Course of Business;

(i) leases or subleases granted to other Persons and not interfering in any
material respect with the business of the Borrowers and the Subsidiaries, taken
as a whole;

(j) banker’s liens, rights of set-off or similar rights, in each case arising by
operation of law;

(k) Liens in favor of a landlord on leasehold improvements in leased premises;
and

(l) any Lien arising under the general terms and conditions (algemene
bankvoorwaarden) of any member of the Dutch Bankers’ Association (Nederlandse
Vereniging van Banken) or any similar term applied by a financial institution in
the Netherlands pursuant to its general terms and conditions;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Debt.

“Permitted Incremental Term Loans” any Incremental Term Commitment (and the
Incremental Term Loans in respect thereof) incurred so long as the aggregate
principal amount thereof, as of the date of incurrence of such Debt, did not
exceed (i) (together with the amount of Alternative Incremental Debt established
on such date in reliance on the Base Incremental Amount) an amount equal to the
Base Incremental Amount as of the date of incurrence of such Debt plus (ii) an
additional amount so long as after giving effect to the establishment of such
Incremental Term Commitment (and assuming such Incremental Term Commitment was
fully drawn) and any other Debt incurred substantially simultaneously therewith
and any related repayment of Debt, the First Lien Net Leverage Ratio, calculated
on a pro forma basis as of the date of incurrence of such Debt (but disregarding
the proceeds of any such Debt in calculating Unrestricted Domestic Cash) did not
exceed 3.50 to 1.00.

“Permitted Investments”

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

 

-42-



--------------------------------------------------------------------------------

(e) securities issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof
having maturities of not more than six months from the date of acquisition
thereof and, at the time of acquisition, having the highest credit rating
obtainable from S&P or from Moody’s;

(f) securities issued by any foreign government or any political subdivision of
any foreign government or any public instrumentality thereof having maturities
of not more than six months from the date of acquisition thereof and, at the
time of acquisition, having the highest credit rating obtainable from S&P or
from Moody’s;

(g) investments of the same quality as those identified on Schedule 10.2.4 as
“Qualified Foreign Investments” made in the Ordinary Course of Business;

(h) cash; and

(i) investments in funds that invest solely in one or more types of securities
described in clauses (a), (e) and (f) above.

“Permitted Jurisdiction” as defined in Section 10.1.9(a).

“Permitted Term Loan Refinancing Debt” any Debt incurred to refinance all or any
portion of the outstanding Term Loan Debt or Incremental Term Loans; provided
that, (i) such refinancing Debt, if secured, is secured only by the Collateral
securing the Term Loan Debt, and having lien priorities no more beneficial than
those applicable to the Term Loan Debt as in effect on the Original Closing
Date, (ii) no Subsidiary that is not originally obligated with respect to
repayment of the Debt being refinanced is obligated with respect to the
refinancing Debt, (iii) the weighted average life to maturity of the refinancing
Debt shall be no shorter than the remaining weighted average life to maturity of
the Term Loan Debt being refinanced, (iv) the maturity date in respect of the
refinancing Debt shall not be earlier than the maturity date in respect of the
Debt being refinanced, (v) the principal amount of such refinancing Debt does
not exceed the principal amount of the Debt so refinanced except by an amount
(such amount, the “Additional Permitted Amount”) equal to unpaid accrued
interest and premium thereon at such time plus reasonable fees and expenses
incurred in connection with such refinancing, (vi) the Debt being so refinanced
is paid down on a dollar-for-dollar basis by such refinancing Debt (other than
by the Additional Permitted Amount), (vii) the terms of any such refinancing
Debt (1) (excluding pricing, fees and rate floors and optional prepayment or
redemption terms and subject to clause (2) below) reflect, in Parent Borrower’s
reasonable judgment, then-existing market terms and conditions and
(2) (excluding pricing, fees and rate floors) are no more favorable to the
lenders providing such refinancing Debt than those applicable to the Debt being
refinanced (in each case, including with respect to mandatory and optional
prepayments); provided that the foregoing shall not apply to covenants or other
provisions applicable only to periods after the Latest Maturity Date in effect
immediately prior to the establishment of such refinancing Debt; provided
further that any such refinancing Debt may contain, without any Lender’s
consent, additional covenants or events of default not otherwise applicable to
the Debt being refinanced or covenants more restrictive than the covenants
applicable to the Debt being refinanced, in each case prior to the Latest
Maturity Date in effect immediately prior to the establishment of such
refinancing Debt, so long as all Lenders receive the benefits of such additional
covenants, events of default or more restrictive covenants and (viii) such
refinancing Debt, if secured, shall be subject to a customary intercreditor
agreement in form and substance reasonably satisfactory to Agent.

 

-43-



--------------------------------------------------------------------------------

“Permitted Unsecured Debt” any unsecured notes or bonds or other unsecured debt
securities; provided that (a) such Debt shall not mature prior to the date that
is 91 days after the Latest Maturity Date in effect at the time of the issuance
of such Debt and shall not have any principal payments due prior to such date,
except upon the occurrence of a change of control or similar event (including
asset sales), in each case so long as the provisions relating to change of
control or similar events (including asset sales) included in the governing
instrument of such Debt provide that the provisions of this Agreement must be
satisfied prior to the satisfaction of such provisions of such Debt, (b) such
Debt is not Guaranteed by any Subsidiary of Parent Borrower other than the U.S.
Obligors (which Guarantees shall be unsecured and shall be permitted only to the
extent permitted by Section 10.2.1(a)(vii)), (c) such Debt shall not have any
financial maintenance covenants, (d) such Debt shall not have a definition of
“Change of Control” or “Change in Control” (or any other defined term having a
similar purpose) that is materially more restrictive than the definition of
Change in Control set forth herein and (e) such Debt, if subordinated in right
of payment to the Obligations, shall be subject to subordination and
intercreditor provisions that are, in Agent’s reasonable judgment, customary
under then-existing market convention.

“Person” any individual, corporation, limited liability company, partnership,
joint venture, association, trust, unincorporated organization, Governmental
Authority or other entity.

“Platform” as defined in Section 14.3.3.

“PPSA” the Personal Property Security Act (Ontario), as amended from time to
time, (or any successor statute) and the regulations thereunder; provided,
however, if validity, perfection and effect of perfection and non-perfection and
opposability of Agent’s security interest in and Lien on any Canadian Facility
Collateral of any Canadian Domiciled Obligor are governed by the personal
property security laws of any jurisdiction other than Ontario, PPSA shall mean
those personal property security laws (including the Civil Code) in such other
jurisdiction for the purposes of the provisions hereof relating to such
validity, perfection, and effect of perfection and non-perfection and for the
definitions related to such provisions, as from time to time in effect.

“Preferred Dividends” any cash dividends of the Parent Borrower permitted
hereunder to be paid with respect to preferred stock of the Parent Borrower in
reliance on Section 10.2.8(a)(iv).

“Prime Rate” the rate of interest announced by Bank of America from time to time
as its prime rate. Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate. Any change in such rate publicly
announced by Bank of America shall take effect at the opening of business on the
day specified in the announcement.

“Pro Rata” with respect to any Lender and any Borrower Group, a percentage
(rounded to the ninth decimal place) determined, (a) by dividing the amount of
such Lender’s Borrower Group Commitment to such Borrower Group by the aggregate
outstanding Borrower Group Commitments of all Lenders to such Borrower Group; or
(b) following termination of the Borrower Group Commitments to such Borrower
Group, by dividing the amount of such Lender’s Loans and LC Obligations with
respect to such Borrower Group by the aggregate outstanding Loans and LC
Obligations with respect to such Borrower Group or, if all Loans and LC
Obligations with respect to such Borrower Group have been paid in full and/or
Cash Collateralized, by dividing such Lender’s and its Affiliates’ remaining
Obligations with respect to such Borrower Group by the aggregate remaining
Obligations with respect to such Borrower Group.

“Proceeds of Crime Act” the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada) (or any successor statute), as amended from time to time,
and including all regulations thereunder.

 

-44-



--------------------------------------------------------------------------------

“Property” any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

“Protected Party” a Lender, Agent or a Security Trustee which is or will be
subject to any liability or required to make any payment for or on account of
Tax in relation to a sum received or receivable (or any sum deemed for the
purposes of Tax to be received or receivable) from the Relevant Borrower under a
Loan Document.

“Protective Advances” Canadian Protective Advances, UK Protective Advances
and/or U.S. Protective Advances, as the context requires.

“Purchase Money Debt” (a) Debt (other than the Obligations) for payment of any
of the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within 10 days before or after acquisition of any fixed assets, for the
purpose of financing any of the purchase price thereof; and (c) any renewals,
extensions or refinancings (but not increases) thereof.

“Purchase Money Lien” a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease
Obligation or a purchase money security interest under the UCC or PPSA.

“Qualified ECP” an Obligor with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of such act.

“Qualified Parent Borrower Preferred Stock” any preferred Equity Interests of
Parent Borrower (a)(i) that does not provide for any cash dividend payments or
other cash distributions in respect thereof prior to the Latest Maturity Date in
effect as of the date of issuance of such Equity Interests and (ii) that by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable or exercisable) or upon the happening of any event does not
(A)(x) mature or become mandatorily redeemable pursuant to a sinking fund
obligation or otherwise, (y) become convertible or exchangeable at the option of
the holder thereof for Debt or preferred stock that is not Qualified Parent
Borrower Preferred Stock or (z) become redeemable at the option of the holder
thereof (other than as a result of a change of control event), in whole or in
part, in each case on or prior to the date that is 365 days after the Latest
Maturity Date in effect at the time of the issuance thereof and (B) provide
holders thereunder with any rights upon the occurrence of a “change of control”
event prior to the repayment of the Obligations and termination of the
Commitments under the Loan Documents, (b) with respect to which Parent Borrower
has delivered a notice to Agent that it has issued preferred Equity Interests in
lieu of incurring Debt permitted under Section 10.2.1(a)(xii), with such notice
specifying to which of such Debt such preferred stock or preferred equity
interest applies; provided that (i) the aggregate liquidation value of all such
preferred stock or preferred equity interest issued pursuant to this clause
(b) shall not exceed at any time the dollar limitation related to the applicable
Debt hereunder, less the aggregate principal amount of such Debt then
outstanding and (ii) the terms of such preferred stock or preferred equity
interests (x) shall provide that upon a default thereof, the remedies of the
holders thereof shall be limited to the right to additional representation on
the board of directors of Parent Borrower and (y) shall otherwise be no less
favorable to the Lenders, in the aggregate, than the terms of the applicable
Debt or (c) having an aggregate initial liquidation value not to exceed
$10,000,000; provided that the terms of such preferred stock or preferred equity
interests shall provide that upon a default thereof, the remedies of the holders
thereof shall be limited to the right to additional representation on the board
of directors of Parent Borrower.

“Qualifying Lender” as defined, in relation to United Kingdom Tax matters, in
Section 5.8.4.

 

-45-



--------------------------------------------------------------------------------

“Real Estate” all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.

“Reallocation” as defined in Section 2.1.7(a).

“Reallocation Date” as defined in Section 2.1.7(a).

“Recipient” Agent, Issuing Bank, any Lender, any Security Trustee or any other
recipient of a payment to be made by an Obligor under a Loan Document or on
account of an Obligation.

“Registered Equivalent Notes” with respect to any bonds, notes, debentures or
similar instruments originally issued in a Rule 144A or other private placement
transaction under the Securities Act of 1933, substantially identical notes
(having the same Guarantees) issued in a dollar for dollar exchange therefor
pursuant to an exchange offer registered with the Commission.

“Regulation U” Regulation U of the Board as from time to time in effect and all
official rulings and interpretations thereunder or thereof.

“Regulation X” Regulation X of the Board as from time to time in effect and all
official rulings and interpretations thereunder or thereof.

“Release” any release, spill, emission, leaking, dumping, injection, pouring,
deposit, disposal, discharge, dispersal, leaching or migration into or through
the environment (including ambient air, surface water, groundwater, land surface
or subsurface strata) or within any building, structure, facility or fixture.

“Relevant Borrower” as defined, in relation to United Kingdom Tax matters, in
Section 5.8.4.

“Rent and Charges Reserve” the Canadian Rent and Charges Reserve, the UK Rent
and Charges Reserve or the U.S. Rent and Charges Reserve, as the context
requires.

“Report” as defined in Section 12.3.3.

“Reporting Trigger Period” the period (a) commencing on the day that an Event of
Default occurs, or U.S. Adjusted Availability is less than or equal to the
greater of (i) the lesser of (A) 20% of the U.S. Borrowing Base or (B) 20% of
the aggregate amount of all U.S. Revolver Commitments or (ii) $17,500,000; and
(b) continuing until no Event of Default exists and, during each of the
preceding 30 consecutive days, U.S. Adjusted Availability has been greater than
the greater of (i) the lesser of (A) 20% of the U.S. Borrowing Base or (B) 20%
of the aggregate amount of all U.S. Revolver Commitments or (ii) $17,500,000.

“Required Conditions” with respect to any event, the following conditions: no
Default exists or is caused thereby and upon giving pro forma effect thereto,
either (a) during each of the preceding 30 consecutive days and as of such
event, U.S. Availability is greater than or equal to the greater of (i) the
lesser of (A) 20% of the U.S. Borrowing Base or (B) 20% of the aggregate amount
of all U.S. Revolver Commitments or (ii) $17,500,000; or (b) (i) during each of
the preceding 30 consecutive days and as of such event, U.S. Availability is
greater than or equal to the greater of (A) the lesser of (1) 15% of the U.S.
Borrowing Base or (2) 15% of the aggregate amount of all U.S. Revolver
Commitments or (B) $12,500,000 and (ii) the Fixed Charge Coverage Ratio,
determined on a pro forma basis giving effect to such event, is not less than
1.0 to 1.0, whether or not a Financial Covenant Trigger Period exists.

 

-46-



--------------------------------------------------------------------------------

“Required Lenders” Secured Parties holding more than 50% of (a) the aggregate
outstanding Revolver Commitments; or (b) following termination of the Revolver
Commitments, the aggregate outstanding Loans and LC Obligations or, if all Loans
and LC Obligations have been Fully Paid, the aggregate remaining Obligations;
provided, however, (i) if there are more than one (1), but fewer than three
(3) unaffiliated Secured Parties at such time, “Required Lenders” must include
at least two (2) unaffiliated Secured Parties and (ii) that Commitments, Loans
and other Obligations held by a Defaulting Lender and its Affiliates shall be
disregarded in making such calculation, but any related Fronting Exposure shall
be deemed held as a Loan or LC Obligation by the Secured Party that funded the
applicable Loan or issued the applicable Letter of Credit.

“Restricted Debt” Debt of the Parent Borrower or any Subsidiary, the payment,
prepayment, redemption, repurchase or defeasance of which is restricted under
Section 10.2.8(b).

“Restricted Payment” any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the Parent
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancelation or termination of any
Equity Interests in the Parent Borrower or any Subsidiary or any option, warrant
or other right to acquire any such Equity Interests in the Parent Borrower or
any Subsidiary.

“Revolver Commitments” the Canadian Revolver Commitments, the UK Revolver
Commitments and/or the U.S. Revolver Commitments, as the context requires.

“Revolver Loan” a Canadian Revolver Loan, a UK Revolver Loan or a U.S. Revolver
Loan, as the context requires.

“Revolver Priority Collateral” the “ABL Priority Collateral”, as defined in the
Intercreditor Agreement.

“Revolver Termination Date” the fifth anniversary of the Original Closing Date.

“Revolver Usage” the Canadian Revolver Usage, the UK Revolver Usage or the U.S.
Revolver Usage, as the context requires.

“RUG” the Mexican Sole Registry of Liens Over Movable Assets (Registro Único de
Garantías Mobiliarias).

“S&P” Standard & Poor’s Financial Services LLC, or any successor thereto.

“Sanctioned Country” at any time, a country, region or territory which is itself
the subject or target of any Sanctions (including, without limitation, the
Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, or by the
Government of Canada, the United Nations Security Council, the European Union or
any European Union member state, (b) any Person operating, organized or resident
in a Sanctioned Country or (c) any Person owned or controlled by any such Person
or Persons described in the foregoing clauses (a) or (b).

 

-47-



--------------------------------------------------------------------------------

“Sanctions” all economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the Government
of Canada, the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom.

“Secured Bank Product Obligations” Debt, obligations and other liabilities with
respect to Bank Products owing by a Borrower or Affiliate of a Borrower to a
Secured Bank Product Provider; provided, that Secured Bank Product Obligations
of an Obligor shall not include its Excluded Swap Obligations; and provided,
further, that the aggregate amount of Secured Bank Product Obligations
attributable to Supply Chain Finance Arrangements shall not exceed $20,000,000
at any time.

“Secured Bank Product Provider” (a) Bank of America or any of its Affiliates or
branches; and (b) any other Lender or Affiliate or branch of a Lender that is
providing a Bank Product, provided such provider delivers written notice to
Agent, in form and substance satisfactory to Agent, within 10 days following the
later of the Closing Date or creation of the Bank Product, (i) describing the
Bank Product and setting forth the maximum amount to be secured by the
Collateral and the methodology to be used in calculating such amount, and
(ii) agreeing to be bound by Section 12.14.

“Secured Debt” Total Debt that is secured by a Lien on any asset of the Parent
Borrower or any of its Subsidiaries.

“Secured Net Leverage Ratio” on any date, the ratio of (a) Secured Debt as of
such date less the aggregate amount (not to exceed $100,000,000) of Unrestricted
Domestic Cash as of such date to (b) Consolidated EBITDA for the period of four
consecutive Fiscal Quarters of the Parent Borrower ended on such date (or, if
such date is not the last day of a Fiscal Quarter, ended on the last day of the
Fiscal Quarter of the Parent Borrower most recently ended prior to such date for
which financial statements are available).

“Secured Parties” the Canadian Facility Secured Parties, the UK Facility Secured
Parties and/or the U.S. Facility Secured Parties, as the context requires.

“Securities Accounts” all present and future “securities accounts” (as defined
in Article 8 of the UCC or the STA, as applicable), including all monies,
“uncertificated securities,” “securities entitlements” and other “financial
assets” (as defined in Article 8 of the UCC or the STA, as applicable) contained
therein.

“Securities Account Control Agreement” means with respect to a Securities
Account established by an Obligor (or a Securities Account of an Obligor in
existence as of the Closing Date), an agreement, in form and substance
reasonably satisfactory to Agent, establishing Control of such Securities
Account by Agent or a Security Trustee to perfect Agent’s or such Security
Trustee’s Lien on such Securities Account and whereby the bank or other
financial institution maintaining such Securities Account agrees to comply only
with the instructions originated by Agent or such Security Trustee without the
further consent of any Obligor upon the delivery of a notice of sole control by
Agent or such Security Trustee. As used in this definition, “Control” has the
meaning set forth in the PPSA, the STA, Article 8 or Section 9-102(b) of Article
9 or, if applicable, shall mean satisfaction of the requirements set forth in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

“Security Documents” without duplication, the Canadian Security Documents, the
Mexican Security Documents, the UK Security Documents, the Dutch Security
Documents, and/or the U.S. Security Documents, as the context requires.

 

-48-



--------------------------------------------------------------------------------

“Security Trustee” the UK Security Trustee and/or any other security trustee
appointed by Agent from time to time, as the context requires.

“Senior Debt” Total Debt less Subordinated Debt.

“Senior Officer” the chairman of the board, president, chief executive officer
or chief financial officer, or in the case of a UK Domiciled Obligor, a
director, of a Borrower or, if the context requires, an Obligor; provided,
however, that the vice president of the Canadian Borrower shall be deemed to be
a Senior Officer.

“Settlement Report” a report summarizing Revolver Loans and participations in LC
Obligations outstanding as of a given settlement date, allocated to Lenders on a
Pro Rata basis in accordance with their Revolver Commitments.

“Significant Investment” any acquisition by a Borrower or a Subsidiary of more
than 50% (but less than 100%) of the Equity Interests in a Person (such Person,
the “Subject Person”), so long as such acquisition is permitted by
Section 10.2.4.

“Solvent” (a) as to any Person (other than a Person incorporated or organized
under the laws of any legal jurisdiction of Canada, Mexico, the Netherlands or
any legal jurisdiction of the UK, or any province or territory of Canada), such
Person (i) owns Property whose fair salable value is greater than the amount
required to pay all of its debts (including contingent, subordinated, unmatured
and unliquidated liabilities); (ii) owns Property whose present fair salable
value (as defined below) is greater than the probable total liabilities
(including contingent, subordinated, unmatured and unliquidated liabilities) of
such Person as they become absolute and matured; (iii) is able to pay all of its
debts as they mature; (iv) has capital that is not unreasonably small for its
business and is sufficient to carry on its business and transactions and all
business and transactions in which it is about to engage; (v) is not “insolvent”
within the meaning of Section 101(32) of the U.S. Bankruptcy Code; and (vi) has
not incurred (by way of assumption or otherwise) any obligations or liabilities
(contingent or otherwise) under any Loan Documents, or made any conveyance in
connection therewith, with actual intent to hinder, delay or defraud either
present or future creditors of such Person or any of its Affiliates; (b) as to
any Person incorporated or organized under the laws of Canada or any province or
territory of Canada, such Person is not an “insolvent person” as defined in the
Bankruptcy and Insolvency Act (Canada); (c) as to any Person incorporated or
organized under the laws of Mexico, such Person is not under an Insolvency
Proceeding or a “concurso mercantil” as defined in the Mexican Bankruptcy Law;
(d) as to any Person incorporated or organized under the laws of the
Netherlands, such Person is not declared bankrupt (in staat van faillissement
verklaard) or granted (provisional) suspension of payments ((voorlopige)
surceance van betaling verleend); and (e) as to any Person incorporated in any
legal jurisdiction of the UK, such Person is able or does not admit its
inability to pay its debts as they fall due, does not suspend or threaten to
suspend making payments on any of its debt, does not by reason of actual or
anticipated financial difficulties, commence negotiations with its creditors
with a view of rescheduling its indebtedness and no moratorium is declared in
respect of its indebtedness. “Fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.
“Solvency” has a correlative meaning.

“Specified Obligor” an Obligor that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.10).

 

-49-



--------------------------------------------------------------------------------

“Specified Vendor Payables Financing” the sale by one or more vendors of the
Parent Borrower and certain Subsidiaries of accounts receivable (which such
accounts receivable are accounts payable of the Parent Borrower and such
Subsidiaries) to a Lender or any of its Affiliates pursuant to financing
agreements to which the Parent Borrower and such Subsidiaries are party, in
transactions constituting “true sales”; provided that the aggregate amount of
all such vendor payables financings shall not exceed $30,000,000 at any time
outstanding.

“Specified Vendor Payables Financing Documents” all documents and agreements
relating to the Specified Vendor Payables Financing.

“Specified Vendor Receivables Financing” the sale by the Parent Borrower and
certain Subsidiaries of accounts receivable to one or more financial
institutions pursuant to third-party financing agreements in transactions
constituting “true sales”; provided that the aggregate amount of all such
receivables financings shall not exceed $30,000,000 at any time outstanding.

“Specified Vendor Receivables Financing Documents” all documents and agreements
relating to Specified Vendor Receivables Financing.

“Spin-Off” a “spin-off” transaction that occurred on the Original Closing Date
with respect to the Parent Borrower such that all of the Equity Interests in the
Parent Borrower were “spun-off” from TriMas ratably to the holders of all the
Equity Interests in TriMas and the Parent Borrower ceased to be a Subsidiary of
TriMas and became a public company.

“Spin-Off Agreement” a Separation and Distribution Agreement, dated as of or
prior to the Original Closing Date, by and between the Parent Borrower and
TriMas.

“Spin-Off Documentation” collectively, the Spin-Off Agreement and all schedules,
exhibits and annexes thereto and all side letters and agreements affecting the
terms thereof or entered into in connection therewith, including, without
limitation, (i) an employee matters agreement by and between the Parent Borrower
and TriMas, (i) a tax sharing agreement by and between the Parent Borrower and
TriMas, and (iii) a transition services agreement by and between the Parent
Borrower and TriMas.

“Spot Rate” the exchange rate, as determined by Agent, that is applicable to
conversion of one currency into another currency, which is (a) the exchange rate
reported by Bloomberg (or other commercially available source designated by
Agent) as of the end of the preceding Business Day in the financial market for
the first currency; or (b) if such report is unavailable for any reason, the
spot rate for the purchase of the first currency with the second currency as in
effect during the preceding Business Day in Agent’s principal foreign exchange
trading office for the first currency.

“STA” the Securities Transfer Act, 2006 (Ontario) (or any successor statute), as
amended from time to time, and the regulations thereunder.

“Stated Amount” the outstanding amount of a Letter of Credit, including any
automatic increase or tolerance (whether or not then in effect) provided by the
Letter of Credit or related LC Documents.

“Sterling” the lawful currency of the United Kingdom.

“Subject Person” as defined in the definition of “Significant Investment.”

“Subordinated Debt” Debt incurred by a Borrower that is expressly subordinate
and junior in right of payment to Full Payment of all Obligations, and is on
terms (including maturity, interest, fees, repayment, covenants and
subordination) satisfactory to Agent.

 

-50-



--------------------------------------------------------------------------------

“Subsidiary” any entity at least 50% of whose voting securities or Equity
Interests is owned by a Borrower or combination of Borrowers (including indirect
ownership through other entities in which a Borrower directly or indirectly owns
50% of the voting securities or Equity Interests).

“Subsidiary Obligor” a Canadian Subsidiary Obligor, a UK Subsidiary Obligor
and/or a U.S. Subsidiary Obligor, as the context requires.

“Supply Chain Finance Arrangements” means an arrangement entered into by a
Borrower or an Affiliate of a Borrower with a Secured Bank Product Provider
pursuant to which such Secured Bank Product Provider finances open account
payables of a Borrower or an Affiliate of Borrower owing to its vendors.

“Swap” any agreement, contract, or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Obligation” with respect to any person, any obligation to pay or perform
under any Swap.

“Swingline Loan” a Canadian Swingline Loan, a UK Swingline Loan or a U.S.
Swingline Loan, as the context requires.

“Synthetic Purchase Agreement” any swap, derivative or other agreement or
combination of agreements pursuant to which the Parent Borrower or a Subsidiary
is or may become obligated to make (i) any payment (other than in the form of
Equity Interests in the Parent Borrower) in connection with a purchase by a
third party from a Person other than the Parent Borrower or a Subsidiary of any
Equity Interest or Restricted Debt or (ii) any payment (other than on account of
a permitted purchase by it of any Equity Interest or any Restricted Debt) the
amount of which is determined by reference to the price or value at any time of
any Equity Interest or Restricted Debt; provided that phantom stock or similar
plans providing for payments only to current or former directors, officers,
consultants, advisors or employees of the Parent Borrower or the Subsidiaries
(or to their heirs or estates) shall not be deemed to be Synthetic Purchase
Agreements.

“TARGET Day” any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by Agent
to be a suitable replacement) is open for the settlement of payments in Euros.

“Taxes” all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan Agent” JPMorgan Chase Bank, N.A. in its capacity as agent for the
lenders under the Term Loan Agreement, and its successors and assigns including
under any replacement or refinancing with respect thereto.

“Term Loan Agreement” that certain Term Loan Credit Agreement, dated as of
June 30, 2015, among Term Loan Agent, the Term Loan Lenders, the Parent
Borrower, and the other parties thereto.

“Term Loan Debt” the Debt and “Obligations” (as defined under the Term Loan
Agreement) evidenced by the Term Loan Documents, in aggregate principal amount
(in the case of loans) not to exceed (a) $200,000,000 plus (b) the aggregate
principal amount of Permitted Incremental Term Loans.

 

-51-



--------------------------------------------------------------------------------

“Term Loan Documents” collectively” (a) the Term Loan Agreement and (b) all
other agreements, instruments, documents and certificates executed and delivered
to, or in favor of, the Term Loan Agent or the Term Loan Lenders in connection
therewith.

“Term Loan Lenders” the lenders party to the Term Loan Agreement.

“Term Loan Security Documents” collectively, the Guarantee and Collateral
Agreement (as defined in the Term Loan Agreement), the Mortgages (as defined in
the Term Loan Agreement) and all other security documents delivered to the Term
Loan Agent granting a Lien on any property of any Person to secure the
obligations and liabilities of any Obligor under the Term Loan Agreement or the
Guarantee and Collateral Agreement (as defined in the Term Loan Agreement), as
such documents may be amended, restated, supplemented, replaced, refinanced or
otherwise modified from time to time in accordance with the requirements thereof
and of this Agreement.

“Term Priority Collateral” the “Term Priority Collateral”, as defined in the
Intercreditor Agreement.

“Termination Event” (a) the voluntary full or partial wind up of a Canadian
Pension Plan that is a registered pension plan by a Canadian Domiciled Obligor;
(b) the institution of proceedings by any Governmental Authority to terminate in
whole or in part or have a trustee appointed to administer such a plan; or
(c) any other event or condition which might constitute grounds for the
termination of, winding up or partial termination of winding up or the
appointment of trustee to administer, any such plan.

“Total Availability” the sum of the Canadian Availability, the UK Availability
and the U.S. Availability.

“Total Borrowing Base” the sum of the Canadian Borrowing Base, the UK Borrowing
Base and the U.S. Borrowing Base.

“Total Debt” as of any date, the aggregate principal amount of Debt for Borrowed
Money of the Parent Borrower and the Subsidiaries outstanding as of such date,
in the amount that would be reflected on a balance sheet prepared as of such
date on a consolidated basis in accordance with GAAP.

“Total Revolver Usage” the sum of the Canadian Revolver Usage, the UK Revolver
Usage and the U.S. Revolver Usage.

“Trademarks” with respect to any Person, all of such Person’s right, title, and
interest in and to the following: (a) all trademarks (including service marks),
trade names, trade dress, and trade styles and the registrations and
applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all renewals of the foregoing; (c) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (d) all rights to sue for past, present, and
future infringements of the foregoing; and (e) all rights corresponding to any
of the foregoing throughout the world.

“Transactions” collectively, (a) the Original Closing Date Transactions, (b) the
execution, delivery and performance on the Closing Date by each Obligor of the
Loan Documents to which it was a party as of such date, the borrowing (if any)
of the Loans on the Closing Date and issuance (if any) of Letters of Credit
hereunder on the Closing Date and the use of the proceeds of the foregoing, and
(c) the payment of the fees and expenses payable in connection with the
foregoing.

 

-52-



--------------------------------------------------------------------------------

“Transferee” any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

“Treaty” a double taxation agreement.

“Treaty Lender” a Lender which:

(a) is treated as a resident of a Treaty State for the purposes of the relevant
Treaty;

(b) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in any advance is
effectively connected; and

(c) meets all of the conditions in the Treaty for full exemption from Taxes
imposed by the United Kingdom on interest, subject to the completion of any
necessary procedural formalities.

“Treaty State” as defined, in relation to United Kingdom Tax matters, in
Section 5.8.4.

“TriMas” TriMas Company LLC, a Delaware limited liability company.

“UCC” the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.

“UK or United Kingdom” the United Kingdom of Great Britain and Northern Ireland.

“UK Allocated U.S. Availability” U.S. Availability designated by the Borrower
Agent for application to the UK Borrowing Base.

“UK Availability” the UK Borrowing Base minus the UK Revolver Usage.

“UK Availability Reserve” the sum (without duplication) of (a) the UK Inventory
Reserve; (b) the UK Rent and Charges Reserve; (c) the UK Bank Product Reserve;
(d) the aggregate amount of liabilities secured by Liens upon UK Facility
Collateral that are (or, in the opinion of Agent in the exercise of its
Permitted Discretion, may be) senior to Agent’s or any Security Trustee’s Liens
or that Agent in its Permitted Discretion determines may be required to be paid
to permit or facilitate exercise of rights or remedies with respect to UK
Facility Collateral (but imposition of any such reserve shall not waive an Event
of Default arising therefrom); including, without limitation, (i) amounts due to
employees in respect of unpaid wages and holiday pay, (ii) the “prescribed part”
of floating charge realisations held for unsecured creditors and (iii) the
expenses and liabilities incurred by any administrator (or other insolvency
officer) and any remuneration of such administrator (or other insolvency
officer) and (e) such additional reserves, in such amounts and with respect to
such matters, as Agent in its Permitted Discretion may elect to impose from time
to time; provided the imposition of any such reserves or change in a reserve
after the Closing Date shall not be effective until two (2) Business Days after
notice thereof (which may be oral notice, promptly confirmed in writing) to the
Borrower Agent unless (i) a Default has occurred and is then continuing,
(ii) the reserve or change in reserve is the result of a Lien, senior in
priority to Agent’s or applicable Security Trustee’s Lien, attached to any UK
Facility Collateral included in the UK Borrowing Base and/or (iii) the changes
to any such reserve results solely from mathematical calculations of the amount
of such reserve in accordance with the methodology of calculation previously
utilized (in the case of each of which such reserve or change in reserve shall
be effective immediately); and provided further that during any such two
(2) Business Day notice period, Lenders shall have no obligations to fund any UK
Revolver Loan or cause to be issued any UK Letter of Credit to the extent that,
after giving pro forma effect to the making of such UK Revolver Loan or issuance
of such UK Letter of Credit and to the establishment of any such new reserve or
change in such reserve, a UK Overadvance would exist.

 

-53-



--------------------------------------------------------------------------------

“UK Bank Product Reserve” the aggregate amount of reserves established by Agent
from time to time in its Permitted Discretion in respect of Secured Bank Product
Obligations for the account of the UK Domiciled Obligors and any Affiliate
thereof domiciled in the UK.

“UK Base Rate Loan” a UK Revolver Loan, or portion thereof, funded in Dollars
and bearing interest calculated by reference to the U.S. Base Rate.

“UK Borrower” Cequent UK (as defined in the preamble to this Agreement).

“UK Borrowing Base” on any date of determination, an amount (expressed in
Dollars, based on the Dollar Equivalent thereof) equal to the lesser of (a) the
aggregate UK Revolver Commitments and (b) the sum of the UK Inventory Formula
Amount, plus UK Allocated U.S. Availability, minus the UK Availability Reserve;
provided, however, that no Inventory or other Property acquired in a Permitted
Acquisition or otherwise outside the Ordinary Course of Business shall be
included in the calculation of the UK Borrowing Base until completion of a
customary due diligence investigation by Agent, which may in Agent’s sole
discretion include applicable field examinations and appraisals (which shall not
be included in the limits on the number of field examinations or appraisals
provided in Section 10.1.1) satisfactory to Agent.

“UK Commitment Termination Date” the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which U.S. Borrowers terminate the U.S.
Revolver Commitments pursuant to Section 2.1.4; (c) the date on which the U.S.
Revolver Commitments are terminated pursuant to Section 11.2; (d) the date on
which UK Borrower terminates the UK Revolver Commitments pursuant to
Section 2.1.4; (c) the date on which the UK Revolver Commitments are terminated
pursuant to Section 11.2.

“UK Debenture” the debenture, governed by English law dated on or about the date
of this Agreement and made between UK Borrower and UK Security Trustee, as such
debenture is amended, restated, supplemented or otherwise modified from time to
time.

“UK Deposit Account Control Agreement” a control agreement (whether in the form
of an agreement, notice and acknowledgement or like instrument) satisfactory to
Agent executed by an institution maintaining a Deposit Account for an Obligor in
favor of Agent as security for the UK Facility Obligations of such Obligor.

“UK Domiciled Obligor” UK Borrower and each UK Subsidiary that is or is required
to be liable for payment of any Foreign Facility Obligations or that has granted
a Lien on its assets in favor of Agent or any Security Trustee to secure any
Foreign Facility Obligations, and “UK Domiciled Obligors” means all such
Persons, collectively.

“UK Dominion Account(s)” one or more special accounts established by the UK
Borrower at Bank of America or another bank reasonably acceptable to Agent, held
in the United States, and, as required under Section 8.2.4, with respect to
which Agent has the right to issue a notice of exclusive control for withdrawal
purposes during a Dominion Trigger Period.

 

-54-



--------------------------------------------------------------------------------

“UK Eligible Inventory” Inventory owned by UK Borrower that Agent, in its
Permitted Discretion, deems to be UK Eligible Inventory. Without limiting the
foregoing, no Inventory shall be UK Eligible Inventory unless it (a) is finished
goods or raw materials or work-in-process and not packaging or shipping
materials, labels, samples, display items, bags, replacement parts or
manufacturing supplies; (b) is not held on consignment, nor subject to any
deposit or down payment; (c) is in new and saleable condition and is not
damaged, defective, shopworn or otherwise unfit for sale; (d) is not
slow-moving, perishable, obsolete or unmerchantable, and does not constitute
returned or repossessed goods; (e) meets all standards imposed by any
Governmental Authority, has not been acquired from a Person subject to any
Sanction or on any specially designated nationals list maintained by OFAC, and
does not constitute Hazardous Materials under any Environmental Law;
(f) conforms with the covenants and representations herein; (g) is subject to
Agent’s or a Security Trustee’s duly perfected, first priority Lien, and no
other Lien (other than Permitted Encumbrances and Liens permitted under Sections
10.2.2(a) and 10.2.2(r) (in each case provided that no such Permitted
Encumbrance or Lien permitted under Section 10.2.2(a) or Section 10.2.2(r) is
prior to the Lien of Agent or of the Security Trustee, as applicable, unless a
UK Availability Reserve is in effect with respect thereto)); (h) is within the
UK, U.S. or Mexico, is not in transit except between locations of UK Borrower,
and is not consigned to any Person; (i) is not subject to any negotiable
document; (j) is not subject to any License or other arrangement that restricts
UK Borrower’s or Agent’s right to dispose of such Inventory, unless Agent has
received an appropriate Lien Waiver or an appropriate UK Rent and Charges
Reserve has been established; and (k) is not located on leased premises or in
the possession of a warehouseman, processor, repairman, mechanic, shipper,
freight forwarder or other Person, unless the lessor or such Person has
delivered a Lien Waiver or an appropriate UK Rent and Charges Reserve has been
established; and (l) is reflected in the details of a current perpetual
inventory report.

“UK Facility Collateral” Collateral that now or hereafter secures (or is
intended to secure) any of the UK Facility Obligations.

“UK Facility Guarantor” each Dutch Domiciled Obligor, each U.S. Domiciled
Obligor, each Canadian Domiciled Obligor, each Mexican Domiciled Obligor, each
UK Subsidiary Obligor, and each other Person that guarantees or is required to
guarantee payment or performance of the UK Facility Obligations (including
pursuant to a Foreign Cross-Guarantee) pursuant to Section 10.1.9 and/or the
Collateral and Guarantee Requirement.

“UK Facility Obligations” all Obligations of the UK Facility Obligors owed to
the UK Facility Secured Parties, and the other Foreign Facility Obligations that
are the subject of a cross-Guarantee (including, without limitation, the Foreign
Cross-Guarantee) made by the UK Facility Obligors.

“UK Facility Obligor” UK Borrower, each UK Facility Guarantor and each other
Person that has or is required pursuant to Section 10.1.9 and/or the Collateral
and Guarantee Requirement to grant a Lien on its assets in favor of Agent or any
Security Trustee to secure any UK Facility Obligations.

“UK Facility Secured Parties” Agent, UK Issuing Bank, UK Lenders, UK Security
Trustee, any other Security Trustee with respect to the UK Facility Obligations,
and Secured Bank Product Providers of Bank Products for the account of UK
Domiciled Obligors and their Affiliates domiciled in the UK, and the other
Foreign Facility Secured Parties that are the beneficiaries of a Foreign
Cross-Guarantee made by the UK Domiciled Obligors.

“UK Guaranties” each guaranty executed by a UK Facility Guarantor in favor of
Agent in order to guaranty the payment and/or performance of the UK Facility
Obligations (including without limitation this Agreement and the Foreign
Facility Guarantee and Collateral Agreement).

 

-55-



--------------------------------------------------------------------------------

“UK Inventory Formula Amount” (a) the lesser of (i) 70% of the Value of UK
Eligible Inventory or (ii) 85% of the NOLV Percentage of the Value of UK
Eligible Inventory; plus (b) the lesser of (i) 70% of the Value of Eligible
In-Transit Inventory owned by UK Borrower or (ii) 85% of the NOLV Percentage of
the Value of Eligible In-Transit Inventory owned by UK Borrower; provided that
(i) prior to the date that the conditions set forth in clause (b) of the
definition of “Eligible In-Transit Inventory” are met, whether or not an
Eligible In-Transit Inventory Trigger Period has occurred and is continuing, the
Inventory Formula Amount applicable to the Eligible In-Transit Inventory of all
Borrowers shall not exceed an aggregate amount of $10,000,000 at any time and
(ii) the Inventory Formula Amount applicable to the Eligible In-Transit
Inventory of all Foreign Borrowers that is in transit to Mexico shall not exceed
an aggregate amount of $2,000,000 at any time.

“UK Inventory Reserve” reserves established by Agent to reflect factors that may
negatively impact the Value of Inventory of the UK Borrower, including change in
salability, obsolescence, seasonality, theft, shrinkage, imbalance, change in
composition or mix, markdowns and vendor chargebacks.

“UK IP Assignment” a Lien on the Intellectual Property of a UK Facility Obligor
in favor of Agent or a Security Trustee, as security for (or given with the
intent to secure) the UK Facility Obligations.

“UK Issuing Bank” Bank of America (including any Lending Office of Bank of
America), any Affiliate thereof, or any replacement issuer appointed pursuant to
Section 2.5 that agrees to issue UK Letters of Credit.

“UK Issuing Bank Indemnitees” UK Issuing Bank and its officers, directors,
employees, Affiliates, agents and attorneys.

“UK LC Application” an application by Borrower Agent or UK Borrower to UK
Issuing Bank for issuance of a UK Letter of Credit, in form and substance
satisfactory to UK Issuing Bank and Agent.

“UK LC Conditions” the following conditions necessary for issuance of a UK
Letter of Credit: (a) each of the conditions set forth in Section 6; (b) after
giving effect to such issuance, total UK LC Obligations do not exceed the UK
Letter of Credit Subline, no UK Overadvance exists and UK Revolver Usage does
not exceed the UK Borrowing Base; (c) the UK Letter of Credit and payments
thereunder are denominated in Sterling, Euros, Dollars or other currency
satisfactory to Agent and UK Issuing Bank; and (d) the purpose and form of the
proposed UK Letter of Credit are satisfactory to Agent and UK Issuing Bank in
their Permitted Discretion.

“UK LC Documents” all documents, instruments and agreements (including UK LC
Requests and UK LC Applications) delivered by UK Borrower or any other Person to
UK Issuing Bank or Agent in connection with any UK Letter of Credit.

“UK LC Obligations” the Dollar Equivalent of the sum of (a) all amounts owing by
UK Borrower for drawings under UK Letters of Credit; and (b) the Stated Amount
of all outstanding UK Letters of Credit.

“UK LC Request” a request for issuance of a UK Letter of Credit, to be provided
by Borrower Agent or UK Borrower to UK Issuing Bank, in form satisfactory to
Agent and UK Issuing Bank.

“UK Lenders” Bank of America, each other lender party to this Agreement that has
issued a UK Revolver Commitment, the UK Swingline Lender, and any Person who
hereafter becomes a “Lender” with a UK Revolver Commitment pursuant to an
Assignment, including any Lending Office of the foregoing.

 

-56-



--------------------------------------------------------------------------------

“UK Letter of Credit” any standby or documentary letter of credit, foreign
guaranty, documentary bankers acceptance or similar instrument issued by UK
Issuing Bank for the account or benefit of UK Borrower or an Affiliate of UK
Borrower.

“UK Letter of Credit Subline” the lesser of (a) $0 and (b) the UK Revolver
Commitments.

“UK Mortgage” a Lien on any Mortgaged Property to secure (or given with the
intent to secure) the UK Facility Obligations. Each UK Mortgage shall be in form
and substance reasonably satisfactory to Agent.

“UK Overadvance” as defined in Section 2.1.5.

“UK Overadvance Loan” a UK Base Rate Loan made to UK Borrower when a UK
Overadvance exists or is caused by the funding thereof.

“UK Overadvance Loan Balance” on any date, the Dollar Equivalent of the amount
by which the aggregate UK Revolver Loans of the UK Borrower exceed the amount of
the UK Borrowing Base on such date.

“UK Protective Advances” as defined in Section 2.1.6.

“UK Reimbursement Date” as defined in Section 2.3.2.

“UK Rent and Charges Reserve” the aggregate of (a) all past due rent and other
amounts owing by UK Borrower to any landlord, warehouseman, processor,
repairman, mechanic, shipper, freight forwarder, broker or other Person who
possesses any UK Facility Collateral or could assert a Lien on any UK Facility
Collateral; and (b) a reserve at least equal to two months’ rent and other
charges that could be payable to any such Person, unless it has executed a Lien
Waiver.

“UK Revolver Commitment” for any UK Lender, its obligation to make UK Revolver
Loans and to participate in UK LC Obligations up to the maximum principal amount
shown on Schedule 1.1(B), as hereafter modified pursuant to Section 2.1.4,
Section 2.1.7 or an Assignment to which it is a party. “UK Revolver Commitments”
means the aggregate amount of such commitments of all UK Lenders.

“UK Revolver Loan” a loan made by a UK Lender to UK Borrower pursuant to
Section 2.1, which loan shall be either a LIBOR Loan (in which case such loan
shall be denominated in Sterling, Dollars or Euros) or a UK Base Rate Loan (in
which case such loan shall be denominated in Dollars), in each case as selected
by the Borrower Agent on behalf of the UK Borrower, and any UK Swingline Loan,
UK Overadvance Loan or UK Protective Advance.

“UK Revolver Usage” the Dollar Equivalent of an amount equal to (a) the
aggregate amount of outstanding UK Revolver Loans; plus (b) the aggregate Stated
Amount of outstanding UK Letters of Credit, except to the extent Cash
Collateralized by UK Borrower.

“UK Security Agreements” the UK Debenture, the UK Share Mortgage and each other
debenture or security agreement governed by English law among any Obligor and
Agent or UK Security Trustee.

“UK Security Documents” the UK Security Agreements, the UK Guaranties, the UK
Mortgages, the UK IP Assignments, the UK Deposit Account Control Agreements, the
Foreign Facility Guarantee and Collateral Agreement, the Dutch Security
Documents, the Mexican Security Documents, the Canadian Security Documents, the
U.S. Security Documents and all other documents, instruments and agreements now
or hereafter securing (or given with the intent to secure) any UK Facility
Obligations.

 

-57-



--------------------------------------------------------------------------------

“UK Security Trustee” Bank of America (London) or any successor security trustee
appointed in accordance with Section 12.2.

“UK Share Mortgage” the share mortgage governed by English law among Cequent
Nederland Holdings B.V. and UK Security Trustee.

“UK Subsidiary” each Subsidiary that is incorporated or organized under the laws
of any legal jurisdiction of the United Kingdom.

“UK Subsidiary Obligor” any Subsidiary directly owned by a UK Domiciled Obligor
that is not an Immaterial Subsidiary.

“UK Swingline Lender” Bank of America or an Affiliate of Bank of America in its
capacity as provider of UK Swingline Loans.

“UK Swingline Loan” any Borrowing of UK Revolver Loans funded with UK Swingline
Lender’s funds, until such Borrowing is settled among UK Lenders or repaid by UK
Borrower, which UK Revolver Loan shall be a UK Base Rate Loan.

“Unfunded Current Liability” of any Canadian Pension Plan shall mean the excess
of the present value of the benefit liabilities determined on a plan termination
basis in accordance with actuarial assumptions over the current value of the
assets, and in any event includes any unfunded liability, solvency liability or
wind up deficiency in respect of any Canadian Pension Plan.

“Unrestricted Domestic Cash” as of any date, domestic unrestricted cash and
domestic unrestricted Permitted Investments of the Parent Borrower and its
Domestic Subsidiaries as of such date.

“Unused Line Fee Rate” a per annum rate equal to 0.25%.

“U.S. or United States” the United States of America.

“U.S. Accounts Formula Amount” 85% of the Value of U.S. Eligible Accounts;
provided, however, that such percentage shall be reduced by 1.0% for each
percentage point (or portion thereof) that the Dilution Percent exceeds 5%.

“U.S. Adjusted Availability” the difference of (a) the U.S. Borrowing Base,
calculated as though the FILO Amount were equal to $0, minus (b) U.S. Revolver
Usage.

“U.S. Availability” the U.S. Borrowing Base minus U.S. Revolver Usage.

“U.S. Availability Reserve” the sum (without duplication) of (a) the U.S.
Inventory Reserve; (b) the U.S. Rent and Charges Reserve; (c) the U.S. Bank
Product Reserve; (d) the aggregate amount of liabilities secured by Liens upon
U.S Facility Collateral that are (or, in the opinion of Agent in the exercise of
its Permitted Discretion, may be) senior to Agent’s Liens or any Security
Trustee’s Liens or that Agent in its Permitted Discretion determines may be
required to be paid to permit or facilitate exercise of rights or remedies with
respect to U.S. Facility Collateral (but imposition of any such reserve shall
not waive an Event of Default arising therefrom); (e) the Foreign Allocated U.S.
Availability Reserve and (f) such additional reserves, in such amounts and with
respect to such matters, as Agent in its

 

-58-



--------------------------------------------------------------------------------

Permitted Discretion may elect to impose from time to time; provided the
imposition of any such reserves or change in a reserve after the Closing Date
shall not be effective until two (2) Business Days after notice thereof (which
may be oral notice, promptly confirmed in writing) to the Borrower Agent unless
(i) a Default has occurred and is then continuing, (ii) the reserve or change in
reserve is the result of a Lien, senior in priority to Agent’s or applicable
Security Trustee’s Lien, attached to any U.S. Facility Collateral that is
Revolver Priority Collateral included in the U.S. Borrowing Base and/or
(iii) the changes to any such reserve results solely from mathematical
calculations of the amount of such reserve in accordance with the methodology of
calculation previously utilized (in the case of each of which such reserve or
change in reserve shall be effective immediately); provided further that during
any such two (2) Business Day notice period, Lenders shall have no obligations
to fund any U.S. Revolver Loan or cause to be issued any U.S. Letter of Credit
to the extent that, after giving pro forma effect to the making of such U.S.
Revolver Loan or issuance of such U.S. Letter of Credit and to the establishment
of any such new reserve or change in such reserve, a U.S. Overadvance would
exist; and provided still further that the Foreign Allocated U.S. Availability
Reserve and changes thereto will be effective immediately without necessity of
notice to Borrower Agent.

“U.S. Bank Product Reserve” the aggregate amount of reserves established by
Agent from time to time in its Permitted Discretion in respect of Secured Bank
Product Obligations for the account of the U.S. Domiciled Obligors and the
Affiliates thereof domiciled in the U.S.

“U.S. Bankruptcy Code” Title 11 of the United States Code.

“U.S. Base Rate” for any day, a per annum rate equal to the greater of (a) the
Prime Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or
(c) LIBOR for a 30 day interest period as of such day, plus 1.0%.

“U.S. Base Rate Loan” any Revolver Loan that bears interest based on the U.S.
Base Rate.

“U.S. Borrowers” Parent Borrower, Cequent Performance and Cequent Consumer (each
as defined in the preamble to this Agreement).

“U.S. Borrowing Base” on any date of determination, an amount equal to the
lesser of (a) the aggregate U.S. Revolver Commitments and (b) the sum of the
U.S. Accounts Formula Amount, plus the U.S. Inventory Formula Amount, plus on
and after the FILO Commencement Date, the FILO Amount, minus the U.S.
Availability Reserve; provided, however, that no Accounts, Inventory or other
Property acquired in a Permitted Acquisition or otherwise outside the Ordinary
Course of Business shall be included in the calculation of the U.S. Borrowing
Base until completion of a customary due diligence investigation by Agent, which
may in Agent’s sole discretion include applicable field examinations and
appraisals (which shall not be included in the limits on the number of field
examinations or appraisals provided in Section 10.1.1) satisfactory to Agent.

“U.S. Cash Collateral Account” a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
Permitted Discretion, which account shall be subject to a Lien in favor of Agent
for the benefit of the U.S. Facility Secured Parties.

“U.S. Commitment Termination Date” the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which U.S. Borrowers terminate the U.S.
Revolver Commitments pursuant to Section 2.1.4; or (c) the date on which the
U.S. Revolver Commitments are terminated pursuant to Section 11.2.

 

-59-



--------------------------------------------------------------------------------

“U.S. Deposit Account Control Agreement” a control agreement satisfactory to
Agent executed by an institution maintaining a Deposit Account for an Obligor,
to perfect Agent’s Lien on such account, as security for (or given with the
intent to secure) the Obligations.

“U.S. Domiciled Obligor” each U.S. Borrower and each U.S. Subsidiary that is or
is required to be liable for payment of any Obligations or that has granted a
Lien on its assets in favor of Agent or any Security Trustee to secure any
Obligations, and “U.S. Domiciled Obligors” means all such Persons, collectively.

“U.S. Dominion Account(s)” one or more special accounts established by one or
more U.S. Borrowers at Bank of America or another bank reasonably acceptable to
Agent, and, as required under Section 8.2.4, with respect to which Agent has the
right to issue a notice of exclusive control for withdrawal purposes during a
Dominion Trigger Period.

“U.S. Eligible Account” an Account owing to a U.S. Borrower that arises in the
Ordinary Course of Business from the sale of goods, is payable in Dollars and is
deemed by Agent, in its Permitted Discretion, to be a U.S. Eligible Account.
Without limiting the foregoing, no Account shall be a U.S. Eligible Account if
(a) it is unpaid for more than 60 days after the original due date, or more than
120 days after the original invoice date; (b) 50% or more of the Accounts owing
by the Account Debtor are not U.S. Eligible Accounts under the foregoing clause;
(c) when aggregated with other Accounts owing by the Account Debtor, it exceeds
(but solely to the extent of such excess) 15% of the aggregate U.S. Eligible
Accounts (or such higher percentage as Agent may establish for the Account
Debtor from time to time); (d) it does not conform with a covenant or
representation herein; (e) it is owing by a creditor or supplier, or is
otherwise subject to a potential offset, counterclaim, dispute, deduction,
discount, recoupment, reserve, defense, chargeback, credit or allowance (but
ineligibility shall be limited to the amount thereof); (f) an Insolvency
Proceeding has been commenced by or against the Account Debtor; or the Account
Debtor has failed, has suspended or ceased doing business, is liquidating,
dissolving or winding up its affairs, is not Solvent, or is subject to any
Sanction or on any specially designated nationals list maintained by OFAC; or
the applicable U.S. Borrower is not able to bring suit or enforce remedies
against the Account Debtor through judicial process, unless the Account is
supported by a letter of credit (delivered to and directly drawable by Agent)
from a financial institution reasonably acceptable to Agent and on terms
reasonably satisfactory to Agent; (g) the Account Debtor is organized or has its
principal offices or assets outside the United States or Canada, unless the
Account is supported by a letter of credit (delivered to and directly drawable
by Agent) from a financial institution reasonably acceptable to Agent and on
terms reasonably satisfactory to Agent; (h) it is owing by a Governmental
Authority, unless the Account Debtor is the United States or any department,
agency or instrumentality thereof and the Account has been assigned to Agent in
compliance with the federal Assignment of Claims Act; (i) it is not subject to a
duly perfected, first priority Lien in favor of Agent, or is subject to any
other Lien (other than Permitted Encumbrances and Liens permitted under Sections
10.2.2(a) and 10.2.2(r) (in each case provided that no such Permitted
Encumbrance or Lien permitted under Section 10.2.2(a) or Section 10.2.2(r) is
prior to the Lien of Agent or of the Security Trustee, as applicable, unless a
U.S. Availability Reserve is in effect with respect thereto)); (j) the goods
giving rise to it have not been delivered to the Account Debtor, the services
giving rise to it have not been accepted by the Account Debtor, or it otherwise
does not represent a final sale; (k) it is evidenced by Chattel Paper or an
Instrument of any kind, or has been reduced to judgment; (l) its payment has
been extended or the Account Debtor has made a partial payment; (m) it arises
from a sale to an Affiliate, from a sale on a cash-on-delivery, bill-and-hold,
sale-or-return, sale-on-approval, consignment, or other repurchase or return
basis, or from a sale for personal, family or household purposes; (n) it
represents a progress billing or retainage, or relates to services for which a
performance, surety or completion bond or similar assurance has been issued; or
(o) it includes a billing for interest, fees or late charges, but ineligibility
shall be limited to the extent thereof. In calculating delinquent portions of
Accounts under clauses (a) and (b), credit balances more than 120 days old will
be excluded.

 

-60-



--------------------------------------------------------------------------------

“U.S. Eligible Inventory” Inventory owned by a U.S. Borrower that Agent, in its
Permitted Discretion, deems to be U.S. Eligible Inventory. Without limiting the
foregoing, no Inventory shall be U.S. Eligible Inventory unless it (a) is
finished goods or raw materials or work-in-process and not packaging or shipping
materials, labels, samples, display items, bags, replacement parts or
manufacturing supplies; (b) is not held on consignment, nor subject to any
deposit or down payment; (c) is in new and saleable condition and is not
damaged, defective, shopworn or otherwise unfit for sale; (d) is not
slow-moving, perishable, obsolete or unmerchantable, and does not constitute
returned or repossessed goods; (e) meets all standards imposed by any
Governmental Authority, has not been acquired from a Person subject to any
Sanction or on any specially designated nationals list maintained by OFAC, and
does not constitute Hazardous Materials under any Environmental Law;
(f) conforms with the covenants and representations herein; (g) is subject to
Agent’s duly perfected, first priority Lien, and no other Lien (other than
Permitted Encumbrances and Liens permitted under Sections 10.2.2(a) and
10.2.2(r) (in each case provided that no such Permitted Encumbrance or Lien
permitted under Section 10.2.2(a) or Section 10.2.2(r) is prior to the Lien of
Agent or of the Security Trustee, as applicable, unless a U.S. Availability
Reserve is in effect with respect thereto)); (h) is within the continental
United States or Canada, is not in transit except between locations of U.S.
Borrowers, and is not consigned to any Person; (i) is not subject to any
negotiable document; (j) is not subject to any License or other arrangement that
restricts such U.S. Borrower’s or Agent’s right to dispose of such Inventory,
unless Agent has received an appropriate Lien Waiver or an appropriate U.S. Rent
and Charges Reserve has been established; and (k) is not located on leased
premises or in the possession of a warehouseman, processor, repairman, mechanic,
shipper, freight forwarder or other Person, unless the lessor or such Person has
delivered a Lien Waiver or an appropriate U.S. Rent and Charges Reserve has been
established; and (l) is reflected in the details of a current perpetual
inventory report.

“U.S. Facility Collateral” Collateral that now or hereafter secures (or is
intended to secure) any of the U.S. Facility Obligations.

“U.S. Facility Collateral and Guarantee Requirement” with respect to any and all
U.S. Facility Obligors, the requirement that, subject to any applicable
limitations set forth in the Security Documents:

(a) Agent shall have received from each party thereto (other than Agent) either
(i) a counterpart of each applicable U.S. Security Document, duly executed and
delivered on behalf of such U.S. Facility Obligor, or (ii) in the case of any
Person that becomes a U.S. Facility Obligor after the Original Closing Date, a
joinder to this Agreement and a supplement to each applicable U.S. Security
Document and the Intercreditor Agreement, in each case in the form specified
therein, duly executed and delivered on behalf of such U.S. Facility Obligor;

(b) all outstanding Equity Interests of the Parent Borrower and each Subsidiary
owned by or on behalf of any U.S. Facility Obligor shall have been pledged
pursuant to the Guarantee and Collateral Agreement (except that the U.S.
Facility Obligors shall not be required to pledge more than 65% of the
outstanding voting Equity Interests of any Foreign Subsidiary, any other CFC, or
any CFC Holdco to secure the U.S. Facility Obligations; provided, however, that
if one or more of the Term Loan Documents would require a greater pledge, the
limitation in this parenthetical shall be automatically deemed to be modified to
require a pledge equivalent to that required by the Term Loan Documents) and,
subject to the Intercreditor Agreement, Agent or the Term Loan Agent, as
applicable, shall have received certificates or other instruments representing
all such Equity Interests, together with stock powers or other instruments of
transfer with respect thereto endorsed in blank;

 

-61-



--------------------------------------------------------------------------------

(c) all Debt for borrowed money having an aggregate principal amount in excess
of $500,000 that is owing to any U.S. Facility Obligor shall be evidenced by a
promissory note and shall have been pledged pursuant to the Guarantee and
Collateral Agreement and subject to the Intercreditor Agreement, Agent and/or
the Term Loan Agent, as applicable, shall have received all such promissory
notes, together with instruments of transfer with respect thereto endorsed in
blank;

(d) all documents and instruments, including UCC financing statements, required
by law or reasonably requested by Agent to be filed, registered or recorded to
create the Liens intended to be created by the U.S. Security Documents and
perfect such Liens to the extent required by, and with the priority required by,
the U.S. Security Documents (in each case subject to the Intercreditor
Agreement), shall have been filed, registered or recorded or delivered to Agent
for filing, registration or recording;

(e) Agent shall have received, with respect to any Mortgaged Property of any
U.S. Facility Obligor, (i) counterparts of a U.S. Mortgage with respect to such
Mortgaged Property duly executed and delivered by the record owner of such
Mortgaged Property, (ii) a policy or policies of title insurance issued by a
nationally recognized title insurance company insuring the Lien of each such
U.S. Mortgage as a valid first Lien on the Mortgaged Property described therein,
free of any other Liens except as expressly permitted by Section 10.2.2,
together with such endorsements, coinsurance and reinsurance as Agent or the
Required Lenders may reasonably request, but only to the extent such
endorsements are (A) available in the relevant jurisdiction (provided in no
event shall Agent request a creditors’ rights endorsement) and (B) available at
commercially reasonable rates, (iii) if any such Mortgaged Property is located
in an area determined by the Federal Emergency Management Agency to have special
flood hazards, evidence of such flood insurance as may be required under
Applicable Law, including Regulation H of the Board of Governors, and an
acknowledged notice to U.S. Facility Obligors, (iv) if reasonably requested by
Agent, a current appraisal of any such Mortgaged Property, prepared by an
appraiser acceptable to Agent, and in form and substance satisfactory to
Required Lenders (it being understood that if such appraisal is required in
order to comply with Agent’s internal policies, such request shall be deemed to
be reasonable), (v) if reasonably requested by Agent, an environmental
assessment with respect to any such Mortgaged Property, prepared by
environmental engineers reasonably acceptable to Agent, and such other reports,
certificates, studies or data with respect to such Mortgaged Property as Agent
may reasonably require, all in form and substance reasonably satisfactory to
Required Lenders (it being understood that if such assessment or other materials
are required in order to comply with Agent’s internal policies, such request
shall be deemed to be reasonable), and (vi) such abstracts, legal opinions and
other documents as Agent or the Required Lenders may reasonably request with
respect to any such U.S. Mortgage or Mortgaged Property; provided, however, in
no event shall surveys be required to be obtained with respect to any such
Mortgaged Property; and

(f) each U.S. Facility Obligor shall have obtained all material consents and
approvals required to be obtained by it in connection with the execution and
delivery of all U.S. Security Documents to which it is a party, the performance
of its obligations thereunder and the granting by it of the Liens thereunder,
and in each case except to the extent not required to be obtained pursuant to
the Loan Documents.

“U.S. Facility Guarantor” each U.S. Borrower, Horizon Global Company LLC, a
Delaware limited liability company, each other U.S. Subsidiary Obligor.

“U.S. Facility Obligor” each U.S. Borrower, each U.S. Facility Guarantor and
each other Person that has or is required by Section 10.1.9 and/or the U.S.
Facility Collateral and Guarantee Requirement to grant a Lien on its assets in
favor of Agent to secure any U.S. Facility Obligations.

 

-62-



--------------------------------------------------------------------------------

“U.S. Facility Obligations” all Obligations of the U.S. Facility Obligors owed
to the U.S. Facility Secured Parties and the Obligations of the U.S. Facility
Guarantors as guarantors of the Foreign Facility Obligations).

“U.S. Facility Secured Parties” Agent, U.S. Issuing Bank, U.S. Lenders and
Secured Bank Product Providers of Bank Products for the account of U.S.
Domiciled Obligors and their Affiliates domiciled in the U.S.

“U.S. Guaranties” the Guarantee and Collateral Agreement and each other guaranty
agreement executed by a U.S. Facility Guarantor in favor of Agent in order to
guarantee the payment and/or performance of the U.S. Facility Obligations
(including without limitation this Agreement).

“U.S. Holdco” any existing or future Domestic Subsidiary the Equity Interests of
which are held solely by Foreign Subsidiaries, so long as such existing or newly
formed Subsidiary does not engage in any business or own any assets other than
the ownership of Equity Interests in Foreign Subsidiaries and intercompany
obligations that are otherwise permitted hereunder.

“U.S. Inventory Formula Amount” (a) the lesser of (i) 70% of the Value of U.S.
Eligible Inventory or (ii) 85% of the NOLV Percentage of the Value of U.S.
Eligible Inventory; plus (b) the lesser of (i) 70% of the Value of Eligible
In-Transit Inventory owned by a U.S. Borrower, or (ii) 85% of the NOLV
Percentage of the Value of Eligible In-Transit Inventory owned by a U.S.
Borrower; provided that notwithstanding anything to the contrary contained in
this Agreement, prior to the date that the conditions set forth in clause (b) of
the definition of “Eligible In-Transit Inventory” are met, whether or not an
Eligible In-Transit Inventory Trigger Period has occurred and is continuing, the
Inventory Formula Amount applicable to the Eligible In-Transit Inventory of all
Borrowers shall not exceed an aggregate amount of $10,000,000 at any time.

“U.S. Inventory Reserve” reserves established by Agent to reflect factors that
may negatively impact the Value of Inventory of the U.S. Borrowers, including
change in salability, obsolescence, seasonality, theft, shrinkage, imbalance,
change in composition or mix, markdowns and vendor chargebacks.

“U.S. IP Assignment” a collateral assignment or security agreement pursuant to
which a U.S. Facility Obligor grants a Lien on its Intellectual Property to
Agent, as security for (or given with the intent to secure) the U.S. Facility
Obligations.

“U.S. Issuing Bank” Bank of America (including any Lending Office of Bank of
America), any Affiliate thereof, or any replacement issuer appointed pursuant to
Section 2.5 that agrees to issue U.S. Letters of Credit.

“U.S. Issuing Bank Indemnitees” U.S. Issuing Bank and its officers, directors,
employees, Affiliates, agents and attorneys.

“U.S. LC Application” an application by Borrower Agent or a U.S. Borrower to
U.S. Issuing Bank for issuance of a U.S. Letter of Credit, in form and substance
satisfactory to U.S. Issuing Bank and Agent.

“U.S. LC Conditions” the following conditions necessary for issuance of a U.S.
Letter of Credit: (a) each of the conditions set forth in Section 6; (b) after
giving effect to such issuance, total U.S. LC Obligations do not exceed the U.S.
Letter of Credit Subline, no U.S. Overadvance exists and U.S. Revolver Usage
does not exceed the U.S. Borrowing Base; (c) the U.S. Letter of Credit and
payments thereunder are denominated in Dollars or other currency satisfactory to
Agent and U.S. Issuing Bank; and (d) the purpose and form of the proposed U.S.
Letter of Credit are satisfactory to Agent and U.S. Issuing Bank in their
Permitted Discretion.

 

-63-



--------------------------------------------------------------------------------

“U.S. LC Documents” all documents, instruments and agreements (including U.S. LC
Requests and U.S. LC Applications) delivered by Borrowers or any other Person to
U.S. Issuing Bank or Agent in connection with any U.S. Letter of Credit.

“U.S. LC Obligations” the sum of (a) all amounts owing by U.S. Borrowers for
drawings under U.S. Letters of Credit; and (b) the Stated Amount of all
outstanding U.S. Letters of Credit.

“U.S. LC Request” a request for issuance of a U.S. Letter of Credit, to be
provided by Borrower Agent or a U.S. Borrower to U.S. Issuing Bank, in form
satisfactory to Agent and U.S. Issuing Bank.

“U.S. Lenders” Bank of America, each other lender party to this Agreement that
has issued a U.S. Revolver Commitment, U.S. Swingline Lender, and any Person who
hereafter becomes a “Lender” with a U.S. Revolver Commitment pursuant to an
Assignment, including any Lending Office of the foregoing.

“U.S. Letter of Credit” any of the Existing Letters of Credit and any standby or
documentary letter of credit, foreign guaranty, documentary bankers acceptance
or similar instrument issued by U.S. Issuing Bank for the account or benefit of
a U.S. Borrower or Affiliate of a U.S. Borrower.

“U.S. Letter of Credit Subline” the lesser of (a) the positive difference of
(i) $20,000,000 less (ii) the sum of all Canadian LC Obligations and UK LC
Obligations and (b) the U.S. Revolver Commitments.

“U.S. Mortgage” a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure (or given with the intent to secure) the U.S. Facility
Obligations. Each U.S. Mortgage shall be in form and substance reasonably
satisfactory to Agent.

“U.S. Obligor” any Obligor that is both a U.S. Domiciled Obligor and a U.S.
Facility Obligor.

“U.S. Overadvance” as defined in Section 2.1.5.

“U.S. Overadvance Loan” a U.S. Base Rate Loan made to the U.S. Borrowers when an
U.S. Overadvance exists or is caused by the funding thereof.

“U.S. Overadvance Loan Balance” on any date, the amount by which the aggregate
U.S. Revolver Loans of the U.S. Borrowers exceed the amount of the U.S.
Borrowing Base on such date.

“U.S. Pension Plan” any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Parent Borrower or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“U.S. Person” “United States Person” as defined in Section 7701(a)(30) of the
Code.

“U.S. Protective Advances” as defined in Section 2.1.6.

“U.S. Reimbursement Date” as defined in Section 2.4.2.

 

-64-



--------------------------------------------------------------------------------

“U.S. Rent and Charges Reserve” the aggregate of (a) all past due rent and other
amounts owing by a U.S. Borrower to any landlord, warehouseman, processor,
repairman, mechanic, shipper, freight forwarder, broker or other Person who
possesses any U.S. Facility Collateral or could assert a Lien on any U.S.
Facility Collateral; and (b) a reserve at least equal to two months’ rent and
other charges that could be payable to any such Person, unless it has executed a
Lien Waiver.

“U.S. Revolver Commitment” for any U.S. Lender, its obligation to make U.S.
Revolver Loans and to participate in U.S. LC Obligations up to the maximum
principal amount shown on Schedule 1.1(B), as hereafter modified pursuant to
Section 2.1.4, Section 2.1.7 or an Assignment to which it is a party. “U.S.
Revolver Commitments” means the aggregate amount of such commitments of all
Lenders.

“U.S. Revolver Loan” a loan made in Dollars by a U.S. Lender to a U.S. Borrower
made pursuant to Section 2.1, and any U.S. Swingline Loan, U.S. Overadvance Loan
or U.S. Protective Advance.

“U.S. Revolver Usage” (a) the aggregate amount of outstanding U.S. Revolver
Loans; plus (b) the aggregate Stated Amount of outstanding U.S. Letters of
Credit, except to the extent Cash Collateralized by U.S. Borrowers.

“U.S. Security Documents” the U.S. Guaranties, the Guarantee and Collateral
Agreement, the U.S. Mortgages, the U.S. IP Assignments, the U.S. Deposit Account
Control Agreements, and all other documents, instruments and agreements now or
hereafter securing (or given with the intent to secure) any U.S Facility
Obligations.

“U.S. Subsidiary” each Subsidiary that is organized under the laws of a
jurisdiction of the United States of America or any State thereof or the
District of Columbia.

“U.S. Subsidiary Obligor” any Subsidiary that is not (a) a Foreign Subsidiary,
(b) a CFC, (c) a CFC Holdco, (d) a U.S. Holdco or (e) an Immaterial Subsidiary.

“U.S. Swingline Lender” Agent in its capacity as provider of U.S. Swingline
Loans.

“U.S. Swingline Loan” any Borrowing of U.S. Base Rate Loans funded with U.S.
Swingline Lender’s funds, until such Borrowing is settled among U.S. Lenders or
repaid by U.S. Borrowers.

“U.S. Tax Compliance Certificate” as defined in Section 5.9.2(b)(iii).

“Value” (a) for any particular type of Inventory (whether raw materials,
work-in-process or finished goods), its value determined on the basis of the
lower of cost or market, calculated on a first-in, first-out basis, and
excluding any portion of cost attributable to intercompany profit among
Borrowers and their Affiliates; and (b) for an Account, its face amount, net of
any returns, rebates, discounts (calculated on the shortest terms), credits,
allowances or Taxes (including sales, excise or other taxes) that have been or
could be claimed by the Account Debtor or any other Person.

“VAT”

“(a) any Tax imposed in compliance with the Council Directive of 28 November
2006 on the common system of value added tax (EC Directive 2006/112); and

“(b) any other Tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such Tax referred
to in paragraph (a) above, or imposed elsewhere.

 

-65-



--------------------------------------------------------------------------------

“VAT Recipient” as defined in Section 5.8.4.

“VAT Relevant Party” as defined in Section 5.8.4.

“VAT Supplier” as defined in Section 5.8.4.

“Withdrawal Liability” liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

1.2 “Accounting Terms. Under the Loan Documents (except as otherwise specified
therein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the audited financial
statements of Borrowers delivered to Agent with respect to the Fiscal Year
ending on December 31, 2014 and using the same inventory valuation method as
used in such financial statements, except for any change required or permitted
by GAAP if Borrowers’ certified public accountants concur in such change, the
change is disclosed to Agent, and all relevant provisions of the Loan Documents
are amended in a manner satisfactory to Required Lenders to take into account
the effects of the change.

1.3 Uniform Commercial Code/PPSA. As used herein, the following terms are
defined in accordance with the UCC in effect in the State of New York from time
to time: “Chattel Paper,” “Commercial Tort Claim,” “Equipment,” “Goods,”
“Instrument” and “Investment Property”; provided, however, that (a) as such
terms relate to any such Property of any Canadian Domiciled Obligor, such terms
shall refer to such Property as defined in the PPSA, to the extent applicable
and (b) as such terms relate to any such Property encumbered by or to be
encumbered by a Mexican Security Document, such terms shall have the meanings
assigned to them in such Mexican Security Document, to the extent applicable. In
addition, other terms relating to Collateral used and not otherwise defined
herein that are defined in the UCC or the PPSA shall have the meanings set forth
in the UCC or the PPSA, as applicable and as the context requires.

1.4 Certain Matters of Construction. The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronoun used shall be
deemed to cover all genders. In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,” and
“to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws include all related regulations, interpretations,
supplements, amendments and successor provisions; (b) any document, instrument
or agreement include any amendments, waivers and other modifications, extensions
or renewals (to the extent permitted by the Loan Documents); (c) any section
mean, unless the context otherwise requires, a section of this Agreement;
(d) any exhibits or schedules mean, unless the context otherwise requires,
exhibits and schedules attached hereto, which are hereby incorporated by
reference; (e) any Person include successors and assigns; or (f) time of day
mean time of day at Agent’s notice address under Section 14.3.1. All
determinations (including calculations of the Total Borrowing Base, each
component of the Total Borrowing Base and financial covenants) made from time to
time under the Loan Documents shall be made in light of the circumstances
existing at such time. Borrowing Base calculations shall be consistent with
historical methods of valuation and calculation, and otherwise satisfactory to
Agent (and not necessarily calculated in accordance with GAAP). Borrowers shall
have the burden of establishing any alleged negligence, misconduct or lack of
good faith by Agent, any Security Trustee, Issuing Bank or any Lender under any
Loan Documents. No provision of any Loan

 

-66-



--------------------------------------------------------------------------------

Documents shall be construed against any party by reason of such party having,
or being deemed to have, drafted the provision. Reference to a Borrower’s
“knowledge” or similar concept means actual knowledge of a Senior Officer, or
knowledge that a Senior Officer would have obtained if he or she had engaged in
good faith and diligent performance of his or her duties, including reasonably
specific inquiries of employees or agents and a good faith attempt to ascertain
the matter.

1.5 Currency Equivalents.

1.5.1 Calculations. All references in the Loan Documents to Loans, Letters of
Credit, Obligations, Borrowing Base components and other amounts shall be
denominated in Dollars, unless expressly provided otherwise. The Dollar
Equivalent of any amounts denominated or reported under a Loan Document in a
currency other than Dollars shall be determined by Agent on a daily basis, based
on the current Spot Rate. Borrowers shall report Value and other Borrowing Base
components to Agent in the currency invoiced by Borrowers or shown in Borrowers’
financial records, and unless expressly provided otherwise, shall deliver
financial statements and calculate financial covenants in Dollars.
Notwithstanding anything herein to the contrary, if any Obligation is funded and
expressly denominated in a currency other than Dollars, Borrowers shall repay
such Obligation in such other currency.

1.5.2 Judgments. If, for purposes of obtaining judgment in any court, it is
necessary to convert a sum from the currency provided under a Loan Document
(“Agreement Currency”) into another currency, the Spot Rate shall be used as the
rate of exchange. Notwithstanding any judgment in a currency (“Judgment
Currency”) other than the Agreement Currency, Obligors shall discharge their
obligations in respect of any sum due under a Loan Document only if, on the
Business Day following receipt by Secured Parties or Security Trustees of
payment in the Judgment Currency, such Secured Parties or such Security
Trustees, as applicable, can use the amount paid to purchase the sum originally
due in the Agreement Currency. If the purchased amount is less than the sum
originally due, Obligors agree, as a separate obligation and notwithstanding any
such judgment, to indemnify such Secured Parties and Security Trustees against
such loss. If the purchased amount is greater than the sum originally due,
Secured Parties or Security Trustees, as applicable, shall return the excess
amount to Obligors (or to the Person legally entitled thereto). The covenants
contained in this Section 1.5.2 shall survive the Full Payment of the
Obligations.

1.6 Interpretation (Québec). For purposes of any Collateral located in the
Province of Québec or charged by any Deed of Movable Hypothec (or any other Loan
Document) and for all other purposes pursuant to which the interpretation or
construction of a Loan Document may be subject to the laws of the Province of
Québec or a court or tribunal exercising jurisdiction in the Province of Québec,
(a) “personal property” shall be deemed to include “movable property”, (b) “real
property” shall be deemed to include “immovable property”, (c) “tangible
property” shall be deemed to include “corporeal property”, (d) “intangible
property” shall be deemed to include “incorporeal property”, (e) “security
interest”, “mortgage” and “lien” shall be deemed to include a “hypothec”, “prior
claim” and a “resolutory clause”, (f) all references to filing, registering or
recording under the UCC or the PPSA shall be deemed to include publication under
the Civil Code, (g) all references to “perfection” of or “perfected” Liens shall
be deemed to include a reference to an “opposable” or “set up” Liens as against
third parties, (h) any “right of offset”, “right of setoff” or similar
expression shall be deemed to include a “right of compensation”, (i) “goods”
shall be deemed to include “corporeal movable property” other than chattel
paper, documents of title, instruments, money and securities, (j) an “agent”
shall be deemed to include a “mandatary”, (k) “construction liens” shall be
deemed to include “legal hypothecs”, (l) “joint and several” shall be deemed to
include “solidary”, (m) “gross negligence or willful misconduct” shall be deemed
to be “intentional or gross fault”, (n) “beneficial ownership” shall be deemed
to include “ownership on behalf of another as mandatary”, (o) “servitude” shall
be deemed to include “easement”, (p) “priority” shall be deemed to include
“prior claim”, (q) “survey” shall be deemed to include “certificate of location

 

-67-



--------------------------------------------------------------------------------

and plan”, and (r) “fee simple title” shall be deemed to include “absolute
ownership”. The parties hereto confirm that it is their wish that this Agreement
and any other document executed in connection with the transactions contemplated
herein be drawn up in the English language only (except if another language is
required under any Applicable Law) and that all other documents contemplated
thereunder or relating thereto, including notices, may also be drawn up in the
English language only. Les parties aux présentes confirment que c’est leur
volonté que cette convention et les autres documents de crédit soient rédigés en
langue anglaise seulement et que tous les documents, y compris tous avis,
envisagés par cette convention et les autres documents peuvent être rédigés en
la langue anglaise seulement (sauf si une autre langue est requise en vertu
d’une loi applicable).

SECTION 2

CREDIT FACILITIES

2.1 Revolver Commitment.

2.1.1 Revolver Loans.

(a) Canadian Revolver Loans. Each Canadian Lender agrees, severally on a Pro
Rata basis up to its Canadian Revolver Commitment, on the terms set forth
herein, to make Canadian Revolver Loans to Canadian Borrower from time to time
through the Canadian Commitment Termination Date. The Canadian Revolver Loans
may be repaid and reborrowed as provided herein. In no event shall Canadian
Lenders have any obligation to honor a request for a Canadian Revolver Loan if
Canadian Revolver Usage at such time plus the requested Canadian Revolver Loan
would exceed the Canadian Borrowing Base.

(b) UK Revolver Loans. Each UK Lender agrees, severally on a Pro Rata basis up
to its UK Revolver Commitment, on the terms set forth herein, to make UK
Revolver Loans to UK Borrower from time to time through the UK Commitment
Termination Date. The UK Revolver Loans may be repaid and reborrowed as provided
herein. In no event shall UK Lenders have any obligation to honor a request for
a UK Revolver Loan if UK Revolver Usage at such time plus the requested UK
Revolver Loan would exceed the UK Borrowing Base.

(c) U.S. Revolver Loans. Immediately prior to the effectiveness of this
Agreement, the outstanding principal balance of the “Revolver Loans” as of the
date hereof made under the Original Loan Agreement was $0.00 (the “Outstanding
Original Revolver Loan Balance”). Immediately upon giving effect to this
Agreement, the Outstanding Original Revolver Loan Balance shall be continued and
shall convert automatically, for all purposes of this Agreement, to outstanding
U.S. Revolver Loans hereunder owing to the U.S. Lenders as if such U.S. Revolver
Loans had been made by the U.S. Lenders to U.S. Borrowers hereunder on a Pro
Rata basis in accordance with their respective U.S. Revolver Commitments. Each
U.S. Lender agrees, severally on a Pro Rata basis up to its U.S. Revolver
Commitment, on the terms set forth herein, to make U.S. Revolver Loans to U.S.
Borrowers from time to time through the U.S. Commitment Termination Date. The
U.S. Revolver Loans may be repaid and reborrowed as provided herein. In no event
shall U.S. Lenders have any obligation to honor a request for a U.S. Revolver
Loan if U.S. Revolver Usage at such time plus the requested U.S. Revolver Loan
would exceed the U.S. Borrowing Base.

(d) Cap on Total Revolver Usage. Notwithstanding anything to the contrary
contained in this Section 2.1.1, in no event shall any Borrower be entitled to
receive a Revolver Loan if at the time of the proposed funding of such Revolver
Loan (and after giving effect thereto and all pending requests for Revolver
Loans), the Total Revolver Usage exceeds (or would exceed) the Commitments.

 

-68-



--------------------------------------------------------------------------------

2.1.2 Notes. Loans and interest accruing thereon shall be evidenced by the
records of Agent and the applicable Lender. At the request of a Lender,
Borrowers within the Borrower Group to which such Lender has extended a
Commitment shall deliver promissory note(s) to such Lender, evidencing its
Loan(s), in the amount of such Lender’s Commitment to such Borrower Group.

2.1.3 Use of Proceeds. The proceeds of Revolver Loans shall be used by Borrowers
solely (a) to satisfy existing Debt; (b) to pay fees and transaction expenses
associated with the closing of this credit facility; (c) to pay Obligations in
accordance with this Agreement; and (d) for lawful corporate purposes of
Borrowers, including working capital.

2.1.4 Voluntary Reduction or Termination of Revolver Commitments.

(a) The Canadian Revolver Commitments shall terminate on the Canadian Commitment
Termination Date. Upon at least 90 days prior written notice to Agent from
Borrower Agent at any time after the first Loan Year, Canadian Borrower may, at
its option, terminate the Canadian Revolver Commitments. On the Canadian
Commitment Termination Date, Canadian Borrower shall make Full Payment of all
Canadian Facility Obligations.

(b) The UK Revolver Commitments shall terminate on the UK Commitment Termination
Date. Upon at least 90 days prior written notice to Agent from Borrower Agent at
any time after the first Loan Year, UK Borrower may, at its option, terminate
the UK Revolver Commitments. On the UK Commitment Termination Date, UK Borrower
shall make Full Payment of all UK Facility Obligations.

(c) The U.S. Revolver Commitments shall terminate on the U.S. Commitment
Termination Date. Upon at least 90 days prior written notice to Agent from
Borrower Agent at any time after the first Loan Year, U.S. Borrowers may, at
their option, terminate the U.S. Revolver Commitments and this credit facility.
If the U.S. Borrowers elect to terminate the U.S. Revolver Commitments pursuant
to the previous sentence, the Foreign Revolver Commitments shall automatically
terminate concurrently with the termination of the U.S. Revolver Commitments. On
the U.S. Commitment Termination Date, U.S. Borrowers shall make Full Payment of
all U.S. Facility Obligations.

(d) Any notice of termination given by Borrower Agent shall be irrevocable.

(e) Borrowers may permanently reduce the Revolver Commitments, on a ratable
basis for all Lenders, upon at least 90 days prior written notice from Borrower
Agent to Agent delivered at any time after the first Loan Year, which notice
shall (i) specify the amount of the reduction, (ii) specify the allocation of
the reduction to, and the corresponding reductions of, each Foreign Revolver
Commitment and/or the U.S. Revolver Commitment (each of which shall be allocated
to the Lenders among the affected Borrower Groups on a ratable basis at the time
of such reduction) and (iii) be irrevocable once given. Each reduction shall be
in a minimum amount of $5,000,000, or an increment of $1,000,000 in excess
thereof; provided that in no event may any reduction of a Borrower Group
Commitment be made pursuant to this Section 2.1.4(e) if, after giving effect
thereto, the U.S. Revolver Commitments would be less than 75% of the
Commitments.

 

-69-



--------------------------------------------------------------------------------

2.1.5 Overadvances.

(a) Canadian Overadvances. If Canadian Revolver Usage exceeds the Canadian
Borrowing Base (a “Canadian Overadvance”) at any time (whether as a result of
fluctuations in Spot Rates or otherwise), the excess amount shall be payable by
the Canadian Borrower on demand by Agent, but all such Canadian Revolver Loans
shall nevertheless constitute Canadian Facility Obligations secured by the
Canadian Facility Collateral and entitled to all benefits of the Loan Documents.

(b) UK Overadvances. If UK Revolver Usage exceeds the UK Borrowing Base (a “UK
Overadvance”) at any time (whether as a result of fluctuations in Spot Rates or
otherwise), the excess amount shall be payable by the UK Borrower on demand by
Agent, but all such UK Revolver Loans shall nevertheless constitute UK Facility
Obligations secured by the UK Facility Collateral and entitled to all benefits
of the Loan Documents.

(c) U.S. Overadvances. If U.S. Revolver Usage exceeds the U.S. Borrowing Base (a
“U.S. Overadvance”) at any time, the excess amount shall be payable by the U.S.
Borrowers on demand by Agent, but all such U.S. Revolver Loans shall
nevertheless constitute U.S. Facility Obligations secured by the U.S. Facility
Collateral and entitled to all benefits of the Loan Documents.

(d) Funding of Overadvance Loans. Agent may require Applicable Lenders to honor
requests for Overadvance Loans and to forbear from requiring the applicable
Borrower(s) to cure an Overadvance, (a) when no other Event of Default is known
to Agent, as long as (i) the Overadvance does not continue for more than 30
consecutive days (and no Overadvance may exist for at least five consecutive
days thereafter before further Overadvance Loans are required), and (ii) (A) if
a Canadian Overadvance, such Overadvance, when combined with all Canadian
Protective Advances and all other Canadian Overadvances existing at such time,
is not known by Agent to exceed 10% of the Canadian Borrowing Base, (B) if a UK
Overadvance, such Overadvance, when combined with all UK Protective Advances and
all other UK Overadvances existing at such time, is not known by Agent to exceed
10% of the UK Borrowing Base or (C) if a U.S. Overadvance, such Overadvance,
when combined with all U.S. Protective Advances and all other U.S. Overadvances
existing at such time, is not known by Agent to exceed 10% of the U.S. Borrowing
Base; and (b) regardless of whether an Event of Default exists, if Agent
discovers an Overadvance not previously known by it to exist, as long as from
the date of such discovery the Overadvance does not continue for more than 30
consecutive days. Required Lenders may at any time revoke Agent’s authority
under the immediately preceding sentence to require Lenders to honor requests
for Overadvance Loans and to forbear from requiring the applicable Borrowers to
cure an Overadvance by written notice to Agent. In no event shall Overadvance
Loans be required that would cause (A) Canadian Revolver Usage to exceed the
aggregate Canadian Revolver Commitments, (B) the UK Revolver Usage to exceed the
aggregate UK Revolver Commitments or (C) the U.S. Revolver Usage to exceed the
aggregate U.S. Revolver Commitments. Any funding of an Overadvance Loan or
sufferance of an Overadvance shall not constitute a waiver by Agent or Lenders
of the Event of Default caused thereby. In no event shall any Borrower or other
Obligor be deemed a beneficiary of this Section nor authorized to enforce any of
its terms.

 

-70-



--------------------------------------------------------------------------------

2.1.6 Protective Advances.

(a) Canadian Protective Advances. Agent shall be authorized, in its discretion,
at any time that any conditions in Section 6 are not satisfied, to make Canadian
Base Rate Loans or Canadian Prime Rate Loans to Canadian Borrower (as
applicable, through its Canadian Lending Office, branch or Affiliate) (“Canadian
Protective Advances”) (i) up to an aggregate amount, when combined with all
Canadian Overadvances and all other Canadian Protective Advances, of 10% of the
Canadian Borrowing Base outstanding at any time, if Agent deems such Loans
necessary or desirable to preserve or protect Canadian Facility Collateral, or
to enhance the collectability or repayment of the Canadian Facility Obligations,
as long as such Loans do not cause Canadian Revolver Usage to exceed the
Canadian Borrowing Base; or (ii) to pay any other amounts chargeable to Canadian
Facility Obligors under any of the Loan Documents, including interest, costs,
fees and expenses. Canadian Lenders shall participate on a Pro Rata basis in
Canadian Protective Advances outstanding from time to time. Required Lenders may
at any time revoke Agent’s authority to make further Canadian Protective
Advances under clause (i) by written notice to Agent. Absent such revocation,
Agent’s determination that funding of a Canadian Protective Advance is
appropriate shall be conclusive. All Canadian Protective Advances shall be
Canadian Facility Obligations, secured by the Canadian Facility Collateral and,
if denominated in Canadian Dollars, shall be treated for all purposes as a
Canadian Prime Rate Loan or, if denominated in Dollars, shall be treated for all
purposes as a Canadian Base Rate Loan.

(b) UK Protective Advances. Agent shall be authorized, in its discretion, at any
time that any conditions in Section 6 are not satisfied, to make UK Base Rate
Loans to UK Borrower (“UK Protective Advances”) (i) up to an aggregate amount,
when combined with all UK Overadvances and all other UK Protective Advances, of
10% of the UK Borrowing Base outstanding at any time, if Agent deems such Loans
necessary or desirable to preserve or protect UK Facility Collateral, or to
enhance the collectability or repayment of the UK Facility Obligations, as long
as such Loans do not cause UK Revolver Usage to exceed the UK Borrowing Base; or
(ii) to pay any other amounts chargeable to UK Facility Obligors under any of
the Loan Documents, including interest, costs, fees and expenses. UK Lenders
shall participate on a Pro Rata basis in UK Protective Advances outstanding from
time to time. Required Lenders may at any time revoke Agent’s authority to make
further UK Protective Advances under clause (i) by written notice to Agent.
Absent such revocation, Agent’s determination that funding of a UK Protective
Advance is appropriate shall be conclusive. All UK Protective Advances shall be
UK Facility Obligations and secured by the UK Facility Collateral.

(c) U.S. Protective Advances. Agent shall be authorized, in its discretion, at
any time that any conditions in Section 6 are not satisfied, to make U.S. Base
Rate Loans to U.S. Borrowers (“U.S. Protective Advances”) (i) up to an aggregate
amount, when combined with all U.S. Overadvances and all other U.S. Protective
Advances, of 10% of the U.S. Borrowing Base outstanding at any time, if Agent
deems such Loans necessary or desirable to preserve or protect U.S. Facility
Collateral, or to enhance the collectability or repayment of the U.S. Facility
Obligations, as long as such Loans do not cause U.S. Revolver Usage to exceed
the U.S. Borrowing Base; or (ii) to pay any other amounts chargeable to U.S.
Facility Obligors under any of the Loan Documents, including interest, costs,
fees and expenses. U.S. Lenders shall participate on a Pro Rata basis in U.S.
Protective Advances outstanding from time to time. Required Lenders may at any
time revoke Agent’s authority to make further U.S. Protective Advances under
clause (i) by written notice to Agent. Absent such revocation, Agent’s
determination that funding of a U.S. Protective Advance is appropriate shall be
conclusive. All U.S. Protective Advances shall be U.S. Facility Obligations and
secured by the U.S. Facility Collateral.

 

-71-



--------------------------------------------------------------------------------

2.1.7 Reallocation of Revolver Commitments.

(a) Reallocation Mechanism. Subject to the terms and conditions of this
Section 2.1.7, the Borrower Agent may request that the Lenders to certain
Borrower Groups (and such Lenders hereby agree to) change the then current
allocation of each such Lender’s (and, if applicable, each of its Affiliate’s
and branch’s) Commitments among the Borrower Group Commitments in order to
effect an increase or decrease to particular Borrower Group Commitments, with
any such increase or decrease in a Borrower Group Commitment to be accompanied
by a concurrent and equal decrease or increase, respectively, in the other
Borrower Group Commitments (each, a “Reallocation”). Any such Reallocation shall
be subject to the following conditions: (i) the Borrower Agent shall have
provided to Agent a written request (in reasonable detail) at least ten
(10) Business Days prior to the requested effective date therefor (which
effective date must be a Business Day) (the “Reallocation Date”) setting forth
the proposed Reallocation Date and the amounts of the proposed Borrower Group
Commitment reallocations to be effected, (ii) any such Reallocation shall
increase or decrease the applicable Borrower Group Commitments in an amount
equal to $2,500,000 and in increments of $500,000 in excess thereof, (iii) after
giving effect to any such Reallocation (A) the U.S. Revolver Commitments shall
be at least 75% of the Commitments and (B) the UK Revolver Commitments shall in
no event exceed $10,000,000, (iv) no more than one Reallocation may be requested
in any Fiscal Quarter, (v) no Default or Event of Default shall have occurred
and be continuing either as of the date of such request or on the Reallocation
Date (both immediately before and after giving effect to such Reallocation),
(vi) any increase in a Borrower Group Commitment shall result in a
dollar-for-dollar decrease in one or more of the other Borrower Group
Commitments, and any decrease in a Borrower Group Commitment pursuant to this
Section 2.1.7 shall result in a dollar-for-dollar increase in one or more of the
other Borrower Group Commitments, (vii) in no event shall the sum of all the
Borrower Group Commitments exceed the aggregate amount of the Commitments then
in effect, (viii) after giving effect to such Reallocation, no Overadvance would
exist or would result therefrom, and (ix) at least three (3) Business Days prior
to the proposed Reallocation Date, a Senior Officer of the Borrower Agent shall
have delivered to Agent a certificate in form and substance acceptable to Agent
certifying as to compliance with the foregoing conditions and demonstrating (in
reasonable detail) the calculations required in connection therewith, which
certificate shall be deemed recertified to Agent by a Senior Officer of the
Borrower Agent on and as of the Reallocation Date.

(b) Reallocations Generally. Agent shall promptly inform the Lenders of the
affected Borrower Groups of any request for a Reallocation. On the Reallocation
Date, each Lender’s affected Borrower Group Commitments shall be increased or
decreased on a pro rata basis based on the affected Borrower Group Commitments
of the Lenders. If the conditions set forth in Section 2.1.7(a) are not
satisfied on the applicable Reallocation Date (or, to the extent such conditions
relate to an earlier date, on such earlier date), Agent shall notify the
Borrower Agent in writing that the requested Reallocation will not be
effectuated; provided that Agent shall in all cases be entitled to rely (without
liability) on the certificate delivered by the Borrower Agent pursuant to
Section 2.1.7(a) in making its determination as to the satisfaction of the
conditions set forth in Section 2.1.7(a). On each Reallocation Date, Agent shall
notify the Lenders of the affected Borrower Groups and the Borrower Agent, on or
before 3:00 p.m. (Eastern time) by facsimile, e-mail or other electronic means,
of the occurrence of the Reallocation to be effected on such Reallocation Date,
the amount of the Loans held by each such Lender as a result thereof and the
amount of the affected Borrower Group Commitments of each such Lender as a
result thereof. To the extent necessary where a Lender in one Borrower Group and
its separate Affiliate or branch that is a Lender in another Borrower Group are
participating in a Reallocation, the Reallocation among such Persons shall be
deemed to have been consummated pursuant to an Assignment. The respective Pro
Rata shares of the Lenders shall thereafter be determined based on such
reallocated amounts (subject to any subsequent changes thereto in accordance
with this Agreement), and Agent and the affected Lenders shall make such
adjustments as Agent shall deem necessary so that the outstanding Loans and LC
Obligations of each Lender equals its Pro Rata share thereof after giving effect
to the Reallocation.

 

-72-



--------------------------------------------------------------------------------

2.2 Canadian Letter of Credit Facility.

2.2.1 Issuance of Canadian Letters of Credit. Canadian Issuing Bank shall issue
Canadian Letters of Credit in Canadian Dollars or, at the option of Canadian
Borrower, Dollars, or any other currency acceptable to Agent and Canadian
Issuing Bank, from time to time until 30 days prior to the Revolver Termination
Date (or until the Canadian Commitment Termination Date, if earlier), on the
terms set forth herein, including the following:

(a) Canadian Borrower acknowledges that Canadian Issuing Bank’s issuance of any
Canadian Letter of Credit is conditioned upon Canadian Issuing Bank’s receipt of
a Canadian LC Application with respect to the requested Canadian Letter of
Credit, as well as such other instruments and agreements as Canadian Issuing
Bank may customarily require for issuance of a letter of credit of similar type
and amount. Canadian Issuing Bank shall have no obligation to issue any Canadian
Letter of Credit unless (i) Canadian Issuing Bank receives a Canadian LC Request
and Canadian LC Application at least three Business Days prior to the requested
date of issuance; (ii) each Canadian LC Condition is satisfied; and (iii) if a
Defaulting Lender exists that is a Canadian Lender, such Canadian Lender or
Canadian Borrower has entered into arrangements satisfactory to Agent and
Canadian Issuing Bank to eliminate any Fronting Exposure associated with such
Canadian Lender. If, in sufficient time to act, Canadian Issuing Bank receives
written notice from Agent or Required Lenders that a Canadian LC Condition has
not been satisfied, Canadian Issuing Bank shall not issue the requested Canadian
Letter of Credit. Prior to receipt of any such notice, Canadian Issuing Bank
shall not be deemed to have knowledge of any failure of Canadian LC Conditions.

(b) Canadian Letters of Credit may be requested by Canadian Borrower to support
obligations incurred in the Ordinary Course of Business, or as otherwise
approved by Agent. Increase, renewal or extension of a Canadian Letter of Credit
shall be treated as issuance of a new Canadian Letter of Credit, except that
Canadian Issuing Bank may require a new Canadian LC Application in its
discretion.

(c) Canadian Borrower assumes all risks of the acts, omissions or misuses of any
Canadian Letter of Credit by the beneficiary. In connection with issuance of any
Canadian Letter of Credit, none of Agent, Canadian Issuing Bank or any Canadian
Lender shall be responsible for the existence, character, quality, quantity,
condition, packing, value or delivery of any goods purported to be represented
by any Documents; any differences or variation in the character, quality,
quantity, condition, packing, value or delivery of any goods from that expressed
in any Documents; the form, validity, sufficiency, accuracy, genuineness or
legal effect of any Documents or of any endorsements thereon; the time, place,
manner or order in which shipment of goods is made; partial or incomplete
shipment of, or failure to ship, any goods referred to in a Canadian Letter of
Credit or Document; any deviation from instructions, delay, default or fraud by
any shipper or other Person in connection with any goods, shipment or delivery;
any breach of contract between a shipper or vendor and Canadian Borrower;
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telex, telecopy, e-mail, telephone or
otherwise; errors in interpretation of technical terms; the misapplication by a
beneficiary of any Canadian Letter of Credit or the proceeds thereof; or any
consequences arising from causes beyond the control of Canadian Issuing Bank,
Agent or any Canadian Lender, including any act or omission of a Governmental
Authority. The rights and remedies of Canadian Issuing Bank under the Loan
Documents shall be cumulative. Canadian Issuing Bank shall be fully subrogated
to the rights and remedies of each beneficiary whose claims against Canadian
Borrower are discharged with proceeds of any Canadian Letter of Credit.

 

-73-



--------------------------------------------------------------------------------

(d) In connection with its administration of and enforcement of rights or
remedies under any Canadian Letters of Credit or Canadian LC Documents, Canadian
Issuing Bank shall be entitled to act, and shall be fully protected in acting,
upon any certification, documentation or communication in whatever form believed
by Canadian Issuing Bank, in good faith, to be genuine and correct and to have
been signed, sent or made by a proper Person. Canadian Issuing Bank may consult
with and employ legal counsel, accountants and other experts to advise it
concerning its obligations, rights and remedies, and shall be entitled to act
upon, and shall be fully protected in any action taken in good faith reliance
upon, any advice given by such experts. Canadian Issuing Bank may employ agents
and attorneys-in-fact in connection with any matter relating to Canadian Letters
of Credit or Canadian LC Documents, and shall not be liable for the negligence
or misconduct of agents and attorneys-in-fact selected with reasonable care.

2.2.2 Canadian Letter of Credit Reimbursement; Canadian Participations.

(a) If Canadian Issuing Bank honors any request for payment under a Canadian
Letter of Credit, Canadian Borrower shall pay to Canadian Issuing Bank, on the
same day (“Canadian Reimbursement Date”), the amount paid by Canadian Issuing
Bank under such Canadian Letter of Credit, together with interest at the
interest rate for Canadian Prime Rate Loans (if the Canadian Letter of Credit
was denominated in Canadian Dollars) and Canadian Base Rate Loans (if the
Canadian Letter of Credit was denominated in Dollars) from the Canadian
Reimbursement Date until payment by Canadian Borrower. The obligation of
Canadian Borrower to reimburse Canadian Issuing Bank for any payment made under
a Canadian Letter of Credit shall be absolute, unconditional, irrevocable, and
joint and several, and shall be paid without regard to any lack of validity or
enforceability of any Canadian Letter of Credit or the existence of any claim,
setoff, defense or other right that Canadian Borrower may have at any time
against the beneficiary. Whether or not Borrower Agent submits a Notice of
Borrowing, Canadian Borrower shall be deemed to have requested a Borrowing of
Canadian Prime Rate Loans or Canadian Base Rate Loans, as applicable, in an
amount necessary to pay all amounts due Canadian Issuing Bank in the currency in
which the underlying Canadian Letter of Credit was issued on any Canadian
Reimbursement Date and each Canadian Lender shall fund its Pro Rata share of
such Borrowing whether or not the Canadian Revolver Commitments have terminated,
an Overadvance exists or is created thereby, or the conditions in Section 6 are
satisfied.

(b) Each Canadian Lender hereby irrevocably and unconditionally purchases from
Canadian Issuing Bank, without recourse or warranty, an undivided Pro Rata
participation in all Canadian LC Obligations outstanding from time to time.
Canadian Issuing Bank is issuing Canadian Letters of Credit in reliance upon
this participation. If Canadian Borrower does not make a payment to Canadian
Issuing Bank when due hereunder, Agent shall promptly notify Canadian Lenders
and each Canadian Lender shall within one Business Day after such notice pay to
Agent, for the benefit of Canadian Issuing Bank, such Canadian Lender’s Pro Rata
share of such payment. Upon request by a Canadian Lender, Canadian Issuing Bank
shall provide copies of Canadian Letters of Credit and Canadian LC Documents in
its possession at such time.

 

-74-



--------------------------------------------------------------------------------

(c) The obligation of each Canadian Lender to make payments to Agent for the
account of Canadian Issuing Bank in connection with Canadian Issuing Bank’s
payment under a Canadian Letter of Credit shall be absolute, unconditional and
irrevocable, not subject to any counterclaim, setoff, qualification or exception
whatsoever, and shall be made in accordance with this Agreement under all
circumstances, irrespective of any lack of validity or unenforceability of any
Loan Documents; any draft, certificate or other document presented under a
Canadian Letter of Credit having been determined to be forged, fraudulent,
noncompliant, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; any waiver by Canadian Issuing Bank
of a requirement that exists for its protection (and not Canadian Borrower’s
protection) or that does not materially prejudice Canadian Borrower; any honor
of an electronic demand for payment even if a draft is required; any payment of
an item presented after a Canadian Letter of Credit’s expiration date if
authorized by applicable customs or practices; or any setoff or defense that a
Canadian Facility Obligor may have with respect to any Canadian Facility
Obligations. Canadian Issuing Bank does not assume any responsibility for any
failure or delay in performance or any breach by Canadian Borrower or other
Person of any obligations under any Canadian LC Documents. Canadian Issuing Bank
does not make to Canadian Lenders any express or implied warranty,
representation or guaranty with respect to any Canadian Letter of Credit,
Canadian Facility Collateral, Canadian LC Document or Canadian Facility Obligor.
Canadian Issuing Bank shall not be responsible to any Canadian Lender for any
recitals, statements, information, representations or warranties contained in,
or for the execution, validity, genuineness, effectiveness or enforceability of
any Canadian LC Documents; the validity, genuineness, enforceability,
collectability, value or sufficiency of any Canadian Facility Collateral or the
perfection of any Lien therein; or the assets, liabilities, financial condition,
results of operations, business, creditworthiness or legal status of any
Canadian Facility Obligor.

(d) No Canadian Issuing Bank Indemnitee shall be liable to any Canadian Lender
or other Person for any action taken or omitted to be taken in connection with
any Canadian Letter of Credit or Canadian LC Document except as a result of its
gross negligence or willful misconduct. Canadian Issuing Bank may refrain from
taking any action with respect to a Canadian Letter of Credit until it receives
written instructions (and in its discretion, appropriate assurances) from the
Canadian Lenders.

2.2.3 Canadian Letter of Credit Cash Collateral. Subject to Section 2.1.5, if at
any time (a) an Event of Default exists, (b) the Canadian Commitment Termination
Date has occurred, or (c) the Revolver Termination Date is scheduled to occur
within 20 Business Days, then Canadian Borrower shall, at Canadian Issuing
Bank’s or Agent’s request, Cash Collateralize all outstanding Canadian Letters
of Credit. Canadian Borrower shall, at Canadian Issuing Bank’s or Agent’s
request at any time, Cash Collateralize the Fronting Exposure of any Defaulting
Lender that is a Canadian Lender. If as a result of fluctuations in Spot Rates
or otherwise the Dollar Equivalent of the Canadian LC Obligations exceeds the
Canadian Letter of Credit Subline, the excess amount shall be payable by the
Canadian Borrower within three (3) Business Days following demand by Agent or
the Canadian Issuing Bank. If Canadian Borrower fails to provide any Cash
Collateral as required hereunder, Canadian Lenders may (and shall upon direction
of Agent) advance, as Canadian Revolver Loans, the amount of Cash Collateral
required (whether or not the Canadian Revolver Commitments have terminated, a
Overadvance exists or the conditions in Section 6 are satisfied).

2.3 UK Letter of Credit Facility.

2.3.1 Issuance of UK Letters of Credit. UK Issuing Bank shall issue UK Letters
of Credit in Sterling or, at the option of the UK Borrower, Dollars or Euros, or
any other currency acceptable to Agent and UK Issuing Bank, from time to time
until 30 days prior to the Revolver Termination Date (or until the UK Commitment
Termination Date, if earlier), on the terms set forth herein, including the
following:

 

-75-



--------------------------------------------------------------------------------

(a) UK Borrower acknowledges that UK Issuing Bank’s issuance of any UK Letter of
Credit is conditioned upon UK Issuing Bank’s receipt of a UK LC Application with
respect to the requested UK Letter of Credit, as well as such other instruments
and agreements as UK Issuing Bank may customarily require for issuance of a
letter of credit of similar type and amount. UK Issuing Bank shall have no
obligation to issue any UK Letter of Credit unless (i) UK Issuing Bank receives
a UK LC Request and UK LC Application at least three Business Days prior to the
requested date of issuance; (ii) each UK LC Condition is satisfied; and (iii) if
a Defaulting Lender exists that is a UK Lender, such UK Lender or UK Borrower
has entered into arrangements satisfactory to Agent and UK Issuing Bank to
eliminate any Fronting Exposure associated with such UK Lender. If, in
sufficient time to act, UK Issuing Bank receives written notice from Agent or
Required Lenders that a UK LC Condition has not been satisfied, UK Issuing Bank
shall not issue the requested UK Letter of Credit. Prior to receipt of any such
notice, UK Issuing Bank shall not be deemed to have knowledge of any failure of
UK LC Conditions.

(b) UK Letters of Credit may be requested by UK Borrower to support obligations
incurred in the Ordinary Course of Business, or as otherwise approved by Agent.
Increase, renewal or extension of a UK Letter of Credit shall be treated as
issuance of a new UK Letter of Credit, except that UK Issuing Bank may require a
new UK LC Application in its discretion.

(c) UK Borrower assumes all risks of the acts, omissions or misuses of any UK
Letter of Credit by the beneficiary. In connection with issuance of any UK
Letter of Credit, none of Agent, UK Issuing Bank or any UK Lender shall be
responsible for the existence, character, quality, quantity, condition, packing,
value or delivery of any goods purported to be represented by any Documents; any
differences or variation in the character, quality, quantity, condition,
packing, value or delivery of any goods from that expressed in any Documents;
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
Documents or of any endorsements thereon; the time, place, manner or order in
which shipment of goods is made; partial or incomplete shipment of, or failure
to ship, any goods referred to in a UK Letter of Credit or Document; any
deviation from instructions, delay, default or fraud by any shipper or other
Person in connection with any goods, shipment or delivery; any breach of
contract between a shipper or vendor and UK Borrower; errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex, telecopy, e-mail, telephone or otherwise; errors in
interpretation of technical terms; the misapplication by a beneficiary of any UK
Letter of Credit or the proceeds thereof; or any consequences arising from
causes beyond the control of UK Issuing Bank, Agent or any UK Lender, including
any act or omission of a Governmental Authority. The rights and remedies of UK
Issuing Bank under the Loan Documents shall be cumulative. UK Issuing Bank shall
be fully subrogated to the rights and remedies of each beneficiary whose claims
against UK Borrower are discharged with proceeds of any UK Letter of Credit.

(d) In connection with its administration of and enforcement of rights or
remedies under any UK Letters of Credit or UK LC Documents, UK Issuing Bank
shall be entitled to act, and shall be fully protected in acting, upon any
certification, documentation or communication in whatever form believed by UK
Issuing Bank, in good faith, to be genuine and correct and to have been signed,
sent or made by a proper Person. UK Issuing Bank may consult with and employ
legal counsel, accountants and other experts to advise it concerning its

 

-76-



--------------------------------------------------------------------------------

obligations, rights and remedies, and shall be entitled to act upon, and shall
be fully protected in any action taken in good faith reliance upon, any advice
given by such experts. UK Issuing Bank may employ agents and attorneys-in-fact
in connection with any matter relating to UK Letters of Credit or UK LC
Documents, and shall not be liable for the negligence or misconduct of agents
and attorneys-in-fact selected with reasonable care.

2.3.2 UK Letter of Credit Reimbursement; UK Participations.

(a) If UK Issuing Bank honors any request for payment under a UK Letter of
Credit, UK Borrower shall pay to UK Issuing Bank, on the same day (“UK
Reimbursement Date”), the amount paid by UK Issuing Bank under such UK Letter of
Credit, together with interest at the interest rate for UK Base Rate Loans from
the UK Reimbursement Date until payment by UK Borrower. The obligation of UK
Borrower to reimburse UK Issuing Bank for any payment made under a UK Letter of
Credit shall be absolute, unconditional, irrevocable, and joint and several, and
shall be paid without regard to any lack of validity or enforceability of any UK
Letter of Credit or the existence of any claim, setoff, defense or other right
that UK Borrower may have at any time against the beneficiary. Whether or not
Borrower Agent submits a Notice of Borrowing, UK Borrower shall be deemed to
have requested a Borrowing of UK Base Rate Loans in an amount necessary to pay
all amounts due UK Issuing Bank in the currency in which the underlying UK
Letter of Credit was issued on any UK Reimbursement Date and each UK Lender
shall fund its Pro Rata share of such Borrowing whether or not the UK Revolver
Commitments have terminated, a Overadvance exists or is created thereby, or the
conditions in Section 6 are satisfied.

(b) Each UK Lender hereby irrevocably and unconditionally purchases from UK
Issuing Bank, without recourse or warranty, an undivided Pro Rata participation
in all UK LC Obligations outstanding from time to time. UK Issuing Bank is
issuing UK Letters of Credit in reliance upon this participation. If UK Borrower
does not make a payment to UK Issuing Bank when due hereunder, Agent shall
promptly notify UK Lenders and each UK Lender shall within one Business Day
after such notice pay to Agent, for the benefit of UK Issuing Bank, such UK
Lender’s Pro Rata share of such payment. Upon request by a UK Lender, UK Issuing
Bank shall provide copies of UK Letters of Credit and UK LC Documents in its
possession at such time.

(c) The obligation of each UK Lender to make payments to Agent for the account
of UK Issuing Bank in connection with UK Issuing Bank’s payment under a UK
Letter of Credit shall be absolute, unconditional and irrevocable, not subject
to any counterclaim, setoff, qualification or exception whatsoever, and shall be
made in accordance with this Agreement under all circumstances, irrespective of
any lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a UK Letter of Credit having been
determined to be forged, fraudulent, noncompliant, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
any waiver by UK Issuing Bank of a requirement that exists for its protection
(and not UK Borrower’s protection) or that does not materially prejudice UK
Borrower; any honor of an electronic demand for payment even if a draft is
required; any payment of an item presented after a UK Letter of Credit’s
expiration date if authorized by applicable customs or practices; or any setoff
or defense that a UK Facility Obligor may have with respect to any UK Facility
Obligations. UK Issuing Bank does not assume any responsibility for any failure
or delay in performance or any breach by UK Borrower or other Person of any
obligations under any UK LC Documents. UK Issuing Bank does not make to UK
Lenders any express or implied warranty, representation or guaranty with respect
to any UK Letter of Credit, UK Facility Collateral, UK LC Document or UK
Facility Obligor. UK Issuing Bank shall not be responsible to any UK Lender for
any recitals, statements, information,

 

-77-



--------------------------------------------------------------------------------

representations or warranties contained in, or for the execution, validity,
genuineness, effectiveness or enforceability of any UK LC Documents; the
validity, genuineness, enforceability, collectability, value or sufficiency of
any UK Facility Collateral or the perfection of any Lien therein; or the assets,
liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any UK Facility Obligor.

(d) No UK Issuing Bank Indemnitee shall be liable to any UK Lender or other
Person for any action taken or omitted to be taken in connection with any UK
Letter of Credit or UK LC Document except as a result of its gross negligence or
willful misconduct. UK Issuing Bank may refrain from taking any action with
respect to a UK Letter of Credit until it receives written instructions (and in
its discretion, appropriate assurances) from the UK Lenders.

2.3.3 UK Letter of Credit Cash Collateral. Subject to Section 2.1.5, if at any
time (a) an Event of Default exists, (b) the UK Commitment Termination Date has
occurred, or (c) the Revolver Termination Date is scheduled to occur within 20
Business Days, then UK Borrower shall, at UK Issuing Bank’s or Agent’s request,
Cash Collateralize all outstanding UK Letters of Credit. UK Borrower shall, at
UK Issuing Bank’s or Agent’s request at any time, Cash Collateralize the
Fronting Exposure of any Defaulting Lender that is a UK Lender. If as a result
of fluctuations in Spot Rates or otherwise the Dollar Equivalent of the UK LC
Obligations exceeds the UK Letter of Credit Subline, the excess amount shall be
payable by the UK Borrower within three (3) Business Days following demand by
Agent or the UK Issuing Bank. If UK Borrower fails to provide any Cash
Collateral as required hereunder, UK Lenders may (and shall upon direction of
Agent) advance, as UK Revolver Loans, the amount of Cash Collateral required
(whether or not the UK Revolver Commitments have terminated, a Overadvance
exists or the conditions in Section 6 are satisfied).

2.4 U.S. Letter of Credit Facility.

2.4.1 Issuance of U.S. Letters of Credit. U.S. Issuing Bank shall issue U.S.
Letters of Credit (which, together with the Existing Letters of Credit,
constitute U.S. Letters of Credit) in Dollars, or any other currency acceptable
to Agent and U.S. Issuing Bank, from time to time until 30 days prior to the
Revolver Termination Date (or until the U.S. Commitment Termination Date, if
earlier), on the terms set forth herein, including the following:

(a) Each U.S. Borrower acknowledges that U.S. Issuing Bank’s issuance of any
U.S. Letter of Credit is conditioned upon U.S. Issuing Bank’s receipt of a U.S.
LC Application with respect to the requested U.S. Letter of Credit, as well as
such other instruments and agreements as U.S. Issuing Bank may customarily
require for issuance of a letter of credit of similar type and amount. U.S.
Issuing Bank shall have no obligation to issue any U.S. Letter of Credit unless
(i) U.S. Issuing Bank receives a U.S. LC Request and U.S. LC Application at
least three Business Days prior to the requested date of issuance; (ii) each
U.S. LC Condition is satisfied; and (iii) if a Defaulting Lender exists that is
a U.S. Lender, such U.S. Lender or U.S. Borrowers have entered into arrangements
satisfactory to Agent and U.S. Issuing Bank to eliminate any Fronting Exposure
associated with such U.S. Lender. If, in sufficient time to act, U.S. Issuing
Bank receives written notice from Agent or Required Lenders that a U.S. LC
Condition has not been satisfied, U.S. Issuing Bank shall not issue the
requested U.S. Letter of Credit. Prior to receipt of any such notice, U.S.
Issuing Bank shall not be deemed to have knowledge of any failure of U.S. LC
Conditions.

(b) U.S. Letters of Credit may be requested by a U.S. Borrower to support
obligations incurred in the Ordinary Course of Business, or as otherwise
approved by Agent. Increase, renewal or extension of a U.S. Letter of Credit
shall be treated as issuance of a new U.S. Letter of Credit, except that U.S.
Issuing Bank may require a new U.S. LC Application in its discretion.

 

-78-



--------------------------------------------------------------------------------

(c) U.S. Borrowers assume all risks of the acts, omissions or misuses of any
U.S. Letter of Credit by the beneficiary. In connection with issuance of any
U.S. Letter of Credit, none of Agent, U.S. Issuing Bank or any U.S. Lender shall
be responsible for the existence, character, quality, quantity, condition,
packing, value or delivery of any goods purported to be represented by any
Documents; any differences or variation in the character, quality, quantity,
condition, packing, value or delivery of any goods from that expressed in any
Documents; the form, validity, sufficiency, accuracy, genuineness or legal
effect of any Documents or of any endorsements thereon; the time, place, manner
or order in which shipment of goods is made; partial or incomplete shipment of,
or failure to ship, any goods referred to in a U.S. Letter of Credit or
Document; any deviation from instructions, delay, default or fraud by any
shipper or other Person in connection with any goods, shipment or delivery; any
breach of contract between a shipper or vendor and a U.S. Borrower; errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, telecopy, e-mail, telephone or otherwise;
errors in interpretation of technical terms; the misapplication by a beneficiary
of any U.S. Letter of Credit or the proceeds thereof; or any consequences
arising from causes beyond the control of U.S. Issuing Bank, Agent or any U.S.
Lender, including any act or omission of a Governmental Authority. The rights
and remedies of U.S. Issuing Bank under the Loan Documents shall be cumulative.
U.S. Issuing Bank shall be fully subrogated to the rights and remedies of each
beneficiary whose claims against U.S. Borrowers are discharged with proceeds of
any U.S. Letter of Credit.

(d) In connection with its administration of and enforcement of rights or
remedies under any U.S. Letters of Credit or U.S. LC Documents, U.S. Issuing
Bank shall be entitled to act, and shall be fully protected in acting, upon any
certification, documentation or communication in whatever form believed by U.S.
Issuing Bank, in good faith, to be genuine and correct and to have been signed,
sent or made by a proper Person. U.S. Issuing Bank may consult with and employ
legal counsel, accountants and other experts to advise it concerning its
obligations, rights and remedies, and shall be entitled to act upon, and shall
be fully protected in any action taken in good faith reliance upon, any advice
given by such experts. U.S. Issuing Bank may employ agents and attorneys-in-fact
in connection with any matter relating to U.S. Letters of Credit or U.S. LC
Documents, and shall not be liable for the negligence or misconduct of agents
and attorneys-in-fact selected with reasonable care.

(e) As of the Closing Date, each of the Existing Letters of Credit shall
constitute, for all purposes of this Agreement and the other Loan Documents, a
U.S. Letter of Credit issued and outstanding hereunder.

2.4.2 U.S. Letter of Credit Reimbursement; U.S. Participations.

(a) If U.S. Issuing Bank honors any request for payment under a U.S. Letter of
Credit, U.S. Borrowers shall pay to U.S. Issuing Bank, on the same day (“U.S.
Reimbursement Date”), the amount paid by U.S. Issuing Bank under such U.S.
Letter of Credit, together with interest at the interest rate for U.S. Base Rate
Loans from the U.S. Reimbursement Date until payment by U.S. Borrowers. The
obligation of U.S. Borrowers to reimburse U.S. Issuing Bank for any payment made
under a U.S. Letter of Credit shall be absolute, unconditional, irrevocable, and
joint and several, and shall be paid without regard to any lack of validity or
enforceability of any U.S. Letter of Credit or the existence of any claim,
setoff, defense or other right that U.S. Borrowers may have at any time against
the beneficiary. Whether or not Borrower Agent submits

 

-79-



--------------------------------------------------------------------------------

a Notice of Borrowing, U.S. Borrowers shall be deemed to have requested a
Borrowing of U.S. Base Rate Loans in an amount necessary to pay all amounts due
U.S. Issuing Bank on any U.S. Reimbursement Date and each U.S. Lender shall fund
its Pro Rata share of such Borrowing whether or not the U.S. Revolver
Commitments have terminated, a U.S. Overadvance exists or is created thereby, or
the conditions in Section 6 are satisfied.

(b) Each U.S. Lender hereby irrevocably and unconditionally purchases from U.S.
Issuing Bank, without recourse or warranty, an undivided Pro Rata participation
in all U.S. LC Obligations outstanding from time to time. U.S. Issuing Bank is
issuing U.S. Letters of Credit in reliance upon this participation. If U.S.
Borrowers do not make a payment to U.S. Issuing Bank when due hereunder, Agent
shall promptly notify U.S. Lenders and each U.S. Lender shall within one
Business Day after such notice pay to Agent, for the benefit of U.S. Issuing
Bank, such U.S. Lender’s Pro Rata share of such payment. Upon request by a U.S.
Lender, U.S. Issuing Bank shall provide copies of U.S. Letters of Credit and
U.S. LC Documents in its possession at such time.

(c) The obligation of each U.S. Lender to make payments to Agent for the account
of U.S. Issuing Bank in connection with U.S. Issuing Bank’s payment under a U.S.
Letter of Credit shall be absolute, unconditional and irrevocable, not subject
to any counterclaim, setoff, qualification or exception whatsoever, and shall be
made in accordance with this Agreement under all circumstances, irrespective of
any lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a U.S. Letter of Credit having
been determined to be forged, fraudulent, noncompliant, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; any waiver by U.S. Issuing Bank of a requirement that exists for its
protection (and not a U.S. Borrower’s protection) or that does not materially
prejudice a U.S. Borrower; any honor of an electronic demand for payment even if
a draft is required; any payment of an item presented after a U.S. Letter of
Credit’s expiration date if authorized by the UCC or applicable customs or
practices; or any setoff or defense that a U.S. Facility Obligor may have with
respect to any U.S. Facility Obligations. U.S. Issuing Bank does not assume any
responsibility for any failure or delay in performance or any breach by any U.S.
Borrower or other Person of any obligations under any U.S. LC Documents. U.S.
Issuing Bank does not make to U.S. Lenders any express or implied warranty,
representation or guaranty with respect to any U.S. Letter of Credit, U.S.
Facility Collateral, U.S. LC Document or U.S. Facility Obligor. U.S. Issuing
Bank shall not be responsible to any U.S. Lender for any recitals, statements,
information, representations or warranties contained in, or for the execution,
validity, genuineness, effectiveness or enforceability of any U.S. LC Documents;
the validity, genuineness, enforceability, collectability, value or sufficiency
of any U.S. Facility Collateral or the perfection of any Lien therein; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any U.S. Facility Obligor.

(d) No U.S. Issuing Bank Indemnitee shall be liable to any U.S. Lender or other
Person for any action taken or omitted to be taken in connection with any U.S.
Letter of Credit or U.S. LC Document except as a result of its gross negligence
or willful misconduct. U.S. Issuing Bank may refrain from taking any action with
respect to a U.S. Letter of Credit until it receives written instructions (and
in its discretion, appropriate assurances) from the U.S. Lenders.

2.4.3 U.S. Letter of Credit Cash Collateral. Subject to Section 2.1.5, if at any
time (a) an Event of Default exists, (b) the U.S. Commitment Termination Date
has occurred, or (c) the Revolver Termination Date is scheduled to occur within
20 Business Days, then U.S. Borrowers shall, at U.S. Issuing Bank’s or Agent’s
request, Cash Collateralize all outstanding U.S. Letters of Credit. U.S.

 

-80-



--------------------------------------------------------------------------------

Borrowers shall, at U.S. Issuing Bank’s or Agent’s request at any time, Cash
Collateralize the Fronting Exposure of any Defaulting Lender that is a U.S.
Lender. If U.S. Borrowers fail to provide any Cash Collateral as required
hereunder, U.S. Lenders may (and shall upon direction of Agent) advance, as U.S.
Revolver Loans, the amount of Cash Collateral required (whether or not the U.S.
Revolver Commitments have terminated, a U.S. Overadvance exists or the
conditions in Section 6 are satisfied).

2.5 Resignation of Issuing Banks. An Issuing Bank may resign at any time upon
notice to Agent and Borrower Agent. From the effective date of such resignation,
such Issuing Bank shall have no obligation to issue, amend, renew, extend or
otherwise modify any Letter of Credit, but shall continue to have all rights and
other obligations of an Issuing Bank hereunder relating to any Letter of Credit
issued by it prior to such date. Agent shall promptly appoint a replacement
Issuing Bank, which, as long as no Default exists, shall be reasonably
acceptable to Borrower Agent.

2.6 Effect of Amendment and Restatement. Upon the execution and delivery of this
Agreement, the “Obligations”, under and as defined in the Original Loan
Agreement, obligations and other liabilities (including, without limitation,
interest, fees and out-of-pocket expenses accrued to the date hereof) governed
by the Original Loan Agreement (collectively, the “Original Obligations”) shall
continue to be in full force and effect, but shall be governed by the terms and
conditions set forth in this Agreement and shall be deemed to be U.S. Facility
Obligations hereunder. The Original Obligations, together with any and all
additional U.S. Facility Obligations incurred by U.S. Facility Obligors
hereunder or under any of the other Loan Documents, shall continue to be secured
by all of the U.S. Security Documents provided in connection with the Original
Loan Agreement (and, from and after the date hereof, shall be secured by all of
the U.S. Security Documents provided in connection with this Agreement, whether
on the Closing Date or otherwise), all as more specifically set forth in this
Agreement and the U.S. Security Documents. Each U.S. Facility Obligor hereby
reaffirms its obligations under each Loan Document (as defined in the Original
Loan Agreement, collectively, the “Original Loan Documents”) to which it is
party, as amended, restated, supplemented or otherwise modified by this
Agreement and by the other Loan Documents delivered on the Closing Date. Each
Borrower agrees that each such Original Loan Document shall remain in full force
and effect following the execution and delivery of this Agreement and that all
references to the “Loan Agreement” or “Credit Agreement” in such Original Loan
Documents shall be deemed to refer to this Agreement. The execution and delivery
of this Agreement shall constitute an amendment, replacement and restatement,
but not a novation or repayment, of the Original Obligations.

SECTION 3

INTEREST, FEES AND CHARGES

3.1 Interest.

3.1.1 Rates and Payment of Interest.

(a) The Canadian Facility Obligations shall bear interest (i) if a Canadian BA
Rate Loan, at the Canadian BA Rate for the applicable Interest Period, plus the
Applicable Margin pertaining to such Canadian BA Rate Loan; (ii) if a Canadian
Prime Rate Loan, at the Canadian Prime Rate in effect from time to time, plus
the Applicable Margin pertaining to such Canadian Prime Rate Loan; (iii) if a
Canadian Base Rate Loan, at the Canadian Base Rate in effect from time to time,
plus the Applicable Margin pertaining to such Canadian Base Rate Loan; (iv) if a
LIBOR Loan, at LIBOR for the applicable Interest Period, plus the Applicable
Margin pertaining to such LIBOR Loan; and (v) if any other Canadian Facility
Obligation (including, to the extent permitted by law, interest not paid when
due), at the Canadian Prime

 

-81-



--------------------------------------------------------------------------------

Rate in effect from time to time, plus the Applicable Margin for Canadian Prime
Rate Loans. The UK Facility Obligations shall bear interest (i) if a UK Base
Rate Loan, at the UK Base Rate in effect from time to time, plus the Applicable
Margin pertaining to such UK Base Rate Loan; (ii) if a LIBOR Loan, at LIBOR for
the applicable Interest Period, plus the Applicable Margin pertaining to such
LIBOR Loan; and (iii) if any other UK Facility Obligation (including, to the
extent permitted by law, interest not paid when due), at the UK Base Rate in
effect from time to time, plus the Applicable Margin for UK Base Rate Loans. The
U.S. Facility Obligations shall bear interest (i) if a U.S. Base Rate Loan, at
the U.S. Base Rate in effect from time to time, plus the Applicable Margin
pertaining to such U.S. Base Rate Loan; (ii) if a LIBOR Loan, at LIBOR for the
applicable Interest Period, plus the Applicable Margin pertaining to such LIBOR
Loan; and (iii) if any other U.S. Facility Obligation (including, to the extent
permitted by law, interest not paid when due), at the U.S. Base Rate in effect
from time to time, plus the Applicable Margin for U.S. Base Rate Loans.

(b) During an Insolvency Proceeding with respect to any Borrower, or during any
other Event of Default if Agent or Required Lenders in their discretion so
elect, Obligations shall bear interest at the Default Rate (whether before or
after any judgment). Each Borrower acknowledges that the cost and expense to
Agent and Lenders due to an Event of Default are difficult to ascertain and that
the Default Rate is fair and reasonable compensation for this.

(c) Interest shall accrue from the date a Loan is advanced or Obligation is
incurred or payable, until paid in full by Borrowers. Interest accrued on the
Loans shall be due and payable in arrears, (i) on the first day of each month
and (ii) on any date of prepayment, with respect to the principal amount of
Loans being prepaid. In addition, interest accrued on the (i) Canadian Revolver
Loans shall be due and payable on the Canadian Revolver Commitment Termination
Date, (ii) UK Revolver Loans shall be due and payable on the UK Revolver
Commitment Termination Date and (iii) U.S. Revolver Loans shall be due and
payable on the U.S. Revolver Commitment Termination Date. Interest accrued on
any other Obligations shall be due and payable as provided in the Loan Documents
and, if no payment date is specified, shall be due and payable on demand.
Notwithstanding the foregoing, interest accrued at the Default Rate shall be due
and payable on demand.

(d) Interest on the Loans shall be payable in the currency of the underlying
Revolver Loan.

3.1.2 Application of LIBOR to Outstanding Loans.

(a) Borrowers may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation and the other terms hereof, elect to convert any portion
of any Base Rate Loan funded in Dollars to, or to continue any LIBOR Loan at the
end of its Interest Period as, a LIBOR Loan. During any Default or Event of
Default, Agent may (and shall at the direction of Required Lenders) declare that
no Loan may be made, converted or continued as a LIBOR Loan.

(b) Whenever Borrowers within a Borrower Group desire to convert or continue
Loans as LIBOR Loans, Borrower Agent shall give Agent a Notice of
Conversion/Continuation, no later than 11:00 a.m. (Local Time) at least three
Business Days before the requested conversion or continuation date. Promptly
after receiving any such notice, Agent shall notify each Applicable Lender
thereof. Each Notice of Conversion/Continuation shall be irrevocable, and shall
specify the amount of Loans to be converted or continued, the

 

-82-



--------------------------------------------------------------------------------

conversion or continuation date (which shall be a Business Day), and the
duration of the Interest Period (which shall be deemed to be 30 days if not
specified). If, upon the expiration of any Interest Period for any LIBOR Loan,
Borrower Agent shall have failed to deliver a Notice of Conversion/Continuation
with respect thereto as required above, the applicable Borrower Group shall be
deemed to have elected to convert such Loans into Base Rate Loans. Agent does
not warrant or accept responsibility for, nor shall it have any liability with
respect to, administration, submission or any other matter related to any rate
described in the definition of LIBOR.

3.1.3 Application of Canadian BA Rate to Outstanding Loans.

(a) Canadian Borrower may on any Business Day, subject to delivery of a Notice
of Conversion/Continuation and the other terms hereof, elect to convert any
portion of any Canadian Prime Rate Loan to, or to continue any Canadian BA Rate
Loan at the end of its Interest Period as, a Canadian BA Rate Loan. During any
Default or Event of Default, Agent may (and shall at the direction of Required
Lenders) declare that no Loan may be made, converted or continued as a Canadian
BA Rate Loan.

(b) Whenever Canadian Borrower desires to convert or continue Loans as Canadian
BA Rate Loans, Borrower Agent shall give Agent a Notice of
Conversion/Continuation, no later than 11:00 a.m. (Local Time) at least three
Business Days before the requested conversion or continuation date. Promptly
after receiving any such notice, Agent shall notify each Canadian Lender
thereof. Each Notice of Conversion/Continuation shall be irrevocable, and shall
specify the amount of Loans to be converted or continued, the conversion or
continuation date (which shall be a Business Day), and the duration of the
Interest Period (which shall be deemed to be 30 days if not specified). If, upon
the expiration of any Interest Period for any Canadian BA Rate Loans, Borrower
Agent shall have failed to deliver a Notice of Conversion/Continuation with
respect thereto as required above, Canadian Borrower shall be deemed to have
elected to convert such Loans into Canadian Prime Rate Loans.

3.1.4 Interest Periods. In connection with the making, conversion or
continuation of any Interest Period Loans, the Borrower Agent, on behalf of the
applicable Borrower Group, shall select an interest period (“Interest Period”)
to apply, which Interest Period shall be 30, 60, or 90 days (if available from
all Applicable Lenders); provided, however, that:

(a) the Interest Period shall begin on the date the Loan is made or continued
as, or converted into, an Interest Period Loan, and shall expire on the
numerically corresponding day in the calendar month at its end;

(b) if any Interest Period begins on a day for which there is no corresponding
day in the calendar month at its end or if such corresponding day falls after
the last Business Day of such month, then the Interest Period shall expire on
the last Business Day of such month, and if any Interest Period would otherwise
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and

(c) no Interest Period shall extend beyond the Revolver Termination Date (or, in
the case of any Loan owing by (i) Canadian Borrower, the Canadian Revolver
Commitment Termination Date, (ii) UK Borrower, the UK Revolver Commitment
Termination Date or (iii) any U.S. Borrower, the U.S. Revolver Commitment
Termination Date, in each case if earlier).

 

-83-



--------------------------------------------------------------------------------

3.1.5 Interest Rate Not Ascertainable. If, due to any circumstance affecting the
interbank market, Agent determines that adequate and fair means do not exist for
ascertaining LIBOR or the Canadian BA Rate on any applicable date or that any
Interest Period is not available on the basis provided herein, then Agent shall
immediately notify Borrower Agent of such determination. Until Agent notifies
Borrower Agent that such circumstance no longer exists, the obligation of
Lenders to make affected LIBOR Loans or Canadian BA Rate Loans, as applicable,
shall be suspended and no further Loans may be converted into or continued as
such LIBOR Loans or such Canadian BA Rate Loans, as applicable.

3.2 Fees.

3.2.1 Unused Line Fee.

(a) Canadian Unused Line Fee. Canadian Borrower shall pay to Agent, for the Pro
Rata benefit of Canadian Lenders, a fee equal to the Unused Line Fee Rate times
the amount by which the Canadian Revolver Commitments exceed the average daily
Canadian Revolver Usage during any month. Such fee shall be payable in arrears,
on the first day of each month and on the Canadian Commitment Termination Date.

(b) UK Unused Line Fee. UK Borrower shall pay to Agent, for the Pro Rata benefit
of UK Lenders, a fee equal to the Unused Line Fee Rate times the amount by which
the UK Revolver Commitments exceed the average daily UK Revolver Usage during
any month. Such fee shall be payable in arrears, on the first day of each month
and on the UK Commitment Termination Date.

(c) U.S. Unused Line Fee. U.S. Borrowers shall pay to Agent, for the Pro Rata
benefit of U.S. Lenders, a fee equal to the Unused Line Fee Rate times the
amount by which the U.S. Revolver Commitments exceed the average daily U.S.
Revolver Usage during any month. Such fee shall be payable in arrears, on the
first day of each month and on the U.S. Commitment Termination Date.

3.2.2 LC Facility Fees.

(a) Canadian LC Facility Fees. Canadian Borrower shall pay (i) to Agent, for the
Pro Rata benefit of Canadian Lenders, a fee equal to the Applicable Margin in
effect for Canadian BA Rate Loans times the average daily Stated Amount of
Canadian Letters of Credit, which fee shall be payable monthly in arrears, on
the first day of each month; (ii) to Agent, for its own account, a fronting fee
equal to 0.125% per annum on the Stated Amount of each Canadian Letter of
Credit, which fee shall be payable monthly in arrears, on the first day of each
month; and (iii) to Canadian Issuing Bank, for its own account, all reasonable
and customary charges associated with the issuance, amending, negotiating,
payment, processing, transfer and administration of Canadian Letters of Credit,
which charges shall be paid as and when incurred. During an Event of Default,
the fee payable under clause (i) shall be increased by 2% per annum.

(b) UK LC Facility Fees. UK Borrower shall pay (i) to Agent, for the Pro Rata
benefit of UK Lenders, a fee equal to the Applicable Margin in effect for LIBOR
Revolver Loans times the average daily Stated Amount of UK Letters of Credit,
which fee shall be payable monthly in arrears, on the first day of each month;
(ii) to Agent, for its own account, a fronting fee equal to 0.125% per annum on
the Stated Amount of each UK Letter of Credit, which fee shall be payable
monthly in arrears, on the first day of each month; and (iii) to UK Issuing
Bank, for its own account, all reasonable and customary charges associated with
the issuance, amending, negotiating, payment, processing, transfer and
administration of UK Letters of Credit, which charges shall be paid as and when
incurred. During an Event of Default, the fee payable under clause (i) shall be
increased by 2% per annum.

 

-84-



--------------------------------------------------------------------------------

(c) U.S. LC Facility Fees. U.S. Borrowers shall pay (i) to Agent, for the Pro
Rata benefit of U.S. Lenders, a fee equal to the Applicable Margin in effect for
LIBOR Revolver Loans times the average daily Stated Amount of U.S. Letters of
Credit, which fee shall be payable monthly in arrears, on the first day of each
month; (ii) to Agent, for its own account, a fronting fee equal to 0.125% per
annum on the Stated Amount of each U.S. Letter of Credit, which fee shall be
payable monthly in arrears, on the first day of each month; and (iii) to U.S.
Issuing Bank, for its own account, all reasonable and customary charges
associated with the issuance, amending, negotiating, payment, processing,
transfer and administration of U.S. Letters of Credit, which charges shall be
paid as and when incurred. During an Event of Default, the fee payable under
clause (i) shall be increased by 2% per annum.

3.2.3 Fee Letters. Borrowers shall pay all fees set forth in any fee letter
executed in connection with this Agreement or the Original Loan Agreement.

3.3 Computation of Interest, Fees, Yield Protection. All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days, or, in the case of
interest on Canadian Prime Rate Loans and Canadian BA Rate Loans, on the basis
of a 365 day year. Each determination by Agent of any interest, fees or interest
rate hereunder shall be final, conclusive and binding for all purposes, absent
manifest error. All fees shall be fully earned when due and shall not be subject
to rebate, refund or proration. All fees payable under Section 3.2 are
compensation for services and are not, and shall not be deemed to be, interest
or any other charge for the use, forbearance or detention of money, except to
the extent such treatment is inconsistent with any Applicable Law. A certificate
as to amounts payable by Borrowers under Section 3.4, 3.6, 3.7, 3.9 or 5.8,
submitted to Borrower Agent by Agent or the affected Lender shall be final,
conclusive and binding for all purposes, absent manifest error, and Borrowers
shall pay such amounts to the appropriate party within 10 days following receipt
of the certificate. For the purpose of complying with the Interest Act (Canada),
it is expressly stated that where interest is calculated pursuant hereto at a
rate based upon a period of time different from the actual number of days in the
year (for the purposes of this Section, the “first rate”), the yearly rate or
percentage of interest to which the first rate is equivalent is the first rate
multiplied by the actual number of days in the calendar year in which the same
is to be ascertained and divided by the number of days in the shorter period,
and the parties hereto acknowledge that there is a material distinction between
the nominal and effective rates of interest and that they are capable of making
the calculations necessary to compare such rates and that the calculations
herein are to be made using the nominal rate method and not on any basis that
gives effect to the principle of deemed reinvestment of interest.

3.4 Reimbursement Obligations. Borrowers shall pay all Extraordinary Expenses
promptly upon request. Borrowers shall also reimburse Agent and Security
Trustees, upon presentation of a summary statement, for all legal, accounting,
appraisal, consulting, and other fees, costs and expenses incurred by it in
connection with (a) negotiation and preparation of any Loan Documents, including
any amendment or other modification thereof; (b) administration of and actions
relating to any Collateral, Loan Documents and transactions contemplated
thereby, including any actions taken to perfect or maintain priority of Agent’s
or any Security Trustee’s Liens on any Collateral, to maintain any insurance
required hereunder or to verify Collateral; and (c) subject to the limits of
Section 10.1.1(b), each inspection, audit or appraisal with respect to any
Obligor or Collateral, whether prepared by Agent’s personnel or a third party.
All legal, accounting and consulting fees shall be charged to Borrowers by
Agent’s or the applicable Security Trustee’s professionals at their full hourly
rates, regardless of any

 

-85-



--------------------------------------------------------------------------------

alternative fee arrangements that Agent, any Security Trustee, any Lender or any
of their Affiliates may have with such professionals that otherwise might apply
to this or any other transaction. Borrowers acknowledge that counsel may provide
Agent or one or more of the Security Trustee’s with a benefit (such as a
discount, credit or accommodation for other matters) based on counsel’s overall
relationship with Agent or such Security Trustee(s), including fees paid
hereunder. If, for any reason (including inaccurate reporting in any Borrower
Materials), it is determined that a higher Applicable Margin should have applied
to a period than was actually applied, then the proper margin shall be applied
retroactively and Borrowers shall immediately pay to Agent, for the ratable
benefit of Lenders, an amount equal to the difference between the amount of
interest and fees that would have accrued using the proper margin and the amount
actually paid. All amounts payable by Borrowers under this Section shall be due
on demand.

3.5 Illegality. If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender to make, maintain or fund Interest Period Loans, or to determine
or charge interest rates based upon the Canadian BA Rate or LIBOR, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, a currency in the
London interbank market or to purchase, sell, issue or otherwise transact
bankers’ acceptances in the Canadian interbank market, then, on notice thereof
by such Lender to Agent, any obligation of such Lender to make or continue
affected Interest Period Loans or to convert Floating Rate Loans to affected
Interest Period Loans shall be suspended until such Lender notifies Agent that
the circumstances giving rise to such determination no longer exist. Upon
delivery of such notice, Borrower(s) of the affected Borrower Group shall prepay
or, if applicable, convert all affected Interest Period Loans of such Lender to
Floating Rate Loans, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Interest Period Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Interest Period Loans. Upon any such prepayment or conversion, Borrower(s) of
the affected Borrower Group shall also pay accrued interest on the amount so
prepaid or converted.

3.6 Inability to Determine Rates. Agent will promptly notify Borrower Agent and
the Applicable Lenders if, in connection with any Loan or request for a Loan,
(a) Agent determines that (i) deposits or bankers’ acceptances are not being
offered to (A) with respect to LIBOR, banks in the London interbank Eurodollar
market or (B) with respect to the Canadian BA Rate, banks in the Canadian
interbank market, in each case for the applicable Loan amount or Interest
Period, or (ii) adequate and reasonable means do not exist for determining LIBOR
or the Canadian BA Rate for the Interest Period; or (b) Agent or Required
Lenders determine for any reason that LIBOR or the Canadian BA Rate for the
Interest Period does not adequately and fairly reflect the cost to the
Applicable Lenders of funding the Loan. Thereafter, the Applicable Lenders’
obligations to make or maintain affected Interest Period Loans and utilization
of the LIBOR or the Canadian BA Rate component (if affected) in determining any
other interest rate applicable to any of the Obligations shall be suspended
until Agent (upon instruction by Required Lenders) withdraws the notice. Upon
receipt of such notice, Borrower Agent may revoke any pending request for a
LIBOR Loan or Canadian BA Rate Loan or, failing that, will be deemed to have
requested a Base Rate Loan or a Canadian Prime Rate Loan, respectively.

3.7 Increased Costs; Capital Adequacy.

3.7.1 Increased Costs Generally. If any Change in Law shall:

(a) impose, modify or deem applicable any reserve, liquidity, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in calculating LIBOR or the
Canadian BA Rate) or Issuing Bank;

 

-86-



--------------------------------------------------------------------------------

(b) subject any Recipient to Taxes (other than (i) Indemnified Taxes otherwise
indemnifiable under Section 5.8 and (ii) Excluded Taxes) on its Loan, Letter of
Credit, Commitment or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(c) impose on any Lender, Issuing Bank or interbank market any other condition,
cost or expense affecting any Loan, Letter of Credit, participation in LC
Obligations, Commitment or Loan Document;

and the result thereof shall be to increase the cost to a Lender of making or
maintaining any Loan or Commitment, or converting to or continuing any interest
option for a Loan, or to increase the cost to a Lender or an Issuing Bank of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by a Lender or an Issuing Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such Issuing Bank, the Borrower Group to which such
Lender or such Issuing Bank has a Commitment will pay to it such additional
amount(s) as will compensate it for the additional costs incurred or reduction
suffered.

3.7.2 Capital Requirements. If a Lender or Issuing Bank determines that a Change
in Law affecting such Lender or Issuing Bank or its holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s, Issuing Bank’s or holding
company’s capital as a consequence of this Agreement, or such Lender’s or
Issuing Bank’s Commitments, Loans, Letters of Credit or participations in LC
Obligations or Loans, to a level below that which such Lender, Issuing Bank or
holding company could have achieved but for such Change in Law (taking into
consideration its policies with respect to capital adequacy), then from time to
time Borrower Group to which such Lender or Issuing Bank has a Commitment will
pay to such Lender or Issuing Bank, as the case may be, such additional amounts
as will compensate it or its holding company for the reduction suffered.

3.7.3 Canadian BA Rate Loan and LIBOR Loan Reserves. If any Lender is required
to maintain reserves with respect to liabilities or assets consisting of or
including Canadian Dollar or Eurocurrency funds or deposits, the Borrower Group
to which such Lender has a Commitment shall pay additional interest to such
Lender on each Canadian BA Rate Loan and LIBOR Loan equal to the costs of such
reserves allocated to the Loan by the Lender (as determined by it in good faith,
which determination shall be conclusive). The additional interest shall be due
and payable on each interest payment date for the Loan; provided, however, that
if the Lender notifies Borrower Agent (with a copy to Agent) of the additional
interest less than 10 days prior to the interest payment date, then such
interest shall be payable 10 days after Borrower Agent’s receipt of the notice.

3.7.4 Compensation. Failure or delay on the part of any Lender or Issuing Bank
to demand compensation pursuant to this Section shall not constitute a waiver of
its right to demand such compensation, but Borrowers of a Borrower Group shall
not be required to compensate a Lender to such Borrower Group or an Issuing Bank
for any increased costs or reductions suffered more than nine months (plus any
period of retroactivity of the Change in Law giving rise to the demand) prior to
the date that such Lender or such Issuing Bank notifies Borrower Agent of the
applicable Change in Law and of such Lender’s or such Issuing Bank’s intention
to claim compensation therefor.

3.8 Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if Borrowers are required to pay any
Indemnified Taxes or additional amounts with respect to a Lender under
Section 5.8, then at the request of Borrower Agent, such Lender shall use
reasonable efforts to designate a different Lending Office or to assign its
rights and obligations hereunder

 

-87-



--------------------------------------------------------------------------------

to another of its offices, branches or Affiliates, if, in the judgment of such
Lender, such designation or assignment (a) would eliminate the need for such
notice or reduce amounts payable or to be withheld in the future, as applicable;
and (b) would not subject the Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to it or unlawful. Borrowers shall pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

3.9 Funding Losses. If for any reason (a) any Borrowing, conversion or
continuation of an Interest Period Loan does not occur on the date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation (whether
or not withdrawn), (b) any repayment or conversion of an Interest Period Loan
occurs on a day other than the end of its Interest Period, (c) any Borrower
Group fail to repay an Interest Period Loan when required hereunder, or (d) a
Lender (other than a Defaulting Lender) is required to assign an Interest Period
Loan prior to the end of its Interest Period pursuant to Section 13.4, then such
Borrower Group shall pay to Agent its customary administrative charge and to
each Lender all losses, expenses and fees arising from redeployment of funds or
termination of match funding. For purposes of calculating amounts payable under
this Section, a Lender shall be deemed to have funded an Interest Period Loan by
a matching deposit or other borrowing in the London interbank market or any
other applicable market for a comparable amount and period, whether or not the
Loan was in fact so funded.

3.10 Maximum Interest. Notwithstanding anything to the contrary contained in any
Loan Document, the interest paid or agreed to be paid under the Loan Documents
shall not exceed the maximum rate of non-usurious interest permitted by
Applicable Law (“maximum rate”). If Agent or any Lender shall receive interest
in an amount that exceeds the maximum rate, the excess interest shall be applied
to the principal of the Obligations of the Borrower Group to which such excess
interest relates or, if it exceeds such unpaid principal, refunded to such
Borrower Group. In determining whether the interest contracted for, charged or
received by Agent or a Lender exceeds the maximum rate, such Person may, to the
extent permitted by Applicable Law, (a) characterize any payment that is not
principal as an expense, fee or premium rather than interest; (b) exclude
voluntary prepayments and the effects thereof; and (c) amortize, prorate,
allocate and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder. Without limiting
the generality of the foregoing provisions of this Section 3.10, if any
provision of any of the Loan Documents would obligate any Canadian Domiciled
Obligor to make any payment of interest with respect to the Canadian Facility
Obligations in an amount or calculated at a rate which would be prohibited by
Applicable Law or would result in the receipt of interest with respect to the
Canadian Facility Obligations at a criminal rate (as such terms are construed
under the Criminal Code (Canada)), then notwithstanding such provision, such
amount or rates shall be deemed to have been adjusted with retroactive effect to
the maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law or so result in a receipt by the applicable recipient of
interest with respect to the Canadian Facility Obligations at a criminal rate,
such adjustment to be effected, to the extent necessary, as follows: (i) first,
by reducing the amount or rates of interest required to be paid by the Canadian
Domiciled Obligors to the applicable recipient under the Loan Documents; and
(ii) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid by the Canadian Domiciled Obligors to the applicable
recipient which would constitute interest with respect to the Canadian Facility
Obligations for purposes of Section 347 of the Criminal Code (Canada).
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if the applicable recipient shall have received an amount
in excess of the maximum permitted by that section of the Criminal Code
(Canada), then Canadian Domiciled Obligors shall be entitled, by notice in
writing to Agent, to obtain reimbursement from the applicable recipient in an
amount equal to such excess, and pending such reimbursement, such amount shall
be deemed to be an amount payable by the applicable recipient to the applicable
Canadian Domiciled Obligor. Any amount or rate of interest with respect to the
Canadian Facility Obligations referred to in this Section 3.10 shall be
determined in accordance with generally accepted actuarial practices and
principles as an effective

 

-88-



--------------------------------------------------------------------------------

annual rate of interest over the term that any Canadian Revolver Loan to
Canadian Borrower remains outstanding on the assumption that any charges, fees
or expenses that fall within the meaning of “interest” (as defined in the
Criminal Code (Canada)) shall, if they relate to a specific period of time, be
prorated over that period of time and otherwise be prorated over the period from
the Closing Date to the date of Full Payment of the Canadian Facility
Obligations, and, in the event of a dispute, a certificate of a Fellow of the
Canadian Institute of Actuaries appointed by Agent shall be conclusive for the
purposes of such determination.

SECTION 4

LOAN ADMINISTRATION

4.1 Manner of Borrowing and Funding Revolver Loans.

4.1.1 Notice of Borrowing.

(a) Revolver Loans. Whenever a Borrower Group desires funding of Revolver Loans,
Borrower Agent shall give Agent a Notice of Borrowing. Such notice must be
received by Agent by 11:00 a.m. (Local Time) (i) on the requested funding date,
in the case of Floating Rate Loans, and (ii) at least three Business Days prior
to the requested funding date, in the case of Interest Period Loans. Notices
received after such time shall be deemed received on the next Business Day. Each
Notice of Borrowing shall be irrevocable and shall specify (A) the amount of the
Borrowing, (B) the requested funding date (which must be a Business Day),
(C) whether the Borrowing is to be made as a U.S. Base Rate Loan or LIBOR Loan,
in the case of the U.S. Borrowers, or a Canadian Base Rate Loan, LIBOR Loan,
Canadian Prime Rate Loan or Canadian BA Rate Loan, in the case of Canadian
Borrower, or a LIBOR Loan or a UK Base Rate Loan, in the case of UK Borrower,
(D) in the case of an Interest Period Loan, the applicable Interest Period
(which shall be deemed to be 30 days if not specified) and (E) the Borrower
Group Commitment under which such Borrowing is proposed to be made and, if such
Borrowing is requested for Canadian Borrower, whether such Loan is to be
denominated in Dollars or Canadian Dollars and, if such Borrowing is requested
for UK Borrower, whether such Loan is to be denominated in Sterling, Dollars or
Euros. Notwithstanding anything to the contrary contained herein, given that
U.S. Borrowers elected to utilize FILO Loans on the Original Closing Date, all
U.S. Revolver Loans outstanding from time to time up to the FILO Amount shall be
deemed to be outstanding FILO Loans for all purposes under this Agreement.

(b) Deemed Requests for Revolver Loans. Unless payment is otherwise made by a
Borrower Group, the becoming due of any Obligation of the Obligor Group to which
such Borrower Group belongs (whether principal, interest, fees or other charges,
including Extraordinary Expenses, LC Obligations, Cash Collateral and Secured
Bank Product Obligations) shall be deemed to be a request for Revolver Loans by
such Borrower Group on the due date in the amount due and shall bear interest at
the per annum rate applicable hereunder to Base Rate Loans, in the case of such
Obligations owing by any Obligor (other than a Canadian Domiciled Obligor), or
to Canadian Prime Rate Loans, in the case of such Obligations owing by a
Canadian Domiciled Obligor, and the Loan proceeds shall be disbursed as direct
payment of such Obligation. In addition, Agent may, at its option, charge any
such amount owed by any Obligor Group against any operating, investment or other
account of a Borrower that is a member of such Obligor Group maintained with
Agent or any of its Affiliates.

 

-89-



--------------------------------------------------------------------------------

(c) Controlled Disbursement Accounts. If any Borrower within a Borrower Group
maintains a disbursement account with Agent or any of its Affiliates or
branches, then presentation for payment in the account of a Payment Item when
there are insufficient funds to cover it shall be deemed to be a request for
Revolver Loans by such Borrower Group on the presentation date, in the amount of
the Payment Item, and shall bear interest at the per annum rate applicable
hereunder to Base Rate Loans, in the case of insufficient funds owing by any
Obligor (other than a Canadian Domiciled Obligor), or to Canadian Prime Rate
Loans, in the case of insufficient funds owing by a Canadian Domiciled Obligor.
Proceeds of such Loan may be disbursed directly to such account.

4.1.2 Fundings by Lenders. Except for Borrowings to be made as Swingline Loans,
Agent shall endeavor to notify the Applicable Lenders of each Notice of
Borrowing (or deemed request for a Borrowing) by 1:00 p.m. on the proposed
funding date for a Floating Rate Loan or by 3:00 p.m. at least two Business Days
before a proposed funding of an Interest Period Loan. Each Applicable Lender
shall fund its Pro Rata share of a Borrowing in immediately available funds not
later than 3:00 p.m. on the requested funding date, unless Agent’s notice is
received after the times provided above, in which case each Applicable Lender
shall fund by 11:00 a.m. on the next Business Day. Subject to its receipt of
such amounts from Applicable Lenders, Agent shall disburse the Borrowing
proceeds as directed by Borrower Agent. Unless Agent shall have received (in
sufficient time to act) written notice from an Applicable Lender that it does
not intend to fund its share of a Borrowing, Agent may assume that such
Applicable Lender has deposited or promptly will deposit its share with Agent,
and Agent may disburse a corresponding amount to the Borrower or Borrowers
within such Borrower Group. If an Applicable Lender’s share of a Borrowing or of
a settlement under Section 4.1.3(d) is not received by Agent, then the Borrower
or Borrowers within such Borrower Group agree to repay to Agent on demand the
amount of such share, together with interest thereon from the date disbursed
until repaid, at the rate applicable to the Borrowing. A Lender or Issuing Bank
may fulfill its obligations under Loan Documents through one or more Lending
Offices, and this shall not affect any obligation of Obligors under the Loan
Documents or with respect to any Obligations.

4.1.3 Swingline Loans; Settlement.

(a) Canadian Swingline Loans. To fulfill any request for a Canadian Base Rate
Loan or a Canadian Prime Rate Loan hereunder, Canadian Swingline Lender may in
its discretion, advance Canadian Swingline Loans to Canadian Borrower, up to an
aggregate outstanding amount of $1,000,000. Canadian Swingline Loans shall
constitute Canadian Revolver Loans for all purposes, except that payments
thereon shall be made to Canadian Swingline Lender for its own account until the
Canadian Lenders have funded their participations therein as provided below.

(b) UK Swingline Loans. To fulfill any request for a UK Base Rate Loan, UK
Swingline Lender may in its discretion, advance UK Swingline Loans to UK
Borrower, up to an aggregate outstanding amount of $1,000,000. UK Swingline
Loans shall constitute UK Revolver Loans for all purposes, except that payments
thereon shall be made to UK Swingline Lender for its own account until the UK
Lenders have funded their participations therein as provided below.

(c) US Swingline Loans. To fulfill any request for a U.S. Base Rate Loan, U.S.
Swingline Lender may in its discretion, advance U.S. Swingline Loans to U.S.
Borrowers, up to an aggregate outstanding amount equal to the difference of
(i) $10,000,000 less (ii) the aggregate outstanding amount of all Canadian
Swingline Loans and UK Swingline Loans. U.S. Swingline Loans shall constitute
U.S. Revolver Loans for all purposes, except that payments thereon shall be made
to U.S. Swingline Lender for its own account until the U.S. Lenders have funded
their participations therein as provided below.

 

-90-



--------------------------------------------------------------------------------

(d) Settlement of Loans. Settlement of Loans, including Swingline Loans, among
Lenders and Agent shall take place on a date determined from time to time by
Agent (but at least weekly, unless the settlement amount is de minimis), on a
Pro Rata basis in accordance with the Settlement Report delivered by Agent to
Lenders. Between settlement dates, Agent may in its discretion apply payments on
Revolver Loans to Swingline Loans (such that payments on Canadian Revolver Loans
are applied to Canadian Swingline Loans, payments on UK Revolver Loans are
applied to UK Swingline Loans, and payments on U.S. Revolver Loans are applied
to U.S. Swingline Loans) regardless of any designation by Borrower Agent or any
provision herein to the contrary. Each Canadian Lender, UK Lender and U.S.
Lender hereby purchases, without recourse or warranty, an undivided Pro Rata
participation in all Canadian Swingline Loans, UK Swingline Loans and U.S.
Swingline Loans, respectively, outstanding from time to time until settled. If a
Swingline Loan cannot be settled among the Applicable Lenders, whether due to an
Obligor’s Insolvency Proceeding or for any other reason, each Applicable Lender
shall pay the amount of its participation in the Loan to the applicable
Swingline Lender, in immediately available funds, within one Business Day after
Agent’s request therefor. Lenders’ obligations to make settlements and to fund
participations are absolute, irrevocable and unconditional, without offset,
counterclaim or other defense, and whether or not the Commitments have
terminated, an Overadvance exists or the conditions in Section 6 are satisfied.
When settling any Canadian Revolver Loans and any Canadian Swingline Loans
pursuant to this Section 4.1.3(d), Agent shall act through Bank of America
(Canada).

4.1.4 Notices. Borrower Agent may request, convert or continue Loans, select
interest rates and transfer funds based on telephonic instructions or e-mailed
instructions to Agent, in each case to be confirmed in accordance with this
Section 4.1.4. Borrower Agent shall confirm each such request by prompt delivery
to Agent of a Notice of Borrowing or Notice of Conversion/Continuation, if
applicable, but if it differs materially from the action taken by Agent or
Lenders, the records of Agent and Lenders shall govern. Neither Agent nor any
Lender shall have any liability for any loss suffered by a Borrower as a result
of Agent or any Lender acting upon its understanding of telephonic or e-mailed
instructions from a person believed in good faith by Agent or any Lender to be a
person authorized to give such instructions on Borrower Agent’s behalf.

4.2 Defaulting Lender. Notwithstanding anything herein to the contrary:

4.2.1 Reallocation of Pro Rata Share; Amendments. For purposes of determining
Lenders’ obligations or rights to fund, participate in or receive collections
with respect to Loans and Letters of Credit (including existing Swingline Loans,
Protective Advances and LC Obligations), Agent may in its discretion reallocate
Pro Rata shares by excluding a Defaulting Lender’s Commitments and Loans from
the calculation of shares. A Defaulting Lender shall have no right to vote on
any amendment, waiver or other modification of a Loan Document, except as
provided in Section 14.1.1(c).

4.2.2 Payments; Fees. Agent may, in its discretion, receive and retain any
amounts payable to a Defaulting Lender under the Loan Documents, and a
Defaulting Lender shall be deemed to have assigned to Agent such amounts until
all Obligations owing to Agent, non-Defaulting Lenders and other Secured Parties
have been paid in full. Agent may use such amounts to cover the Defaulting
Lender’s defaulted obligations, to Cash Collateralize such Lender’s Fronting
Exposure, to readvance the amounts to Borrowers or to repay Obligations. A
Lender shall not be entitled to receive any fees accruing hereunder while it is
a Defaulting Lender and its unfunded Commitment shall be disregarded for
purposes of calculating the unused line fee under Section 3.2.1. If any LC
Obligations owing to a Defaulting Lender are reallocated to other Lenders, fees
attributable to such LC Obligations under Section 3.2.2 shall be paid to such
Lenders. Agent shall be paid all fees attributable to LC Obligations that are
not reallocated.

 

-91-



--------------------------------------------------------------------------------

4.2.3 Status; Cure. Agent may determine in its discretion that a Lender
constitutes a Defaulting Lender and the effective date of such status shall be
conclusive and binding on all parties, absent manifest error. Borrowers, Agent
and each Issuing Bank may agree in writing that a Lender has ceased to be a
Defaulting Lender, whereupon Pro Rata shares shall be reallocated without
exclusion of the reinstated Lender’s Commitments and Loans, and the Revolver
Usage and other exposures under the Revolver Commitments shall be reallocated
among Lenders and settled by Agent (with appropriate payments by the reinstated
Lender, including payment of any breakage costs for reallocated Interest Period
Loans) in accordance with the readjusted Pro Rata shares. Unless expressly
agreed by Borrowers, Agent and each Issuing Bank, no reinstatement of a
Defaulting Lender shall constitute a waiver or release of claims against such
Lender. The failure of any Lender to fund a Loan, to make a payment in respect
of LC Obligations or otherwise to perform obligations hereunder shall not
relieve any other Lender of its obligations under any Loan Document. No Lender
shall be responsible for default by another Lender. When settling exposures
under the Canadian Revolver Commitments pursuant to this Section 4.2.3, Agent
shall act through Bank of America (Canada).

4.3 Number and Amount of Interest Period Loans; Determination of Rate. Each
Borrowing of Interest Period Loans when made shall be in a minimum amount of
$1,000,000 (or its Dollar Equivalent in any other currency or Cdn$1,000,000 as
regards Canadian BA Rate Loans), plus an increment of $100,000 (or its Dollar
Equivalent in any other currency or Cdn$100,000 as regards Canadian BA Rate
Loans) in excess thereof. No more than 5 Borrowings of Interest Period Loans may
be outstanding at any time with respect to the Borrower Group consisting of U.S.
Borrowers, and no more than 2 Borrowings of Interest Period Loans may be
outstanding at any time with respect to any other Borrower Group. All Interest
Period Loans to a Borrower Group having the same length, beginning date of their
Interest Periods and currency shall be aggregated together and considered one
Borrowing for this purpose. Upon determining Canadian BA Rate or LIBOR for any
Interest Period requested by Borrowers within a Borrower Group, Agent shall
promptly notify Borrower Agent thereof by telephone or electronically and, if
requested by Borrower Agent, shall confirm any telephonic notice in writing
(including, without limitation, via a writing transmitted electronically).

4.4 Borrower Agent. Each Obligor hereby designates Parent Borrower (“Borrower
Agent”) as its representative and agent for all purposes under the Loan
Documents, including requests for and receipt of Loans and Letters of Credit,
designation of interest rates, delivery or receipt of communications, delivery
of Borrower Materials, payment of Obligations, requests for waivers, amendments
or other accommodations, actions under the Loan Documents (including in respect
of compliance with covenants), and all other dealings with Agent, any Security
Trustee, any Issuing Bank or any Lender. Borrower Agent hereby accepts such
appointment. Agent, Security Trustees, Issuing Banks and Lenders shall be
entitled to rely upon, and shall be fully protected in relying upon, any notice
or communication (including any notice of borrowing) delivered by Borrower Agent
on behalf of any Obligor. Agent, Security Trustees, Issuing Banks and Lenders
may give any notice or communication with an Obligor to Borrower Agent on behalf
of such Obligor. Each of Agent, Security Trustees Issuing Banks and Lenders
shall have the right, in its discretion, to deal exclusively with Borrower Agent
for all purposes under the Loan Documents. Each Obligor agrees that any notice,
election, communication, delivery, representation, agreement, action, omission
or undertaking on its behalf by Borrower Agent shall be binding upon and
enforceable against it.

4.5 One Obligation. Without in any way limiting any Guarantee of any Obligor of
the Obligations of any other Obligor, (a) the Canadian Revolver Loans, the
Canadian LC Obligations and the other Canadian Facility Obligations owing by
each Canadian Facility Obligor constitute one general obligation of the Canadian
Facility Obligors and (unless otherwise expressly provided in any Loan Document)
shall be secured by Agent’s or applicable Security Trustee’s Lien upon all
Collateral of each Canadian Facility Obligor, provided that each Credit Party
shall be deemed to be a creditor of, and the

 

-92-



--------------------------------------------------------------------------------

holder of a separate claim against, each Canadian Facility Obligor to the extent
of any Canadian Facility Obligations jointly or severally owed by such Canadian
Facility Obligor to such Credit Party, (b) the UK Revolver Loans, the UK LC
Obligations and the other UK Facility Obligations owing by each UK Facility
Obligor constitute one general obligation of the UK Facility Obligors and
(unless otherwise expressly provided in any Loan Document) shall be secured by
Agent’s and UK Security Trustee’s Lien upon all Collateral of each UK Facility
Obligor, provided that each Credit Party shall be deemed to be a creditor of,
and the holder of a separate claim against, each UK Facility Obligor to the
extent of any UK Facility Obligations owed by such UK Facility Obligor to such
Credit Party and (c) the U.S. Revolver Loans, the U.S. LC Obligations and the
other U.S. Facility Obligations owing by each U.S. Facility Obligor constitute
one general obligation of the U.S. Facility Obligors and (unless otherwise
expressly provided in any Loan Document) shall be secured by Agent’s or the
applicable Security Trustee’s Lien upon all Collateral of each U.S. Facility
Obligor, provided that each Credit Party shall be deemed to be a creditor of,
and the holder of a separate claim against, each U.S. Facility Obligor to the
extent of any U.S. Facility Obligations jointly or severally owed by such U.S.
Facility Obligor to such Credit Party.

4.6 Effect of Termination. On the effective date of the termination of all
Commitments, all Obligations shall be immediately due and payable, and each
Secured Bank Product Provider may terminate its Bank Products; provided that
(a) on the effective date of the termination of all Canadian Revolver
Commitments, all Canadian Facility Obligations shall be immediately due and
payable, and each Secured Bank Product Provider may terminate its Bank Products
provided for the account of Canadian Domiciled Obligors and their Affiliates
domiciled in Canada, (b) on the effective date of the termination of all UK
Revolver Commitments, all UK Facility Obligations shall be immediately due and
payable, and each Secured Bank Product Provider may terminate its Bank Products
provided for the account of UK Domiciled Obligors and their Affiliates domiciled
in the UK, and (c) on the effective date of the termination of all U.S. Revolver
Commitments, all U.S. Facility Obligations shall be immediately due and payable,
and each Secured Bank Product Provider may terminate its Bank Products provided
for the account of U.S. Domiciled Obligors and their Affiliates domiciled in the
U.S. Until Full Payment of all Obligations, all undertakings of Borrowers
contained in the Loan Documents shall continue, and Agent and Security Trustees
shall retain their Liens in the Collateral and all of their rights and remedies
under the Loan Documents. Agent and Security Trustees shall not be required to
terminate their Liens unless Agent or a Security Trustee receives Cash
Collateral or a written agreement, in each case satisfactory to Agent,
protecting Agent and Lenders from dishonor or return of any Payment Item
previously applied to the Obligations. Sections 2.2, 2.3, 2.4, 3.4, 3.6, 3.7,
3.9, 5.4, 5.8, 5.9, 12, 14.2, this Section, and each indemnity or waiver given
by an Obligor or Lender in any Loan Document, shall survive Full Payment of the
Obligations.

4.7 Limitation on Borrowings.

4.7.1 Notwithstanding anything to the contrary contained herein, each of the
parties hereto acknowledge and agree that maximum principal amount of U.S.
Revolver Loans and/or U.S. LC Obligations which Parent Borrower shall be
entitled to have outstanding at any time under this Agreement for its own
account (and not for the account of any other U.S. Borrower) shall not exceed
$2,500,000 in the aggregate; it being understood and agreed by each of the
parties hereto that any Borrowing and/or Letter of Credit requested by Parent
Borrower in its capacity as Borrower Agent which exceed the above noted
limitation shall be Borrowings and/or Letters of Credit for the account of one
or more of the other Borrowers and not for the account of Parent Borrower;
provided that nothing set forth in this Section shall in any way affect or limit
the duties and obligations of each Borrower with respect to the Obligations set
forth in Section 5.10.

4.7.2 Agent and Lenders shall have the right, at any time in their Permitted
Discretion, to condition Loans and Letters of Credit upon a separate calculation
of borrowing availability for each Borrower and to restrict the disbursement and
use of Loans and Letters of Credit to a Borrower based on that calculation.

 

-93-



--------------------------------------------------------------------------------

SECTION 5

PAYMENTS

5.1 General Payment Provisions. All payments of Obligations shall be made
without offset, counterclaim or defense of any kind, free and clear of (and
without deduction for) any Taxes, and in immediately available funds, not later
than 12:00 (Local Time) on the due date. Any payment after such time shall be
deemed made on the next Business Day. Any payment of an Interest Period Loan
prior to the end of its Interest Period shall be accompanied by all amounts due
under Section 3.9. Borrowers agree that Agent shall have the continuing,
exclusive right to apply and reapply payments and proceeds of Collateral against
the Obligations, in such manner as Agent deems advisable (so long as such
application or reapplication could not reasonably be expected to result in
material adverse tax consequences to an Obligor or a Subsidiary of an Obligor
under Section 956 of the Code), but whenever possible, any prepayment of Loans
shall be applied first to Floating Rate Loans and then to Interest Period Loans.
All payments with respect to any Obligation shall be made in the currency of the
underlying Obligation. Any payment made contrary to the requirements of the
preceding sentence shall be subject to the terms of Section 5.11. If any payment
under the Loan Documents shall be stated to be due on a day other than a
Business Day, the due date shall be extended to the next Business Day and such
extension of time shall be included in any computation of interest and fees.

5.2 Repayment of Revolver Loans. Canadian Facility Obligations shall be due and
payable in full on the Canadian Commitment Termination Date, UK Facility
Obligations shall be due and payable in full on the UK Commitment Termination
Date and U.S. Facility Obligations shall be due and payable in full on the U.S.
Commitment Termination Date, in each case unless payment is sooner required
hereunder. Revolver Loans may be prepaid from time to time, without penalty or
premium. Subject to Section 2.1.5, if an Overadvance exists at any time
(including, without limitation, with respect to the U.S. Revolver Loans as the
result of a scheduled reduction in the FILO Amount), the Borrower Group owing
such Overadvance shall, on the sooner of Agent’s demand or the first Business
Day after any Borrower of such Borrower Group has knowledge thereof, repay
Revolver Loans in an amount sufficient to reduce Revolver Usage of such Borrower
Group to the Borrowing Base of such Borrower Group. If any Asset Disposition
includes the disposition of Inventory, Accounts or Revolver Priority Collateral,
the Obligor Group that includes the Obligor(s) that made such Asset Disposition
shall apply the Net Proceeds of such Asset Disposition to repay the Revolver
Loans of the Borrower Group(s) included within such Obligor Group (if more than
one Borrower Group is included in such Obligor Group, such Net Proceeds shall be
applied ratably to repay the Revolver Loans of such Borrower Groups, but in no
event shall Net Proceeds of Asset Dispositions made by Foreign Obligors be
applied to the Obligations of the U.S. Borrowers if such application could
reasonably be expected to result in material adverse tax consequences to an
Obligor or a Subsidiary of an Obligor under Section 956 of the Code) equal to
the greater of (a) the net book value of such Inventory, Accounts and Revolver
Priority Collateral, or (b) the reduction in Borrowing Base of such Borrower
Group(s) resulting from the disposition (if there is no such reduction, the
amount described in this clause (b) shall be deemed to be zero).

5.3 Payment of Other Obligations. Obligations other than Loans, including LC
Obligations and Extraordinary Expenses, shall be paid by Borrowers as provided
in the Loan Documents or, if no payment date is specified, on demand.

 

-94-



--------------------------------------------------------------------------------

5.4 Marshaling; Payments Set Aside. None of Agent, Security Trustees, Issuing
Banks or Lenders shall be under any obligation to marshal any assets in favor of
any Obligor or against any Obligations. If any payment by or on behalf of any
Borrower or Borrowers is made to Agent, any Security Trustee, any Issuing Bank
or any Lender, or if Agent, any applicable Security Trustee, any Issuing Bank or
any Lender exercises a right of setoff, and any of such payment or setoff is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by Agent, a
Security Trustee, an Issuing Bank or a Lender in its discretion) to be repaid to
a Creditor Representative or any other Person, then the Obligation originally
intended to be satisfied, and all Liens, rights and remedies relating thereto,
shall be revived and continued in full force and effect as if such payment or
setoff had not occurred.

5.5 Application and Allocation of Payments.

5.5.1 Application. Payments made by a Borrower Group (or any member thereof)
hereunder shall be applied (a) first, as specifically required hereby;
(b) second, to Obligations of such Borrower Group then due and owing; (b) third,
to other Obligations specified by Borrower Agent; and (c) fourth, as determined
by Agent in its Permitted Discretion. Any payment of the U.S. Revolver Loans
shall be applied first to the U.S. Revolver Loans that are not FILO Loans until
repaid in full, and then to FILO Loans.

5.5.2 Post-Default Allocation. Notwithstanding anything in any Loan Document to
the contrary, but subject to the Intercreditor Agreement, during an Event of
Default, monies to be applied to the Obligations, whether arising from payments
by Obligors, realization on Collateral, setoff or otherwise, shall be allocated
as follows:

(a) with respect to monies, payments, Property or Collateral of or from the
Canadian Domiciled Obligors, together with any allocations pursuant to subclause
(x) of any other clause of this Section 5.5.2:

(i) first, to all fees, indemnification, costs and expenses, including
Extraordinary Expenses, owing to Agent or any Security Trustee, to the extent
owing by any of the Canadian Domiciled Obligors;

(ii) second, to all amounts owing to Canadian Swingline Lender or Agent on
Canadian Swingline Loans, Canadian Protective Advances, and Canadian Revolver
Loans and participations that a Defaulting Lender has failed to settle or fund;

(iii) third, to all amounts owing to Canadian Issuing Bank on Canadian LC
Obligations;

(iv) fourth, to all Canadian Facility Obligations (other than Secured Bank
Product Obligations) constituting fees, indemnification, costs or expenses owing
by any of the Canadian Domiciled Obligors to Lenders (exclusive of any UK
Facility Obligations which are guaranteed by the Canadian Domiciled Obligors);

(v) fifth, to all Canadian Facility Obligations (other than Secured Bank Product
Obligations) constituting interest owing by any of the Canadian Domiciled
Obligors (exclusive of any UK Facility Obligations which are guaranteed by the
Canadian Domiciled Obligors);

(vi) sixth, to Cash Collateralize all Canadian LC Obligations;

 

-95-



--------------------------------------------------------------------------------

(vii) seventh, to all Canadian Revolver Loans, and to Secured Bank Product
Obligations of Canadian Domiciled Obligors arising under Hedging Agreements
(including Cash Collateralization thereof, but excluding any such Secured Bank
Product Obligation which is a UK Facility Obligation guaranteed by any of the
Canadian Domiciled Obligors) up to the amount of Canadian Availability Reserves
existing therefor;

(viii) eighth, to all other Secured Bank Product Obligations of any of the
Canadian Domiciled Obligors (but excluding any such Secured Bank Product
Obligation which is a UK Facility Obligation guaranteed by any of the Canadian
Domiciled Obligors);

(ix) ninth, to all other Canadian Facility Obligations (exclusive of any UK
Facility Obligations which are guaranteed by any of the Canadian Domiciled
Obligors); and

(x) tenth, to be applied ratably to all other Foreign Facility Obligations.

(b) with respect to monies, payments, Property or Collateral of or from the UK
Domiciled Obligors, together with any allocations pursuant to subclause (x) of
any other clause of this Section 5.5.2:

(i) first, to all fees, indemnification, costs and expenses, including
Extraordinary Expenses, owing to Agent or any Security Trustee, to the extent
owing by any of the UK Domiciled Obligors;

(ii) second, to all amounts owing to UK Swingline Lender or Agent on UK
Swingline Loans, UK Protective Advances, and UK Revolver Loans and
participations that a Defaulting Lender has failed to settle or fund;

(iii) third, to all amounts owing to UK Issuing Bank on UK LC Obligations;

(iv) fourth, to all UK Facility Obligations (other than Secured Bank Product
Obligations) constituting fees, indemnification, costs or expenses owing by any
of the UK Domiciled Obligors to Lenders (exclusive of any Canadian Facility
Obligations which are guaranteed by the UK Domiciled Obligors);

(v) fifth, to all UK Facility Obligations (other than Secured Bank Product
Obligations) constituting interest owing by any of the UK Domiciled Obligors
(exclusive of any Canadian Facility Obligations which are guaranteed by the UK
Domiciled Obligors);

(vi) sixth, to Cash Collateralize all UK LC Obligations;

(vii) seventh, to all UK Revolver Loans, and to Secured Bank Product Obligations
of UK Domiciled Obligors arising under Hedging Agreements (including Cash
Collateralization thereof, but excluding any such Secured Bank Product
Obligation which is a Canadian Facility Obligation guaranteed by any of the UK
Domiciled Obligors) up to the amount of UK Availability Reserves existing
therefor;

 

-96-



--------------------------------------------------------------------------------

(viii) eighth, to all other Secured Bank Product Obligations of any of the UK
Domiciled Obligors (but excluding any such Secured Bank Product Obligation which
is a Canadian Facility Obligation guaranteed by any of the UK Domiciled
Obligors);

(ix) ninth, to all other UK Facility Obligations (exclusive of any Canadian
Facility Obligations which are guaranteed by any of the UK Domiciled Obligors);
and

(x) tenth, to be applied ratably to all other Foreign Facility Obligations.

(c) with respect to monies, payments, Property or Collateral of or from the U.S.
Obligors, together with any allocations pursuant to subclause (x) of any other
clause of this Section 5.5.2:

(i) first, to all fees, indemnification, costs and expenses, including
Extraordinary Expenses, owing to Agent or any Security Trustee, to the extent
owing by any of the U.S. Obligors;

(ii) second, to all amounts owing to U.S. Swingline Lender or Agent on U.S.
Swingline Loans, U.S. Protective Advances, and U.S. Revolver Loans and
participations that a Defaulting Lender has failed to settle or fund;

(iii) third, to all amounts owing to U.S. Issuing Bank on U.S. LC Obligations;

(iv) fourth, to all U.S. Facility Obligations (other than Secured Bank Product
Obligations) constituting fees, indemnification, costs or expenses owing by any
of the U.S. Obligors to Lenders (exclusive of any Foreign Facility Obligations
which are guaranteed by the U.S. Obligors);

(v) fifth, to all U.S. Facility Obligations (other than Secured Bank Product
Obligations) constituting interest owing by any of the U.S. Obligors (exclusive
of any Foreign Facility Obligations which are guaranteed by the U.S. Obligors);

(vi) sixth, to Cash Collateralize all U.S. LC Obligations;

(vii) seventh, to all U.S. Revolver Loans, and to Secured Bank Product
Obligations of U.S. Obligors arising under Hedging Agreements (including Cash
Collateralization thereof, but excluding any such Secured Bank Product
Obligation which is a Foreign Facility Obligation guaranteed by any of the U.S.
Obligors) up to the amount of U.S. Availability Reserves existing therefor;

(viii) eighth, to all other Secured Bank Product Obligations of any of the U.S.
Obligors (but excluding any such Secured Bank Product Obligation which is a
Foreign Facility Obligation guaranteed by any of the U.S. Obligors);

(ix) ninth, to all other U.S. Facility Obligations (exclusive of any Foreign
Facility Obligations which are guaranteed by any of the U.S. Obligors); and

 

-97-



--------------------------------------------------------------------------------

(x) tenth, to be applied ratably to all other Obligations.

(d) with respect to monies, payments, Property or Collateral of or from the
Foreign Obligors that are neither Canadian Domiciled Obligors nor UK Domiciled
Obligors, in each case to be applied ratably:

(i) first, to all fees, indemnification, costs and expenses, including
Extraordinary Expenses, owing to Agent or any Security Trustee, to the extent
owing by Foreign Obligors;

(ii) second, (A) to all amounts owing to Canadian Swingline Lender or Agent on
Canadian Swingline Loans, Canadian Protective Advances, Canadian Revolver Loans
and participations that a Defaulting Lender has failed to settle or fund and
(B) to all amounts owing to UK Swingline Lender or Agent on UK Swingline Loans,
UK Protective Advances, UK Revolver Loans and participations that a Defaulting
Lender has failed to settle or fund;

(iii) third, to all amounts owing to Canadian Issuing Bank on Canadian LC
Obligations and all amounts owing to UK Issuing Bank on UK LC Obligations;

(iv) fourth, to all Foreign Facility Obligations (other than Secured Bank
Product Obligations) constituting fees, indemnification, costs or expenses owing
by any of the Foreign Obligors to Lenders;

(v) fifth, to all Foreign Facility Obligations (other than Secured Bank Product
Obligations) constituting interest owing by any of the Foreign Obligors;

(vi) sixth, to Cash Collateralize all Canadian LC Obligations and all UK LC
Obligations;

(vii) seventh, to all Canadian Revolver Loans, all UK Revolver Loans and to
Secured Bank Product Obligations of Foreign Obligors arising under Hedging
Agreements (including Cash Collateralization thereof) up to the amount of
Canadian Availability Reserves or UK Availability Reserves, as applicable,
existing therefor;

(viii) eighth, to all other Secured Bank Product Obligations of any of the
Foreign Obligors; and

(ix) ninth, to be applied ratably to all other Foreign Facility Obligations.

Amounts shall be applied to payment of each category of Obligations set forth
within subsections (a) through (d) above, as applicable, only after Full Payment
of amounts payable from time to time under all preceding categories set forth
within such subsection. If amounts are insufficient to satisfy a category, they
shall be paid ratably among outstanding Obligations in the category. Monies and
proceeds obtained from an Obligor shall not be applied to its Excluded Swap
Obligations, but appropriate adjustments shall be made with respect to amounts
obtained from other Obligors to preserve the allocations in any applicable
category. Agent shall have no obligation to calculate the amount of any Secured
Bank Product Obligation and may request a reasonably detailed calculation
thereof from a Secured Bank Product Provider. If the provider fails to deliver
the calculation within five days following request, Agent may

 

-98-



--------------------------------------------------------------------------------

assume the amount is zero. The allocations set forth in this Section are solely
to determine the rights and priorities among Secured Parties, and may be changed
by agreement of the affected Secured Parties, without the consent of any Obligor
(so long as such change could not reasonably be expected to result in material
adverse tax consequences to an Obligor or a Subsidiary of an Obligor under
Section 956 of the Code). This Section is not for the benefit of or enforceable
by any Obligor, and each Borrower irrevocably waives the right to direct the
application of any payments or Collateral proceeds subject to this Section. Any
amount applied to the U.S. Revolver Loans shall be applied first to the U.S.
Revolver Loans that are not FILO Loans until repaid in full, and then to FILO
Loans.

5.5.3 Erroneous Application. Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by a
Secured Party, the Secured Party agrees to return it).

5.6 Dominion Account. The ledger balance in the Dominion Accounts of each
Borrower as of the end of a Business Day shall be applied to the Obligations of
the Obligor Group to which such Borrower belongs at the beginning of the next
Business Day, during any Dominion Trigger Period. If a credit balance results
from such application, it shall not accrue interest in favor of Borrowers and
shall be made available to Borrowers of the applicable Borrower Group as long as
no Default exists.

5.7 Account Stated. Agent shall maintain, in accordance with its customary
practices, loan account(s) evidencing the Debt of Borrowers hereunder. Any
failure of Agent to record anything in a loan account, or any error in doing so,
shall not limit or otherwise affect the obligation of Borrowers to pay any
amount owing hereunder. Entries made in a loan account shall constitute
presumptive evidence of the information contained therein. If any information
contained in a loan account is provided to or inspected by any Person, the
information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.

5.8 Taxes.

5.8.1 Payments Free of Taxes; Obligation to Withhold; Tax Payment.

(a) All payments of Obligations by Obligors shall be made without deduction or
withholding for any Taxes, except as required by Applicable Law. If Applicable
Law requires the deduction or withholding of any Tax from any such payment by
Agent or an Obligor, then Agent or such Obligor shall be entitled to make such
deduction or withholding based on information and documentation provided
pursuant to Section 5.9.

(b) If Agent or any Obligor is required by the Code to withhold or deduct Taxes,
including backup withholding and withholding taxes, from any payment, then
(i) Agent shall pay the full amount that it determines is to be withheld or
deducted to the relevant Governmental Authority pursuant to the Code, and
(ii) to the extent the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Obligor shall be increased
as necessary so that the Recipient receives an amount equal to the sum it would
have received had no such withholding or deduction been made.

 

-99-



--------------------------------------------------------------------------------

(c) If Agent or any Obligor is required by any Applicable Law other than the
Code to withhold or deduct Taxes, including backup withholding and withholding
taxes, from any payment, then (i) Agent or such Obligor, as required by
Applicable Law, shall pay the full amount that it determines is to be withheld
or deducted to the relevant Governmental Authority pursuant to such Applicable
Law, and (ii) to the extent the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Obligor shall be increased
as necessary so that the Recipient receives an amount equal to the sum it would
have received had no such withholding or deduction been made.

5.8.2 Payment of Other Taxes. Without limiting the foregoing, Borrowers shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at Agent’s option, timely reimburse Agent for payment of, any Other
Taxes.

5.8.3 Tax Indemnification.

(a) Each Obligor shall indemnify and hold harmless, on a joint and several
basis, each Lender, each Security Trustee and Agent against any Indemnified
Taxes (including those imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by a Lender, a Security Trustee or Agent or
required to be withheld or deducted from a payment to a Lender, a Security
Trustee or Agent, in each case with respect to any Obligations of the Obligor
Group to which such Obligor belongs, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The applicable Obligor shall make payment within 10 days after demand for any
amount or liability payable under this Section. A certificate as to the amount
of such payment or liability delivered to Borrower Agent by a Lender, a Security
Trustee (in each of the foregoing cases, with a copy to Agent) or Agent on its
own behalf shall be conclusive absent manifest error.

(b) Each Lender shall indemnify and hold harmless, on a several basis, (i) Agent
against any Indemnified Taxes attributable to such Lender (but only to the
extent Borrowers have not already paid or reimbursed Agent therefor and without
limiting Borrowers’ obligation to do so), (ii) Agent and Borrowers, as
applicable, against any Taxes attributable to such Lender’s failure to maintain
a Participant register as required hereunder, and (iii) Agent and Borrowers, as
applicable, against any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by Agent or a Borrower in connection with any
Obligations, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. Each Lender shall make
payment within 10 days after demand for any amount or liability payable under
this Section. A certificate as to the amount of such payment or liability
delivered to any Lender by Agent or the Borrower Agent shall be conclusive
absent manifest error.

5.8.4 United Kingdom Tax Matters. The provisions of Section 5.8 (other than this
Section 5.8.4) and Section 5.9.1 shall not apply, and instead the provisions of
this Section 5.8.4 shall apply, to any advance under any Loan Document to UK
Borrower (the “Relevant Borrower” for the purposes of this Section 5.8.4). For
the avoidance of doubt, this Section 5.8.4 shall not apply to any advance under
any Loan Document to any Borrower other than UK Borrower.

(a) Definitions. Solely for the purposes of this Section 5.8.4, the following
terms shall have the following meanings:

FATCA Deduction: a deduction or withholding from a payment under a Loan Document
required by FATCA.

 

-100-



--------------------------------------------------------------------------------

Qualifying Lender:

(a) a Lender (other than a Lender within clause (b) of the definition of
Qualifying Lender) which is beneficially entitled to interest payable to that
Lender in respect of an advance under a Loan Document and is:

(i) a Lender;

(A) that is a bank (as defined for the purpose of section 879 of the ITA) making
an advance under a Loan Document; or

(B) in respect of an advance under a Loan Document by a Person that was a bank
(as defined for the purpose of section 879 of the ITA) at the time that such
advance under a Loan Document was made,

and, in each case, which is within the charge to United Kingdom Corporation Tax
with respect to any payments of interest made in respect of that advance or
would be within such charge as respects such payments apart from section 18A of
the CTA; or

(ii) a Lender which is:

(A) a company resident in the United Kingdom for United Kingdom Tax purposes;

(B) a partnership, each member of which is:

(1) a company so resident in the United Kingdom; or

(2) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

(C) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company; or

(iii) a Treaty Lender; or

(b) a building society (as defined for the purposes of section 880 of the ITA)
making an advance.

Tax Confirmation: a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Loan Document is either:

(a) a company resident in the United Kingdom for United Kingdom Tax purposes; or

(b) a partnership each member of which is:

(i) a company so resident in the United Kingdom; or

 

-101-



--------------------------------------------------------------------------------

(ii) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

(iii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.

Tax Credit: a credit against, relief or remission for, or repayment of, any Tax.

Tax Deduction: a deduction or withholding for or on account of Tax from a
payment under a Loan Document, other than a FATCA Deduction.

Tax Payment: either the increase in a payment made by an Obligor to a Lender or
Agent under Section 5.8.4(b) or 5.8.4(c).

Treaty State: a jurisdiction having a Treaty with the United Kingdom which makes
provision for full exemption from Tax imposed by the United Kingdom on interest.

UK Non-Bank Lender:

(a) a Lender (which falls within clause (a)(ii) of the definition of Qualifying
Lender) which is a party to this Agreement and which has provided a Tax
Confirmation to Agent; and

(b) where a Lender becomes a party after the Closing Date, an Eligible Assignee
which gives a Tax Confirmation in the Assignment which it executes on becoming a
party hereunder.

(b) Tax Gross-up.

(i) Each Relevant Borrower shall make all payments to be made by it under any
Loan Document without any Tax Deduction unless a Tax Deduction is required by
Applicable Law.

(ii) A Relevant Borrower shall, promptly upon becoming aware that it must make a
Tax Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify Agent accordingly. Similarly, a Lender shall promptly notify
Agent on becoming so aware in respect of a payment payable to that Lender. If
Agent receives such notification from a Lender it shall notify the Relevant
Borrower.

(iii) If a Tax Deduction is required by Applicable Law to be made by a Relevant
Borrower, the amount of the payment due from that Relevant Borrower shall be
increased to an amount which (after making any Tax Deduction) is equal to the
payment which would have been made by the Relevant Borrower if no Tax Deduction
had been required.

(iv) A payment shall not be increased under clause (iii) above by reason of a
Tax Deduction on account of Taxes imposed by the United Kingdom if, on the date
on which the payment falls due:

 

-102-



--------------------------------------------------------------------------------

(A) the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty or any
published practice or published concession of any relevant taxing authority; or

(B) the relevant Lender is a Qualifying Lender solely by virtue of clause
(a)(ii) of the definition of Qualifying Lender, and:

(1) an officer of H.M. Revenue & Customs has given (and not revoked) a direction
(a “Direction”) under section 931 of the ITA which relates to the payment and
that Lender has received from the Relevant Borrower making the payment a
certified copy of that Direction; and

(2) the payment could have been made to the Lender without any Tax Deduction if
that Direction had not been made; or

(C) the relevant Lender is a Qualifying Lender solely by virtue of clause
(a)(ii) of the definition of Qualifying Lender and:

(1) the relevant Lender has not given a Tax Confirmation to the Relevant
Borrower; and

(2) the payment could have been made to the Lender without any Tax Deduction if
the Lender had given a Tax Confirmation to the Relevant Borrower, on the basis
that the Tax Confirmation would have enabled the Relevant Borrower to have
formed a reasonable belief that the payment was an “excepted payment” for the
purpose of section 930 of the ITA; or

(D) the relevant Lender is a Treaty Lender and the Relevant Borrower making the
payment is able to demonstrate that the payment could have been made to the
Lender without the Tax Deduction had that Lender complied with its obligations
under clause (b)(vii), (b)(xi) or (f)(i) (as applicable) below.

(v) If a Relevant Borrower is required to make a Tax Deduction, that Relevant
Borrower shall make that Tax Deduction and any payment required in connection
with that Tax Deduction within the time allowed and in the minimum amount
required by law.

(vi) Within thirty days of making either a Tax Deduction or any payment required
in connection with that Tax Deduction, the Relevant Borrower making that Tax
Deduction shall deliver to Agent for the benefit of the Lender entitled to the
payment a statement under section 975 of the ITA or other evidence reasonably
satisfactory to that Lender that the Tax Deduction has been made or (as
applicable) any appropriate payment paid to the relevant taxing authority.

(vii) A Treaty Lender and each Relevant Borrower which makes a payment to which
that Treaty Lender is entitled shall co-operate in completing any procedural
formalities necessary for that Relevant Borrower to obtain authorization to make
that payment without a Tax Deduction.

 

-103-



--------------------------------------------------------------------------------

(viii) Nothing in clause (b)(vii) above shall require a Treaty Lender to:

(A) register under the HMRC DT Treaty Passport scheme;

(B) apply the HMRC DT Treaty Passport scheme to any advance if it has so
registered; or

(C) file Treaty forms if it has included an indication to the effect that it
wishes the HMRC DT Treaty Passport Scheme to apply to this Agreement in
accordance with subsections (b)(xi) or (f)(i) (HMRC DT Treaty Passport scheme
confirmation) and the Relevant Borrower making that payment has not complied
with its obligations under subsections (b)(xii) or (f)(ii) (HMRC DT Treaty
Passport scheme confirmation).

(ix) A UK Non-Bank Lender which becomes a party on the day on which this
Agreement is entered into gives a Tax Confirmation to Agent by entering into
this Agreement.

(x) A UK Non-Bank Lender shall promptly notify Agent and the Relevant Borrower
if there is any change in the position from that set out in the Tax
Confirmation.

(xi) A Treaty Lender which becomes a party on the day on which this Agreement is
entered into that holds a passport under the HMRC DT Treaty Passport scheme, and
which wishes that scheme to apply to this Agreement, shall include an indication
to that effect (for the benefit of Agent and without liability to any Relevant
Borrower) by notifying Agent and the Relevant Borrower of its scheme reference
number and its jurisdiction of Tax residence.

(xii) Where a Lender notifies Agent and the Relevant Borrower as described in
clause (b)(xi) above each Relevant Borrower shall file a duly completed form
DTTP2 in respect of such Lender with HM Revenue & Customs within 30 days of the
date of this Agreement and shall promptly provide the Lender with a copy of that
filing.

(xiii) If a Lender has not included an indication to the effect that it wishes
the HMRC DT Treaty Passport scheme to apply to this Agreement in accordance with
clause (b)(xi) above or clause (f)(i) (HMRC DT Treaty Passport scheme
confirmation), no Relevant Borrower shall file any form relating to the HMRC DT
Treaty Passport scheme in respect of that Lender’s advance or its participation
in any advance.

(c) Tax Indemnity.

(i) The Relevant Borrowers shall (within three (3) Business Days of demand by
Agent) pay to a Protected Party an amount equal to the loss, liability or cost
which that Protected Party determines will be or has been (directly or
indirectly) suffered for or on account of Taxes by that Protected Party in
respect of a Loan Document.

(ii) Clause (c)(i) above shall not apply:

(A) with respect to any Taxes that are described in clause (a) of the definition
of Excluded Taxes; or

 

-104-



--------------------------------------------------------------------------------

(B) to the extent a loss, liability or cost:

(1) is compensated for by an increased payment under Section 5.8.4(b)(iii);

(2) would have been compensated for by an increased payment under
Section 5.8.4(b)(iii) but was not so compensated solely because one of the
exclusions in Section 5.8.4(b)(iv) applied; or

(3) relates to a FATCA Deduction.

(iii) A Protected Party making, or intending to make a claim under
Section 5.8.4(c)(i) above shall promptly notify Agent of the event which will
give, or has given, rise to the claim, following which Agent shall notify the
Borrower Agent.

(iv) A Protected Party shall, on receiving a payment from the Relevant Borrowers
under this Section 5.8.4(c), notify Agent.

(d) Tax Credit. If a Relevant Borrower makes a Tax Payment and the relevant
Protected Party determines that:

(i) a Tax Credit is attributable either to an increased payment of which that
Tax Payment forms part, or to that Tax Payment; and

(ii) that Protected Party has obtained and utilized that Tax Credit,

the relevant Protected Party shall pay an amount to the Relevant Borrower which
that Protected Party determines will leave it (after that payment) in the same
after-Tax position as it would have been in had the Tax Payment not been
required to be made by the Relevant Borrower.

(e) Lender Status Confirmation. Each New Lender shall indicate, in the
Assignment which it executes on becoming a party, and for the benefit of Agent
and without liability to any Relevant Borrower, which of the following
categories it falls within:

(i) not a Qualifying Lender;

(ii) a Qualifying Lender (other than a Treaty Lender); or

(iii) a Treaty Lender.

If a New Lender fails to indicate its status in accordance with this
Section 5.8.4(e), then such New Lender or Lender (as appropriate) shall be
treated for the purposes of this Agreement (including by each Relevant Borrower)
as if it is not a Qualifying Lender until such time as it notifies Agent which
category of Qualifying Lender applies (and Agent, upon receipt of such
notification, shall inform the Relevant Borrower). For the avoidance of doubt,
an Assignment shall not be invalidated by any failure of a New Lender to comply
with this Section 5.8.4(e).

(f) HMRC DT Treaty Passport Scheme Confirmation.

(i) A New Lender that is a Treaty Lender that holds a passport under the HMRC DT
Treaty Passport scheme, and which wishes that scheme to apply to this Agreement,
shall include an indication to that effect (for the benefit of Agent and without
liability to any Relevant Borrower) in the Assignment which it executes by
including its scheme reference number and its jurisdiction of Tax residence in
that Assignment.

 

-105-



--------------------------------------------------------------------------------

(ii) Where an Assignment includes the indication described in clause (f)(i)
above in the relevant Assignment, each Relevant Borrower which is a party as a
Borrower as at the date that the relevant Assignment is executed (the “HMRC
Transfer Date”) shall file a duly completed form DTTP2 in respect of such Lender
with HM Revenue & Customs within 30 days of that HMRC Transfer Date and shall
promptly provide the Lender with a copy of that filing.

(g) United Kingdom Stamp Taxes. The Relevant Borrowers shall pay and, within
three (3) Business Days of demand, indemnify each Lender against any cost, loss
or liability that Lender incurs in relation to all stamp duties, registration or
other similar Taxes payable in respect of any Loan Document.

(h) Value Added Tax.

(i) All amounts set out or expressed in a Loan Document to be payable by any
party to any Lender which (in whole or in part) constitute the consideration for
a supply or supplies for VAT purposes shall be deemed to be exclusive of any VAT
which is chargeable on such supply or supplies, and accordingly, subject to
clause (ii) below, if VAT is or becomes chargeable on any supply made by any
Lender to any party under a Loan Document, that party shall pay to the Lender
(in addition to and at the same time as paying any other consideration for such
supply) an amount equal to the amount of such VAT (and such Lender shall
promptly provide an appropriate VAT invoice to such party).

(ii) If VAT is or becomes chargeable on any supply made by any Lender (the “VAT
Supplier”) to any other Lender (the “VAT Recipient”) under a Loan Document, and
any party other than the VAT Recipient (the “VAT Relevant Party”) is required by
the terms of any Loan Document to pay an amount equal to the consideration for
that supply to the VAT Supplier (rather than being required to reimburse or
indemnify the VAT Recipient in respect of that consideration),

(A) (where the VAT Supplier is the person required to account to the relevant
Tax authority for the VAT) the VAT Relevant Party must also pay to the VAT
Supplier (at the same time as paying that amount) an additional amount equal to
the amount of VAT. The VAT Recipient must (where this subsection (ii)(A)
applies) promptly pay to the VAT Relevant Party an amount equal to any credit or
repayment the VAT Recipient receives from the relevant Tax authority which the
VAT Recipient reasonably determines relates to the VAT chargeable on that
supply; and

(B) (where the VAT Recipient is the person required to account to the relevant
Tax authority for the VAT), the VAT Relevant Party must promptly, following
demand from the VAT Recipient, pay to the VAT Recipient an amount equal to the
VAT chargeable on that supply. The VAT Recipient must (where this subsection
(ii)(B) applies) promptly pay to the VAT Relevant Party an amount equal to any
credit or repayment the VAT Recipient receives from the relevant Tax authority
which the VAT Recipient reasonably determines relates to the VAT chargeable on
that supply.

(iii) Where a Loan Document requires any party to reimburse or indemnify a
Lender for any cost or expense in connection with such Loan Document, the
reimbursement or indemnity (as the case may be) shall be for the full amount of
such cost or expense, including such part thereof as represents VAT, save to the
extent that such Lender reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant Tax authority).

 

-106-



--------------------------------------------------------------------------------

(iv) Any reference in this Section 5.8.4 to any party shall, at any time when
such party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the United Kingdom Value Added Tax Act
1994).

(v) In relation to any supply made by a Lender to any party under a Loan
Document, if reasonably requested by such Lender, that party must as promptly as
reasonably practicable provide such Lender with details of that party’s VAT
registration and such other information as is reasonably requested in connection
with such Lender’s VAT reporting requirements in relation to such supply.

(i) FATCA Deduction.

(i) The Relevant Borrower (and Agent to the extent it makes a payment on behalf
of the Relevant Borrower) may make any FATCA Deduction it is required to make by
FATCA, and any payment required in connection with that FATCA Deduction, and
shall not be required to increase any payment in respect of which it makes such
a FATCA Deduction or otherwise compensate the recipient of the payment for that
FATCA Deduction.

(ii) Each party to this Agreement shall promptly, upon becoming aware that it
must make a FATCA Deduction to which Section 5.8.4(i)(i) above applies (or that
there is any change in the rate or the basis of such FATCA Deduction), notify
the party to whom it is making the payment and, in addition, shall notify the
Relevant Borrower and Agent.

Except as otherwise expressly provided in this Section 5.8.4, a reference to
“determines” or “determined” in connection with Tax provisions contained in
Section 5.8.4 means a determination made in the absolute discretion of the
person making the determination.

5.8.5 Evidence of Payments. If Agent or an Obligor pays any Taxes pursuant to
this Section, then upon request, Agent shall deliver to Borrower Agent or
Borrower Agent shall deliver to Agent, respectively, a copy of a receipt issued
by the appropriate Governmental Authority evidencing the payment, a copy of any
return required by Applicable Law to report the payment, or other evidence of
payment reasonably satisfactory to Agent or Borrower Agent, as applicable.

5.8.6 Treatment of Certain Refunds. If any party determines in its sole
discretion exercised in good faith that it has received a refund of any Taxes as
to which it has been indemnified by Borrowers or with respect to which an
Obligor has paid additional amounts pursuant to this Section, it shall pay
Borrowers an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by Obligors with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such party, and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund), provided that
Borrowers agree, upon request by such party, to repay the amount paid over to
Borrowers (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such party if such party is required to repay such
refund to the Governmental Authority. Notwithstanding anything herein to the
contrary, no Recipient shall be required to pay any amount to Borrowers if such
payment would place the Recipient in a less favorable net after-Tax position
than it would have been in if the Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. In no event shall Agent or any Lender be required to make its
tax returns (or any other information relating to its taxes that it deems
confidential) available to any Borrower or other Person.

 

-107-



--------------------------------------------------------------------------------

5.8.7 Lenders/Issuing Bank. For purposes of Sections 5.8 and 5.9, the term
“Lender” shall include the Issuing Bank.

5.8.8 Survival. Each party’s obligations under Sections 5.8 and 5.9 shall
survive the resignation or replacement of Agent or any assignment of rights by
or replacement of a Lender, the termination of the Commitments, and the
repayment, satisfaction, discharge or Full Payment of any Obligations.

5.9 Lender Tax Information.

5.9.1 Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments of Obligations shall
deliver to Borrower Agent and Agent properly completed and executed
documentation reasonably requested by Borrowers or Agent as will permit such
payments to be made without or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by Borrower Agent or Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
Borrower Agent or Agent to enable them to determine whether such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding the foregoing, such documentation (other than documentation
described in Sections 5.9.2(a), (b) and (d)) shall not be required if a Lender
reasonably believes delivery of the documentation would subject it to any
material unreimbursed cost or expense or would materially prejudice its legal or
commercial position.

5.9.2 Documentation. Without limiting the foregoing, if any Borrower is a U.S.
Person,

(a) Any Lender that is a U.S. Person shall deliver to Borrower Agent and Agent
on or prior to the date on which such Lender becomes a Lender hereunder (and
from time to time thereafter upon reasonable request of Borrower Agent or
Agent), executed originals of IRS Form W-9, certifying that such Lender is
exempt from U.S. federal backup withholding Tax;

(b) Any Foreign Lender (as used in this Section 5.9.2, “Foreign Lender” means a
Lender or Issuing Bank that is not a U.S. Person) shall, to the extent it is
legally entitled to do so, deliver to Borrower Agent and Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender hereunder (and from time to time
thereafter upon reasonable request of Borrower Agent or Agent), whichever of the
following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E
establishing an exemption from or reduction of U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty, and (y) with respect to
other payments under the Loan Documents, IRS Form W-8BEN-E establishing an
exemption from or reduction of U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

 

-108-



--------------------------------------------------------------------------------

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate in form
satisfactory to Agent to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (“U.S. Tax Compliance Certificate”), and (y) executed originals of IRS
Form W-8BEN-E; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E,
a U.S. Tax Compliance Certificate in form satisfactory to Agent, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate on
behalf of each such direct and indirect partner;

(c) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower Agent and Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender hereunder (and from time to time thereafter upon the reasonable
request of Borrower Agent or Agent), executed originals of any other form
prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by Applicable Law to permit
Borrowers or Agent to determine the withholding or deduction required to be
made; and

(d) if payment of an Obligation to a Lender would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code), such Lender shall deliver to Borrower
Agent and Agent at the time(s) prescribed by law and otherwise as reasonably
requested by Borrower Agent or Agent such documentation prescribed by Applicable
Law (including Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower Agent or Agent as may be
necessary for them to comply with their obligations under FATCA and to determine
that such Lender has complied with its obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (d), “FATCA” shall include any amendments made to FATCA after the
Original Closing Date, and for purposes of Section 5.8 and Section 5.9, the term
“Applicable Law” shall include FATCA.

5.9.3 Redelivery of Documentation. If any form or certification previously
delivered by a Lender pursuant to this Section expires or becomes obsolete or
inaccurate in any respect, such Lender shall promptly update the form or
certification or notify Borrower Agent and Agent in writing of its inability to
do so.

5.9.4 FATCA Non-grandfathered Obligation. For purposes of determining
withholding Taxes imposed under FATCA, the Obligors and Agent shall treat (and
the Lenders hereby authorize Agent to treat) the Loan Documents as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

-109-



--------------------------------------------------------------------------------

5.10 Nature and Extent of Each Borrower’s Liability.

5.10.1 Joint and Several Liability of U.S. Obligors. Each U.S. Obligor agrees
that it is jointly and severally liable for, and absolutely and unconditionally
guarantees to Agent and the other Secured Parties the prompt payment and
performance of, all Obligations, except its Excluded Swap Obligations. Each U.S.
Obligor agrees that its guarantee obligations hereunder constitute a continuing
guaranty of payment and not of collection, that such obligations shall not be
discharged until Full Payment of the Obligations, and that such obligations are
absolute and unconditional, irrespective of (a) the genuineness, validity,
regularity, enforceability, subordination or any future modification of, or
change in, any Obligations or Loan Document, or any other document, instrument
or agreement to which any Obligor is or may become a party or be bound; (b) the
absence of any action to enforce this Agreement (including this Section) or any
other Loan Document, or any waiver, consent or indulgence of any kind by Agent
or any other Secured Party with respect thereto; (c) the existence, value or
condition of, or failure to perfect a Lien or to preserve rights against, any
security or guaranty for any Obligations or any action, or the absence of any
action, by Agent or any other Secured Party in respect thereof (including the
release of any security or guaranty); (d) the insolvency of any Obligor; (e) any
election by Agent or any other Secured Party in an Insolvency Proceeding for the
application of Section 1111(b)(2) of the U.S. Bankruptcy Code; (f) any borrowing
or grant of a Lien by any other Obligor, as debtor-in-possession under
Section 364 of the U.S. Bankruptcy Code or otherwise; (g) the disallowance of
any claims of Agent or any other Secured Party against any Obligor for the
repayment of any Obligations under Section 502 of the U.S. Bankruptcy Code or
otherwise; or (h) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except Full Payment of all Obligations.

5.10.2 Waivers by U.S. Obligors.

(a) Each U.S. Obligor expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel Agent
or any other Secured Party to marshal assets or to proceed against any Obligor,
other Person or security for the payment or performance of any Obligations
before, or as a condition to, proceeding against such Obligor. Each U.S. Obligor
waives all defenses available to a surety, guarantor or accommodation co-obligor
other than Full Payment of Obligations and waives, to the maximum extent
permitted by law, any right to revoke any guaranty of Obligations as long as it
is an Obligor. It is agreed among each U.S. Obligor, Agent and the other Secured
Parties that the provisions of this Section 5.10 are of the essence of the
transaction contemplated by the Loan Documents and that, but for such
provisions, Agent, Issuing Banks and Lenders would decline to make Loans and
issue Letters of Credit. Each U.S Obligor acknowledges that its guaranty
pursuant to this Section is necessary to the conduct and promotion of its
business, and can be expected to benefit such business.

(b) Agent and the other Secured Parties may, in their discretion, pursue such
rights and remedies as they deem appropriate, including realization upon
Collateral or any Real Estate by judicial foreclosure or nonjudicial sale or
enforcement, without affecting any rights and remedies under this Section 5.10.
If, in taking any action in connection with the exercise of any rights or
remedies, Agent or any other Secured Party shall forfeit any other rights or
remedies, including the right to enter a deficiency judgment against any U.S.
Obligor or other Person, whether because of any Applicable Laws pertaining to
“election of remedies” or otherwise, each U.S. Obligor consents to such action
and waives any claim based upon it, even if the action may result in loss of any
rights of subrogation that any U.S. Obligor might otherwise have had. Any
election of remedies that results in denial or impairment of the right of Agent
or any other Secured Party to seek a deficiency judgment against any Obligor
shall not impair any other U.S.

 

-110-



--------------------------------------------------------------------------------

Obligor’s obligation to pay the full amount of the Obligations. Each U.S.
Obligor waives all rights and defenses arising out of an election of remedies,
such as nonjudicial foreclosure with respect to any security for Obligations,
even though that election of remedies destroys such U.S. Obligor’s rights of
subrogation against any other Person. Agent may bid Obligations, in whole or
part, at any foreclosure, trustee or other sale, including any private sale, and
the amount of such bid need not be paid by Agent but shall be credited against
the Obligations. The amount of the successful bid at any such sale, whether
Agent or any other Person is the successful bidder, shall be conclusively deemed
to be the fair market value of the Collateral of the U.S. Obligors, and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be the amount of the Obligations guaranteed
under this Section 5.10, notwithstanding that any present or future law or court
decision may have the effect of reducing the amount of any deficiency claim to
which Agent or any other Secured Party might otherwise be entitled but for such
bidding at any such sale.

5.10.3 Extent of Liability of U.S. Obligors; Contribution.

(a) Notwithstanding anything herein to the contrary, each U.S. Obligor’s
liability under this Section 5.10 shall not exceed the greater of (i) all
amounts for which such U.S. Obligor is primarily liable, as described in clause
(c) below, and (ii) such U.S. Obligor’s Allocable Amount.

(b) If any U.S. Obligor makes a payment under this Section 5.10 of any
Obligations (other than amounts for which such U.S. Obligor is primarily liable)
(a “Guarantor Payment”) that, taking into account all other Guarantor Payments
previously or concurrently made by any other U.S. Obligor, exceeds the amount
that such U.S. Obligor would otherwise have paid if each U.S. Obligor had paid
the aggregate Obligations satisfied by such Guarantor Payments in the same
proportion that such U.S Obligor’s Allocable Amount bore to the total Allocable
Amounts of all U.S. Obligors, then such U.S. Obligor shall be entitled to
receive contribution and indemnification payments from, and to be reimbursed by,
each other U.S. Obligor for the amount of such excess, ratably based on their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment. The “Allocable Amount” for any U.S. Obligor shall be the maximum amount
that could then be recovered from such U.S. Obligor under this Section 5.10
without rendering such payment voidable under Section 548 of the U.S. Bankruptcy
Code or under any applicable state fraudulent transfer or conveyance act, or
similar statute or common law.

(c) Nothing contained in this Section 5.10.3 shall limit the liability of any
Obligor to pay or guarantee Loans made directly or indirectly to it (including
Loans advanced hereunder to any other Person and then re-loaned or otherwise
transferred to, or for the benefit of, such Obligor), LC Obligations relating to
Letters of Credit issued to support its business, Secured Bank Product
Obligations incurred to support its business, and all accrued interest, fees,
expenses and other related Obligations with respect thereto, for which such
Obligor shall be primarily liable for all purposes hereunder.

5.10.4 Joint and Several Liability of Foreign Obligors.

(a) Each Foreign Obligor agrees that it is jointly and severally liable for, and
absolutely, irrevocably and unconditionally guarantees to Agent and the other
Foreign Facility Secured Parties the prompt payment and performance of, all
Foreign Facility Obligations (but excluding for the avoidance of doubt, any U.S.
Facility Obligations and its Excluded Swap Obligations) (the “Foreign
Cross-Guarantee”). Each Foreign Obligor agrees that its guarantee

 

-111-



--------------------------------------------------------------------------------

obligations hereunder constitute a continuing guarantee of payment and not of
collection, that such guarantee obligations shall not be discharged until Full
Payment of all Foreign Facility Obligations, and that such guarantee obligations
are absolute and unconditional, irrespective of (i) the genuineness, validity,
regularity, enforceability, subordination or any future modification of, or
change in, any Foreign Facility Obligation or any Loan Document, or any other
document, instrument or agreement to which any Obligor is or may become a party
or be bound; (ii) the absence of any action to enforce this Agreement (including
this Section) or any other Loan Document, or any waiver, consent or indulgence
of any kind by Agent, any Security Trustee or any other Foreign Facility Secured
Party with respect thereto; (iii) the existence, value or condition of, or
failure to perfect, register, stamp or terminate a Lien or to preserve rights
against, any security or guaranty for the Foreign Facility Obligations or any
action, or the absence of any action, by Agent, any Security Trustee or any
other Foreign Facility Secured Party in respect thereof (including the release,
variation or discharge of any security or guarantee of, or the release of, any
Obligor or any other Person (other than a release of such Foreign Obligor)
whether under the terms of any proposal, composition or arrangement with any
creditor of any Obligor or any other Person or otherwise); (iv) the insolvency
of any Obligor or any Insolvency Proceeding in relation to any Obligor; (v) any
election by Agent or any other Secured Party in an Insolvency Proceeding for the
application of Section 1111(b)(2) of the U.S. Bankruptcy Code (or the
substantial equivalent under any other Applicable Law); (vi) any borrowing or
grant of a Lien by any other Obligor, as debtor-in-possession under Section 364
of the U.S. Bankruptcy Code (or the substantial equivalent under any other
Applicable Law) or otherwise; (vii) the disallowance of any claims of Agent or
any other Secured Party against any Obligor for the repayment of any Obligations
under Section 502 of the U.S. Bankruptcy Code (or the substantial equivalent
under any other Applicable Law) or otherwise; (viii) any incapacity or lack of
power, authority or legal personality of, or dissolution or change in the
members or status of, any Obligor or any other Person; or (ix) any other action
or circumstances that might otherwise constitute a legal or equitable discharge
or defense of a surety or guarantor, except Full Payment of all Foreign Facility
Obligations.

(b) Each Foreign Obligor agrees with each Foreign Facility Secured Party and its
successors and permitted assigns that if any obligation guaranteed by it is or
becomes unenforceable, invalid or illegal, it will, as an independent and
primary obligation, indemnify that Foreign Facility Secured Party and its
successors and permitted assigns immediately on demand against any cost, loss or
liability it incurs as a result of a Foreign Obligor not paying any amount which
would, but for such unenforceability, invalidity or illegality, have been
payable by it under any Loan Document on the date when it would have been due.
The amount payable by a Foreign Obligor under this indemnity will not exceed the
amount it would have had to pay under this Section 5.10 if the amount claimed
had been recoverable on the basis of a guarantee.

(c) Without prejudice to the generality of Section 5.10.4(a) above, each Foreign
Obligor expressly confirms that it intends that the guarantee created by this
Section 5.10.4 shall extend from time to time to any (however fundamental)
variation, increase, extension or addition of or to any of the Loan Documents
and/or any facility or amount made available under any of the Loan Documents for
the purposes of or in connection with (i) acquisitions of any nature;
(ii) increasing working capital; (iii) enabling investor distributions to be
made; (iv) carrying out restructurings; (v) refinancing existing credit
facilities; (vi) refinancing any other Debt; (vii) making credit available to
new Foreign Borrower(s); (viii) any other variation or extension of the purposes
for which any such facility or amount might be made available from time to time;
and (ix) any fees, costs and/or expenses associated with any of the foregoing.

 

-112-



--------------------------------------------------------------------------------

5.10.5 Waivers by Foreign Obligors.

(a) Each Foreign Obligor hereby expressly waives all rights that it may have now
or in the future under any statute, at common law, in equity or otherwise, to
compel Agent, any Security Trustee or any other Foreign Facility Secured Party
to marshal assets or to proceed against any Obligor, other Person or security
for the payment or performance of any Foreign Facility Obligation before, or as
a condition to, proceeding against such Obligor. Each Foreign Obligor waives all
defenses available to a surety, guarantor or accommodation co-obligor other than
Full Payment of all Foreign Facility Obligations and waives, to the maximum
extent permitted by law, any right to revoke any guaranty of Foreign Facility
Obligations as long as it is an Obligor. It is agreed among each Foreign
Obligor, Agent and the other Foreign Facility Secured Parties that the
provisions of this Section 5.10 are of the essence of the transaction
contemplated by the Loan Documents and that, but for such provisions, Agent,
Issuing Banks and Lenders would decline to make Loans and issue Letters of
Credit to Foreign Borrowers. Each Foreign Obligor acknowledges that its guaranty
pursuant to this Section is necessary to the conduct and promotion of its
business and those of its direct or indirect holding companies, and can be
expected to benefit such business.

(b) Agent, Security Trustees and the other Foreign Facility Secured Parties may,
in their discretion, pursue such rights and remedies as they deem appropriate,
including realization upon the Collateral or Real Estate by judicial foreclosure
or non-judicial sale or enforcement, to the extent permitted under Applicable
Law, without affecting any rights and remedies under this Section 5.10. If, in
taking any action in connection with the exercise of any rights or remedies,
Agent, any Security Trustee or any other Foreign Facility Secured Party shall
forfeit any other rights or remedies, including the right to enter a deficiency
judgment against any Obligor or other Person, whether because of any Applicable
Laws pertaining to “election of remedies” or otherwise, each Foreign Obligor
consents to such action and waives any claim based upon it, even if the action
may result in loss of any rights of subrogation that any Foreign Obligor might
otherwise have had. Any election of remedies that results in denial or
impairment of the right of Agent, any Security Trustee or any other Foreign
Facility Secured Party to seek a deficiency judgment against any Obligor shall
not impair any Foreign Obligor’s obligation to pay the full amount of the
Foreign Facility Obligations. Each Foreign Obligor waives all rights and
defenses arising out of an election of remedies, such as nonjudicial foreclosure
with respect to any security for the Foreign Facility Obligations, even though
that election of remedies destroys such Foreign Obligor’s rights of subrogation
against any other Person. Agent may bid Obligations of the Foreign Obligors, in
whole or in part, at any foreclosure, trustee or other sale, including without
limitation any private sale, and the amount of such bid need not be paid by
Agent but shall be credited against the Foreign Facility Obligations. The amount
of the successful bid at any such sale, whether Agent or any other Person is the
successful bidder, shall be conclusively deemed to be the fair market value of
the Collateral of the Foreign Obligors, and the difference between such bid
amount and the remaining balance of the Foreign Facility Obligations shall be
conclusively deemed to be the amount of the Foreign Facility Obligations
guaranteed under this Section 5.10, notwithstanding that any present or future
law or court decision may have the effect of reducing the amount of any
deficiency claim to which Agent or any other Foreign Facility Secured Party
might otherwise be entitled but for such bidding at any such sale.

(c) Each Mexican Domiciled Obligor hereby expressly acknowledges and agrees that
this Agreement is governed by the laws of the State of New York as set forth in
Section 14.14 and expressly agrees that any rights and privileges that it might
otherwise have under the laws of Mexico shall not be applicable to this
Agreement, indemnities and other

 

-113-



--------------------------------------------------------------------------------

assurances contained herein or any guarantee granted by such Mexican Domiciled
Obligor, on the date hereof or in the future, pursuant to this Agreement. For
such purposes, each Mexican Domiciled Obligor hereby unconditionally and
irrevocably waives any rights to which it may be entitled (including the rights
to excusión, orden, división and subrogación), to the extent applicable, under
Articles 2813, 2814, 2815, 2816, 2817, 2818, 2819, 2820, 2821, 2822, 2823, 2824,
2826, 2827, 2828, 2830, 2835, 2836, 2837, 2838, 2839, 2840, 2842, 2844, 2846,
2847, 2848 and 2849 of the Federal Civil Code (Código Civil Federal) and the
corresponding provisions of the Civil Codes of the States of Mexico and the
Federal District of Mexico (or any successor provisions). Each Mexican Domiciled
Obligor represents that (i) it is familiar with the contents of the articles
referred to in subparagraph (c) above; (ii) it will receive valuable direct and
indirect benefits as a result of the entering into this Foreign Cross-Guaranty
or any Loan Document to which it is a party; (iii) it is solvent pursuant to the
terms of the Mexican Bankruptcy Law; (iv) it has not been declared in concurso
mercantil or bankruptcy (quiebra) or other similar insolvency procedure; and
(v) there is no pending and, to its knowledge, threatened action, claim,
requirement or proceeding before any court, governmental agency, arbitrator or
jurisdictional entity that affects or could affect the legality, validity or
enforceability of this Foreign Cross-Guaranty.

5.10.6 U.S. Limitations. To the extent that providing such Foreign
Cross-Guarantee would reasonably be expected to result in material adverse tax
consequences to an Obligor or a Subsidiary of an Obligor under Section 956 of
the Code, the Foreign Cross-Guarantee shall not require any Foreign Obligor that
is not or is not required to be a U.S. Facility Obligor to guarantee any
Obligations of any other Foreign Obligor that is disregarded as an entity
separate from any U.S. Subsidiary for U.S. federal income tax purposes.

5.10.7 Joint Enterprise. Each Borrower has requested that Agent, Issuing Banks
and Lenders make this credit facility available to Borrowers on a combined
basis, in order to finance Borrowers’ business most efficiently and
economically. Obligors’ business is a mutual and collective enterprise, and the
successful operation of each Obligor is dependent upon the successful
performance of the integrated group. Borrowers believe that consolidation of
their credit facility will enhance the borrowing power of each Borrower and ease
administration of the facility, all to their mutual advantage. Borrowers
acknowledge that Agent’s, Issuing Banks’ and Lenders’ willingness to extend
credit and to administer the Collateral on a combined basis hereunder is done
solely as an accommodation to Borrowers and at Borrowers’ request.

5.10.8 Subordination. Each Obligor hereby subordinates any claims, including any
rights at law or in equity to payment, subrogation, reimbursement, exoneration,
contribution, indemnification or set off, that it may have at any time against
any other Obligor, howsoever arising, to the Full Payment of all Obligations.

5.10.9 Keepwell. Each Obligor that is a Qualified ECP when its guaranty of or
grant of Lien as security for a Swap Obligation becomes effective hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
funds or other support to each Specified Obligor with respect to such Swap
Obligation as may be needed by such Specified Obligor from time to time to honor
all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP’s obligations
and undertakings under this Section 5.10 voidable under any applicable
fraudulent transfer or conveyance act, and in each case only so long as
providing such funds or support could not reasonably be expected to result in
material adverse tax consequences to an Obligor or a Subsidiary of an Obligor
under Section 956 of the Code). The obligations and undertakings of each
Qualified ECP under this Section shall remain in full force and effect until
Full Payment of all Obligations. Each Obligor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support or other agreement” for the benefit of,
each Obligor for all purposes of the Commodity Exchange Act.

 

-114-



--------------------------------------------------------------------------------

5.11 Currency Matters. Dollars are the currency of account and payment for each
and every sum at any time due from Obligors hereunder or under any other Loan
Document unless otherwise specifically provided in this Agreement, any other
Loan Document or otherwise agreed to by Agent; provided that:

5.11.1 each repayment of a Revolver Loan, LC Obligation or a part thereof shall
be made in the currency in which such Revolver Loan or LC Obligation is
denominated at the time of that repayment;

5.11.2 each payment of interest shall be made in the currency in which the
principal or other sum in respect of which such interest is denominated;

5.11.3(a) each payment of fees pursuant to Section 3.2.1(c) shall be in Dollars;
(b) each payment of fees pursuant to Section 3.2.1(a) shall be in Dollars or
Canadian Dollars and (c) each payment of fees pursuant to Section 3.2.1(b) shall
be in Dollars or Sterling, which payment currency, in the case of clauses
(b) and (c) above, shall be at the option of the relevant Borrower Group, and
the amount of any such payment made in a currency other than Dollars determined
by Agent based on the Spot Rate;

5.11.4 each payment of fees pursuant to Section 3.2.2 shall be in the currency
of the underlying Letter of Credit; and

5.11.5 each payment in respect of Extraordinary Expenses and any other costs,
expenses and indemnities shall be made in the currency in which the same were
incurred by the party to whom payment is to be made.

No payment to any Credit Party or any Security Trustee (whether under any
judgment or court order or otherwise) shall discharge the obligation or
liability of the Obligor in respect of which it was made unless and until such
Credit Party or such Security Trustee shall have received Full Payment in the
currency in which such obligation or liability is payable pursuant to the above
provisions of this Section 5.11. Agent has the right, at the expense of the
applicable Obligor, to convert any payment made in an incorrect currency into
the applicable currency required under this Agreement. To the extent that the
amount of any such payment shall, on actual conversion into such currency, fall
short of such obligation or liability actual or contingent expressed in that
currency, such Obligor (together with the other Obligors within its Obligor
Group or other obligors pursuant to any Guarantee of the Obligations of such
Obligor Group) agrees to indemnify and hold harmless such Credit Party or such
Security Trustee, with respect to the amount of the shortfall with respect to
amounts payable by such Obligor hereunder, with such indemnity surviving the
termination of this Agreement and any legal proceeding, judgment or court order
pursuant to which the original payment was made which resulted in the shortfall.
To the extent that the amount of any such payment to a Credit Party or a
Security Trustee shall, upon an actual conversion into such currency, exceed
such obligation or liability, actual or contingent, expressed in that currency,
such Credit Party or such Security Trustee shall return such excess to the
members of the affected Borrower Group.

 

-115-



--------------------------------------------------------------------------------

SECTION 6

CONDITIONS PRECEDENT

6.1 Conditions Precedent to Closing Date. In addition to the conditions set
forth in Section 6.2, Lenders shall not be required to fund any requested Loan,
issue any Letter of Credit, or otherwise extend credit to Borrowers hereunder,
until the time that each of the following conditions has been satisfied (the
date, if any, upon which such conditions are first satisfied is referred to
herein as the “Closing Date”):

(a) Each Loan Document shall have been duly executed and delivered to Agent by
each of the signatories thereto, and each Obligor shall be in compliance with
all terms thereof; provided, however, that Borrowers shall not be required to
deliver a Lien Waiver on the Closing Date for a location for which Agent has
established a Rent and Charges Reserve.

(b) [Reserved.]

(c) Each Collateral and Guarantee Requirement shall have been satisfied and
Agent shall have received a completed Perfection Certificate dated as of the
Closing Date and signed by an executive officer or Financial Officer of each
Obligor, together with all attachments contemplated thereby, including the
results of a search of the Uniform Commercial Code, PPSA and equivalent filings
made with respect to the Obligors in the jurisdictions contemplated by the
Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to
Agent (including PPSA estoppel letters) that the Liens indicated by such
financing statements (or similar documents) are permitted by Section 10.2.2 or
have been released or will be released pursuant to UCC-3 financing statements,
PPSA termination statements or other release documentation delivered to Agent.

(d) Agent shall have received duly executed agreements establishing and/or
evidencing each Dominion Account and (where applicable) related lockbox and each
Controlled Account, each in form and substance, and with financial institutions,
satisfactory to Agent.

(e) Agent shall have received certificates, in form and substance satisfactory
to it, from a knowledgeable Senior Officer of each Borrower and each Mexican
Domiciled Obligor certifying that, after giving effect to the initial Loans and
transactions hereunder, (i) no Default exists; (ii) the representations and
warranties set forth in Section 9 are true and correct; and (iii) such Borrower
has complied with all agreements and conditions to be satisfied by it under the
Loan Documents.

(f) Agent shall have received a certificate of a duly authorized officer of each
Obligor, certifying (i) that attached copies of such Obligor’s Organic Documents
(including, without limitation, charter documents of such Obligor that are,
except with respect to a UK Domiciled Obligor or a Dutch Domiciled Obligor,
certified by the Secretary of State or other appropriate official of such
Obligor’s jurisdiction of organization) are true and complete, and in full force
and effect, without amendment except as shown; (ii) that an attached copy of
resolutions authorizing execution and delivery of the Loan Documents is true and
complete, and that such resolutions are in full force and effect, were duly
adopted, have not been amended, modified or revoked, and (with respect to the
U.S. Obligors, together with the resolutions delivered pursuant to Section 6 of
the Original Loan Agreement) constitute all resolutions adopted with respect to
this credit facility; and (iii) to the title, name and signature of each Person
authorized to sign the Loan Documents. Agent may conclusively rely on this
certificate until it is otherwise notified by the applicable Obligor in writing.

 

-116-



--------------------------------------------------------------------------------

(g) Agent shall have received a written opinion of Cahill Gordon & Reindel LLP,
as well as any local counsel to Obligors or Agent (including, without
limitation, Canadian, English, Mexican and Dutch counsel), in form and substance
satisfactory to Agent.

(h) Agent shall have received good standing certificates for each Obligor (other
than the Dutch Domiciled Obligors) issued by the Secretary of State or other
appropriate official of such Obligor’s jurisdiction of organization and each
jurisdiction in the United States, Canada, the United Kingdom, Mexico or the
Netherlands where such Obligor’s conduct of business or ownership of Property
necessitates qualification (in each case, to the extent that such certificates
or certificates of similar subject matter are issued, in general, by such
officials in such jurisdictions).

(i) Agent shall have received copies of policies or certificates of insurance
for the insurance policies carried by Obligors, together with a loss payable
endorsement naming Agent as loss payee and reasonably acceptable to Agent, all
in compliance with the Loan Documents.

(j) Agent shall have completed its business, financial and legal due diligence
of Obligors, including a roll-forward of its previous field examination, with
results satisfactory to Agent. No material adverse change in the financial
condition of Obligors and their Subsidiaries, taken as a whole, or in the
quality, quantity or value of any Collateral shall have occurred since
December 31, 2014. The capital structure of the Obligors shall be satisfactory
to Agent.

(k) Borrowers shall have paid all fees and expenses (provided that legal fees
required to be paid as a condition precedent to the occurrence of the Closing
Date shall be limited to such legal fees as to which Borrowers have received a
summary invoice) required to be paid to Agent and/or the Lenders under the Loan
Documents on or prior to the Closing Date.

(l) Agent shall have received a Borrowing Base Report as of the most recent
month ending at least 15 days prior to the Closing Date.

(m) Agent and the Lenders shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and other AML Legislation.

(n) Agent shall have received executed copies of the any Term Loan Document or
modifications to the Term Loan Documents executed in connection with the
Transactions, which shall be in form and substance satisfactory to Agent and
shall be in full force and effect.

(o) Agent shall have received the originals of any pledged Collateral
representing all of the issued and outstanding shares of the Equity Interests
constituting Collateral and required to be delivered to Agent under the Loan
Documents, in each case together with stock powers (or the equivalent,
including, without limitation, endorsements (endosos)) duly executed in blank
with respect thereto (except with respect to uncertificated pledged Collateral
and such Collateral that constitutes Term Priority Collateral).

 

-117-



--------------------------------------------------------------------------------

(p) Agent shall have received payoff or release letters, in form and substance
satisfactory to Agent, confirming that the Obligors and their Subsidiaries are
released from all obligations under any Debt not expressly permitted by this
Agreement and providing a release of all of the Liens existing with respect to
any such Debt in and to the assets of the applicable Obligors and their
Subsidiaries, together with termination statements and other documentation
evidencing the termination of any such Liens in and to the properties and assets
of the applicable Obligors and their Subsidiaries.

(q) Agent shall have received evidence, in form and substance satisfactory to
Agent, that the Mexican Domiciled Obligors have irrevocably appointed the
Borrower Agent, before a Mexican notary public, a special irrevocable power of
attorney, in the form of Exhibit E, to act as its agent for service of process.

6.2 Conditions Precedent to All Credit Extensions. Agent, Issuing Banks and
Lenders shall not be required to fund any Loans, arrange for issuance of any
Letters of Credit or grant any other accommodation to or for the benefit of
Borrowers, unless the following conditions are satisfied:

(a) No Default or Event of Default shall exist at the time of, or result from,
such funding, issuance or grant;

(b) The representations and warranties of each Obligor in the Loan Documents
shall be true and correct on the date of, and upon giving effect to, such
funding, issuance or grant (except for representations and warranties that
expressly relate to an earlier date);

(c) All conditions precedent in any other Loan Document shall be satisfied;

(d) No event shall have occurred or circumstance exist that has or could
reasonably be expected to have a Material Adverse Effect; and

(e) With respect to issuance of a Letter of Credit, the LC Conditions shall be
satisfied.

Each request (or deemed request) by Borrowers for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant. As an
additional condition to any funding, issuance or grant, Agent shall have
received such other information, documents, instruments and agreements as it
deems appropriate in connection therewith.

SECTION 7

COLLATERAL

7.1 Grant of Security Interest. As security for the full and timely payment and
performance of all Obligations, the Borrowers shall, and shall cause each other
Obligor to, on or before the Closing Date, subject to any applicable limitations
set forth in the Security Documents, do or cause to be done all things necessary
in the opinion of Agent in its Permitted Discretion to cause each Collateral and
Guarantee Requirement to be and remain satisfied, all at the expense of such
Obligors. Without limiting the foregoing, the Borrowers shall deliver, and shall
cause each other Obligor to deliver, to Agent, in form and substance reasonably
acceptable to Agent, the Security Documents to which such Obligors are required
to be party and, subject to the Agreed Security Principles (if applicable) and
the limitations set forth in the Security Documents, shall take such further
action and deliver or cause to be delivered such further documents as required
by the Security Documents or otherwise as Agent may reasonably request to effect
the transactions contemplated by this Section 7.

 

-118-



--------------------------------------------------------------------------------

7.2 Cash Collateral.

7.2.1 [Reserved.]

7.2.2 Cash Collateral. Cash Collateral may be invested, at Agent’s Permitted
Discretion (and with the consent of Borrower Agent, as long as no Event of
Default exists), but Agent shall have no duty to do so, regardless of any
agreement or course of dealing with any Obligor, and shall have no
responsibility for any investment or loss. As security for the Obligations, each
Obligor shall grant to Agent, in accordance with the applicable Collateral and
Guarantee Requirement, a security interest in and Lien upon all Cash Collateral
held from time to time and all proceeds thereof, whether held in a Cash
Collateral Account or otherwise. Agent may apply Cash Collateral of (a) a U.S.
Obligor to the payment of any Obligations and (b) a Foreign Obligor to the
payment of any Foreign Facility Obligations, in each case, to the payment of
such Obligations as they become due, in such order as Agent may elect. Each Cash
Collateral Account and all Cash Collateral shall be under the sole dominion and
control of Agent. No U.S. Obligor or other Person claiming through or on behalf
of any U.S. Obligor shall have any right to any Cash Collateral until Full
Payment of all Obligations. No Foreign Obligor or other Person claiming through
or on behalf of any Foreign Obligor shall have any right to any Cash Collateral
until Full Payment of all Foreign Facility Obligations.

7.3 Collateral Assignment of Leases. To further secure the prompt payment and
performance of the Foreign Facility Obligations, each Canadian Domiciled Obligor
and each U.S. Domiciled Obligor hereby transfers and assigns to Agent and/or
Security Trustee all of such Obligor’s right, title and interest in, to and
under all now or hereafter existing leases of real property with annual rents in
excess of $1,500,000 to which such Obligor is a party, whether as lessor or
lessee, and all extensions, renewals, modifications and proceeds thereof. To
further secure the prompt payment and performance of all Obligations, each U.S.
Obligor hereby transfers and assigns to Agent all of such Obligor’s right, title
and interest in, to and under all now or hereafter existing leases of real
property with annual rents in excess of $1,500,000 to which such Obligor is a
party, whether as lessor or lessee, and all extensions, renewals, modifications
and proceeds thereof.

7.4 Limitations. The Lien on Collateral granted under the Security Documents is
given as security only and shall not subject Agent, any Security Trustee, any
Issuing Bank or any Lender to, or in any way modify, any obligation or liability
of Obligors relating to any Collateral. In no event shall the grant of any Lien
under any Loan Document secure an Excluded Swap Obligation of the granting
Obligor.

SECTION 8

COLLATERAL ADMINISTRATION

8.1 Borrowing Base Reports; Reallocation of U.S. Availability. By the 15th day
of each month, Borrower Agent shall deliver to Agent (and Agent shall promptly
deliver same to Lenders) a Borrowing Base Report as of the close of business of
the previous month, and at such other times as Agent may request; provided,
that, during any Borrowing Base Trigger Period, by Wednesday of each week,
Borrower Agent shall deliver to Agent (and Agent shall promptly deliver same to
Lenders) a Borrowing Base Report as of the close of business of the previous
week, and at such other times as Agent may request. In addition, upon the
occurrence and during the continuation of an Event of Default,

 

-119-



--------------------------------------------------------------------------------

Borrower Agent shall deliver to Agent (and Agent shall promptly deliver same to
Lenders) Borrowing Base Reports on a more frequent basis if requested by Agent.
All information (including calculation of Total Availability and each component
of Total Availability) in a Borrowing Base Report shall be certified by Borrower
Agent. Agent may from time to time adjust any such report (a) to reflect Agent’s
reasonable estimate of declines in value of Collateral, due to collections
received in the Dominion Accounts or otherwise; (b) to adjust advance rates to
reflect changes in dilution, quality, mix and other factors affecting
Collateral; and (c) to the extent any information or calculation does not comply
with this Agreement. The Borrowers may neither (a) reallocate the Foreign
Allocated U.S. Availability component of any Foreign Borrower’s Borrowing Base
if such reallocation would result in an Overadvance for such Foreign Borrower
nor (b) allocate U.S. Availability to any Foreign Borrower’s Borrowing Base if
such reallocation would result in a U.S. Overadvance.

8.2 Accounts.

8.2.1 Records and Schedules of Accounts. Each Borrower shall keep accurate and
complete records of its Accounts in all material respects, including all
payments and collections thereon, in a manner consistent with past business
practices, and shall submit to Agent sales, collection, reconciliation and other
reports in form satisfactory to Agent, on such periodic basis as Agent may
request. Each Borrower shall also provide to Agent, on each date that a
Borrowing Base Report is delivered or required to be delivered pursuant to
Section 8.1, an ineligible Account reconciliation report and a detailed aged
trial balance of all Accounts as of the end of the preceding month, specifying
each Account’s Account Debtor name and address, amount, invoice date and due
date, showing any discount, allowance, credit, authorized return or dispute,
and, if a Borrowing Base Trigger Period is in effect or such materials are
reasonably requested by Agent, documents evidencing proof of delivery, copies of
invoices and invoice registers, copies of related documents, repayment
histories, status reports and other information as Agent may reasonably request.
If Accounts in an aggregate face amount of $2,000,000 or more cease to be
Eligible Accounts, Borrower Agent shall notify Agent of such occurrence promptly
(and in any event within one Business Day) after any Borrower has knowledge
thereof.

8.2.2 [Reserved.]

8.2.3 [Reserved.]

8.2.4 Maintenance of Dominion Account. Obligors shall maintain each Dominion
Account and each Controlled Account pursuant to lockbox or other arrangements
acceptable to Agent. Each Obligor shall obtain, on or prior to the applicable
deadline set forth in the Security Document(s) to which such Obligor is a party,
an agreement (in form and substance satisfactory to Agent) from the lockbox
servicers (if applicable), Dominion Account bank and other depositories and
securities intermediaries with whom Controlled Accounts are maintained,
establishing Agent’s or a Security Trustee’s control over and Lien in the
lockboxes (if applicable), each Dominion Account and each Controlled Account,
which may be exercised by Agent or the applicable Security Trustee during any
Dominion Trigger Period, requiring immediate deposit of all remittances received
in the lockbox (if applicable) or other Controlled Accounts to a Dominion
Account, and waiving offset rights of such servicer or bank, except for
customary administrative charges. If a Dominion Account is not maintained with
Bank of America or Bank of America (Canada), Agent may, during any Dominion
Trigger Period, require immediate transfer of all funds in such account to a
Dominion Account maintained with Bank of America or Bank of America (Canada), as
applicable. Agent and Lenders assume no responsibility to any Obligor for any
lockbox arrangement, Controlled Account or Dominion Account, including any claim
of accord and satisfaction or release with respect to any Payment Items accepted
by any bank.

 

-120-



--------------------------------------------------------------------------------

8.2.5 Proceeds of Collateral. Obligors shall request in writing and otherwise
take all necessary steps to ensure that all payments on Accounts or otherwise
relating to Collateral are made directly to a Dominion Account (or a lockbox
relating to a Dominion Account). If any Obligor or Subsidiary receives cash or
Payment Items with respect to any Collateral, it shall hold same in trust for
Agent and Security Trustees and promptly (not later than the next Business Day)
deposit same into a Dominion Account. Foreign Borrowers shall not participate in
any cash pooling arrangements.

8.3 Inventory.

8.3.1 Records and Reports of Inventory. Each Borrower shall keep accurate and
complete records of its Inventory in all material respects, including costs and
daily withdrawals and additions, in a manner consistent with past business
practice, and shall submit to Agent inventory and reconciliation reports in form
satisfactory to Agent, on such periodic basis as Agent may request. Each
Borrower shall conduct a physical inventory at least once per calendar year (and
on a more frequent basis if requested by Agent when an Event of Default exists)
and periodic cycle counts consistent with historical practices, and shall
provide to Agent a report based on each such inventory and count promptly upon
completion thereof, together with such supporting information as Agent may
request. Agent may participate in and observe each physical count.

8.3.2 [Reserved.]

8.3.3 Acquisition, Sale and Maintenance. Each Borrower shall make commercially
reasonable efforts to assure that all Inventory is produced in accordance with
Applicable Law, including the FLSA. Borrowers shall use, store and maintain all
Inventory with reasonable care and caution, in accordance with applicable
standards of any insurance and in conformity with all Applicable Law.

8.4 [Reserved.]

8.5 Deposit Accounts. Each Obligor shall take all actions necessary to establish
and maintain Agent’s (or the applicable Security Trustee’s) control of, and
first priority perfected Lien on, each Deposit Account and Securities Account
(in each case, other than Excluded Accounts) as required by this Agreement
and/or the Security Documents. Each applicable Obligor shall be the sole account
holder of each applicable Deposit Account and Securities Account (in each case,
other than Excluded Accounts) of such Obligor and shall not allow any other
Person (other than Agent, a Security Trustee and/or Term Loan Agent or in
respect of any Permitted Encumbrance arising under clause (j) of the definition
thereof) to have control over or a Lien on any such Deposit Account, Securities
Account or any Property deposited or held therein.

8.6 General Provisions.

8.6.1 [Reserved.]

8.6.2 Insurance of Collateral; Condemnation Proceeds.

(a) [Reserved.]

(b) Any Net Proceeds of insurance (other than proceeds from workers’
compensation or D&O insurance) and any Net Proceeds of awards arising from
condemnation of any Collateral shall be paid to Agent and/or the Term Loan Agent
as required pursuant to the Loan Documents, the Term Loan Documents and the
Intercreditor Agreement. Any such Net

 

-121-



--------------------------------------------------------------------------------

Proceeds of insurance or condemnation awards that relate to Revolver Priority
Collateral shall be applied to payment of the Revolver Loans, and then to other
Obligations. Subject to the Intercreditor Agreement and clause (c) below, any
such Net Proceeds of insurance or condemnation awards that relate to Term
Priority Collateral, to the extent not timely applied to repair, restore or
replace such property or asset in accordance with the Term Loan Documents, shall
be applied first to the Term Loan Debt until paid in full, then to U.S. Revolver
Loans until paid in full and then to other Obligations.

(c) To the extent permitted by the Term Loan Documents and subject to the
Intercreditor Agreement, Borrowers may use Net Proceeds of insurance that relate
to Equipment or Real Estate and Net Proceeds of awards arising from condemnation
of Real Estate to repair, restore or replace such Equipment or Real Estate.

8.6.3 Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral of an
Obligor Group, all Taxes payable with respect to any Collateral of an Obligor
Group (including any sale thereof), and all other payments required to be made
by Agent or a Security Trustee to any Person to realize upon any Collateral of
an Obligor Group, shall be borne and paid by such Obligor Group. Neither Agent
nor any Security Trustee shall be liable or responsible in any way for the
safekeeping of any Collateral, for any loss or damage thereto (except for
reasonable care in its custody while Collateral is in Agent’s or such Security
Trustee’s actual possession), for any diminution in the value thereof, or for
any act or default of any warehouseman, carrier, forwarding agency or other
Person whatsoever, but the same shall be at Obligors’ sole risk.

SECTION 9

REPRESENTATIONS AND WARRANTIES

9.1 General Representations and Warranties. To induce Agent and Lenders to enter
into this Agreement and to make available the Commitments, Loans and Letters of
Credit, each Obligor represents and warrants that, on the Closing Date and at
each time that the following representations and warranties are made or deemed
to be made thereafter:

9.1.1 Organization; Powers. Each Obligor and each Subsidiary of each Obligor is
duly organized or incorporated, validly existing and in good standing (where
applicable) under the laws of the jurisdiction of its organization or
incorporation, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

9.1.2 Authorization; Enforceability. The Transactions to be entered into by each
Obligor are within such Obligor’s powers and have been duly authorized by all
necessary action. This Agreement has been duly executed and delivered by each
Obligor and constitutes, and each other Loan Document to which any Obligor is to
be a party, when executed and delivered by such Obligor, will constitute, a
legal, valid and binding obligation of such Obligor, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

-122-



--------------------------------------------------------------------------------

9.1.3 Governmental Approvals; No Conflicts. The Transactions and the other
transactions contemplated hereby (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except (i) such as have been obtained or made and are in full force and effect,
(ii) filings necessary to perfect Liens created under the Loan Documents and
(iii) consents, approvals, registrations, filings or actions the failure of
which to obtain or perform could not reasonably be expected to result in a
Material Adverse Effect, (b) will not violate any Applicable Law or regulation
or the charter, by-laws or other organizational documents of any Obligor or any
Subsidiary of any Obligor or any order of any Governmental Authority, (c) will
not violate or result in a default under any indenture, agreement or other
instrument binding upon any Obligor or any Subsidiary of any Obligor or their
assets, or give rise to a right thereunder to require any payment to be made by
any Obligor or any Subsidiary of any Obligor, except for violations, defaults or
the creation of such rights that could not reasonably be expected to result in a
Material Adverse Effect, (d) will not result in the creation or imposition of
any Lien on any asset of any Obligor or any Subsidiary of any Obligor, except
Liens created under the Loan Documents and Liens permitted by Section 10.2.2,
and (e) do not require any acknowledgement, agreement or consent under any
indenture, agreement or other instrument binding upon any Obligor or any
Subsidiary of any Obligor or their assets, except for such acknowledgements,
agreements and consents as have been obtained or made and are in full force and
effect, and such acknowledgements, agreements or consents the failure of which
to obtain could not reasonably be expected to result in a Material Adverse
Effect. Schedule 9.1.3 sets forth for each Obligor a description of each license
from a Governmental Authority which is material to the conduct of the business
of such Obligor as of the Closing Date.

9.1.4 Financial Condition; No Material Adverse Change.

(a) The Obligors have heretofore furnished to Agent and the Lenders the
consolidated balance sheet of the Parent Borrower and its consolidated
Subsidiaries and the related statements of income, stockholders equity and cash
flows (i) as of and for the fiscal years ended December 31, 2013 and
December 31, 2014, reported on by Deloitte & Touche LLP, independent public
accountants, and (ii) as of and for each Fiscal Quarter ended subsequent to
December 31, 2014 and at least 45 days prior to the Closing Date, in each case
certified by its chief financial officer (it being understood that the Obligors
have furnished the foregoing referenced in clause (i) to Agent on the Original
Closing Date). Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Parent Borrower and its consolidated Subsidiaries as of such dates and for such
periods in accordance with GAAP, subject to year-end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause
(ii) above.

(b) The Obligors have heretofore furnished to Agent a pro forma consolidated
balance sheet of the Parent Borrower and its consolidated Subsidiaries and
related pro forma consolidated statement of income of the Parent Borrower as of
and for the 12-month period ending on the last day of the most recently
completed four-Fiscal Quarter period for which financial statements were
delivered under Section 9.1.4(a), prepared after giving effect to the
Transactions and the other transactions contemplated hereby to be consummated on
the Closing Date as if the Transactions and such other transactions had occurred
as of such date (in the case of such balance sheet) or at the beginning of such
period (in the case of such income statements).

(c) Except as disclosed in the financial statements referred to above, except
for the Disclosed Matters and except for liabilities arising as a result of the
Transactions, after giving effect to the Transactions, neither the Parent
Borrower nor any Subsidiary of the Parent Borrower has, as of the Closing Date,
any contingent liabilities that would be material to the Parent Borrower and its
Subsidiaries, taken as a whole.

 

-123-



--------------------------------------------------------------------------------

(d) Since December 31, 2014, there has been no event, change or occurrence that,
individually or in the aggregate, has had or could reasonably be expected to
result in a Material Adverse Effect.

9.1.5 Properties.

(a) Each of the Parent Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business (including its Real Estate that is subject to a Mortgage), except for
minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes.

(b) Each of the Parent Borrower and its Subsidiaries owns, or is licensed to
use, all Intellectual Property material to its business, and the use thereof by
the Parent Borrower and its Subsidiaries does not infringe upon the rights of
any other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(c) Schedule 9.1.5 sets forth the address of each real property that is owned or
leased by the Parent Borrower or any of its Subsidiaries as of the Closing Date
after giving effect to the Transactions.

9.1.6 Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Parent
Borrower, threatened against or affecting the Parent Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters set forth on Schedule 9.1.6) or (ii) that involve any
of the Loan Documents or the Transactions.

(b) Except for the Disclosed Matters set forth on Schedule 9.1.6 and except with
respect to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, neither the
Parent Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

(c) Since the Original Closing Date, there has been no change in the status of
the Disclosed Matters set forth on Schedule 9.1.6 that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

(d) No Obligor is in default with respect to any order, injunction or judgment
of any Governmental Authority, except for such defaults which, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

-124-



--------------------------------------------------------------------------------

9.1.7 Compliance with Laws and Agreements. Each of the Parent Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

9.1.8 Investment Company Status. Neither the Parent Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

9.1.9 Taxes. Each of the Parent Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Parent Borrower or such Subsidiary, as applicable,
has set aside on its books adequate reserves in accordance with GAAP or (b) to
the extent that the failure to do so could not reasonably be expected to result
in a Material Adverse Effect. As of the Closing Date, there is no pending audit
of any Obligor with any federal, state, provincial, local or foreign tax
authority, except as could not reasonably be expected to result in a Material
Adverse Effect.

9.1.10 Employee Benefit Plans.

(a) ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. As of the Closing Date, the present value of all
accumulated benefit obligations of all underfunded U.S. Pension Plans (based on
the assumptions used for purposes of the Financial Accounting Standards Board
Accounting Standards Codification Topic No. 715-30) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than $10,000,000 the fair market value of the assets of all such underfunded
U.S. Pension Plans.

(b) Canadian Employee Plans. No Canadian Employee Plan provides for medical,
life or other welfare benefits (through insurance or otherwise), with respect to
any current or former employee of any Canadian Domiciled Obligor or any
Affiliate thereof after retirement or other termination of service (other than
coverage mandated by requirements of Applicable Law or coverage provided through
the end of the month containing the date of termination from service or
otherwise where part of a severance package or with respect to injured or
disabled employees). Canadian Domiciled Obligors are in compliance with the
requirements of the PBA and any binding FSCO requirements of general application
with respect to each Canadian Pension Plan and in compliance with any FSCO
directive or order directed specifically at a Canadian Pension Plan. No Canadian
Pension Plan has any Unfunded Current Liability. No fact or situation that may
reasonably be expected to result in a Material Adverse Effect exists in
connection with any Canadian Pension Plan. No Canadian Domiciled Obligor or
Subsidiary contributes to or participates in a Canadian Multi-Employer Plan. No
Canadian Domiciled Obligor or an Affiliate thereof maintains, contributes or has
any liability with respect to a Canadian Pension Plan which provides benefits on
a defined benefit basis. No Termination Event has occurred. All contributions
required to be made by any Canadian Domiciled Obligor or Subsidiary to any
Canadian Pension Plan have been made in a timely fashion in accordance with the
terms of such Canadian Pension Plan and the PBA. No Lien has arisen, choate or
inchoate, in respect of any Canadian Domiciled Obligor or their property in
connection with any Canadian Pension Plan (other than contribution amounts not
yet due).

 

-125-



--------------------------------------------------------------------------------

(c) Foreign Plans. All Foreign Plans are in compliance with, and have been
established, administered and operated in accordance with, the terms of such
Foreign Plans and Applicable Law, except for any failure to so comply,
establish, administer or operate the Foreign Plans as would not reasonably be
expected to have a Material Adverse Effect. All contributions or other payments
which are due with respect to each Foreign Plan have been made in full and there
are no funding deficiencies thereunder, except to the extent any such events
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(d) UK Pension Plan. No UK Domiciled Obligor is or has at any time been (1) an
employer (as defined for the purposes of sections 38 to 51 of the Pensions Act
2004(UK)) of an occupational pension scheme which is not a money purchase scheme
(both terms as defined in the Pension Schemes Act (1993)(UK)) or (2) “connected”
with or an “associate” (as those terms are used in sections 38 and 43 of the
Pensions Act 2004(UK)) of such an employer.

9.1.11 Disclosure. The Parent Borrower has disclosed to Agent and the Lenders
all agreements, instruments and corporate or other restrictions to which the
Parent Borrower or any of its Subsidiaries is subject, and all other matters
known to any of them, that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect. None of the other reports,
financial statements, certificates or other information furnished by or on
behalf of any Obligor to Agent or any Lender in connection with the negotiation
of the Original Loan Agreement, this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Parent Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time such projections were prepared.

9.1.12 Subsidiaries. The Parent Borrower does not have any subsidiaries other
than the other Obligors and the Subsidiaries of the other Obligors. Schedule
9.1.12 sets forth the name of, and the ownership interest of the Parent Borrower
in, each Subsidiary of the Parent Borrower and identifies each Subsidiary that
is an Obligor, in each case as of the Closing Date.

9.1.13 Insurance. Schedule 9.1.13 sets forth a description of all material
insurance policies maintained by or on behalf of the Parent Borrower and the
Subsidiaries as of the Closing Date. As of the Closing Date, all premiums due in
respect of such insurance have been paid.

9.1.14 Labor Matters. As of the Closing Date, there are no strikes, lockouts or
slowdowns against the Parent Borrower or any Subsidiary pending or, to the
knowledge of the Parent Borrower, threatened that could reasonably be expected
to have a Material Adverse Effect. All payments due from the Parent Borrower or
any Subsidiary, or for which any claim may be made against the Parent Borrower
or any Subsidiary, on account of wages and employee health and welfare insurance
and other benefits, have been paid or accrued as a liability on the books of the
Parent Borrower or such Subsidiary except for those which, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect. The consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Parent Borrower or any Subsidiary
is bound.

9.1.15 Solvency. Immediately after the consummation of the Transactions to occur
on the Closing Date and immediately following the making of each Loan made on
the Closing Date and after giving effect to the application of the proceeds of
such Loans, (a) the fair value of the assets of each Obligor, at a fair
valuation, will exceed its debts and liabilities, subordinated, contingent or
otherwise, (b) the present fair saleable value of the property of each Obligor
will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or

 

-126-



--------------------------------------------------------------------------------

otherwise, as such debts and other liabilities become absolute and matured,
(c) each Obligor will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured or fall due and (d) the Obligors, on a consolidated basis, will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted
following the Closing Date.

9.1.16 Senior Indebtedness. The Obligations constitute “Senior Debt”, however
defined, under the terms of any Debt that is subordinated in right of payment to
the Obligations.

9.1.17 Security Documents.

(a) Canadian Security Documents.

(i) The Foreign Facility Guarantee and Collateral Agreement, the Canadian
Security Agreement and each Deed of Movable Hypothec is effective to create in
favor of Agent, for the benefit of the Canadian Facility Secured Parties, a
legal, valid and enforceable security interest in the Collateral described
therein and (A) in respect of any such Collateral in which a security interest
can be perfected by control or possession, such Collateral has been delivered to
Agent, in its capacity as agent for the Foreign Facility Secured Parties solely
for the purpose of perfecting the security interest granted to Agent in such
Collateral, and for so long as Agent remains in control or possession of such
Collateral, the security interest in such Collateral created by the Foreign
Facility Guarantee and Collateral Agreement, the Canadian Security Agreement and
each Deed of Movable Hypothec shall constitute a perfected first priority
security interest in all right, title and interest of the pledgor thereunder in
such Collateral, in each case prior and superior in right to any other Person,
other than with respect to Liens permitted by Section 10.2.2 and (B) in respect
of such Collateral in which a security interest can be perfected by the filing
of a UCC or PPSA financing statement or a hypothec registration in accordance
with the Civil Code, financing statements and registrations, as applicable, in
appropriate form have been filed or registered in the offices specified on
Schedule 1.04 to the Perfection Certificate most recently delivered to Agent,
and the security interests created by the Foreign Facility Guarantee and
Collateral Agreement, the Canadian Security Agreement and each Deed of Movable
Hypothec constitute perfected security interests in all right, title and
interest of the grantors thereunder in such Collateral, in each case prior and
superior in right to any other Person, other than with respect to Liens
permitted by Section 10.2.2.

(ii) [Reserved].

(iii) The Canadian Security Agreement (or a summary thereof) will within ten
(10) days of the Closing Date be filed in the Canadian Intellectual Property
Office and each other intellectual property registration office where same has
been filed, the financing statements and registrations referred to in
Section 9.1.17(a)(i)(B) above have been appropriately filed and registered and
each security interest created by the Foreign Facility Guarantee and Collateral
Agreement, the Canadian Security Agreement and each Deed of Movable Hypothec
constitutes or will constitute a perfected security interest in all right, title
and interest of the grantors thereunder in the Intellectual Property in which a
security interest may be perfected by filing, recording or registering a
security agreement, financing statement or analogous document in the Canadian
Intellectual Property Office and each other intellectual property registration
office where same has been filed, in each case prior and superior in right to
any other Person (it being

 

-127-



--------------------------------------------------------------------------------

understood that subsequent recordings in the Canadian Intellectual Property
Office and each other intellectual property registration office where same has
been filed and subsequent PPSA filings may be necessary to better evidence or
perfect a Lien on registered Intellectual Property acquired by the Obligors
after the Closing Date), other than with respect to Liens permitted by
Section 10.2.2.

(iv) Each Canadian Mortgage, upon execution and delivery thereof by the parties
thereto, is effective to create, subject to the exceptions listed in each title
insurance policy covering such Mortgage, in favor of and reasonably satisfactory
to Agent, for the benefit of the Canadian Facility Secured Parties, a legal,
valid and enforceable Lien on all of the applicable mortgagor’s right, title and
interest in and to the Real Estate thereunder and the proceeds thereof, and when
the Canadian Mortgages are filed in the appropriate offices, the Lien created by
each Canadian Mortgage shall constitute a perfected Lien on all right, title and
interest of the applicable mortgagor in such Real Estate and the proceeds
thereof, in each case prior and superior in right to any other Person, other
than with respect to the rights of Persons pursuant to Liens permitted by
Section 10.2.2.

(b) UK and Dutch Security Documents.

(i) Each Dutch Security Document is effective to create in favor of Agent, for
the benefit of the Foreign Facility Secured Parties, a legal, valid and
enforceable security interest in the Collateral described in such Dutch Security
Document.

(ii) Each UK Security Agreement is effective to create in favor of the UK
Security Trustee, for the benefit of the Foreign Facility Secured Parties, a
legal, valid and enforceable security interest in the “Security Assets” (as
defined in the UK Security Agreements).

(iii) Under the law of each Obligor’s jurisdiction of incorporation or
organization it is not necessary that any UK Security Document be filed,
recorded or enrolled with any court or other authority in that jurisdiction or
that any stamp, registration or similar Tax be paid on or in relation to any UK
Security Document or the transactions contemplated by any UK Security Document,
except (a) registration of particulars of each UK Security Document granted by a
UK Domiciled Obligor at the Companies Registration Office in England and Wales
in accordance with Part 25 (Company Charges) of the Companies Act 2006 (UK) or
any regulations relating to the registration of charges made under, or applying
the provisions of, the Companies Act 2006 (UK), (b) filing, registration or
recordation on a voluntary basis or as required in order to perfect the security
interest created by any UK Security Document in any relevant jurisdiction and
(c) in each case, payment of associated fees, stamp Taxes or mortgage duties.

(iv) Each UK Domiciled Obligor’s payment obligations under the Loan Documents
rank at least pari passu with the claims of all its other unsecured and
unsubordinated creditors, except for obligations mandatorily preferred by law
applying to companies generally.

(v) Each UK Security Document has or will have the ranking in priority which it
is expressed to have in the relevant UK Security Document and, other than as
permitted under or contemplated by the Loan Documents, it is not subject to any
prior ranking or pari passu ranking Lien.

 

-128-



--------------------------------------------------------------------------------

(c) U.S. Security Documents.

(i) The Guarantee and Collateral Agreement is effective to create in favor of
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
security interest in the “Pledged Collateral” (as defined in the Guarantee and
Collateral Agreement) and, in respect of such Pledged Collateral in which a
security interest can be perfected by control, such Collateral has been
delivered to Agent or the Term Loan Agent, in its capacity as agent for Agent
solely for the purpose of perfecting the security interest granted to Agent in
such Collateral, and for so long as Agent or the Term Loan Agent, as applicable,
remains in control of such Collateral, the security interest in such “Pledged
Collateral” created by the Guarantee and Collateral Agreement shall constitute a
perfected junior priority security interest (subordinate only to the security
interests under the Term Loan Documents) in all right, title and interest of the
pledgor thereunder in such “Pledged Collateral”, in each case prior and superior
in right to any other Person, other than with respect to Liens permitted by
Section 10.2.2 and subject to the Intercreditor Agreement.

(ii) The Guarantee and Collateral Agreement is effective to create in favor of
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
security interest in the “Collateral” other than the “Pledged Collateral” (in
each case as defined in the Guarantee and Collateral Agreement) and, in respect
of such Collateral in which a security interest can be perfected by the filing
of a UCC financing statement, financing statements in appropriate form have been
filed in the offices specified on Schedule 1.04 to the Perfection Certificate
most recently delivered to Agent, and the security interest created by the
Guarantee and Collateral Agreement constituted a perfected security interest in
all right, title and interest of the grantors thereunder in such Collateral
(other than the Intellectual Property), in each case prior and superior in right
to any other Person, other than with respect to Liens permitted by
Section 10.2.2 and subject to the Intercreditor Agreement.

(iii) The Guarantee and Collateral Agreement (or a summary thereof) has been
filed in the United States Patent and Trademark Office and the United States
Copyright Office, the financing statements referred to in Section 9.1.17(c)(ii)
above have been appropriately filed and the security interest created by the
Guarantee and Collateral Agreement constitutes a perfected security interest in
all right, title and interest of the grantors thereunder in the Intellectual
Property in which a security interest may be perfected by filing, recording or
registering a security agreement, financing statement or analogous document in
the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, in each case prior and superior in right to any other
Person (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office and
subsequent UCC filings may be necessary to perfect a lien on registered
trademarks, trademark applications and copyrights acquired by the Obligors after
the Original Closing Date), other than with respect to Liens permitted by
Section 10.2.2 and subject to the Intercreditor Agreement.

 

-129-



--------------------------------------------------------------------------------

(iv) Each Mortgage, upon execution and delivery thereof by the parties thereto,
is effective to create, subject to the exceptions listed in each title insurance
policy covering such Mortgage, in favor of and reasonably satisfactory to Agent,
for the benefit of the Secured Parties, a legal, valid and enforceable Lien on
all of the applicable mortgagor’s right, title and interest in and to the Real
Estate thereunder and the proceeds thereof, and when the Mortgages are filed in
the appropriate offices, the Lien created by each Mortgage shall constitute a
perfected Lien on all right, title and interest of the applicable mortgagor in
such Real Estate and the proceeds thereof, in each case prior and superior in
right to any other Person, other than with respect to the rights of Persons
pursuant to Liens permitted by Section 10.2.2 and subject to the Intercreditor
Agreement.

(v) The information set forth in the Schedules to the Guarantee and Collateral
Agreement is true, complete and correct as of the Closing Date.

(d) Mexican Security Documents.

(i) Each Mexican Security Document is effective to create in favor of Agent, for
the benefit of the Foreign Facility Secured Parties, a legal, valid and
enforceable security interest in the “Pledged Assets (Bienes Pignorados)” (as
defined in the corresponding Mexican Security Document).

(ii) When each Mexican Security Document has been filed in the RUG and IMPI, if
applicable, the security interest created therein will constitute a perfected
security interest in all right, title and interest of the grantors thereunder in
the Collateral described therein, including but not limited to Equipment,
Inventory and Intellectual Property in which a security interest may be
perfected by filing, recording or registering a security agreement, in the RUG
and IMPI, as applicable, in each case prior and superior in right to any other
Person.

Each provision of this Section 9.1.17 shall be subject to any applicable
limitation set forth in the applicable Security Documents.

9.1.18 Federal Reserve Regulations.

(a) Neither the Parent Borrower nor any of any Obligor’s Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.

(b) No part of the proceeds of any Revolver Loan or any Letter of Credit will be
used, whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of the provisions of the
regulations of the Board, including Regulation U or X.

9.1.19 Anti-Corruption Laws and Sanctions. The Parent Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Parent Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Parent Borrower, its Subsidiaries and their respective officers and employees
and to the knowledge of the Parent Borrower its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Parent Borrower, any Subsidiary of any Obligor or any
of their respective directors, officers or employees, or (b) to the knowledge of
the Parent Borrower, any agent of the Parent Borrower or any Subsidiary of any
Obligor that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit, use of proceeds or other transaction contemplated by this
Agreement will violate Anti-Corruption Laws or applicable Sanctions.

 

-130-



--------------------------------------------------------------------------------

9.1.20 Accounts. Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by Borrowers with respect
thereto. Borrowers warrant, with respect to each Account shown as an Eligible
Account in a Borrowing Base Report, that:

(a) it is genuine and in all respects what it purports to be;

(b) it arises out of a completed, bona fide sale and delivery of goods in the
Ordinary Course of Business, and substantially in accordance with any purchase
order, contract or other document relating thereto;

(c) it is for a sum certain, maturing as stated in the applicable invoice, a
copy of which has been furnished or is available to Agent on request;

(d) it is not subject to any offset, Lien (other than Permitted Encumbrances and
Liens permitted under Sections 10.2.2(a) and 10.2.2(r) (in each case provided
that no such Permitted Encumbrance or Lien permitted under Section 10.2.2(a) or
Section 10.2.2(r) is prior to the Lien of Agent or the applicable Security
Trustee, unless an Availability Reserve is in effect with respect thereto)),
deduction, defense, dispute, counterclaim or other adverse condition except as
arising in the Ordinary Course of Business and disclosed to Agent; and it is
absolutely owing by the Account Debtor, without contingency in any respect;

(e) no purchase order, agreement or Applicable Law restricts assignment of the
Account to Agent (regardless of whether, under the UCC, the PPSA, the Civil Code
or other Applicable Law, the restriction is ineffective), and the applicable
Borrower is the sole payee or remittance party shown on the invoice;

(f) no extension, compromise, settlement, modification, credit, deduction or
return has been authorized or is in process with respect to the Account, except
discounts or allowances granted in the Ordinary Course of Business for prompt
payment that are reflected on the face of the invoice related thereto and in the
reports submitted to Agent hereunder; and

(g) to Borrowers’ knowledge, without investigation, (i) there are no facts or
circumstances that are reasonably likely to impair the enforceability or
collectability of such Account; (ii) the Account Debtor had the capacity to
contract when the Account arose, continues to meet the applicable Borrower’s
customary credit standards, is Solvent, is not contemplating or subject to an
Insolvency Proceeding, and has not failed, or suspended or ceased doing
business; and (iii) there are no proceedings or actions threatened or pending
against any Account Debtor that could reasonably be expected to have a material
adverse effect on the Account Debtor’s financial condition.

9.1.21 [Reserved.]

9.1.22 Centre of Main Interests and Establishments. For the purposes of The
Council of the European Union regulation No. 1346/2000 on Insolvency Proceedings
(the “CMI Regulation”), each of the UK Domiciled Obligors’ centre of main
interest (as that term is used in Article 3(1) of the CMI Regulation) is
situated in its jurisdiction of incorporation and none of them have an
“establishment” (as that term is used in Article 2(h) of the CMI Regulation) in
any other jurisdiction.

 

-131-



--------------------------------------------------------------------------------

9.1.23 Material Contracts. Schedule 9.1.23 hereto sets forth for each Obligor,
as of the Closing Date, a list of all of the material contracts and agreements
to which such Obligor is a party, including, without limitation, all Specified
Vendor Receivables Financing Documents (other than agreements disclosed to Agent
pursuant to Section 10.1.2(h), agreements relating to Debt described on Schedule
10.2.1, real property leases identified on Schedule 2.03 to the Perfection
Certificate delivered to Agent on the Closing Date, and Licenses identified on
Schedule 4.04 to the Perfection Certificate delivered to Agent on the Closing
Date).

9.1.24 Trade Relations. To the Obligors’ knowledge, there exists no actual or
threatened termination, limitation or adverse modification of any business
relationship between any Obligor or Subsidiary and any customer or supplier, or
any group of customers or suppliers, who individually or in the aggregate are
material to the business of such Obligor or Subsidiary, except for those which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. To the Obligors’ knowledge, there exists no condition
or circumstance that could reasonably be expected to impair the ability of any
Obligor or Subsidiary to conduct its business at any time hereafter in
substantially the same manner as conducted on the Original Closing Date.

9.1.25 Payable Practices. No Obligor or Subsidiary has made any material change
in its historical accounts payable practices from those in effect on the
Original Closing Date.

9.1.26 Spin-Off. The Spin-Off was consummated on the Original Closing Date in
accordance with Applicable Law and the Spin-Off Documentation (without giving
effect to any modification or waiver of any provisions of, or any consent given
in respect of, the Spin-Off Documentation not approved by Agent).

SECTION 10

COVENANTS AND CONTINUING AGREEMENTS

10.1 Affirmative Covenants. On and after the Closing Date and until the
Commitments have expired or terminated and the principal of and interest on each
Loan and all fees and expenses payable hereunder have been paid in full and all
Letters of Credit have expired, terminated or been Cash Collateralized and all
unpaid drawings under any Letters of Credit shall have been reimbursed, each
Obligor shall, and shall cause each Subsidiary to:

10.1.1 Inspections; Appraisals.

(a) Permit Agent from time to time, subject to reasonable notice and normal
business hours, to visit and inspect the Properties of any Obligor or
Subsidiary, inspect, audit and make extracts from any Obligor’s or Subsidiary’s
books and records, and discuss with its officers, employees, agents, advisors
and independent accountants such Obligor’s or Subsidiary’s business, financial
condition, assets, prospects and results of operations. Lenders may participate
in any such visit or inspection, at their own expense. Neither Agent nor any
Lender shall have any duty to any Obligor to make any inspection, nor to share
any results of any inspection, appraisal or report with any Obligor. Obligors
acknowledge that all inspections, appraisals and reports are prepared by Agent
and Lenders for their purposes, and Obligors shall not be entitled to rely upon
them. Notwithstanding anything to the contrary herein, no Obligor or Subsidiary
shall be required to disclose, permit the inspection, examination or making of
copies of, or discuss any document, information, or other matter (A) that
constitutes non-financial trade secrets or non-financial proprietary information
of any Obligor or Subsidiary and/or any of its customers and/or suppliers,
(B) in respect of which disclosure to Agent or any Lender (or any of their
respective

 

-132-



--------------------------------------------------------------------------------

representatives or contractors) is prohibited by Applicable Law, (C) that is
subject to attorney-client or similar privilege or constitutes attorney work
product or (D) in respect of which any Obligor or Subsidiary owes
confidentiality obligations to any third party (provided such confidentiality
obligations were not entered into in contemplation of the requirements of this
Section 10.1.1(a)) and disclosure to Agent, any Lender or any Issuing Bank is
prohibited notwithstanding the confidentiality obligations set forth in
Section 14.12 unless Agent, Lenders and Issuing Banks agree to be bound by such
additional confidentiality obligations with respect to such confidential
information as may be reasonably requested by the Obligors and/or such third
party to permit such disclosure.

(b) Reimburse Agent for all charges, costs and expenses of Agent in connection
with (i) examinations of any Obligor’s books and records or any other financial
or Collateral matters as Agent deems appropriate, up to one time per Loan Year
(or up to two times per Loan Year during a Reporting Trigger Period); and
(ii) appraisals of any Obligor’s Inventory up to one time per Loan Year (or up
to two times per Loan Year during a Reporting Trigger Period); provided,
however, that if an examination or appraisal is initiated during a Default or
Event of Default, all charges, costs and expenses relating thereto shall be
reimbursed by Obligors without regard to such limits. Obligors agree to pay
Agent’s then standard charges for examination activities, including charges for
Agent’s internal examination and appraisal groups, as well as the charges of any
third party used for such purposes.

10.1.2 Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions, and furnish
to Agent and Lenders:

(a) within 90 days after the end of each Fiscal Year of Parent Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all reported on by Deloitte & Touche LLP or other independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception (except for any such qualification or exception resulting from any
current maturity of Loans hereunder) and without any qualification or exception
as to the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of Parent Borrower and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP consistently applied (it being
understood that the obligation to furnish the foregoing to Agent and the Lenders
shall be deemed to be satisfied in respect of any Fiscal Year of Parent Borrower
by the filing of Parent Borrower’ annual report on Form 10-K for such Fiscal
Year with the Commission to the extent the foregoing are included therein);

(b) within 45 days after the end of each of the first three Fiscal Quarters of
each Fiscal Year of Parent Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such Fiscal Quarter and the then elapsed portion of the Fiscal Year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous Fiscal Year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of Parent Borrower and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes (it being
understood that the obligation to furnish the foregoing to Agent and the Lenders
shall be deemed to be satisfied in respect of any Fiscal Quarter of Parent
Borrower by the filing of Parent Borrower’s quarterly report on Form 10-Q for
such Fiscal Quarter with the Commission to the extent the foregoing are included
therein);

 

-133-



--------------------------------------------------------------------------------

(c) during any Reporting Trigger Period, as soon as available, and in any event
within 30 days after the end of each month, unaudited balance sheets as of the
end of such month and the related statements of income and cash flow for such
month and for the portion of the Fiscal Year then elapsed, on a consolidated
basis for Obligors and their Subsidiaries and on a consolidating basis for each
Obligor, from the Obligors’ internal operating statements (which are not
intended to be prepared in accordance with GAAP), certified by a Financial
Officer of Parent Borrower as fairly presenting the financial position and
results of operations for such month;

(d) concurrently with delivery of financial statements under clauses (a),
(b) and (c) above, or more frequently if requested by Agent while a Default or
Event of Default exists, a Compliance Certificate executed by a Financial
Officer of the Parent Borrower which, inter alia shall (i) certify as to whether
a Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) set forth reasonably detailed calculations demonstrating compliance with
the financial covenant set forth in Section 10.3 (whether or not a Financial
Covenant Trigger Period is in effect), (iii) state whether any change in GAAP or
in the application thereof has occurred since the date of Parent Borrower’s
audited financial statements referred to in Section 9.1.4 and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate and (iv) identify all Subsidiaries
existing on the date of such certificate and indicate, for each such Subsidiary,
whether such Subsidiary is an Obligor and/or a Foreign Subsidiary and/or an
Immaterial Subsidiary and whether such Subsidiary was formed or acquired since
the end of the previous Fiscal Quarter;

(e) [Reserved];

(f) not later than February 15 of each Fiscal Year, projections of Borrowers’
consolidated balance sheets, results of operations, cash flow, Total
Availability and each component of Total Availability for such Fiscal Year,
quarter by quarter;

(g) at Agent’s request, a listing of each Borrower’s trade payables, specifying
the trade creditor and balance due, and a detailed trade payable aging, all in
form reasonably satisfactory to Agent;

(h) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Parent
Borrower or any Subsidiary with the Commission or with any national securities
exchange, as the case may be (it being understood that the obligation to furnish
the foregoing to Agent and the Lenders shall be deemed to be satisfied to the
extent the foregoing are filed with the Commission);

(i) promptly upon Obligors’ receipt thereof, (A) copies of all material
compliance reports filed and material correspondence regarding any active or
pending investigation or enforcement action concerning any Obligor with any
state, federal, local or foreign regulatory agency and (B) all material
correspondence, if any, alleging violation of or requesting compliance by any
Obligor with laws, regulations, etc. or requests for information pursuant to
interstate commerce laws, antitrust laws, securities laws, worker safety laws
(OSHA), etc.;

 

-134-



--------------------------------------------------------------------------------

(j) except to the extent already provided for in this Section 10.1.2, promptly
after the sending thereof, copies of any proposed waiver, consent, or amendment
concerning any of the Term Loan Documents;

(k) promptly upon the effectiveness thereof, (A) a description of each license
from a Governmental Authority which becomes effective after the Closing Date and
is material to the conduct of the business of the Obligors and their respective
Subsidiaries, taken as a whole, and (B) a description of each material contract
or agreement to which any Obligor is a party, including, without limitation,
each Specified Vendor Receivables Financing Document (other than contracts and
agreements disclosed to Agent pursuant to Section 10.1.2(h), agreements
described on Schedule 9.1.23 or Schedule 10.2.1, and without duplication of real
property leases identified on Schedule 2.03 to the Perfection Certificate most
recently delivered to Agent and Licenses identified on Schedule 4.04 to the
Perfection Certificate most recently delivered to Agent);

(l) prior to any sale, transfer or other disposition of Revolver Priority
Collateral in an aggregate amount in excess of $5,000,000 in reliance on
Section 10.2.5(j), Borrowers shall deliver to Agent a Borrowing Base Report, in
form and substance acceptable to Agent in all respects, showing that, after
giving pro forma effect to such disposition, no Overadvance exists, Canadian
Revolver Usage does not exceed the Canadian Borrowing Base, UK Revolver Usage
does not exceed the UK Borrowing Base, U.S. Revolver Usage does not exceed the
U.S. Borrowing Base and Total Revolver Usage does not exceed the Total Borrowing
Base; and

(m) such other reports and information (financial or otherwise) as Agent may
reasonably request from time to time in connection with any Collateral or any
Borrower’s, Subsidiary’s or other Obligor’s financial condition or business.

Each Obligor represents and warrants that it and each of its Subsidiaries either
(i) has no registered or publicly traded securities outstanding or (ii) files
its financial statements with the Commission and/or makes its financial
statements available to potential holders of its 144A securities, and,
accordingly, each Borrower hereby (x) authorizes Agent to make the financial
statements to be provided under Section 10.1.2(a) and (b) above, along with the
Loan Documents, available to all Lenders and (y) agrees that at the time such
financial statements are provided hereunder, they shall already have been made
available to holders of its securities. The Obligor will not request that any
other material be posted to all Lenders without expressly representing and
warranting to Agent in writing that (A) such materials do not constitute
material non-public information within the meaning of the federal securities
laws (“MNPI”) or (B) (i) the Parent Borrower and its Subsidiaries have no
outstanding publicly traded securities, including 144A securities, and (ii) if
at any time the Parent Borrower or any of its Subsidiaries issues publicly
traded securities, including 144A securities, the Obligors will, following the
issuance of such securities, make such materials that do constitute MNPI at the
time of issuance of such securities publicly available by press release or
public filing with the Commission.

10.1.3 Notices.

(a) Notify Agent and Lenders in writing, promptly after an Obligor’s obtaining
knowledge thereof, of any of the following that affects an Obligor: (i) the
commencement of any proceeding or investigation, whether or not covered by
insurance, if an adverse determination could reasonably be expected to result in
a Material Adverse Effect; (ii) any pending or threatened labor dispute, strike
or walkout, or the expiration of any material labor contract; (iii) any default
under or termination of a Material Agreement; (iv) the existence of any

 

-135-



--------------------------------------------------------------------------------

Default or Event of Default; (v) any judgment for the payment of money in an
aggregate amount exceeding $2,500,000 that remains undischarged for a period of
30 consecutive days, during which execution is not effectively stayed, or the
occurrence of any action legally taken by a judgment creditor to attach or levy
upon assets in order to enforce any such judgment; (vi) the assertion of any
Intellectual Property Claim, if an adverse resolution could have a Material
Adverse Effect; (vii) any violation or asserted violation of any Applicable Law
(including ERISA, PBA, OSHA, FLSA, or any Environmental Laws), if an adverse
resolution could have a Material Adverse Effect; (viii) any Release by an
Obligor or with respect to any Real Estate owned, leased or occupied by an
Obligor; or receipt of any Environmental Notice, in each case where the expected
remedial costs or liability is reasonably expected to exceed $2,500,000;
(ix) the occurrence of any ERISA Event or Termination Event that, alone or
together with any other ERISA Events or Termination Events that have occurred,
could reasonably be expected to result in liability of the Parent Borrower and
its Subsidiaries in an aggregate amount exceeding $10,000,000; (x) the discharge
of or any withdrawal or resignation by Obligors’ independent accountants;
(xi) any material audit of any Obligor with any federal, state, provincial,
local or foreign tax authority; or (xii) any other development that results in,
or could reasonably be expected to result in, a Material Adverse Effect. Each
notice delivered under this Section shall be accompanied by a statement of a
Financial Officer or other executive officer of the Parent Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

(b) [Reserved.]

(c) Each year, within 90 days after the end of each Fiscal Year of Parent
Borrower, Parent Borrower (on behalf of itself and the other Obligors) shall
deliver to Agent a certificate of a Financial Officer of Parent Borrower
(i) setting forth the information required pursuant to the Perfection
Certificate or confirming that there has been no change in such information
since the date of the Perfection Certificate delivered on the Closing Date or
the date of the most recent Perfection Certificate delivered pursuant to this
Section and (ii) certifying that all UCC and PPSA financing statements
(including fixture filings, as applicable) or other appropriate filings,
recordings or registrations, including all refilings, rerecordings and
reregistrations, containing a description of the Collateral have been filed of
record in each governmental, municipal or other appropriate office in each
jurisdiction identified pursuant to clause (i) above to the extent necessary to
protect and perfect the security interests under the Security Documents for a
period of not less than 18 months after the date of such certificate (except as
noted therein with respect to any continuation statements to be filed within
such period).

10.1.4 Landlord and Storage Agreements. Upon request, provide Agent with copies
of all existing agreements, and promptly after execution thereof provide Agent
with copies of all future agreements, between an Obligor and any landlord,
warehouseman, processor, shipper, bailee or other Person that owns any premises
at which any Collateral may be kept or that otherwise may possess or handle any
Collateral.

10.1.5 Compliance with Laws. Each of the Obligors will, and will cause each of
the Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Each Obligor will maintain in
effect and enforce policies and procedures designed to ensure compliance by such
Obligor, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

 

-136-



--------------------------------------------------------------------------------

10.1.6 Payment of Obligations. Each of the Obligors will, and will cause each of
the Subsidiaries to, pay its Debt and other obligations, including Tax
liabilities, before the same shall become delinquent or in default, except
(a) those being contested in good faith by appropriate proceedings and for which
such Obligor or such Subsidiary, as applicable, has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, or (b) to the
extent the failure to make payment could not reasonably be expected to result in
a Material Adverse Effect; provided that no amounts received from any Obligor
shall be applied to Excluded Swap Obligations of such Obligor.

10.1.7 Insurance. Each of the Obligors will, and will cause each of the
Subsidiaries to, maintain insurance in such amounts (with no greater risk
retention) and against such risks as are customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. Such insurance
shall be maintained with financially sound and reputable insurance companies,
except that a portion of such insurance program (not to exceed that which is
customary in the case of companies engaged in the same or similar business or
having similar properties similarly situated) may be effected through
self-insurance; provided adequate reserves therefor, in accordance with GAAP,
are maintained. In addition, each of the Obligors will, and will cause each of
its Subsidiaries to, maintain all insurance required to be maintained pursuant
to the Security Documents. With respect to each Mortgaged Property that is
located in an area determined by the Federal Emergency Management Agency to have
special flood hazards, the applicable Obligor will maintain, with financially
sound and reputable insurance companies, such flood insurance as is required
under Applicable Law, including Regulation H of the Board of Governors. The
Parent Borrower will furnish to the Lenders, upon request of Agent, information
in reasonable detail as to the insurance so maintained. All insurance policies
or certificates (or certified copies thereof) with respect to such insurance
shall be endorsed to Agent’s reasonable satisfaction for the benefit of the
Lenders (including by naming Agent as lender loss payee, as appropriate).

10.1.8 Existence; Conduct of Business.

(a) Each of the Obligors will, and will cause each of the Subsidiaries to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names the loss of which
would have a Material Adverse Effect; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 10.2.3 or disposition permitted under Section 10.2.5.

(b) The Parent Borrower will cause all the Equity Interests of each Subsidiary
which is a Borrower to be owned, directly or indirectly, by the Parent Borrower
or any Subsidiary.

10.1.9 Future Subsidiaries; Further Assurances.

(a) If any additional Subsidiary is formed or acquired after the Original
Closing Date, the Parent Borrower will, within five Business Days after such
Subsidiary is formed or acquired, notify Agent and the Lenders thereof and,
within 30 days (or such longer period as may be agreed to by Agent) after any
such Subsidiary that is organized, incorporated or formed in the same
jurisdiction or country as any member of any then-existing Obligor Group (each,
a “Permitted Jurisdiction”; as of the Closing Date, the Permitted Jurisdictions
include the United States, the United Kingdom, Canada, the Netherlands, and
Mexico and any state, province, territory or other jurisdiction of any of the
foregoing countries; Permitted Jurisdictions will be deemed to include, without
limitation, the jurisdiction or country of each New Borrower)

 

-137-



--------------------------------------------------------------------------------

is formed or acquired, cause each applicable Collateral and Guarantee
Requirement to be satisfied with respect to such Subsidiary, including with
respect to any Equity Interest in or Debt of such Subsidiary owned by or on
behalf of any Obligor, including delivery of such legal opinions, in form and
substance satisfactory to Agent, as it shall deem appropriate in its Permitted
Discretion. For the avoidance of doubt, notwithstanding anything herein or in
the other Loan Documents to the contrary, no action in any jurisdiction that is
not a Permitted Jurisdiction or required by the Laws of any jurisdiction that is
not a Permitted Jurisdiction shall be required in order to create any security
interests in assets located, titled, registered or filed outside of a Permitted
Jurisdiction or to perfect such security interests (it being understood that
there shall be no security agreement or pledge agreement governed by the Laws of
any jurisdiction that is not a Permitted Jurisdiction). Agent may grant
extensions of time for the perfection of security interests in particular assets
and the delivery of assets and Security Documents (other than U.S. Security
Documents) or any other compliance with the requirements of this Section 10.1.9
where it reasonably determines, in consultation with the Borrower Agent, that
perfection or compliance cannot be accomplished without undue effort or expense
by the time or times at which it would otherwise be required by this Agreement
or such Security Documents. For the avoidance of doubt, no additional Subsidiary
that is formed or acquired after the Original Closing Date that is not a U.S.
Subsidiary Obligor shall be subject to the U.S. Facility Collateral and
Guarantee Requirement.

(b) Each of the Obligors will execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, Lien registrations,
fixture filings, mortgages, deeds of trust, landlord waivers and other
documents), which may be required under any Applicable Law, or which Agent or
the Required Lenders may reasonably request, to cause the Collateral and
Guarantee Requirement to be and remain satisfied, all at the expense of the
Obligors. The Obligors also agree to provide to Agent, from time to time upon
request, evidence reasonably satisfactory to Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.

(c) If any assets (including any real property or improvements thereto or any
interest therein) having a book value or fair market value of $5,000,000 or more
in the aggregate are acquired by any Obligor after the Closing Date or through
the acquisition of a Subsidiary Obligor or through the conversion of a
Subsidiary into a Subsidiary Obligor (other than, in each case, assets
constituting Collateral under any Security Document that become subject to the
Lien of such Security Document upon acquisition thereof), the Parent Borrower
or, if applicable, the relevant Subsidiary Obligor will notify Agent and the
Lenders thereof, and, if reasonably requested by Agent or the Required Lenders,
the Parent Borrower will cause such assets to be subjected to a Lien securing
all Obligations of the Obligor Group of which the Obligor which is the direct
owner of such Subsidiary Obligor is a member and will take, and cause the
Subsidiary Obligors to take, such actions as shall be necessary or reasonably
requested by Agent to grant and perfect such Liens, including actions described
in paragraph (b) of this Section, all at the expense of the Obligors.

(d) Any Subsidiary that is organized in any jurisdiction approved by Agent and
Lenders, but is not a Canadian Subsidiary, UK Subsidiary or U.S. Subsidiary,
may, at the election of the Borrower Agent and with the written approval of
Agent and Lenders, become a Foreign Borrower hereunder (such Subsidiary, a “New
Borrower”) upon (i) the execution and delivery to Agent and/or Security Trustees
(A) by the Persons required to be parties thereto (including, with respect to
the amendment of this Agreement, in accordance with Section 14.1.1) of an
amendment and joinder to this Agreement and the other applicable Loan Documents,

 

-138-



--------------------------------------------------------------------------------

together with supplements to the applicable Loan Documents executed by such New
Borrower and any other Person required by the terms of such Loan Documents to be
party to such supplement, which may, if agreed to by Borrower Agent and Agent,
provide for the addition to this Agreement of additional agreed security
principals and for any appropriate modification to the tax gross-up provisions
(including the definition of the Excluded Taxes) to reflect the withholding tax
rules in the applicable new jurisdiction(s), all in form and substance
acceptable to Agent in all respects, (B) by such New Borrower of Security
Documents in form and substance satisfactory to Agent and any relevant Security
Trustee as may be required for the relevant jurisdiction (provided that, to the
extent appropriate with respect to such jurisdiction, any such new Security
Document shall be in substantially the same form as any comparable Security
Document to which any similarly-situated existing Obligor is party) and
satisfaction of requirements substantially the same as the Collateral and
Guarantee Requirement of the other Foreign Borrowers, modified as appropriate
with respect to the relevant jurisdiction, (C) by an executive officer or
Financial Officer of such New Borrower (and other Obligors, to the extent
reasonably requested by Agent) of a completed Perfection Certificate dated as of
the date that the joinder of such New Borrower to the applicable Loan Documents
is effective (with respect to such New Borrower, the “Joinder Date”), together
with all attachments contemplated thereby, including without limitation the
results of a search of the relevant Lien-related filings made with respect to
such New Borrower in the jurisdictions contemplated by such Perfection
Certificate and copies of the financing statements (or similar documents)
disclosed by such search and evidence reasonably satisfactory to Agent that the
Liens indicated by such financing statements (or similar documents) are
permitted by Section 10.2.2 or have been released or will be released pursuant
to appropriate release documentation delivered to Agent, (D) by Borrower Agent
of a Borrowing Base Report incorporating such New Borrower as of the most recent
month ending at least 15 days prior to the Joinder Date, (E) by a knowledgeable
Senior Officer of such New Borrower of a certificate of the type described in
Section 6.1(e), (F) by a duly authorized officer of such New Borrower of a
certificate of the type described in Section 6.1(f), together with all
attachments thereto (including, without limitation, items that are the
applicable jurisdictional equivalent of those referred to in Section 6.1(h)),
(G) by a knowledgeable Senior Officer of Borrower Agent, a certificate, in form
and substance reasonably satisfactory to Agent, certifying that, after giving
effect to the joinder of such New Borrower on the Joinder Date and any Loan or
Letter of Credit to be extended or issued to or on behalf of the New Borrower on
such date, no Default exists and the representations and warranties set forth in
Section 9 are true and correct and (H) such other documents, instruments and
agreements as Agent may reasonably require; (ii) Agent’s receipt of duly
executed agreements establishing and/or evidencing each Dominion Account and
related lockbox and each Controlled Account of such New Borrower, each in form
and substance, and with financial institutions, satisfactory to Agent;
(iii) Agent’s receipt of a written opinion of counsel to such New Borrower, as
well as any local counsel to such New Borrower or Agent, in form and substance
satisfactory to Agent; (iv) to the extent not previously delivered to Agent,
Agent’s receipt of copies of policies or certificates of insurance for the
insurance policies carried by such New Borrower, together with a loss payable
endorsement naming Agent as loss payee and reasonably acceptable to Agent, all
in compliance with the Loan Documents; (v) the completion of Agent’s business,
legal and financial due diligence (it being understood that examinations and
appraisals conducted pursuant to this clause (v) shall not be included in the
limits on the number of examinations or appraisals provided in Section 10.1.1)
with respect to such New Borrower, with results satisfactory to Agent, and
Agent’s and the Applicable Lenders’ (for purposes of this clause (v), the
Applicable Lenders being the Lenders that will provide a Commitment to such New
Borrower) receipt of all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act; (vi) Agent’s
receipt of payoff or release letters, in form and substance satisfactory to
Agent, confirming that such New

 

-139-



--------------------------------------------------------------------------------

Borrower is released from all obligations under any Debt not expressly permitted
by this Agreement and providing a release of all of the Liens existing with
respect to any such Debt in and to the assets of such New Borrower, together
with termination statements and other documentation evidencing the termination
of any such Liens in and to the properties and assets of such New Borrower and
(vii) payment by Borrowers of all fees and expenses to be paid to Agent and/or
the Lenders under the Loan Documents on or prior to the Joinder Date.

(e) Each provision of the Section 10.1.9 shall be subject to any applicable
limitation set forth in the applicable Security Documents and the Agreed
Security Principles.

10.1.10 Casualty and Condemnation. The Parent Borrower (a) will furnish to Agent
and the Lenders prompt written notice of casualty or other insured damage to any
material portion of any Collateral having a book value or fair market value of
$1,000,000 or more or the commencement of any action or proceeding for the
taking of any Collateral having a book value or fair market value of $1,000,000
or more or any part thereof or interest therein under power of eminent domain or
by condemnation or similar proceeding and (b) will ensure that the Net Proceeds
of any such event (whether in the form of insurance proceeds, condemnation
awards or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement, the Security Documents and the Intercreditor
Agreement.

10.1.11 Canadian Pension Plans and UK Pension Plans.

(a) Promptly after any Canadian Domiciled Obligor or any Affiliate knows or has
reason to know of the occurrence of any of the following events, the applicable
Canadian Domiciled Obligor will deliver to Agent a certificate of a Senior
Officer of the applicable Canadian Domiciled Obligor setting forth details as to
such occurrence and the action, if any, that such Canadian Domiciled Obligor or
such Affiliate is required or proposes to take, together with any notices
(required, proposed or otherwise) given to or filed with or by such Canadian
Domiciled Obligor, such Affiliate, the FSCO, a Canadian Employee Plan
participant (other than notices relating to an individual participant’s
benefits) or the Canadian Employee Plan administrator with respect to any
violation or asserted violation of any Applicable Law (including the PBA) or the
occurrence of any Termination Event.

(b) Each Canadian Domiciled Obligor’s and its Subsidiaries’ Canadian Pension
Plans shall be duly registered and administered in all respects in material
compliance with, as applicable, the PBA, the Income Tax Act (Canada) and all
other Applicable Laws (including regulations, orders and directives), and the
terms of the Canadian Pension Plans and any agreements relating thereto. Each
Canadian Domiciled Obligor shall ensure that it and its Subsidiaries: (i) have
no Unfunded Current Liability in respect of any Canadian Pension Plan, including
any Canadian Pension Plan to be established and administered by it or them;
(ii) pay all amounts required to be paid by it or them in respect of such
Canadian Pension Plan when due; (iii) have no Lien on any of its or their
property that arises or exists in respect of any Canadian Pension Plan except as
disclosed in Schedule 10.2.2; (iv) do not engage in a prohibited transaction or
breach any applicable laws with respect to any Canadian Pension Plan that could
reasonably be expected to result in a Material Adverse Effect in respect of such
Canadian Pension Plan; (v) do not permit to occur or continue any Termination
Event; and (vi) not maintain, contribute or have any liability in respect of a
Canadian Pension Plan which provides benefits on a defined benefit basis during
the term of this Agreement.

 

-140-



--------------------------------------------------------------------------------

(c) Each UK Domiciled Obligor shall ensure that all pension schemes operated by
or maintained for the benefit of members of the UK Domiciled Obligors and/or any
of their employees are fully funded based on the statutory funding objective
under sections 221 and 222 of the Pensions Act 2004 (UK) and that no action or
omission (including, without limitation, the termination or commencement of
winding-up proceedings of any such pension scheme or any UK Domiciled Obligor
ceasing to employ any member of such a pension scheme) is taken by any UK
Domiciled Obligor in relation to such a pension scheme which has or is
reasonably likely to have a Material Adverse Effect.

(d) Each UK Domiciled Obligor shall ensure that no UK Domiciled Obligor is or
has been at any time an employer (for the purposes of sections 38 to 51 of the
Pensions Act 2004 (UK)) of an occupational pension scheme which is not a money
purchase scheme (both terms as defined in the Pension Schemes Act 1993 (UK)) or
“connected” with or an “associate” of (as those terms are used in sections 38 or
43 of the Pensions Act 2004 (UK)) such an employer.

(e) Each UK Domiciled Obligor shall deliver to Agent at such times as those
reports are prepared in order to comply with the then current statutory or
auditing requirements (as applicable either to the trustees of any relevant
schemes or to the UK Domiciled Obligor), actuarial reports in relation to all
pension schemes mentioned in paragraph (c) above.

(f) Each UK Domiciled Obligor shall promptly notify Agent of any material change
in the rate of contributions to any pension schemes mentioned in (c) above paid
or recommended to be paid (whether by the scheme actuary or otherwise) or
required (by law or otherwise).

10.1.12 Maintenance of Properties. Each of the Obligors will, and will cause
each of the Subsidiaries to, keep and maintain all property material to the
conduct of their business, taken as a whole, in good working order and
condition, ordinary wear and tear excepted; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 10.2.3 or disposition permitted under Section 10.2.5.

10.1.13 Use of Proceeds and Letters of Credit. The proceeds of the Revolver
Loans will be used only for general corporate purposes and Permitted
Acquisitions. Letters of Credit will be available only for general corporate
purposes. No part of the proceeds of any Revolver Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
regulations of the Board, including Regulations T, U and X.

10.1.14 Banking Relationships; Controlled Accounts; Deposit and Security
Accounts. Within ninety (90) days of the Original Closing Date and continuing
thereafter, each of the U.S. Domiciled Obligors will, and will cause each of the
U.S. Subsidiaries to, maintain Bank of America or Wells Fargo Bank as their
principal depository bank, including for the maintenance of operating and
depository accounts, administration and services, funds transfer services,
information reporting services, and other Cash Management Services. All
Controlled Accounts of the UK Domiciled Obligors shall be held in the United
States. Each of the Obligors will cause all of their Deposit Accounts and
Securities Accounts that do not constitute Excluded Accounts to be maintained in
jurisdictions (and in no event in any jurisdiction that is not a Permitted
Jurisdiction) and with banks or other financial institutions such that such
Deposit Accounts and Securities Accounts may be subject to Deposit Account
Control Agreements or Securities Account Control Agreements, as applicable, to
the extent required by the Loan Documents without giving effect to the Agreed
Security Principles (except with respect to the following, to which the Agreed
Securities Principles will apply: (a) Deposit Accounts and Securities Accounts
maintained by a UK Domiciled Obligor in the United Kingdom, to the extent
permitted to be maintained in such country pursuant to this Section 10.1.14,
(b) Deposit Accounts and Securities Accounts maintained by a Mexican Domiciled
Obligor in Mexico and (c) Securities Accounts maintained by a Canadian Domiciled
Obligor in Canada).

 

-141-



--------------------------------------------------------------------------------

10.1.15 Post-Closing Deliverables. The Obligors shall deliver, or cause to be
delivered, the following items to Agent, in each case in form and substance
satisfactory to Agent and its counsel, and/or cause the following to occur, in
each case on or before expiration of the respective specified time periods, in
each case as extended in writing by Agent in the sole discretion of Agent:

(a) No later than twenty (20) Business Days after the Closing Date (i) an
amendment to the Intercreditor Agreement, executed and delivered by Agent and
Term Loan Agent, (ii) an amendment to the Guarantee and Collateral Agreement,
executed and delivered by Agent and the U.S. Obligors, and (iii) a copy of an
amendment to the Guarantee and Collateral Agreement (as defined in the Term Loan
Agreement), executed by the Term Loan Agent and the U.S. Obligors.

(b) No later than twenty (20) Business Days after the Closing Date, a
certificate of a duly authorized officer of Parent Borrower certifying that an
attached copy of resolutions of the applicable governing body of Parent Borrower
authorizing execution and delivery of the Loan Documents is true and complete,
and that such resolutions are in full force and effect, were duly adopted, have
not been amended, modified or revoked, and, together with the resolutions
delivered by the Parent Borrower pursuant to Section 6 of the Original Loan
Agreement, constitute all resolutions adopted with respect to this credit
facility. Upon receipt thereof, Agent may conclusively rely on such certificate
until it is otherwise notified by the applicable Obligor in writing.

(c) No later than twenty (20) Business Days after the Closing Date, an amendment
to the Limited Liability Company Agreement of Horizon International Holdings
LLC, a Delaware limited liability company, certified by a duly authorized
officer thereof, to permit Agent and its assignees to exercise all voting,
management, economic and other membership rights under such Limited Liability
Company Agreement, as amended, in connection with the enforcement and/or
transfer of its rights and/or interests in the Equity Interests in Horizon
International Holdings LLC pledged to Agent, in each case to the extent such
enforcement and/or transfer is permitted by the Loan Documents.

(d) No later than twenty (20) Business Days after the Closing Date, evidence
that all direct and indirect Subsidiaries of the Parent Borrower are insureds
under the insurance policies set forth on Schedule 9.1.13.

(e) No later than sixty (60) Business Days after the Closing Date (provided that
if Obligors are unable to comply with this covenant within such time period
after exercising commercially reasonable efforts, Obligors shall be
automatically granted an additional sixty (60) Business Day period to comply
with this covenant so long as Obligors continue to exercise commercially
reasonable efforts to complete the same), evidence, in form and substance
satisfactory to Agent, that the Liens on the assets of Cequent Performance in
favor of Heller Financial Inc. have been released, together with, in each case
unless Cequent Performance (in its reasonable business judgment) and Agent shall
reasonably determine that such Trademark is in no way material to the conduct of
Cequent Performance’s business, a release of the interest of Heller Financial
Inc. in Trademarks “Hidden Hitch Logo — TMA582876”, “Pyramid, Hitchball & Design
— TMA317445” and “Hidden Hitch — TMA390183” of Cequent Performance and evidence
that filings appropriate to evidence the release of such Liens have been
properly filed with the Canadian Intellectual Property Office.

 

-142-



--------------------------------------------------------------------------------

(f) Not later than thirty (30) days following the Closing Date, in each case
unless Cequent Performance or Cequent Consumer, as applicable and in its
reasonable business judgment, and Agent shall reasonably determine that the
applicable Patent or Trademark is in no way material to the conduct of Cequent
Performance’s or Cequent Consumer’s business, as applicable, cause to be filed
with the PTO an update to the Owner Name to reflect the proper Obligor (Cequent
Consumer Products, Inc. or Cequent Performance Products, Inc.) as owner for each
of the following Patents and Trademarks and provide evidence of filing of the
same to Agent: (i) adjustable enclosure and mounting box for a trailer hitch
electrical connector (Reg. # 6,076,691) (currently assigned to Mascotech, Inc.);
(ii) trailer hitch with load adjustment (Reg. # 6,722,682) (current owner is
Hidden Hitch International); and (iii) sealed multiple-contact electrical
connector (Reg. # 6,338,644) (current owner is Theodore Bargman, Inc. D/B/A The
Bargman Company).

Except with respect to the extension of the deadline from that set forth in the
Post-Closing Agreement referred to below with respect to the deliverables
required by clause (f) of this Section 10.1.15, this Section 10.1.15 does not
amend or modify, or waive or release any obligation under, that certain
Post-Closing Agreement, dated as of the Original Closing Date, by and among the
U.S. Borrowers, the Lenders party thereto, and Agent, as such Post-Closing
Agreement may be amended, restated, supplemented or otherwise modified from time
to time in accordance with its terms.

10.2 Negative Covenants. On and after the Closing Date and until the Commitments
have expired or terminated and the principal of and interest on each Loan and
all fees and expenses payable hereunder have been paid in full and all Letters
of Credit have expired, terminated or been Cash Collateralized and all unpaid
drawings under any Letters of Credit shall have been reimbursed, each Obligor
covenants and agrees with the Lenders that:

10.2.1 Debt; Certain Equity Securities.

(a) None of the Obligors will, nor will they permit any Subsidiary to, create,
incur, assume or permit to exist any Debt or obligations under Hedging
Agreements, except:

(i) (A) Debt created under the Loan Documents, (B) any Term Loan Debt and
(C) any Permitted Term Loan Refinancing Debt;

(ii) (A) financings in respect of sales of accounts receivable by a Foreign
Subsidiary permitted by Section 10.2.5(c)(i), (B) the Specified Vendor
Receivables Financing and (C) the Specified Vendor Payables Financing;

(iii) Debt existing on the Original Closing Date and set forth in Schedule
10.2.1 and extensions, renewals and replacements of any such Debt that do not
increase the outstanding principal amount as specified on such Schedule 10.2.1
or result in an earlier maturity date or decreased weighted average life
thereof;

(iv) Permitted Unsecured Debt of the Parent Borrower; provided that the Net
Leverage Ratio (disregarding the proceeds of such Permitted Unsecured Debt in
calculating Unrestricted Domestic Cash), on a pro forma basis after giving
effect to the incurrence of such Permitted Unsecured Debt (and any related
repayment of Debt) and recomputed as of the last day of the most recently ended
Fiscal Quarter of the Parent Borrower for which financial statements are
available, as if such incurrence (and any related repayment of Debt) had
occurred on the first day of the relevant period is no greater than 4.00 to
1.00;

 

-143-



--------------------------------------------------------------------------------

(v) Debt of the Parent Borrower to any Subsidiary and of any Subsidiary to the
Parent Borrower or any other Subsidiary; provided that Debt of any Subsidiary
that is not a U.S. Obligor to the Parent Borrower or any Subsidiary Obligor
shall be subject to Section 10.2.4;

(vi) Guarantees by the Parent Borrower of Debt of any Subsidiary and by any
Subsidiary of Debt of the Parent Borrower or any other Subsidiary; provided that
Guarantees by the Parent Borrower or any Subsidiary Obligor of Debt of any
Subsidiary that is not a U.S. Obligor shall be subject to Section 10.2.4;

(vii) Guarantees by the Parent Borrower or any Subsidiary, as the case may be,
in respect of (A) the Term Loan Debt, (B) any Permitted Term Loan Refinancing
Debt, or (C) any Permitted Unsecured Debt; provided that none of the Parent
Borrower or any Subsidiary, as the case may be, shall Guarantee such Debt unless
it also has Guaranteed the Obligations pursuant to a Guaranty;

(viii) Debt of the Parent Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Debt assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Debt that do not increase the outstanding principal amount thereof or result in
an earlier maturity date or decreased weighted average life thereof; provided
that (A) such Debt is incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement and (B) the
aggregate principal amount of Debt permitted by this clause (viii) shall not
exceed $20,000,000 at any time outstanding;

(ix) Debt arising as a result of an Acquisition Lease Financing or any other
sale and leaseback transaction permitted under Section 10.2.6;

(x) Debt of any Person that becomes a Subsidiary after the Original Closing
Date; provided that (A) such Debt exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (B) the aggregate principal amount of Debt
permitted by this clause (x) shall not exceed $25,000,000 at any time
outstanding, less the liquidation value of any outstanding Assumed Preferred
Stock;

(xi) Debt of the Parent Borrower or any Subsidiary in respect of workers’
compensation claims, self-insurance obligations, performance bonds, surety
appeal or similar bonds and completion guarantees provided by the Parent
Borrower and the Subsidiaries in the ordinary course of their business;

(xii) other unsecured Debt of the Parent Borrower or any Subsidiary in an
aggregate principal amount not exceeding $15,000,000 at any time outstanding,
less the liquidation value of any applicable Qualified Parent Borrower Preferred
Stock issued and outstanding pursuant to clause (b) of the definition of
Qualified Parent Borrower Preferred Stock;

 

-144-



--------------------------------------------------------------------------------

(xiii) secured Debt in an aggregate amount not exceeding $35,000,000 at any time
outstanding, in each case in respect of Debt of Foreign Subsidiaries (exclusive
of any Debt of Foreign Subsidiaries arising under the Loan Documents);

(xiv) Debt arising from the honoring by a bank or other financial institution of
a check, draft or similar instrument inadvertently (except in the case of
daylight overdrafts) drawn against insufficient funds in the Ordinary Course of
Business; provided, however, that such Debt is extinguished within ten days of
incurrence;

(xv) Debt arising in connection with endorsement of instruments for deposit in
the Ordinary Course of Business;

(xvi) Debt incurred in connection with the financing of insurance premiums in an
aggregate amount at any time outstanding not to exceed the premiums owed under
such policy, if applicable;

(xvii) contingent obligations to financial institutions, in each case to the
extent in the Ordinary Course of Business and on terms and conditions which are
within the general parameters customary in the banking industry, entered into to
obtain cash management services or deposit account overdraft protection services
(in an amount similar to those offered for comparable services in the financial
industry) or other services in connection with the management or opening of
deposit accounts or incurred as a result of endorsement of negotiable
instruments for deposit or collection purposes and other customary, contingent
obligations of the Parent Borrower and its Subsidiaries incurred in the Ordinary
Course of Business;

(xviii) unsecured guarantees by the Parent Borrower or any Subsidiary Obligor of
facility leases of any Obligor;

(xix) obligations of the Parent Borrower or any Subsidiary Obligor under Hedging
Agreements permitted under Section 10.2.7 with respect to interest rates,
foreign currency exchange rates or commodity prices, in each case not entered
into for speculative purposes; provided that if such Hedging Agreements relate
to interest rates, (A) such Hedging Agreements relate to payment obligations on
Debt otherwise permitted to be incurred by the Loan Documents and (B) the
notional principal amount of such Hedging Agreements at the time incurred does
not exceed the principal amount of the Debt to which such Hedging Agreements
relate;

(xx) Alternative Incremental Debt; provided that the aggregate principal amount
of any Alternative Incremental Debt established on any date shall not exceed
(i) (together with the aggregate amount of all Incremental Term Commitments
established on such date in reliance on the Base Incremental Amount) an amount
equal to the Base Incremental Amount on such date and (ii) an additional amount
subject to the Maximum Alternative Incremental Debt Amount as of such date; and

(xxi) Debt arising under a declaration of joint and several liability used for
the purpose of section 2:403 of the Dutch Civil Code (and any residual liability
under such declaration arising pursuant to section 2:404(2) of the Dutch Civil
Code).

(b) None of the Obligors will, nor will they permit any Subsidiary to, issue any
preferred stock or other preferred Equity Interests, except (i) Qualified Parent
Borrower Preferred Stock, (ii) Assumed Preferred Stock and (iii) preferred stock
or preferred Equity Interests held by the Parent Borrower or any Subsidiary.

 

-145-



--------------------------------------------------------------------------------

10.2.2 Liens. None of the Obligors will, nor will they permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Liens created under the Loan Documents, Liens created under the Term Loan
Documents and Liens in respect of any Permitted Term Loan Refinancing Debt;

(b) Permitted Encumbrances;

(c) Liens in respect of the Specified Vendor Receivables Financing;

(d) any Lien on any property or asset of the Parent Borrower or any Subsidiary
existing on the Original Closing Date and set forth in Schedule 10.2.2; provided
that (i) such Lien shall not apply to any other property or asset of the Parent
Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secured on the Original Closing Date and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

(e) any Lien existing on any property or asset prior to the acquisition thereof
by the Parent Borrower or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the Original Closing Date prior to
the time such Person becomes a Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Parent Borrower or any Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be;

(f) Liens on fixed or capital assets acquired, constructed or improved by, or in
respect of Capital Lease Obligations of, the Parent Borrower or any Subsidiary;
provided that (i) such security interests secure Debt permitted by
Section 10.2.1(a)(viii), (ii) such security interests and the Debt secured
thereby are incurred prior to or within 180 days after such acquisition or the
completion of such construction or improvement, (iii) the Debt secured thereby
does not exceed the cost of acquiring, constructing or improving such fixed or
capital assets and (iv) such security interests shall not apply to any other
property or assets of the Parent Borrower or any Subsidiary;

(g) Liens, with respect to any Mortgaged Property, described in the applicable
schedule of the title policy covering such Mortgaged Property;

(h) Liens in respect of sales of accounts receivable by Foreign Subsidiaries
permitted by Section 10.2.5(c)(i);

(i) other Liens securing liabilities permitted hereunder in an aggregate amount
not exceeding (i) in respect of consensual Liens, $5,000,000 and (ii) in respect
of all such Liens, $10,000,000, in each case at any time outstanding;

 

-146-



--------------------------------------------------------------------------------

(j) Liens in respect of Debt permitted by Section 10.2.1(a)(xiii), provided that
the assets subject to such Liens are not located in the United States;

(k) Liens, rights of setoff and other similar Liens existing solely with respect
to cash and Permitted Investments on deposit in one or more accounts maintained
by any Lender, in each case granted in the Ordinary Course of Business in favor
of such Lender with which such accounts are maintained, securing amounts owing
to such Lender with respect to cash management and operating account
arrangements, including those involving pooled accounts and netting
arrangements; provided that, unless such Liens are non-consensual and arise by
operation of law, in no case shall any such Liens secure (either directly or
indirectly) the repayment of any Debt for Borrowed Money;

(l) licenses or sublicenses of Intellectual Property granted by the Parent
Borrower or any Subsidiary in the Ordinary Course of Business and not
interfering in any material respect with the ordinary conduct of business of the
Parent Borrower or any Subsidiary;

(m) the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods;

(n) Liens for the benefit of a seller deemed to attach solely to cash earnest
money deposits in connection with a letter of intent or acquisition agreement
with respect to a Permitted Acquisition;

(o) Liens deemed to exist in connection with investments permitted under
Section 10.2.4 that constitute repurchase obligations and in connection with
related set-off rights;

(p) Liens of a collection bank arising in the Ordinary Course of Business under
Section 4-210 of the UCC in effect in the relevant jurisdiction covering only
the items being collected upon;

(q) Liens of sellers of goods to the Parent Borrower or any Subsidiary arising
under Article 2 of the UCC in effect in the relevant jurisdiction in the
Ordinary Course of Business, covering only the goods sold and covering only the
unpaid purchase price for such goods and related expenses; and

(r) Liens on Collateral securing Alternative Incremental Debt, provided that
such Alternative Incremental Debt shall be secured only by a Lien on the
Collateral having the same priorities in the Term Priority Collateral and the
Revolver Priority Collateral as the Term Loan Debt (or on a subordinated basis)
with the Obligations and, in each case, shall be subject to a customary
intercreditor agreement in form and substance reasonably satisfactory to Agent.

10.2.3 Fundamental Changes.

(a) None of the Obligors will, nor will they permit any Subsidiary to merge into
or consolidate with any Person, or liquidate or dissolve, except that, if at the
time thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing (i) any Subsidiary may merge into a Borrower in a
transaction in which such Borrower is the surviving corporation, (ii) any
Subsidiary (other than a Borrower) may merge into any Subsidiary in a
transaction in which the surviving entity is a Subsidiary and (if any party to
such merger is a Subsidiary Obligor) is a Subsidiary Obligor and (iii) any
Subsidiary (other than a Borrower or Subsidiary Obligor) may liquidate or
dissolve if the Parent Borrower determines in good faith

 

-147-



--------------------------------------------------------------------------------

that such liquidation or dissolution is in the best interests of the Parent
Borrower and is not materially disadvantageous to the Lenders; provided that any
such merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Section 10.2.4. Notwithstanding the foregoing, this Section 10.2.3 shall not
prohibit any Permitted Acquisition.

(b) The Parent Borrower will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Parent Borrower and its Subsidiaries on the date of
execution of the Original Loan Agreement and businesses reasonably related
thereto.

10.2.4 Investments, Loans, Advances, Guarantees and Acquisitions. None of the
Obligors will, nor will they permit any Subsidiary to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a wholly owned
Subsidiary prior to such merger) any Equity Interests in or evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:

(a) Permitted Investments;

(b) investments existing on the Original Closing Date and set forth on Schedule
10.2.4;

(c) [Reserved];

(d) investments by the Parent Borrower and the Subsidiaries in their respective
Subsidiaries that exist immediately prior to any applicable transaction;
provided that (i) any such Equity Interests held by an Obligor shall be pledged
pursuant to a Security Document acceptable to Agent, to the extent required by
this Agreement; (ii) investments (excluding any such investments, loans,
advances and Guarantees to such Subsidiaries that are assumed and exist on the
date any Permitted Acquisition is consummated and that are not made, incurred or
created in contemplation of or in connection with such Permitted Acquisition) by
Obligors in, and loans and advances by Obligors to, and Guarantees by Obligors
of Debt (or lease obligations) of, Subsidiaries that are not Obligors made after
the Original Closing Date shall only be permitted if, at the time of and after
giving effect to such investment, (x) the Required Conditions are met and
(y) the aggregate principal amount of any Debt (or lease obligations) of
Subsidiaries that are not Obligors subject to any Guarantee by any Obligor made
after the Original Closing Date shall not at any time exceed $40,000,000;

(e) loans or advances made by the Parent Borrower to any Subsidiary and made by
any Subsidiary to the Parent Borrower or any other Subsidiary; provided that
(i) any such loans and advances made by an Obligor shall be evidenced by a
promissory note pledged pursuant to a Security Document and (ii) any such loans
and advances made by Obligors to Subsidiaries that are not Obligors shall only
be permitted if, at the time of and after giving effect to such investment, the
Required Conditions are met;

(f) Guarantees permitted by Section 10.2.1(a)(vii);

(g) Guarantees in respect of any Specified Vendor Payables Financing;

 

-148-



--------------------------------------------------------------------------------

(h) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the Ordinary Course of Business;

(i) any investments in or loans to any other Person received as noncash
consideration for sales, transfers, leases and other dispositions permitted by
Section 10.2.5;

(j) Guarantees by the Parent Borrower and the Subsidiaries of leases entered
into by any Subsidiary as lessee; provided that such Guarantees made by Obligors
to Subsidiaries that are not Obligors shall only be permitted if, at the time of
and after giving effect to such investment, the Required Conditions are met, and
the amount of lease obligations which is the subject of any such Guarantees
shall be subject to the limitation set forth in clause (d) above;

(k) extensions of credit in the nature of accounts receivable or notes
receivable in the Ordinary Course of Business;

(l) loans or advances to employees made in the Ordinary Course of Business
consistent with prudent business practice and not exceeding $2,500,000 in the
aggregate outstanding at any one time;

(m) investments in the form of Hedging Agreements permitted under Section
10.2.7;

(n) [Reserved];

(o) payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the Ordinary Course of Business;

(p) [Reserved];

(q) investments, loans or advances in addition to those permitted by the other
clauses of this Section 10.2.4 not exceeding in the aggregate $25,000,000 at any
time outstanding, provided that no Default exists at the time that such
investment, loan or advance is made or is caused thereby;

(r) investments made (i) in an amount not to exceed the Net Proceeds of any
issuance of Equity Interests in Parent Borrower issued after the Original
Closing Date or (ii) with Equity Interests in Parent Borrower; and

(s) other investments by the Parent Borrower or any Subsidiary so long as the
Required Conditions are met.

10.2.5 Asset Sales. None of the Obligors will, nor will they permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will they permit any Subsidiary
to issue any additional Equity Interest in such Subsidiary, except:

(a) sales, transfers, leases and other dispositions of inventory, used or
surplus equipment or other obsolete assets, Permitted Investments and
investments referred to in Section 10.2.4(h) in the Ordinary Course of Business;

 

-149-



--------------------------------------------------------------------------------

(b) sales, transfers and dispositions to the Parent Borrower or a Subsidiary;
provided that any such sales, transfers or dispositions involving a Subsidiary
that is not a U.S. Obligor shall be made in compliance with Section 10.2.9;

(c) (i) sales of accounts receivable and related assets by a Foreign Subsidiary
pursuant to customary terms whereby recourse and exposure in respect thereof to
any Foreign Subsidiary does not exceed at any time $35,000,000 and (ii) sales of
accounts receivables and related assets pursuant to the Specified Vendor
Receivables Financing;

(d) the creation of Liens permitted by Section 10.2.2 and dispositions as a
result thereof;

(e) sales or transfers that are permitted sale and leaseback transactions
pursuant to Section 10.2.6;

(f) sales and transfers that constitute part of an Acquisition Lease Financing;

(g) Restricted Payments permitted by Section 10.2.8;

(h) transfers and dispositions constituting investments permitted under Section
10.2.4;

(i) sales, transfers and other dispositions of property identified on Schedule
10.2.5; and

(j) so long as no Event of Default shall have occurred and then be continuing,
sales, transfers and other dispositions of assets (other than Equity Interests
in a Subsidiary) that are not permitted by any other clause of this Section;
provided that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance upon this clause (j) shall not exceed (i) 15%
of the aggregate fair market value of all assets of the Parent Borrower
(determined as of the end of its most recent Fiscal Year), including any Equity
Interests owned by it, during any Fiscal Year of the Parent Borrower; provided
that such amount shall be increased, in respect of the Fiscal Year ending on
December 31, 2016, and each Fiscal Year thereafter by an amount equal to the
total unused amount of such permitted sales, transfers and other dispositions
for the immediately preceding Fiscal Year (without giving effect to the amount
of any unused permitted sales, transfers and other dispositions that were
carried forward to such preceding Fiscal Year) and (ii) 35% of the aggregate
fair market value of all assets of the Parent Borrower as of the Original
Closing Date, including any Equity Interests owned by it, during the time
subsequent to the Original Closing Date; provided, further, however, that
Obligors shall comply with Section 10.1.2(l) concerning any sale, transfer or
other disposition of Revolver Priority Collateral in an aggregate amount in
excess of $5,000,000;

provided that (x) all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clauses (b) or (h) above) shall be made
for fair value and (y) all sales, transfers, leases and other dispositions
permitted by clauses (i) and (j) above shall be for at least 75% cash
consideration.

10.2.6 Sale and Leaseback Transactions. None of the Obligors will, nor will they
permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereinafter acquired, and thereafter rent
or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property sold or transferred,
except for (a) any such sale of any fixed

 

-150-



--------------------------------------------------------------------------------

or capital assets (other than any such transaction to which (b) or (c) below is
applicable) that is made for cash consideration in an amount not less than the
cost of such fixed or capital asset in an aggregate amount less than or equal to
$10,000,000, so long as the Capital Lease Obligations associated therewith are
permitted by Section 10.2.1(a)(viii), (b) in the case of property owned as of or
after the Original Closing Date, any such sale of any fixed or capital assets
that is made for cash consideration in an aggregate amount not less than the
fair market value of such fixed or capital assets not to exceed $20,000,000 in
the aggregate, in each case, so long as the Capital Lease Obligations (if any)
associated therewith are permitted by Section 10.2.1(a)(viii), and (c) any
Acquisition Lease Financing.

10.2.7 Hedging Agreements. None of the Obligors will, nor will they permit any
Subsidiary to, enter into any Hedging Agreement, other than Hedging Agreements
entered into in the Ordinary Course of Business and which are not speculative in
nature to hedge or mitigate risks to which the Parent Borrower or any other
Subsidiary is exposed in the conduct of its business or the management of its
assets or liabilities (including Hedging Agreements that effectively cap, collar
or exchange interest rates (from fixed to floating rates, from one floating rate
to another floating rate or otherwise)).

10.2.8 Restricted Payments; Certain Payments of Debt.

(a) None of the Obligors will, nor will they permit any Subsidiary to, declare
or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except:

(i) Parent Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional Equity Interests in Parent Borrower;

(ii) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests;

(iii) the Parent Borrower may (A) use the proceeds of the Term Loan Debt to pay
the Original Closing Date Dividend and (B) make other Restricted Payments not
exceeding $5,000,000 from and after the Original Closing Date, in each case
pursuant to and in accordance with stock option plans, equity purchase programs
or agreements or other benefit plans, in each case for management or employees
or former employees of the Parent Borrower and the Subsidiaries; and

(iv) the Parent Borrower may make other Restricted Payments; provided that at
the time of and immediately after giving effect to such Restricted Payments (and
any Debt incurred in connection therewith), the Required Conditions are met.

(b) None of the Obligors will, nor will they permit any Subsidiary to, make or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Debt, or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Debt, except:

(i) payment of Debt created under the Loan Documents;

 

-151-



--------------------------------------------------------------------------------

(ii) payment of regularly scheduled interest and principal payments as and when
due in respect of any Debt, other than payments in respect of subordinated Debt
prohibited by the subordination provisions thereof;

(iii) refinancings of Debt to the extent permitted by Section 10.2.1;

(iv) payment of secured Debt out of the proceeds of any sale or transfer of the
property or assets securing such Debt;

(v) [reserved];

(vi) payments of Debt with the Net Proceeds of an issuance of Equity Interests
in Parent Borrower; and

(vii) payments of Debt; provided that at the time of and immediately after
giving effect to such payment, the Required Conditions are met.

(c) None of the Obligors will, nor will they permit any Subsidiary to, enter
into or be party to, or make any payment under, any Synthetic Purchase Agreement
unless (i) in the case of any Synthetic Purchase Agreement related to any
Restricted Debt, the payments required to be made by the Parent Borrower or the
Subsidiaries thereunder are limited to the amount permitted under
Section 10.2.8(b) and (iii) in the case of any Synthetic Purchase Agreement, the
obligations of the Parent Borrower and the Subsidiaries thereunder are
subordinated to the Obligations on terms satisfactory to the Required Lenders.

10.2.9 Transactions with Affiliates. None of the Obligors will, nor will they
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except:

(a) transactions that are at prices and on terms and conditions not less
favorable to the Parent Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties;

(b) transactions between or among the Parent Borrower and the Subsidiaries not
involving any other Affiliate (to the extent not otherwise prohibited by other
provisions of this Agreement);

(c) any Restricted Payment permitted by Section 10.2.8; and

(d) transactions pursuant to agreements in effect on the Original Closing Date
and listed on Schedule 10.2.9 (provided that this clause (d) shall not apply to
any extension, or renewal of, or any amendment or modification of such
agreements that is less favorable to the Parent Borrower or the applicable
Subsidiaries, as the case may be).

10.2.10 Restrictive Agreements. None of the Obligors will, nor will they permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of any Obligor or any Subsidiary to create, incur
or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any of its Equity Interests or to make or repay loans or advances to the
Parent Borrower or any other Subsidiary or to Guarantee Debt of

 

-152-



--------------------------------------------------------------------------------

the Parent Borrower or any other Subsidiary; provided that (i) the foregoing
shall not apply to restrictions and conditions imposed by law or by any Loan
Document or any Specified Vendor Receivables Financing Document, Specified
Vendor Payables Financing Document or any Term Loan Document that are customary,
in the reasonable judgment of the board of directors thereof, for the market in
which such Debt is issued so long as such restrictions do not prevent, impede or
impair (x) the creation of Liens and Guarantees in favor of the Lenders under
the Loan Documents or (y) the satisfaction of the obligations of the Obligors
under the Loan Documents, (ii) the foregoing shall not apply to restrictions and
conditions existing on the Original Closing Date and identified on Schedule
10.2.10 (but shall apply to any extension or renewal of, or any amendment or
modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale;
provided, further, that such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder and
(iv) clause (a) of the foregoing shall not apply to (A) restrictions or
conditions imposed by any agreement relating to secured Debt permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Debt and (B) customary provisions in leases and other
agreements restricting the assignment thereof.

10.2.11 Amendment of Material Documents. None of the Obligors will, nor will
they permit any Subsidiary to, amend, restate, modify or waive any of its rights
under (a) (i) its certificate of incorporation, by-laws or other organizational
documents and/or (ii) any Material Agreement, Spin-Off Documentation or other
agreements (including joint venture agreements) other than the Term Loan
Documents, in each case to the extent such amendment, restatement, modification
or waiver is adverse to Agent or Lenders in any material respect (it being
agreed that the addition or removal of Obligors from participation in a
Specified Vendor Receivables Financing or Specified Vendor Payables Financing
shall not constitute an amendment, modification or waiver of any Specified
Vendor Receivables Financing Document or Specified Vendor Payables Financing
Document, as applicable, that is adverse to the Lenders) or (b) the Term Loan
Documents to the extent such amendment, restatement, modification or waiver
(i) results in a maturity date earlier than 91 days following the Latest
Maturity Date then in effect with respect to the Obligations, (ii) results in a
decreased weighted average life of the Term Loan Debt (other than as a result of
an amendment solely to the final maturity date permitted by clause (i) above),
(iii) adds any mandatory prepayment provision or changes any mandatory
prepayment provision in a manner that would increase the amount of any mandatory
prepayment of the Term Loan Debt, (iv) increases the “Applicable Margin” or
similar component of interest thereunder by more than 3.0% (other than as a
result of accrual of interest at the default rate), or (v) adds an additional
covenant or event of default or makes any covenant or event of default in any
Term Loan Document materially more restrictive or burdensome prior to the Latest
Maturity Date then in effect (unless this Agreement is amended to provide all of
the Lenders with the benefits of such covenant or event of default), in each
case under this clause (v) other than covenants and events of default solely
relating to the Term Priority Collateral.

10.2.12 Use of Proceeds. No Borrower will request any Revolver Loan or Letter of
Credit, and no Borrower shall use, and shall procure that its Subsidiaries and
its or their respective directors, officers, employees and agents shall not use,
the proceeds of any Revolver Loan or Letter of Credit (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, to the extent such activities, businesses or transaction
would be prohibited by Sanctions if conducted by a Person organized in the
United States, Canada, Mexico or in a European Union member state, or (C) in any
manner that would result in the violation of any Sanctions applicable to any
party hereto.

 

-153-



--------------------------------------------------------------------------------

10.2.13 Plans. The Obligors will not, and will not permit any Subsidiary to
maintain, sponsor, contribute to or otherwise incur liability or obligations in
respect of a Canadian Pension Plan that provides benefits on a defined benefit
basis without the prior written consent of Agent.

10.2.14 Accounting Changes. None of the Obligors will, nor will they permit any
Subsidiary to, make any material change in accounting treatment or reporting
practices, except as required by GAAP and in accordance with Section 1.2; or
change its Fiscal Year; provided that the Obligors may, upon written notice to
Agent, change their Fiscal Year to another date, in which case the Obligors and
Agent will, and are hereby authorized to, many any adjustments to this Agreement
that are necessary to reflect such change in Fiscal Year.

10.3 Financial Covenant. As long as any Commitment or Obligation is outstanding,
Obligors shall:

10.3.1 Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage Ratio for
each 12 month period of at least 1.0 to 1.0 while a Financial Covenant Trigger
Period is in effect, measured for the most recent period for which financial
statements were delivered hereunder prior to the Financial Covenant Trigger
Period and each period ending thereafter until the Financial Covenant Trigger
Period is no longer in effect.

SECTION 11

EVENTS OF DEFAULT; REMEDIES ON DEFAULT

11.1 Events of Default. Each of the following shall be an “Event of Default” if
it occurs for any reason whatsoever, whether voluntary or involuntary, by
operation of law or otherwise:

(a) the Borrowers shall fail to (i) pay any principal of any Loan or any LC
Obligation when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or otherwise or
(ii) provide Cash Collateral when and as the same shall be required by
Section 2.2.3, 2.3.3 or 2.4.3;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this
Section 11.1) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Borrower or any Subsidiary in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

(d) any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in Section 8.1, 8.2.4, 8.2.5, 8.6.2, 10.1.1, 10.1.2,
10.1.3(a)(iv), 10.1.7, 10.1.8 (with respect to the existence of any Obligor and
ownership of the Obligors other than the Parent Borrower), 10.1.8(b), 10.1.13,
10.1.14, 10.1.15, Section 10.2 or Section 10.3 of this Agreement, or, to the
extent that such Obligor is a party thereto or otherwise obligated thereby
(whether pursuant to the agreement of an Obligor that is party thereto or
otherwise), Section 5.13 of the Guarantee and Collateral Agreement or
Section 5.13 of the Foreign Facility Guarantee and Collateral Agreement;

 

-154-



--------------------------------------------------------------------------------

(e) any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document, to the extent that such Obligor is a
party thereto or otherwise obligated thereby (whether pursuant to the agreement
of an Obligor that is party thereto or otherwise) (other than those failures
specified in clause (a), (b) or (d) of this Section 11.1), and such failure
shall continue unremedied for a period of 30 days (or, with respect to a failure
to observe or perform any covenant, condition or agreement contained in
Section 8 of the Guarantee and Collateral Agreement or Section 8 of the Foreign
Facility Guarantee and Collateral Agreement, a period of 15 days) after notice
thereof from Agent to the Borrower Agent (which notice will be given at the
request of any Lender);

(f) the Parent Borrower or any Subsidiary shall fail to make any payment
(whether of principal, interest or other payment obligations) in respect of any
Material Debt, when and as the same shall become due and payable after giving
effect to any applicable grace period with respect thereto;

(g) any event or condition occurs that results in any Material Debt becoming due
prior to its scheduled maturity or that enables or permits the holder or holders
of any Material Debt or any trustee or agent on its or their behalf to cause any
Material Debt to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (g) shall not apply to secured Debt that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such Debt;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, winding-up, reorganization arrangement,
a proposal or other relief in respect of any Obligor or any Subsidiary or its
debts, or of a substantial part of its assets, under any federal, state,
provincial or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect or (ii) the appointment of a Creditor Representative or
similar official for the Parent Borrower or any Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(i) the Parent Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, winding-up, reorganization,
arrangement, a proposal or other relief under any federal, state, provincial or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Section, (iii) apply for or consent to the appointment of a Creditor
Representative or similar official for the Parent Borrower or any Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) the Parent Borrower or any Subsidiary shall become unable, admit in writing
in a court proceeding its inability or fail generally to pay its debts as they
become due or, with respect to any UK Borrower or UK Subsidiary, (i) it, by
reason of actual or anticipated financial difficulties, commences negotiations
with one or more of its creditors with a view to rescheduling any of its Debt
(ii) the value of its assets shall become less than the value of its liabilities
(taking into account contingent and prospective liabilities) or (iii) a
moratorium or other protection from its creditors is declared or imposed in
respect of any its Debt;

 

-155-



--------------------------------------------------------------------------------

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $5,000,000 shall be rendered against the Parent Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Parent Borrower or any Subsidiary to enforce any
such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect on the
Parent Borrower and its Subsidiaries;

(m) any Lien covering property having a book value or fair market value of
$5,000,000 or more purported to be created under any Security Document shall
cease to be, or shall be asserted in writing by any Obligor not to be, a valid
and perfected Lien on any Collateral, except (i) as a result of the sale or
other disposition of the applicable Collateral in a transaction permitted under
the Loan Documents or (ii) as a result of Agent’s failure to maintain possession
(or the failure of Agent’s agent or designee, including without limitation the
Term Loan Agent, as Agent’s agent for perfection pursuant to the Intercreditor
Agreement, to maintain possession) of any stock certificates, promissory notes
or other instruments delivered to it under the Guarantee and Collateral
Agreement and/or the Foreign Facility Guarantee and Collateral Agreement;

(n) any Guaranty shall cease to be, or shall have been asserted in writing not
to be, in full force and effect;

(o) the Parent Borrower or any Subsidiary shall challenge the subordination
provisions of the Subordinated Debt or assert that such provisions are invalid
or unenforceable or that the Obligations of any Obligor, or the Obligations of
any Subsidiary under any Guaranty, are not senior Debt under the subordination
provisions of the Subordinated Debt, or any court, tribunal or government
authority of competent jurisdiction shall judge the subordination provisions of
the Subordinated Debt to be invalid or unenforceable or such Obligations to be
not senior Debt under such subordination provisions or otherwise cease to be, or
shall be asserted not to be, legal, valid and binding obligations of the parties
thereto, enforceable in accordance with their terms;

(p) a Change in Control shall occur;

(q) an Obligor denies or contests the validity or enforceability of any Loan
Document (including, without limitation, the Intercreditor Agreement) or
Obligations, or any Loan Document (including, without limitation, the
Intercreditor Agreement) ceases to be in full force or effect for any reason
(other than a waiver or release by Agent and Lenders);

(r) a loss, theft, damage or destruction occurs with respect to any Collateral
if the amount not covered by insurance exceeds $5,000,000;

(s) any event occurs or condition exists that has a Material Adverse Effect; or

 

-156-



--------------------------------------------------------------------------------

(t) (i) a Termination Event occurs or any Canadian Multi-Employer Plan is
terminated, in each case, in circumstances which would result or could
reasonably be expected to result in a Canadian Facility Obligor being required
to make a contribution to or in respect of a Canadian Pension Plan or a Canadian
Multi-Employer Plan or result in the appointment, by FSCO, of an administrator
to wind up a Canadian Pension Plan, (ii) any Canadian Domiciled Obligor is in
default with respect to any required contribution to a Canadian Pension Plan, or
(iii) any Lien arises (save for a contribution amount not yet due) in connection
with any Canadian Pension Plan; provided, however, that an event or circumstance
of the type described in clause (i), (ii) or (iii) shall constitute an Event of
Default under this clause (t) only if such event or circumstance, in the opinion
of the Required Lenders, when taken together with all other events and
circumstances of the type described in such clauses that have occurred or
existed on or after the Closing Date, could reasonably be expected to result in
a Material Adverse Effect (it being acknowledged that, for purposes of this
clause (t), funding deficiencies and other benefit liabilities existing as of
the Closing Date shall be included in the determination of whether a Material
Adverse Effect has occurred or exists).

11.2 Remedies upon Default. If an Event of Default described in Section 11.1(h)
or (i) occurs with respect to any Obligor, then to the extent permitted by
Applicable Law, all Obligations (other than Secured Bank Product Obligations)
shall become automatically due and payable and all Commitments shall terminate,
without any action by Agent or notice of any kind. In addition, or if any other
Event of Default exists, Agent may in its discretion (and shall upon written
direction of Required Lenders) do any one or more of the following from time to
time:

(a) declare any Obligations (other than Secured Bank Product Obligations)
immediately due and payable, whereupon they shall be due and payable without
diligence, presentment, demand, protest or notice of any kind, all of which are
hereby waived by Obligors to the fullest extent permitted by law;

(b) terminate, reduce or condition any Commitment, or make any adjustment to any
Borrowing Base;

(c) require Obligors to Cash Collateralize their LC Obligations, Secured Bank
Product Obligations and other Obligations that are contingent or not yet due and
payable, and if Obligors fail to deposit such Cash Collateral, Agent may (and
shall upon the direction of Required Lenders) advance the required Cash
Collateral as Revolver Loans (whether or not an Overadvance exists or is created
thereby, or the conditions in Section 6 are satisfied); and

(d) together with the Security Trustees (as applicable), exercise any other
rights or remedies afforded under any agreement, by law, at equity or otherwise,
including the rights and remedies of a secured party under the UCC, PPSA or
other similar domestic or foreign statutes. Such rights and remedies include the
rights to (i) take possession of any Collateral; (ii) require Borrowers to
assemble Collateral, at Borrowers’ expense, and make it available to Agent and
Security Trustees at a place designated by Agent or Security Trustees (as
applicable); (iii) enter any premises where Collateral is located and store
Collateral on such premises until sold (and if the premises are owned or leased
by an Obligor, Obligors agree not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by Applicable Law, in lots or in bulk, at such locations, all
as Agent or Security Trustees (as applicable), in their discretion, deem
advisable. Each Obligor agrees that 10 days’ notice of any proposed sale or
other disposition of Collateral by Agent or a Security Trustee shall be
reasonable, and that any sale conducted on the internet or to a Licensor of
Intellectual Property

 

-157-



--------------------------------------------------------------------------------

shall be commercially reasonable. Agent and Security Trustees may conduct sales
on any Obligor’s premises, without charge, and any sale may be adjourned from
time to time in accordance with Applicable Law. Agent and Security Trustees
shall have the right to sell, lease or otherwise dispose of any Collateral for
cash, credit or any combination thereof, and Agent and/or Security Trustees may
purchase any Collateral at public or, if permitted by law, private sale and, in
lieu of actual payment of the purchase price, may credit bid and set off the
amount of such price against the Obligations.

11.3 License. Agent and Security Trustees are hereby granted an irrevocable,
non-exclusive license or other right to use, license or sub-license (without
payment of royalty or other compensation to any Person) any or all Intellectual
Property of Obligors, computer hardware and software, trade secrets, brochures,
customer lists, promotional and advertising materials, labels, packaging
materials and other Property, in advertising for sale, marketing, selling,
collecting, completing manufacture of, or otherwise exercising any rights or
remedies with respect to, any Collateral. Each Obligor’s rights and interests
under Intellectual Property shall inure to Agent’s and Security Trustees’
benefit.

11.4 Setoff. At any time during an Event of Default, Agent, Security Trustees,
Issuing Banks, Lenders, and any of their Affiliates are authorized, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by Agent, such Security Trustee, such Issuing Bank, such Lender or
such Affiliate to or for the credit or the account of an Obligor against its
Obligations, whether or not Agent, such Security Trustee, such Issuing Bank,
such Lender or such Affiliate shall have made any demand under this Agreement or
any other Loan Document and although such Obligations may be contingent or
unmatured or are owed to a branch or office of Agent, such Security Trustee,
such Issuing Bank, such Lender or such Affiliate different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
Agent, each Security Trustee, each Issuing Bank, each Lender and each such
Affiliate under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Person may have.

11.5 Remedies Cumulative; No Waiver.

11.5.1 Cumulative Rights. All agreements, warranties, guaranties, indemnities
and other undertakings of Obligors under the Loan Documents are cumulative and
not in derogation of each other. The rights and remedies of Agent, Security
Trustees and Lenders under the Loan Documents are cumulative, may be exercised
at any time and from time to time, concurrently or in any order, and are not
exclusive of any other rights or remedies available by agreement, by law, at
equity or otherwise. All such rights and remedies shall continue in full force
and effect until Full Payment of all Obligations.

11.5.2 Waivers. No waiver or course of dealing shall be established by (a) the
failure or delay of Agent, any Security Trustee or any Lender to require strict
performance by any Obligor under any Loan Document, or to exercise any rights or
remedies with respect to Collateral or otherwise; (b) the making of any Loan or
issuance of any Letter of Credit during a Default, Event of Default or other
failure to satisfy any conditions precedent; or (c) acceptance by Agent, any
Security Trustee or any Lender of any payment or performance by an Obligor under
any Loan Documents in a manner other than that specified therein. Any failure to
satisfy a financial covenant on a measurement date shall not be cured or
remedied by satisfaction of such covenant on a subsequent date.

 

-158-



--------------------------------------------------------------------------------

SECTION 12

AGENT

12.1 Appointment, Authority and Duties of Agent.

12.1.1 Appointment and Authority.

(a) Each Secured Party appoints and designates Bank of America as Agent under
all Loan Documents. Agent may, and each Secured Party authorizes Agent to, enter
into all Loan Documents to which Agent is intended to be a party and accept all
Security Documents. Any action taken by Agent in accordance with the provisions
of the Loan Documents, and the exercise by Agent of any rights or remedies set
forth therein, together with all other powers reasonably incidental thereto,
shall be authorized by and binding upon all Secured Parties. Without limiting
the generality of the foregoing, Agent, together with the Security Trustees, as
applicable, shall have the sole and exclusive authority to (i) act as the
disbursing and collecting agent for Lenders with respect to all payments and
collections arising in connection with the Loan Documents; (ii) execute and
deliver as Agent each Loan Document, including any intercreditor or
subordination agreement, and accept delivery of each Loan Document; (iii) act as
collateral agent and security trustee, as applicable, for Secured Parties for
purposes of perfecting and administering Liens under the Loan Documents, and for
all other purposes stated therein; (iv) manage, supervise or otherwise deal with
Collateral; and (v) take any Enforcement Action or otherwise exercise any rights
or remedies with respect to any Collateral or under any Loan Documents,
Applicable Law or otherwise. Agent alone shall be authorized to determine
eligibility and applicable advance rates under any Borrowing Base, whether to
impose or release any reserve, or whether any conditions to funding or issuance
of a Letter of Credit have been satisfied, which determinations and judgments,
if exercised in good faith, shall exonerate Agent from liability to any Secured
Party or other Person for any error in judgment.

(b) In its capacity as Agent, for the purposes of holding any hypothec granted
pursuant to the laws of the Province of Québec, each of the Secured Parties
hereby irrevocably appoints and authorizes Agent and, to the extent necessary,
ratifies the appointment and authorization of Agent, to act as the hypothecary
representative of the applicable Secured Parties as contemplated under Article
2692 of the Civil Code of Québec, and to enter into, to take and to hold on
their behalf, and for their benefit, any hypothec, and to exercise such powers
and duties that are conferred upon Agent under any related Deed of Movable
Hypothec. Agent shall have the sole and exclusive right and authority to
exercise, except as may be otherwise specifically restricted by the terms
hereof, all rights and remedies given to Agent pursuant to any such Deed of
Movable Hypothec and Applicable Law. Any person who becomes a Secured Party
shall, by its execution of an Assignment, be deemed to have consented to and
confirmed Agent as the person acting as hypothecary representative holding the
aforesaid hypothecs as aforesaid and to have ratified, as of the date it becomes
a Secured Party, all actions taken by Agent in such capacity. The substitution
of Agent pursuant to the provisions of this Section 12 also constitutes the
substitution of Agent as hypothecary representative as aforesaid.

12.1.2 Duties. The title of “Agent” is used solely as a matter of market custom
and the duties of Agent are administrative in nature only. Agent has no duties
except those expressly set forth in the Loan Documents, and in no event does
Agent have any agency, fiduciary or implied duty to or relationship with any
Secured Party or other Person by reason of any Loan Document or related
transaction. The conferral upon Agent of any right shall not imply a duty to
exercise such right, unless instructed to do so by Lenders in accordance with
this Agreement.

 

-159-



--------------------------------------------------------------------------------

12.1.3 Agent Professionals. Agent may perform its duties through agents and
employees. Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional. Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.

12.1.4 Instructions of Required Lenders. The rights and remedies conferred upon
Agent under the Loan Documents may be exercised without the necessity of joining
any other party, unless required by Applicable Law. In determining compliance
with a condition for any action hereunder, including satisfaction of any
condition in Section 6, Agent may presume that the condition is satisfactory to
a Secured Party unless Agent has received notice to the contrary from such
Secured Party before Agent takes the action. Agent may request instructions from
Required Lenders or other Secured Parties with respect to any act (including the
failure to act) in connection with any Loan Documents or Collateral, and may
seek assurances to its satisfaction from Secured Parties of their
indemnification obligations against Claims that could be incurred by Agent.
Agent may refrain from any act until it has received such instructions or
assurances, and shall not incur liability to any Person by reason of so
refraining. Instructions of Required Lenders shall be binding upon all Secured
Parties, and no Secured Party shall have any right of action whatsoever against
Agent as a result of Agent acting or refraining from acting pursuant to
instructions of Required Lenders. Notwithstanding the foregoing, instructions by
and consent of specific parties shall be required to the extent provided in
Section 14.1.1. In no event shall Agent be required to take any action that it
determines in its discretion is contrary to Applicable Law or any Loan Documents
or could subject any Agent Indemnitee to liability.

12.2 Security Trustees.

12.2.1 Appointment.

(a) The Secured Parties hereby appoint the UK Security Trustee to hold (i) any
security interest created by any UK Security Agreement; and (ii) the covenants
and undertakings of the relevant UK Security Agreements, with respect to any
jurisdiction where the concept of trust is appropriate, in trust for the Secured
Parties and with respect to any jurisdiction where the concept of trust is not
appropriate, as security agent for the Secured Parties, and, in each case, the
UK Security Trustee accepts that appointment.

(b) Each Security Trustee, its subsidiaries and associated companies may each
retain for its own account and benefit any fee, remuneration and profits paid to
it in connection with (i) its activities under the Loan Documents and (ii) its
engagement in any kind of banking or other business with any Obligor.

12.2.2 Delegation. Each Security Trustee may delegate to any Person on such
terms (which may include the power to sub-delegate) and subject to such
conditions as it thinks fit, all or any of the rights, powers, authorities and
discretions vested in it by any of the Loan Documents.

12.2.3 Separate Security Trustees.

(a) Each Security Trustee may (whether for the purpose of complying with any law
or regulation of any overseas jurisdiction, or for any other reason) appoint any
Person to act jointly with such Security Trustee either as a separate trustee or
as a co-trustee (each an “Appointee”) on such terms and subject to such
conditions as such Security Trustee thinks fit and with such of the rights,
powers, authorities and discretions vested in such Security Trustee by any Loan
Document as may be conferred by the instrument of appointment of the Appointee.

 

-160-



--------------------------------------------------------------------------------

(b) Each Security Trustee may pay reasonable remuneration to any Appointee,
together with any costs and expenses (including legal fees) reasonably incurred
by the Appointee in connection with its appointment. All such remuneration,
costs and expenses shall be treated, for the purposes of this Agreement, as paid
or incurred by the applicable Security Trustee.

12.2.4 The UK Security Agreements.

(a) Each Secured Party confirms its approval of the relevant UK Security
Agreements and of any security interest intended to be created under it, and
authorizes and instructs the UK Security Trustee to execute and deliver the
relevant UK Security Agreements.

(b) The UK Security Trustee may accept without enquiry the title (if any) which
any Person may have to any assets over which security interest is intended to be
created by the relevant UK Security Agreements, and shall not be liable to any
other party for any defect in or failure of any such title.

(c) The UK Security Trustee shall not be (i) liable or responsible to any
Secured Party for any failure to perfect, protect, register, make any filing or
give notice in respect of the security interest intended to be created by the
relevant UK Security Agreements, unless that failure arises directly from its
own gross negligence or willful misconduct; (ii) obliged to insure any assets
over which security interest is intended to be created by the relevant UK
Security Agreements, to require any other person to maintain any such insurance,
or to make any enquiry or conduct any investigation into the legality, validity,
effectiveness, adequacy or enforceability of any insurance existing over any
such asset; or (iii) obliged to hold in its own possession the relevant UK
Security Agreements, title deed or other document relating to any assets over
which security interest is intended to be created by the relevant UK Security
Agreements.

12.2.5 Security Trustee as Proprietor. Each Secured Party confirms that it does
not wish to be registered as a joint proprietor of any mortgage or charge
created pursuant to the relevant UK Security Agreements and accordingly
(a) authorizes the UK Security Trustee to hold such mortgages and charges in its
sole name as trustee for the relevant Secured Parties; and (b) requests the UK
Land Registry (or other relevant registry) to register the UK Security Trustee
as a sole proprietor (or heritable creditor, as the case may be) of any such
mortgage or charge.

12.2.6 Investments. Except to the extent that this Agreement or a UK Security
Agreement otherwise requires, any monies received by the UK Security Trustee
under or pursuant to a UK Security Agreement may be (a) invested in any
investments which it may select and which are authorized by Applicable Law; or
(b) placed on deposit at any bank or institution (including itself) on such
terms as it may think fit, in each case in the name or under the control of the
UK Security Trustee, and those monies, together with any accrued income (net of
any applicable Tax) shall be held by the UK Security Trustee to the order of
Agent, and shall be payable to Agent on demand.

12.2.7 Secured Parties’ Indemnity to the UK Security Trustee. Each Secured Party
shall indemnify the UK Security Trustee, its delegates and sub-delegates and
Appointees (each an “Indemnified Party”), within three (3) Business Days of
demand, against any cost, loss or liability incurred by the UK Security Trustee
or the relevant Indemnified Party (otherwise than by reason of the gross
negligence or willful misconduct of the UK Security Trustee or that Indemnified
Party) in acting as UK Security Trustee or its delegate, sub-delegate or
Appointee under the relevant UK Security Agreements (except to the extent that
the UK Security Trustee or the relevant Indemnified Party has been reimbursed by
any Obligor pursuant to the relevant UK Security Agreements).

 

-161-



--------------------------------------------------------------------------------

12.2.8 Conduct of business by the UK Security Trustee. No provision of this
Agreement will (a) interfere with the right of the UK Security Trustee to
arrange its affairs (tax or otherwise) in whatever manner it thinks fit;
(b) oblige the UK Security Trustee to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or (c) oblige the UK Security Trustee to disclose any information
relating to its affairs (tax or otherwise) or any computations in respect of
tax.

12.2.9 Liability of UK Security Trustee.

(a) The UK Security Trustee shall not nor shall any of its officers, employees
or agents from time to time be responsible for: (i) the adequacy, accuracy
and/or completeness of any information (whether oral or written) supplied by any
Obligor or any other person given in or in connection with the relevant UK
Security Agreements; or (ii) the legality, validity, effectiveness, adequacy or
enforceability of the relevant UK Security Agreements or any other agreement,
arrangement or document entered into, made or executed in anticipation of or in
connection with the relevant UK Security Agreements.

(b) Without limiting Section 12.2.9(a), the UK Security Trustee shall not be
liable for any action taken by it or not taken by it under or in connection with
the relevant UK Security Agreements, unless directly caused by its gross
negligence or willful misconduct.

(c) No party (other than the UK Security Trustee) may take any proceedings
against any officer, employee or agent of the UK Security Trustee in respect of
any claim it might have against the UK Security Trustee or in respect of any act
or omission of any kind by that officer, employee or agent in relation to the
relevant UK Security Agreements and any officer, employee or agent of the UK
Security Trustee may rely on this Section 12.2.9 and the provisions of the
Contracts (Rights of Third Parties) Act 1999, as amended.

(d) The UK Security Trustee shall not be liable for any delay (or any related
consequences) in crediting an account with an amount required under the Loan
Documents to be paid by the UK Security Trustee, if the UK Security Trustee has
taken all necessary steps as soon as reasonably practicable to comply with the
regulations or operating procedures of any recognized clearing or settlement
system used by the UK Security Trustee for that purpose.

(e) Without affecting the responsibility of the Obligors for information
supplied by them or on their behalf in connection with any Loan Document, each
Secured Party confirms to the UK Security Trustee that it has been, and shall
continue to be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with the relevant UK
Security Agreements, including but not limited to: (i) the financial condition,
status and nature of the Obligors; (ii) the legality, validity, effectiveness,
adequacy or enforceability of the relevant UK Security Agreements and any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with the relevant UK Security
Agreements; (iii) whether such Secured Party has recourse, and the nature and
extent of that recourse, against any party or any of its respective assets under
or in connection with any Loan Document, the transactions contemplated by the UK
Security Agreements or any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with the
relevant UK Security Agreements; and (iv) the adequacy, accuracy and/or
completeness of any information provided by any person under or in connection
with the relevant UK Security Agreements, the transactions contemplated by the
relevant UK Security Agreements or any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
the relevant UK Security Agreements.

 

-162-



--------------------------------------------------------------------------------

12.2.10 Other UK Security Agreement Matters.

(a) The UK Security Trustee shall accept without investigation, requisition or
objection, such title as any person may have to the assets which are subject to
the relevant UK Security Agreements and shall not (i) be bound or concerned to
examine or enquire into the title of any person; (ii) be liable for any defect
or failure in the title of any person, whether that defect or failure was known
to the UK Security Trustee or might have been discovered upon examination or
enquiry and whether capable of remedy or not; or (iii) be liable for any failure
on its part to give notice of the relevant UK Security Agreements to any third
party or otherwise perfect or register the security interests created by the
relevant UK Security Agreements (unless such failure arises directly from the UK
Security Trustee’s gross negligence or willful misconduct).

(b) The UK Security Trustee shall hold the relevant UK Security Agreements and
all proceeds of enforcement of them in trust for the Secured Parties on the
terms and conditions of this Agreement.

(c) The relevant UK Security Agreements shall rank as continuing security
interest for the discharge of the liabilities secured by it.

12.2.11 Disposals.

(a) Subject to Section 12.3.1, the UK Security Trustee is authorized by each of
the Secured Parties to execute on behalf of itself and each such Secured Party
without the need for any further referral to or authority from such Secured
Party, any release of the security interests created by the relevant UK Security
Agreements over that asset and, if such asset comprises all of the shares in any
Obligor, the UK Security Trustee is further authorized, without the need for any
further referral to or authority from such Secured Party, to execute a release
of any security interests granted by such Obligor over its assets pursuant to
any of the UK Security Agreements provided that in each such case the proceeds
are applied in the manner provided for in this Agreement as if they were
realizations pursuant to the relevant UK Security Agreements.

(b) Each Secured Party undertakes to execute such releases and other documents
as may be necessary to give effect to the releases specified in Section
12.2.11(a).

12.2.12 Trust. The perpetuity period for each trust created by this Agreement
shall be 80 years.

12.2.13 Appointment and Retirement of UK Security Trustee. The UK Security
Trustee (a) subject to the appointment of a successor (provided that no Default
exists, in consultation with the Borrower Agent) may, and must if Agent
requires, retire at any time from its position as UK Security Trustee under the
Loan Documents without assigning any reason, and (b) must give notice of its
intention to retire by giving to the other Secured Parties and the Borrower
Agent not less than 30 days’ nor more than 60 days’ notice.

12.2.14 Appointment of Successor. Agent may (provided that no Default exists, in
consultation with the Borrower Agent) appoint a successor to the UK Security
Trustee, during the period of notice set forth in Section 12.2.13. If no
successor is appointed by Agent, the UK Security Trustee may appoint (after
consultation with Agent and, provided that no Default exists, the Borrower
Agent) its successor. The Secured Parties shall promptly enter into any
agreements that the successor may reasonably require to effect its appointment.

 

-163-



--------------------------------------------------------------------------------

12.2.15 Discharge of UK Security Trustee. From the date that the appointment of
a successor is effected under Section 12.2.14, the retiring UK Security Trustee
must be discharged from any further obligations under the Loan Documents as UK
Security Trustee, and the successor to the UK Security Trustee and each of the
other Secured Parties have the same rights and obligations between themselves as
they would have had if the successor had been a party to those Loan Documents.

12.3 Agreements Regarding Collateral and Borrower Materials.

12.3.1 Lien Releases; Care of Collateral.

(a) Canadian Facility Secured Parties hereby authorize Agent and any Security
Trustee to release any Lien with respect to any Canadian Facility Collateral
(i) upon Full Payment of the Canadian Facility Obligations; (ii) that is the
subject of a disposition or Lien that Borrower Agent certifies in writing is an
asset disposition permitted by Section 10.2.5 or a Permitted Encumbrance
entitled to priority over Agent’s or Security Trustees’ Liens, as applicable
(and Agent and Security Trustees may rely conclusively on any such certificate
without further inquiry); (iii) that does not constitute a material part of the
Canadian Facility Collateral; (iv) that is required to be released pursuant to
the terms of any intercreditor agreement pertaining to any Canadian Facility
Collateral; or (v) subject to Section 14.1, with the consent of Required
Lenders. Canadian Facility Secured Parties hereby authorize Agent and Security
Trustees to subordinate their Liens to any Purchase Money Lien or other Lien
entitled to priority under this Agreement.

(b) UK Facility Secured Parties hereby authorize Agent and any Security Trustee
to release any Lien with respect to any UK Facility Collateral (i) upon Full
Payment of the UK Facility Obligations; (ii) that is the subject of a
disposition or Lien that Borrower Agent certifies in writing is an asset
disposition permitted by Section 10.2.5 or a Permitted Encumbrance entitled to
priority over Agent’s or Security Trustees’ Liens, as applicable (and Agent and
Security Trustees may rely conclusively on any such certificate without further
inquiry); (iii) that does not constitute a material part of the UK Facility
Collateral; (iv) that is required to be released pursuant to the terms of any
intercreditor agreement pertaining to any UK Facility Collateral; or (v) subject
to Section 14.1, with the consent of Required Lenders. UK Facility Secured
Parties hereby authorize Agent and Security Trustees to subordinate their Liens
to any Purchase Money Lien or other Lien entitled to priority under this
Agreement.

(c) U.S. Facility Secured Parties hereby authorize Agent and any Security
Trustee to release any Lien with respect to any U.S. Facility Collateral
(i) upon Full Payment of the Obligations; (ii) that is the subject of a
disposition or Lien that Borrower Agent certifies in writing is an asset
disposition permitted by Section 10.2.5 or a Permitted Encumbrance entitled to
priority over Agent’s or Security Trustees’ Liens, as applicable (and Agent and
Security Trustees may rely conclusively on any such certificate without further
inquiry); (iii) that does not constitute a material part of the U.S. Facility
Collateral; (iv) that is required to be released pursuant to the terms of the
Intercreditor Agreement; or (v) subject to Section 14.1, with the consent of
Required Lenders. The U.S. Facility Secured Parties hereby authorize Agent and
Security Trustees to subordinate their Liens to any Purchase Money Lien or other
Lien entitled to priority under this Agreement.

 

-164-



--------------------------------------------------------------------------------

(d) Agent has no obligation to assure that any Collateral exists or is owned by
an Obligor, or is cared for, protected or insured, nor to assure that Agent’s
Liens have been properly created, perfected or enforced, or are entitled to any
particular priority, nor to exercise any duty of care with respect to any
Collateral.

(e) In each case as specified in this Section 12.3.1, Agent and any Security
Trustee will (and each Secured Party authorizes Agent and Security Trustee to),
at the Borrowers’ expense, execute and deliver to the applicable Obligor such
documents as such Obligor may reasonably request to evidence the release of such
item of Collateral from the assignment and security interest granted under the
Security Documents or to subordinate its interest in such item, or to release
such Guarantor from its obligations under the Guaranties, in each case in
accordance with the terms of the Loan Documents and this Section 12.3.1. This
Agreement and the security interest of the Secured Parties in the Collateral
provided hereunder shall terminate upon the Full Payment of the Obligations
(other than contingent obligations for indemnification, expense reimbursement,
tax gross-up or yield protection in each case as to which no claim has been
asserted or is reasonably expected to be asserted). A Guarantor shall
automatically be released from its obligations under the Loan Documents and the
security interest of the Secured Parties in the Collateral of such Guarantor
shall be automatically released in the event that all the Equity Interests of
such Guarantor shall be sold, transferred or otherwise disposed of to a person
that is not an Affiliate of a Borrower in accordance with the terms of this
Agreement and the other Loan Documents; provided that the Required Lenders (or,
if required by the terms of this Agreement, such Lenders specified in this
Agreement) shall have consented to such sale, transfer or other disposition (to
the extent required by this Agreement and the other Loan Documents) and the
terms of such consent did not provide otherwise. The security interest of the
Secured Parties in any Collateral that is sold, transferred or otherwise
disposed of in accordance with this Agreement and the other Loan Documents
(including pursuant to a waiver or amendment of the terms hereof) shall
automatically terminate and be released, and such Collateral shall be sold free
and clear of the security interest created by the Loan Documents.

12.3.2 Possession of Collateral.

(a) Agent and Canadian Facility Secured Parties hereby appoint each Canadian
Lender as agent (for the benefit of Canadian Facility Secured Parties) for the
purpose of perfecting Liens on any Canadian Facility Collateral held or
controlled by such Canadian Lender, to the extent such Liens are perfected by
possession or control.

(b) Agent and UK Facility Secured Parties hereby appoint each UK Lender as agent
(for the benefit of UK Facility Secured Parties) for the purpose of perfecting
Liens on any UK Facility Collateral held or controlled by such UK Lender, to the
extent such Liens are perfected by possession or control.

(c) Agent and U.S. Facility Secured Parties hereby appoint each U.S. Lender as
agent (for the benefit of U.S. Facility Secured Parties) for the purpose of
perfecting Liens on any U.S. Facility Collateral held or controlled by such U.S.
Lender, to the extent such Liens are perfected by possession or control.

(d) If any Lender obtains possession or control of any Collateral, it shall
notify Agent thereof and, promptly upon Agent’s request, deliver such Collateral
to Agent or otherwise deal with it in accordance with Agent’s instructions.

 

-165-



--------------------------------------------------------------------------------

12.3.3 Reports. Agent shall promptly provide to each Applicable Lender, when
complete, any field examination, audit or appraisal report prepared for Agent
with respect to any Obligor or Collateral (“Report”). Reports and other Borrower
Materials may be made available to Lenders by providing access to them on the
Platform, but Agent shall not be responsible for system failures or access
issues that may occur from time to time. Each Lender agrees (a) that Reports are
not intended to be comprehensive audits or examinations, and that Agent or any
other Person performing an audit or examination will inspect only limited
information and will rely significantly upon Borrowers’ books, records and
representations; (b) that Agent makes no representation or warranty as to the
accuracy or completeness of any Borrower Materials and shall not be liable for
any information contained in or omitted from any Borrower Materials, including
any Report; and (c) to keep all Borrower Materials confidential and strictly for
such Lender’s internal use, not to distribute any Report or other Borrower
Materials (or the contents thereof) to any Person (except to such Lender’s
Participants, attorneys and accountants), and to use all Borrower Materials
solely for administration of the Obligations. Each Lender shall indemnify and
hold harmless Agent and any other Person preparing a Report from any action such
Lender may take as a result of or any conclusion it may draw from any Borrower
Materials, as well as from any Claims arising as a direct or indirect result of
Agent furnishing same to such Lender, via the Platform or otherwise.

12.4 Reliance By Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person. Agent shall have a reasonable and practicable amount of time to act upon
any instruction, notice or other communication under any Loan Document, and
shall not be liable for any delay in acting.

12.5 Action Upon Default. Agent shall not be deemed to have knowledge of any
Default or Event of Default, or of any failure to satisfy any conditions in
Section 6, unless it has received written notice from Borrower Agent or Required
Lenders specifying the occurrence and nature thereof. If any Lender acquires
knowledge of a Default, Event of Default or failure of such conditions, it shall
promptly notify Agent and the other Lenders thereof in writing. Each Secured
Party agrees that, except as otherwise provided in any Loan Documents or with
the written consent of Agent and Required Lenders, it will not take any
Enforcement Action, accelerate Obligations (other than Secured Bank Product
Obligations) or assert any rights relating to any Collateral.

12.6 Ratable Sharing. If any Lender obtains any payment or reduction of any
Obligation, whether through set-off or otherwise, in excess of its ratable share
of such Obligation, such Lender shall forthwith purchase from Secured Parties
participations in the affected Obligation as are necessary to share the excess
payment or reduction on a Pro Rata basis or in accordance with Section 5.5.2, as
applicable. If any of such payment or reduction is thereafter recovered from the
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest. Notwithstanding
the foregoing, if a Defaulting Lender obtains a payment or reduction of any
Obligation, it shall immediately turn over the full amount thereof to Agent for
application under Section 4.2.2 and it shall provide a written statement to
Agent describing the Obligation affected by such payment or reduction. No Lender
shall set off against a Controlled Account or a Dominion Account without Agent’s
prior consent.

12.7 Indemnification. EACH SECURED PARTY SHALL INDEMNIFY AND HOLD HARMLESS AGENT
INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY
OBLIGORS, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT ANY CLAIM AGAINST AN AGENT
INDEMNITEE RELATES TO OR ARISES FROM ITS

 

-166-



--------------------------------------------------------------------------------

ACTING AS OR FOR AGENT (IN THE CAPACITY OF AGENT). In Agent’s Permitted
Discretion, it may reserve for any Claims made against an Agent Indemnitee or
Issuing Bank Indemnitee, and may satisfy any judgment, order or settlement
relating thereto, from proceeds of Collateral prior to making any distribution
of Collateral proceeds to Secured Parties. If Agent is sued by any Creditor
Representative, debtor-in-possession or other Person for any alleged preference
or fraudulent transfer, then any monies paid by Agent in settlement or
satisfaction of such proceeding, together with all interest, costs and expenses
(including attorneys’ fees) incurred in the defense of same, shall be promptly
reimbursed to Agent by each Secured Party to the extent of its Pro Rata share.

12.8 Successor Agent and Co-Agents.

12.8.1 Resignation; Successor Agent. Agent may resign at any time by giving at
least 30 days written notice thereof to Lenders and Borrower Agent. Required
Lenders may appoint a successor to replace the resigning Agent, which successor
shall be (a) a U.S. Lender or an Affiliate of a U.S. Lender; or (b) a financial
institution that is organized under the laws of the U.S. or any state or
district thereof and reasonably acceptable to Required Lenders and (provided no
Default exists) Borrower Agent. If no successor agent is appointed prior to the
effective date of Agent’s resignation, then Agent may appoint a successor agent
that is a financial institution that is organized under the laws of the U.S. or
any state or district thereof and acceptable to Agent (which shall be a Lender
unless no Lender accepts the role) or in the absence of such appointment,
Required Lenders shall on such date assume all rights and duties of Agent
hereunder. Upon acceptance by any successor Agent of its appointment hereunder,
such successor Agent shall thereupon succeed to and become vested with all the
powers and duties of the retiring Agent without further act. On the effective
date of its resignation, the retiring Agent shall be discharged from its duties
and obligations hereunder but shall continue to have all rights and protections
under the Loan Documents with respect to actions taken or omitted to be taken by
it while Agent, including the indemnification set forth in Sections 12.7, 12.17
and 14.2, and all rights and protections under this Section 12. Any successor to
Bank of America by merger or acquisition of stock or this loan shall continue to
be Agent hereunder without further act on the part of any Secured Party or
Obligor.

12.8.2 Co-Collateral Agent. It is the intent of the parties that there shall be
no violation of any Applicable Law denying or restricting the right of financial
institutions to transact business in any jurisdiction. If appropriate under
Applicable Law (including, without limitation, any situation in which Agent
believes that it may be limited in the exercise of any rights or remedies under
the Loan Documents due to any Applicable Law), Agent may appoint a Person to
serve as a separate security trustee, co-collateral agent or separate collateral
agent under any Loan Document. Each right, remedy and protection intended to be
available to Agent under the Loan Documents shall also be vested in such agent.
Secured Parties shall execute and deliver any instrument, agreement or other
document that Agent may request to effect such appointment. If any such separate
security trustee, co-collateral agent or separate collateral agent shall die,
dissolve, become incapable of acting, resign or be removed, then all the rights
and remedies of such agent, to the extent permitted by Applicable Law, shall
vest in and be exercised by Agent until appointment of a new agent.

12.9 Limitation on Responsibilities of Agent. Agent shall not be liable to any
Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by Agent’s gross
negligence or willful misconduct. Agent does not assume any responsibility for
any failure or delay in performance or any breach by any Obligor, Lender or
other Secured Party of any obligations under the Loan Documents. Agent does not
make any express or implied representation, warranty or guarantee to Secured
Parties with respect to any Obligations, Collateral, Liens, Loan Documents or
Obligor. No Agent Indemnitee shall be responsible to Secured Parties for any
recitals, statements, information, representations or warranties contained in
any Loan Documents or Borrower Materials; the execution, validity, genuineness,
effectiveness or enforceability of

 

-167-



--------------------------------------------------------------------------------

any Loan Documents; the genuineness, enforceability, collectability, value,
sufficiency, location or existence of any Collateral, or the validity, extent,
perfection or priority of any Lien therein; the validity, enforceability or
collectability of any Obligations; or the assets, liabilities, financial
condition, results of operations, business, creditworthiness or legal status of
any Obligor or Account Debtor. No Agent Indemnitee shall have any obligation to
any Secured Party to ascertain or inquire into the existence of any Default or
Event of Default, the observance by any Obligor of any terms of the Loan
Documents, or the satisfaction of any conditions precedent contained in any Loan
Documents.

12.10 Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that
it has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Loans and participate in LC Obligations
hereunder. Each Secured Party has made such inquiries as it feels necessary
concerning the Loan Documents, Collateral and Obligors. Each Secured Party
acknowledges and agrees that the other Secured Parties have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents. Except for
notices, reports and other information expressly requested by a Lender, Agent
shall have no duty or responsibility to provide any Secured Party with any
notices, reports or certificates furnished to Agent by any Obligor or any credit
or other information concerning the affairs, financial condition, business or
Properties of any Obligor (or any of its Affiliates) which may come into
possession of Agent or its Affiliates.

12.11 Remittance of Payments and Collections.

12.11.1 Remittances Generally. All payments by any Lender to Agent shall be made
by the time and on the day set forth in this Agreement, in immediately available
funds. If no time for payment is specified or if payment is due on demand by
Agent and request for payment is made by Agent by 1:00 p.m. (Local Time) on a
Business Day, payment shall be made by Lender not later than 3:00 p.m. (Local
Time) on such day, and if request is made after 1:00 p.m. (Local Time), then
payment shall be made by 11:00 a.m. (Local Time) on the next Business Day.
Payment by Agent to any Secured Party shall be made by wire transfer, in the
type of funds received by Agent. Any such payment shall be subject to Agent’s
right of offset for any amounts due from such payee under the Loan Documents.

12.11.2 Failure to Pay. If any Secured Party fails to pay any amount when due by
it to Agent pursuant to the terms hereof, such amount shall bear interest, from
the due date until paid in full, at the greater of the Federal Funds Rate or the
rate determined by Agent as customary for interbank compensation for two
Business Days and thereafter at the Default Rate for U.S. Base Rate Loans. In no
event shall Borrowers be entitled to credit for any interest paid by a Secured
Party to Agent, nor shall a Defaulting Lender be entitled to interest on amounts
held by Agent pursuant to Section 4.2.

12.11.3 Recovery of Payments. If Agent pays an amount to a Secured Party in the
expectation that a related payment will be received by Agent from an Obligor and
such related payment is not received, then Agent may recover such amount from
the Secured Party. If Agent determines that an amount received by it must be
returned or paid to an Obligor or other Person pursuant to Applicable Law or
otherwise, then Agent shall not be required to distribute such amount to any
Secured Party. If any amounts received and applied by Agent to Obligations held
by a Secured Party are later required to be returned by Agent pursuant to
Applicable Law, such Secured Party shall pay to Agent, on demand, its share of
the amounts required to be returned.

 

-168-



--------------------------------------------------------------------------------

12.12 Individual Capacities. As a Lender, Bank of America shall have the same
rights and remedies under the Loan Documents as any other Lender, and the terms
“Lenders,” “Required Lenders” or any similar term shall include Bank of America
in its capacity as a Lender. Agent, Lenders and their Affiliates may accept
deposits from, lend money to, provide Bank Products to, act as financial or
other advisor to, and generally engage in any kind of business with, Obligors
and their Affiliates, as if they were not Agent or Lenders hereunder, without
any duty to account therefor to any Secured Party. In their individual
capacities, Agent, Lenders and their Affiliates may receive information
regarding Obligors, their Affiliates and their Account Debtors (including
information subject to confidentiality obligations), and shall have no
obligation to provide such information to any Secured Party.

12.13 Titles. Each Lender, other than Bank of America, that is designated in
connection with this credit facility as an “Arranger,” “Bookrunner” or “Agent”
of any kind shall have no right or duty under any Loan Documents other than
those applicable to all Lenders, and shall in no event have any fiduciary duty
to any Secured Party.

12.14 Bank Product Providers. Each Secured Bank Product Provider, by delivery of
a notice to Agent of a Bank Product, agrees to be bound by the Loan Documents,
including Sections 5.5, 14.3.3 and 12. Each Secured Bank Product Provider shall
indemnify and hold harmless Agent Indemnitees, to the extent not reimbursed by
Obligors, against all Claims that may be incurred by or asserted against any
Agent Indemnitee in connection with such provider’s Secured Bank Product
Obligations.

12.15 No Third Party Beneficiaries. This Section 12 is an agreement solely among
Secured Parties and Agent, and shall survive Full Payment of the Obligations.
This Section 12 does not confer any rights or benefits upon Borrowers or any
other Person. As between Borrowers and Agent, any action that Agent may take
under any Loan Documents or with respect to any Obligations shall be
conclusively presumed to have been authorized and directed by Secured Parties.

12.16 Authorization Regarding Intercreditor Agreement. Each Lender hereby
(a) consents to the subordination of Liens provided for in the Intercreditor
Agreement, (b) agrees that it will be bound by, and will take no actions
contrary to, the provisions of the Intercreditor Agreement, (c) authorizes and
instructs Agent to enter into the Intercreditor Agreement on behalf of such
Lender and agrees that Agent may take such actions on its behalf as is
contemplated by the terms of the Intercreditor Agreement, and (d) acknowledges
(or is deemed to acknowledge) that a copy of the Intercreditor Agreement was
delivered, or made available, to such Lender and it has received and reviewed
the Intercreditor Agreement. In the event of any conflict between the terms of
the Intercreditor Agreement and any of the other Loan Documents, the terms of
the Intercreditor Agreement shall govern and control except as expressly set
forth in the Intercreditor Agreement.

12.17 Withholding Taxes. To the extent required by any Applicable Law, and
subject to Section 5.8.4, Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. If the IRS or any other
Governmental Authority asserts a claim that Agent did not properly withhold Tax
from amounts paid to or for the account of any Lender because (a) the
appropriate form was not delivered or was not properly executed by such Lender,
(b) such Lender failed to notify Agent of a change in circumstance which
rendered the exemption from, or reduction of, withholding Tax ineffective or for
any other reason or (c) such Lender otherwise failed to comply with Section 5.9,
or if Agent reasonably determined that a payment was made to a Lender pursuant
to this Agreement without deduction or applicable withholding Tax from such
payment, such Lender shall indemnify Agent fully for all amounts paid, directly
or indirectly, by Agent as Tax or otherwise, including any expenses (including
legal expenses) incurred.

 

-169-



--------------------------------------------------------------------------------

SECTION 13

BENEFIT OF AGREEMENT; ASSIGNMENTS

13.1 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Obligors, Agent, Lenders, Secured Parties, and their respective
successors and assigns, except that (a) no Obligor shall have the right to
assign its rights or delegate its obligations under any Loan Documents; and
(b) any assignment by a Lender must be made in compliance with Section 13.3.
Agent may treat the Person which made any Loan as the owner thereof for all
purposes until such Person makes an assignment in accordance with Section 13.3.
Any authorization or consent of a Lender shall be conclusive and binding on any
subsequent transferee or assignee of such Lender.

13.2 Participations.

13.2.1 Permitted Participants; Effect. Subject to Section 13.3.3, any Lender may
sell to a financial institution (“Participant”) a participating interest in the
rights and obligations of such Lender under any Loan Documents. Despite any sale
by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, it shall remain
solely responsible to the other parties hereto for performance of such
obligations, it shall remain the holder of its Loans and Borrower Group
Commitments for all purposes, all amounts payable by the applicable Obligor
Group shall be determined as if it had not sold such participating interests,
and the applicable Obligor Group and Agent shall continue to deal solely and
directly with such Lender in connection with the Loan Documents. Each Lender
shall be solely responsible for notifying its Participants of any matters under
the Loan Documents, and Agent and the other Lenders shall not have any
obligation or liability to any such Participant. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Sections 3.7 or 5.8 unless Borrower Agent agrees otherwise in writing to the
grant of such participating interest.

13.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of a Loan Document other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Commitment Termination Date in respect of a Borrower Group in which such
Participant has an interest or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or Commitment, or releases
any Borrower, Guarantor or other Obligor or substantially all Collateral.

13.2.3 Participant Register. Each Lender that sells a participation shall,
acting as a non-fiduciary agent of Borrowers (solely for tax purposes), maintain
a register in which it enters the Participant’s name, address and interest in
Commitments, Loans (and stated interest) and LC Obligations. Entries in the
register shall be conclusive, absent manifest error, and such Lender shall treat
each Person recorded in the register as the owner of the participation for all
purposes, notwithstanding any notice to the contrary. No Lender shall have an
obligation to disclose any information in such register except to the extent
necessary to establish that a Participant’s interest is in registered form under
the Code.

13.2.4 Benefit of Setoff. Obligors agree that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it. By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with
Section 12.6 as if such Participant were a Lender.

 

-170-



--------------------------------------------------------------------------------

13.3 Assignments.

13.3.1 Permitted Assignments. A Lender may assign to an Eligible Assignee any of
its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000 (unless
otherwise agreed by Agent in its discretion) and integral multiples of
$5,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the
Commitments retained by the transferor Lender is at least $5,000,000 (unless
otherwise agreed by Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver an Assignment to Agent for acceptance and
recording. Nothing herein shall limit the right of a Lender to pledge or assign
any rights under the Loan Documents to secure obligations of such Lender,
including a pledge or assignment to a Federal Reserve Bank; provided, however,
that no such pledge or assignment shall release the Lender from its obligations
hereunder nor substitute the pledge or assignee for such Lender as a party
hereto.

13.3.2 Effect; Effective Date. Upon delivery to Agent of an assignment notice in
the form of Exhibit B and a processing fee of $3,500 (unless otherwise agreed by
Agent in its discretion), the assignment shall become effective as specified in
the notice, if it complies with this Section 13.3. From such effective date, the
Eligible Assignee shall for all purposes be a Lender under the Loan Documents,
and shall have all rights and obligations of a Lender thereunder. Upon
consummation of an assignment, the transferor Lender, Agent and Borrowers shall
make appropriate arrangements for issuance of replacement and/or new notes, if
applicable. The transferee Lender shall comply with Section 5.9 and deliver,
upon request, an administrative questionnaire satisfactory to Agent. The
assigning Lender shall deliver a copy of such assignment notice to Borrower
Agent concurrently with the delivery of the same to Agent.

13.3.3 Certain Assignees. No assignment or participation may be made to a
Borrower, Affiliate of a Borrower, Defaulting Lender or natural person. Agent
has no obligation to determine whether any assignee is permitted under the Loan
Documents. Assignment by a Defaulting Lender shall be effective only if there is
concurrent satisfaction of all outstanding obligations of the Defaulting Lender
under the Loan Documents in a manner satisfactory to Agent, including payment by
the Eligible Assignee or Defaulting Lender to Agent of an aggregate amount
sufficient upon distribution (through direct payment, purchases of
participations or other methods acceptable to Agent) to satisfy all funding and
payment liabilities of the Defaulting Lender. If assignment by a Defaulting
Lender occurs (by operation of law or otherwise) without compliance with the
foregoing sentence, the assignee shall be deemed a Defaulting Lender for all
purposes until compliance occurs.

13.3.4 Register. Agent, acting as a non-fiduciary agent of Borrowers (solely for
tax purposes), shall maintain (a) a copy (or electronic equivalent) of each
Assignment and Acceptance delivered to it, and (b) a register for recordation of
the names, addresses and Commitments of, and the Loans, interest and LC
Obligations owing to, each Lender. Entries in the register shall be conclusive,
absent manifest error, and Borrowers, Agent and Lenders shall treat each Person
recorded in such register as a Lender for all purposes under the Loan Documents,
notwithstanding any notice to the contrary. Agent may choose to show only one
Borrower as the borrower in the register, without any effect on the liability of
any Obligor with respect to the Obligations. The register shall be available for
inspection by Borrowers or any Lender, from time to time upon reasonable notice.

 

 

-171-



--------------------------------------------------------------------------------

13.4 Replacement of Certain Lenders. If a Lender (a) within the last 120 days
failed to give its consent to any amendment, waiver or action for which consent
of all Lenders was required and Required Lenders consented, (b) is a Defaulting
Lender, or (c) within the last 120 days gave a notice under Section 3.5 or
requested payment or compensation under Section 3.7 or 5.8 (and has not
designated a different Lending Office pursuant to Section 3.8), then Agent or
Borrower Agent may, upon 10 days’ notice to such Lender, require it to assign
its rights and obligations under the Loan Documents to Eligible Assignee(s),
pursuant to appropriate Assignment(s), within 20 days after the notice. Agent is
irrevocably appointed as attorney-in-fact to execute any such Assignment if the
Lender fails to execute it. Such Lender shall be entitled to receive, in cash,
concurrently with such assignment, all amounts owed to it under the Loan
Documents through the date of assignment.

SECTION 14

MISCELLANEOUS

14.1 Consents, Amendments and Waivers.

14.1.1 Amendment. No modification of any Loan Document, including any extension
or amendment of a Loan Document or any waiver of a Default or Event of Default,
shall be effective without the prior written agreement of Agent (with the
consent of Required Lenders) and each Obligor party to such Loan Document;
provided, however, that

(a) without the prior written consent of Agent, no modification shall alter any
provision in a Loan Document that relates to any rights, duties or discretion of
Agent;

(b) (i) without the prior written consent of Canadian Issuing Bank, no
modification shall alter Section 2.2 or any other provision in a Loan Document
that relates to Canadian Letters of Credit or any rights, duties or discretion
of Canadian Issuing Bank, (ii) without the prior written consent of UK Issuing
Bank, no modification shall alter Section 2.3 or any other provision in a Loan
Document that relates to UK Letters of Credit or any rights, duties or
discretion of UK Issuing Bank and (iii) without the prior written consent of
U.S. Issuing Bank, no modification shall alter Section 2.4 or any other
provision in a Loan Document that relates to U.S. Letters of Credit or any
rights, duties or discretion of U.S. Issuing Bank;

(c) without the prior written consent of each affected Lender, including a
Defaulting Lender, no modification shall (i) increase the Borrower Group
Commitment of such Lender; (ii) reduce the amount of, or waive or delay payment
of, any principal, interest or fees payable to such Lender (except as provided
in Section 4.2); (iii) extend the Commitment Termination Date applicable to such
Lender’s Obligations; or (iv) amend this clause (c);

(d) without the prior written consent of all Lenders (except any Defaulting
Lender), no modification shall (i) alter Section 5.5.2, or 14.1.1; (ii) amend
the definition of any Borrowing Base, FILO Amount, any Accounts Formula Amount
or any Inventory Formula Amount (or any defined term used in such definitions)
if the effect of such amendment is to increase borrowing availability, Pro Rata
or Required Lenders; (iii) release all or substantially all Collateral;
(iv) except in connection with a merger, disposition or similar transaction
expressly permitted hereby, release any Obligor from liability for any
Obligations; or (v) increase the Maximum Facility Amount;

(e) without the prior written consent of a Secured Bank Product Provider, no
modification shall affect its relative payment priority under Section 5.5.2;

(f) Agent and the applicable Obligors may amend, modify or supplement any Loan
Document without the consent of any Lender or the Required Lenders in order to
correct, amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document; and

 

-172-



--------------------------------------------------------------------------------

(g) Agent and the Borrowers may amend this Agreement without the consent of any
Lender or Required Lenders in order to provide the Lenders with the benefits of
any additional covenants, additional events of default, more restrictive
covenants or more restrictive events of default that are added to the Term Loan
Documents.

Notwithstanding anything in this Section 14.1.1 to the contrary, (a) this
Agreement may be amended (or amended and restated) with the written consent of
only Agent, the Borrower Agent and each Lender to add one or more additional
credit facilities to this Agreement for a new jurisdiction and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share in the benefits of this Agreement
and the other Loan Documents and (b) the consent of all Lenders (except any
Defaulting Lender) is required for an increase in the Maximum Facility Amount.
By their execution of this Agreement, the Required Lenders consent to the
execution of the amendments to the Intercreditor Agreement and the Guarantee and
Collateral Agreement that are referred to in Section 10.1.15.

14.1.2 Limitations. The agreement of Obligors shall not be required for any
modification of a Loan Document that deals solely with the rights and duties of
Lenders, Agent, Security Trustees and/or Issuing Banks as among themselves. Only
the consent of the parties to any agreement relating to fees or a Bank Product
shall be required for modification of such agreement, and no Bank Product
provider (in such capacity) shall have any right to consent to modification of
any Loan Document other than its Bank Product agreement. Any waiver or consent
granted by Agent or Lenders hereunder shall be effective only if in writing and
only for the matter specified.

14.1.3 Payment for Consents. No Obligor will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.

14.2 Indemnity. EACH OBLIGOR SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES
AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE,
INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON OR ARISING FROM THE
NEGLIGENCE OF AN INDEMNITEE. In no event shall any party to a Loan Document have
any obligation thereunder to indemnify or hold harmless an Indemnitee with
respect to a Claim that is determined in a final, non-appealable judgment by a
court of competent jurisdiction to result from the gross negligence or willful
misconduct of such Indemnitee.

14.3 Notices and Communications.

14.3.1 Notice Address. Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Obligor, at Borrower Agent’s address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a Lender after the Closing Date, at the
address shown on its Assignment), or at such other address as a party may
hereafter specify by notice in accordance with this Section 14.3. Each
communication shall be effective only (a) if given by facsimile transmission,
when transmitted to the applicable facsimile number, if confirmation of receipt
is received; (b) if given by mail, three Business Days after deposit in the
local mail system of the recipient, with first-class postage pre-paid, addressed
to the applicable address; or (c) if given by personal delivery, when duly

 

-173-



--------------------------------------------------------------------------------

delivered to the notice address with receipt acknowledged. Notwithstanding the
foregoing, no notice to Agent pursuant to Section 2.1.4, 2.2, 2.3, 2.4, 3.1.2 or
4.1.1 shall be effective until actually received by the individual to whose
attention at Agent such notice is required to be sent. Any written communication
that is not sent in conformity with the foregoing provisions shall nevertheless
be effective on the date actually received by the noticed party. Any notice
received by Borrower Agent shall be deemed received by all Obligors.

14.3.2 Communications. Electronic communications (including e-mail, messaging
and websites) may be used only in a manner acceptable to Agent and only for
routine communications, such as delivery of Borrower Materials, administrative
matters, distribution of Loan Documents and matters permitted under
Section 4.1.4. Secured Parties make no assurance as to the privacy or security
of electronic communications. E-mail and voice mail shall not be effective
notices under the Loan Documents.

14.3.3 Platform. Borrower Materials shall be delivered pursuant to procedures
approved by Agent, including electronic delivery (if possible) upon request by
Agent to an electronic system maintained by Agent (“Platform”). Borrower Agent
shall notify Agent of each posting of Borrower Materials on the Platform and the
materials shall be deemed received by Agent only upon its receipt of such
notice. Borrower Materials and other information relating to this credit
facility may be made available to Secured Parties on the Platform. The Platform
is provided “as is” and “as available.” Agent does not warrant the accuracy or
completeness of any information on the Platform nor the adequacy or functioning
of the Platform, and expressly disclaims liability for any errors or omissions
in the Borrower Materials or any issues involving the Platform. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY AGENT
WITH RESPECT TO BORROWER MATERIALS OR THE PLATFORM. No Agent Indemnitee shall
have any liability to Obligors, Secured Parties or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) relating to use by any Person of the Platform, including any
unintended recipient, nor for delivery of Borrower Materials and other
information via the Platform, internet, e-mail, or any other electronic platform
or messaging system.

14.3.4 Public Information. Obligors and Secured Parties acknowledge that
“public” information may not be segregated from material non-public information
on the Platform. Secured Parties acknowledge that Borrower Materials may include
Obligors’ material non-public information, and should not be made available to
personnel who do not wish to receive such information or may be engaged in
investment or other market-related activities with respect to an Obligor’s
securities.

14.3.5 Non-Conforming Communications. Agent and Lenders may rely upon any
communications purportedly given by or on behalf of any Obligor even if they
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Obligor shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
electronic or telephonic communication purportedly given by or on behalf of an
Obligor.

14.4 Performance of Obligors’ Obligations. Agent may, in its Permitted
Discretion at any time and from time to time, at the expense of the applicable
Obligor Group, pay any amount or do any act required of an Obligor under any
Loan Documents or otherwise lawfully requested by Agent to (a) enforce any Loan
Documents or collect any Obligations; (b) protect, insure, maintain or realize
upon any Collateral; or (c) defend or maintain the validity or priority of
Agent’s or any Security Trustee’s Liens in any Collateral, including any payment
of a judgment, insurance premium, warehouse charge, finishing or

 

-174-



--------------------------------------------------------------------------------

processing charge, or landlord claim, or any discharge of a Lien. All payments,
costs and expenses (including Extraordinary Expenses) of Agent under this
Section shall be reimbursed to Agent by Obligors, on demand, with interest from
the date incurred until paid in full, at the Default Rate applicable to U.S.
Base Rate Loans. Any payment made or action taken by Agent under this Section
shall be without prejudice to any right to assert an Event of Default or to
exercise any other rights or remedies under the Loan Documents.

14.5 Credit Inquiries. Agent and Lenders may (but shall have no obligation) to
respond to usual and customary credit inquiries from third parties concerning
any Obligor or Subsidiary.

14.6 Severability. Wherever possible, each provision of the Loan Documents shall
be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

14.7 Cumulative Effect; Conflict of Terms. The provisions of the Loan Documents
are cumulative. The parties acknowledge that the Loan Documents may use several
limitations or measurements to regulate similar matters, and they agree that
these are cumulative and that each must be performed as provided. Except as
otherwise provided in another Loan Document (by specific reference to the
applicable provision of this Agreement), if any provision contained herein is in
direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.

14.8 Counterparts; Execution. Any Loan Document may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
Agent has received counterparts bearing the signatures of all parties hereto.
Agent may (but shall have no obligation to) accept any signature, contract
formation or record-keeping through electronic means, which shall have the same
legal validity and enforceability as manual or paper-based methods, to the
fullest extent permitted by Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any similar state law based on the Uniform
Electronic Transactions Act.

14.9 Entire Agreement. Time is of the essence with respect to all Loan Documents
and Obligations. The Loan Documents constitute the entire agreement, and
supersede all prior understandings and agreements, among the parties relating to
the subject matter thereof.

14.10 Relationship with Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender. Amounts payable hereunder to each Lender shall be a
separate and independent debt. It shall not be necessary for Agent or any other
Lender to be joined as an additional party in any proceeding for such purposes.
Nothing in this Agreement and no action of Agent, Lenders or any other Secured
Party pursuant to the Loan Documents or otherwise shall be deemed to constitute
Agent and any Secured Party to be a partnership, joint venture or similar
arrangement, nor to constitute control of any Obligor.

14.11 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated by any Loan Document, Obligors acknowledge and
agree that (a)(i) this credit facility and any arranging or other services by
Agent, any Lender, any of their Affiliates or any arranger are arm’s-length
commercial transactions between Obligors and their Affiliates, on one hand, and
Agent, any Lender, any of their Affiliates or any arranger, on the other hand;
(ii) Obligors have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Obligors are
capable of evaluating, and understand and accept, the terms, risks and
conditions of the

 

-175-



--------------------------------------------------------------------------------

transactions contemplated by the Loan Documents; (b) each of Agent, Lenders,
their Affiliates and any arranger is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for
Obligors, their Affiliates or any other Person, and has no obligation with
respect to the transactions contemplated by the Loan Documents except as
expressly set forth therein; and (c) Agent, Lenders, their Affiliates and any
arranger may be engaged in a broad range of transactions that involve interests
that differ from those of Obligors and their Affiliates, and have no obligation
to disclose any of such interests to Obligors or their Affiliates. To the
fullest extent permitted by Applicable Law, each Obligor hereby waives and
releases any claims that it may have against Agent, Lenders, their Affiliates
and any arranger with respect to any breach of agency or fiduciary duty in
connection with any transaction contemplated by a Loan Document.

14.12 Confidentiality. Each of Agent, Lenders and Issuing Banks shall maintain
the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, and to its and their
partners, directors, officers, employees, agents, advisors and representatives
(provided they are informed of the confidential nature of the Information and
instructed to keep it confidential); (b) to the extent requested by any
governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by Applicable
Law or by any subpoena or other legal process; (d) to any other party hereto;
(e) in connection with any action or proceeding relating to any Loan Documents
or Obligations; (f) subject to an agreement containing provisions substantially
the same as this Section, to any Transferee or any actual or prospective party
(or its advisors) to any Bank Product or to any swap, derivative or other
transaction under which payments are to be made by reference to an Obligor or
Obligor’s obligations; (g) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) is
available to Agent, any Lender, any Issuing Bank or any of their Affiliates on a
nonconfidential basis from a source other than Obligors; (h) on a confidential
basis to a provider of a Platform; or (i) with the consent of Borrower Agent.
Notwithstanding the foregoing, Agent and Lenders may publish or disseminate
general information concerning this credit facility for league table, tombstone
and advertising purposes, and may use Obligors’ logos, trademarks or product
photographs in advertising materials. As used herein, “Information” means
information received from an Obligor or Subsidiary relating to it or its
business that is identified as confidential when delivered. A Person required to
maintain the confidentiality of Information pursuant to this Section shall be
deemed to have complied if it exercises a degree of care similar to that
accorded its own confidential information. Each of Agent, Lenders and Issuing
Banks acknowledges that (i) Information may include material non-public
information; (ii) it has developed compliance procedures regarding the use of
such information; and (iii) it will handle the material non-public information
in accordance with Applicable Law.

14.13 Certifications Regarding Term Loan Documents. Obligors certify to Agent
and Lenders that neither the execution or performance of the Loan Documents nor
the incurrence of any Obligations by Obligors violates the Term Loan Documents.
Obligors further certify that the Commitments and Obligations constitute
“Indebtedness” permitted under the Term Loan Agreement. Agent may condition
Borrowings, Letters of Credit and other credit accommodations under the Loan
Documents from time to time upon Agent’s receipt of evidence that the
Commitments and Obligations continue to constitute “Indebtedness” permitted
under the Term Loan Agreement at such time.

14.14 GOVERNING LAW. UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES EXCEPT FEDERAL LAWS RELATING TO NATIONAL BANKS.

 

-176-



--------------------------------------------------------------------------------

14.15 Consent to Forum.

14.15.1 Forum. EACH OBLIGOR HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY
STATE COURT SITTING IN NEW YORK COUNTY, NEW YORK OR THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, IN ANY DISPUTE, ACTION, LITIGATION
OR OTHER PROCEEDING RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT
ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT BY IT
SOLELY IN ANY SUCH COURT. EACH OBLIGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES
ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH COURT’S
PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 14.3.1. A final judgment in any proceeding of any such court shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
any other manner provided by Applicable Law.

14.15.2 Other Jurisdictions. Nothing herein shall limit the right of Agent, any
Security Trustee or any Lender to bring proceedings against any Obligor (other
than a Mexican Domiciled Obligor) in any other court, nor limit the right of any
party to serve process in any other manner permitted by Applicable Law (except
with respect to service of process to Mexican Domiciled Obligors). Nothing in
this Agreement shall be deemed to preclude enforcement by Agent or any Security
Trustee of any judgment or order obtained in any forum or jurisdiction. Final
judgment against an Obligor in any action, suit or proceeding shall be
conclusive and may be enforced in any other jurisdiction, including the country
in which such Obligor is domiciled, by suit on the judgment.

14.16 Waivers by Obligors. To the fullest extent permitted by Applicable Law,
each Obligor waives (a) the right to trial by jury (which Agent, each Security
Trustee and each Lender hereby also waives) in any proceeding or dispute of any
kind relating in any way to any Loan Documents, Obligations or Collateral;
(b) presentment, demand, protest, notice of presentment, default, non-payment,
maturity, release, compromise, settlement, extension or renewal of any
commercial paper, accounts, documents, instruments, chattel paper and guaranties
at any time held by Agent or any Security Trustee on which an Obligor may in any
way be liable, and hereby ratifies anything Agent and/or such Security Trustee
may do in this regard; (c) notice prior to taking possession or control of any
Collateral; (d) any bond or security that might be required by a court prior to
allowing Agent or any Security Trustee to exercise any rights or remedies;
(e) the benefit of all valuation, appraisement and exemption laws; (f) any claim
against Agent, any Security Trustee, any Issuing Bank or any Lender, on any
theory of liability, for special, indirect, consequential, exemplary or punitive
damages (as opposed to direct or actual damages) in any way relating to any
Enforcement Action, Obligations, Loan Documents or transactions relating
thereto; and (g) notice of acceptance hereof. Each Obligor acknowledges that the
foregoing waivers are a material inducement to Agent, Security Trustees, Issuing
Banks and Lenders entering into this Agreement and that they are relying upon
the foregoing in their dealings with Obligors. Each Obligor has reviewed the
foregoing waivers with its legal counsel and has knowingly and voluntarily
waived its jury trial and other rights following consultation with legal
counsel. In the event of litigation, this Agreement may be filed as a written
consent to a trial by the court. Notwithstanding the above, each Mexican
Domiciled Obligor further waives any right to any jurisdiction (other than as
provided under Sections 14.14 and 14.15 above) to which they may be entitled
under Applicable Law, by reason of its present or future domicile, or otherwise,
for the purposes of proceedings against or involving any of the Mexican
Domiciled Obligors, and waives any objection to those courts on the ground of
venue or forum non conveniens.

 

-177-



--------------------------------------------------------------------------------

14.17 Patriot Act Notice and “Know Your Client/Customer” Checks. Agent and
Lenders hereby notify Obligors that pursuant to the Patriot Act, the Proceeds of
Crime Act, the Money Laundering Regulations 2007 (UK), Proceeds of Crime Act
2002 (UK), Terrorism Act 2000 (UK) and other applicable anti-money laundering,
anti-terrorist financing, economic or trade sanctions and “know your client” or
“know your customer” policies, regulations, laws or rules (the Proceeds of Crime
Act and such other applicable policies, regulations, laws or rules,
collectively, including any guidelines or orders thereunder, “AML Legislation”),
Agent and Lenders are required to obtain, verify and record information that
identifies each Obligor, including its legal name, address, tax ID number and
other information that will allow Agent and Lenders to identify it in accordance
with the Patriot Act and the AML Legislation. Agent and Lenders will also
require information regarding each personal guarantor, if any, and may require
information regarding Obligors’ management and owners, such as legal name,
address, social security number and date of birth. Obligors shall, promptly upon
request, provide all documentation and other information as Agent, any Issuing
Bank or any Lender may request from time to time in order to comply with any
obligations under the Patriot Act and/or the AML Legislation.

14.18 Canadian Anti-Money Laundering Legislation. If Agent has ascertained the
identity of any Canadian Facility Obligor or any authorized signatories of any
Canadian Facility Obligor for the purposes of applicable AML Legislation, then
Agent:

(a) shall be deemed to have done so as an agent for each Canadian Lender, and
this Agreement shall constitute a “written agreement” in such regard between
each Canadian Lender and Agent within the meaning of the applicable AML
Legislation; and

(b) shall provide to each Canadian Lender copies of all information obtained in
such regard without any representation or warranty as to its accuracy or
completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Canadian Lenders agrees that Agent has no obligation to
ascertain the identity of the Canadian Facility Obligors or any authorized
signatories of the Canadian Facility Obligors on behalf of any Canadian Lender,
or to confirm the completeness or accuracy of any information it obtains from
any Canadian Facility Obligor or any such authorized signatory in doing so.

14.19 NO ORAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.

14.20 Process Agent. Without prejudice to any other mode of service allowed
under any relevant law, each Foreign Domiciled Obligor (a) irrevocably appoints
the Borrower Agent, as its agent for service of process in relation to any
action or proceeding arising out of or relating to any Loan Documents, and
(b) agrees that failure by a process agent to notify such Obligor of any process
will not invalidate the proceedings concerned. For purposes of clarity, nothing
in this Agreement or any other Loan Document will affect the right of any party
to this Agreement to serve process in any other manner permitted by law.
Notwithstanding the above, each Mexican Domiciled Obligor shall appoint the
Borrower Agent as its agent for service of process in relation to any action or
proceeding arising out of or relating to any Loan Document in the form of an
instrument containing a special irrevocable power of attorney granted before a
Mexican notary public, in the form attached hereto as Exhibit E or otherwise in
form and substance satisfactory to Agent.

[Remainder of page intentionally left blank; signatures begin on following page]

 

-178-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

OBLIGORS:

HORIZON GLOBAL CORPORATION,

a Delaware corporation, as a U.S. Borrower, a U.S. Facility Guarantor, a U.S.
Facility Obligor, a Canadian Facility Guarantor, a Canadian Facility Obligor, a
UK Facility Guarantor, a UK Facility Obligor and the Borrower Agent

By: /s/ David G. Rice                                 Name: David G. Rice Title:
Chief Financial Officer Address:     39400 Woodward Avenue, Suite 100  
Bloomfield Hills, MI 48304   Attn: Chief Financial Officer   Telecopy:
248-203-6434

CEQUENT PERFORMANCE PRODUCTS, INC.,

a Delaware corporation, as a U.S. Borrower, a U.S. Facility Guarantor, a U.S.
Facility Obligor, a Canadian Facility Guarantor, a Canadian Facility Obligor, a
UK Facility Guarantor and a UK Facility Obligor

By: /s/ David G. Rice                                 Name: David G. Rice Title:
Vice President Address:     39400 Woodward Avenue, Suite 100   Bloomfield Hills,
MI 48304   Attn: Chief Financial Officer   Telecopy: 248-203-6434

[Amended and Restated Loan Agreement Signature Page]



--------------------------------------------------------------------------------

CEQUENT CONSUMER PRODUCTS, INC., an Ohio corporation, as a U.S. Borrower, a U.S.
Facility Guarantor, a U.S. Facility Obligor, a Canadian Facility Guarantor, a
Canadian Facility Obligor, a UK Facility Guarantor and a UK Facility Obligor By:
/s/ David G. Rice                                 Name: David G. Rice Title:
Vice President Address:     39400 Woodward Avenue, Suite 100   Bloomfield Hills,
MI 48304   Attn: Chief Financial Officer   Telecopy: 248-203-6434

HORIZON GLOBAL COMPANY LLC,

a Delaware limited liability company, as a U.S. Facility Guarantor, a U.S.
Facility Obligor, a Canadian Facility Guarantor, a Canadian Facility Obligor, a
UK Facility Guarantor and a UK Facility Obligor

By: /s/ David G. Rice                                 Name: David G. Rice Title:
Vice President Address:     39400 Woodward Avenue, Suite 100   Bloomfield Hills,
MI 48304   Attn: Chief Financial Officer   Telecopy: 248-203-6434

[Amended and Restated Loan Agreement Signature Page]



--------------------------------------------------------------------------------

HORIZON INTERNATIONAL HOLDINGS LLC, a Delaware limited liability company, as a
Canadian Facility Guarantor, a Canadian Facility Obligor, a UK Facility
Guarantor and a UK Facility Obligor By: /s/ David G.
Rice                                 Name: David G. Rice Title: Vice President
Address:     39400 Woodward Avenue, Suite 100   Bloomfield Hills, MI 48304  
Attn: Chief Financial Officer   Telecopy: 248-203-6434

[Amended and Restated Loan Agreement Signature Page]



--------------------------------------------------------------------------------

CEQUENT UK LIMITED, a company incorporated in England and Wales with company
number 08081641, as UK Borrower, a UK Facility Obligor, a Canadian Facility
Guarantor and a Canadian Facility Obligor By: /s/ David G.
Rice                                 Name: David G. Rice Title: Director
Address:     39400 Woodward Avenue, Suite 100   Bloomfield Hills, MI 48304  
Attn: Chief Financial Officer   Telecopy: 248-203-6434

[Amended and Restated Loan Agreement Signature Page]



--------------------------------------------------------------------------------

CEQUENT TOWING PRODUCTS OF CANADA LTD., a company formed under the laws of the
Province of Ontario, as Canadian Borrower, a Canadian Facility Obligor, a UK
Facility Guarantor and a UK Facility Obligor By: /s/ David G.
Rice                                 Name: David G. Rice Title: Vice President
Address:     39400 Woodward Avenue, Suite 100   Bloomfield Hills, MI 48304  
Attn: Chief Financial Officer   Telecopy: 248-203-6434

[Amended and Restated Loan Agreement Signature Page]



--------------------------------------------------------------------------------

CEQUENT NEDERLAND HOLDINGS B.V., a company formed under the laws of the
Netherlands, as a Canadian Facility Guarantor, a Canadian Facility Obligor, a UK
Facility Guarantor and a UK Facility Obligor By: /s/ Jay
Goldbaum                                 Name: Jay Goldbaum Title: Director B
and Authorized Signatory Address:     3062 Rotterdam   Max Euwelaan 35   the
Netherlands   Attn: Legal Director   Telecopy: +31 (10) 4956850

CEQUENT MEXICO HOLDINGS B.V.,

a company formed under the laws of the Netherlands, as a Canadian Facility
Guarantor, a Canadian Facility Obligor, a UK Facility Guarantor and a UK
Facility Obligor

By: /s/ Jay Goldbaum                                 Name: Jay Goldbaum Title:
Director B and Authorized Signatory Address:     3062 Rotterdam   Max Euwelaan
35   the Netherlands   Attn: Legal Director   Telecopy: +31 (10) 4956850

[Signature page Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------

CEQUENT SALES COMPANY DE MEXICO, S. DE R.L. de C.V., a limited liability company
formed under the laws of Mexico, as a Canadian Facility Guarantor, a Canadian
Facility Obligor, a UK Facility Guarantor and a UK Facility Obligor By: /s/
Fernando Carreño Nuñez de Alvarez           Name: Fernando Carreño Nuñez de
Alvarez Title: Attorney in Fact Address:     Industrial Drive s/n   Edificio 11,
Parque Industrial Puente Pharr   Reynosa, Tamaulipas, México,   C.P. 88787  
Attn: Fernando Carreño Nuñez de Alvarez   Telecopy: 52 (55) 52581098

CEQUENT TRAILER PRODUCTS, S. DE R.L. de C.V.,

a limited liability company formed under the laws of Mexico, as a Canadian
Facility Guarantor, a Canadian Facility Obligor, a UK Facility Guarantor and a
UK Facility Obligor

By: /s/ Fernando Carreño Nuñez de Alvarez           Name: Fernando Carreño Nuñez
de Alvarez Title: Attorney in Fact Address:     Enrique Pinoncelli #8881  
Parque Industrial Aero Juarez,   Ciudad, Juarez Chihuahua, México, 32695   Attn:
Fernando Carreño Nuñez de Alvarez   Telecopy: 52 (55) 52581098

[Amended and Restated Loan Agreement Signature Page]



--------------------------------------------------------------------------------

CEQUENT ELECTRICAL PRODUCTS DE MEXICO, S. DE R.L. DE C.V., a limited liability
company formed under the laws of Mexico, as a Canadian Facility Guarantor, a
Canadian Facility Obligor, a UK Facility Guarantor and a UK Facility Obligor By:
/s/ Fernando Carreño Nuñez de Alvarez           Name: Fernando Carreño Nuñez de
Alvarez Title: Attorney in Fact Address:     Industrial Drive s/n   Edificio 11,
Parque Industrial Puente Pharr   Reynosa, Tamaulipas, México,   C.P. 88787  
Attn: Fernando Carreño Nuñez de Alvarez   Telecopy: 52 (55) 52581098

[Amended and Restated Loan Agreement Signature Page]



--------------------------------------------------------------------------------

AGENT AND LENDERS:

BANK OF AMERICA, N.A.,

as Agent, a U.S. Lender, a UK Lender and UK Swingline Lender

By:  

/s/ Steve Siravo

Name:   Steve Siravo Title:   SVP Address:   Bank of America, N.A.   Business
Capital   2600 West Big Beaver Road   Troy, Michigan 48084   Attn: Steve Siravo
  Telecopy: 248-631-0515 BANK OF AMERICA, N.A. (acting through its Canada
branch), as a Canadian Lender and Canadian Swingline Lender By:  

/s/ Sylwia Durkiewicz

Name:   Sylvia Durkiewicz Title:   Vice President Address:   181 Bay Street,
Suite 400   Toronto, ON, M5J 2V8   Attn: Sylwia Durkiewicz   Telecopy:
312-453-4041 BANK OF AMERICA, N.A. (acting through its London branch), as UK
Security Trustee By:  

/s/ Steve Siravo

Name:   Steve Siravo Title:   SVP Address:   Bank of America, N.A.   Business
Capital, 2600 West Big Beaver Road, Troy, Michigan 48048   Attn: Steve Siravo  
Telecopy: 248-631-0515



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a U.S. Lender By:  

/s/ Peter Shin

Name:   Peter Shin Title:   Authorized Signatory Address:   2450 Colorado Ave.
Ste. 3000W   Santa Monica, CA 90404  

 

  Attn:                                                                
Telecopy:                                                       WELLS FARGO
CAPITAL FINANCE CORPORATION CANADA, as a Canadian Lender By: /s/ Domenic
Cosentino                                         Name:   Domenic Cosentino
Title:   Vice President Address:   Wells Fargo Capital Finance   Corporation
Canada   40 King Street West, Suite 2500   Toronto, Ontario, M5H 3Y2 Canada  
Attn:                                                                
Telecopy:                                                       WELLS FARGO
BANK, NATIONAL ASSOCIATION, (London branch), as a UK Lender By:  

/s/ S J Chait

Name:   S J Chait Title:   Authorised Signatory Address:   1 Bread Street  
London   EC4M 9BE   Attn:                                     
                           Telecopy:                                    
                 



--------------------------------------------------------------------------------

BANK OF MONTREAL, as a U.S. Lender, a Canadian Lender and a UK Lender By:  

/s/ Terrence McKenna

Name:   Terrence McKenna Title:   Vice President Address:   111 W. Monroe St.  
Chicago, IL 60603  

 

  Attn: Horizon Global PM   Telecopy: (312) 293 8532



--------------------------------------------------------------------------------

EXHIBIT A

to

AMENDED AND RESTATED LOAN AGREEMENT

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Amended and Restated Loan Agreement dated as of
December 22, 2015, as amended (“Loan Agreement”), by and among HORIZON GLOBAL
CORPORATION, a Delaware corporation (“Parent Borrower”), CEQUENT PERFORMANCE
PRODUCTS, INC., a Delaware corporation (“Cequent Performance”), CEQUENT CONSUMER
PRODUCTS, INC., an Ohio corporation (“Cequent Consumer”), CEQUENT UK LIMITED, a
company incorporated in England and Wales with company number 08081641 (“Cequent
UK”), CEQUENT TOWING PRODUCTS OF CANADA LTD., a company formed under the laws of
the Province of Ontario (“Cequent Canada”, and together with Parent Borrower,
Cequent Performance, Cequent Consumer, and Cequent UK, collectively,
“Borrowers”), the other Persons from time to time party thereto as Obligors (as
defined therein), the financial institutions party thereto from time to time as
Lenders, and BANK OF AMERICA, N.A., a national banking association, in its
capacity as agent and security trustee for itself and the other Secured Parties
(as defined therein) (“Agent”). Terms are used herein as defined in the Loan
Agreement.

            (“Assignor”) and             (“Assignee”) agree as follows:

1. Assignor hereby assigns to Assignee and Assignee hereby purchases and assumes
from Assignor (a) a principal amount of $            of Assignor’s outstanding
[Canadian/UK/US] Revolver Loans and $            of Assignor’s participations in
[Canadian/UK/US] LC Obligations, and (b) the amount of $            of
Assignor’s [Canadian/UK/US] Revolver Commitment (which represents             %
of the total [Canadian/UK/US] Revolver Commitments) (the foregoing items being,
collectively, “Assigned Interest”), together with an interest in the Loan
Documents corresponding to the Assigned Interest. This Agreement shall be
effective as of the date (“Effective Date”) indicated in the corresponding
Assignment Notice delivered to Agent, provided such Assignment Notice is
executed by Assignor, Assignee, Agent and Borrower Agent, if applicable. From
and after the Effective Date, Assignee hereby expressly assumes, and undertakes
to perform, all of Assignor’s obligations in respect of the Assigned Interest,
and all principal, interest, fees and other amounts which would otherwise be
payable to or for Assignor’s account in respect of the Assigned Interest shall
be payable to or for Assignee’s account, to the extent such amounts accrue on or
after the Effective Date.

2. Assignor (a) represents that as of the date hereof, prior to giving effect to
this assignment, its [Canadian/UK/US] Revolver Commitment is $            , and
the outstanding balance of its [Canadian/UK/US] Revolver Loans and
participations in [Canadian/UK/US] LC Obligations is $            ; (b) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the Loan
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Agreement or any other instrument or document
furnished pursuant thereto, other than that Assignor is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; and (c) makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrowers or the performance by Borrowers of their obligations under the Loan
Documents. [Assignor is attaching the promissory note[s] held by it and requests
that Agent exchange such note[s] for new promissory notes payable to Assignee
[and Assignor].]



--------------------------------------------------------------------------------

3. Assignee (a) represents and warrants that it is legally authorized to enter
into this Assignment; (b) confirms that it has received copies of the Loan
Agreement and such other Loan Documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment; (c) agrees that it shall, independently and without reliance upon
Assignor and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents; (d) confirms that it is an Eligible
Assignee; (e) appoints and authorizes Agent to take such action as agent on its
behalf and to exercise such powers under the Loan Agreement as are delegated to
Agent by the terms thereof, together with such powers as are incidental thereto;
(f) agrees that it will observe and perform all obligations that are required to
be performed by it as a “Lender” under the Loan Documents; (g) represents and
warrants that the assignment evidenced hereby will not result in a non-exempt
“prohibited transaction” under Section 406 of ERISA; and (h) represents and
warrants that it is [[not a Qualifying Lender]/[a Qualifying Lender (other than
a Treaty Lender)]/[a Treaty Lender]].

4. This Agreement shall be governed by the laws of the State of New York. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of this
Agreement shall remain in full force and effect.

5. Each notice or other communication hereunder shall be in writing, shall be
sent by messenger, by telecopy or facsimile transmission, or by first-class
mail, shall be deemed given when sent and shall be sent as follows:

 

  (a) If to Assignee, to the following address (or to such other address as
Assignee may designate from time to time):

 

 

 

    

 

    

 

       

 

  (b) If to Assignor, to the following address (or to such other address as
Assignor may designate from time to time):

 

 

 

    

 

    

 

    

 

       

Payments hereunder shall be made by wire transfer of immediately available
[Canadian Dollars/Dollars/Euros/Sterling] as follows:

If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):

 

 

 

    

 

     ABA No.                                                          

 

     Account No.                                                     Reference:
                                                    



--------------------------------------------------------------------------------

If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):

 

 

 

    

 

     ABA No.                                                          

 

     Account No.                                                     Reference:
                                                    



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
            .

 

 

(“Assignee”) By  

 

  Title:

 

(“Assignor”) By  

 

  Title:



--------------------------------------------------------------------------------

EXHIBIT B

to

AMENDED AND RESTATED LOAN AGREEMENT

ASSIGNMENT NOTICE

Reference is made to (1) the Amended and Restated Loan Agreement dated as of
December 22, 2015, as amended (“Loan Agreement”), by and among HORIZON GLOBAL
CORPORATION, a Delaware corporation (“Parent Borrower”), CEQUENT PERFORMANCE
PRODUCTS, INC., a Delaware corporation (“Cequent Performance”), CEQUENT CONSUMER
PRODUCTS, INC., an Ohio corporation (“Cequent Consumer”), CEQUENT UK LIMITED, a
company incorporated in England and Wales with company number 08081641 (“Cequent
UK”), CEQUENT TOWING PRODUCTS OF CANADA LTD., a company formed under the laws of
the Province of Ontario (“Cequent Canada”, and together with Parent Borrower,
Cequent Performance, Cequent Consumer, and Cequent UK, collectively,
“Borrowers”), the other Persons from time to time party thereto as Obligors (as
defined therein), the financial institutions party thereto from time to time as
Lenders, and BANK OF AMERICA, N.A., a national banking association, in its
capacity as agent and security trustee for itself and the other Secured Parties
(as defined therein) (“Agent”); and (2) the Assignment and Acceptance dated as
of             , 20            (“Assignment”), between             (“Assignor”)
and             (“Assignee”). Terms are used herein as defined in the Loan
Agreement.

Assignor hereby notifies Borrower Agent and Agent of Assignor’s intent to assign
to Assignee pursuant to the Assignment (a) a principal amount of $            of
Assignor’s outstanding [Canadian/UK/US] Revolver Loans and $            of
Assignor’s participations in [Canadian/UK/US] LC Obligations, and (b) the amount
of $            of Assignor’s [Canadian/UK/US] Revolver Commitment (which
represents             % of the total [Canadian/UK/US] Revolver Commitments)
(the foregoing items being, collectively, the “Assigned Interest”), together
with an interest in the Loan Documents corresponding to the Assigned Interest.
This Agreement shall be effective as of the date (“Effective Date”) indicated
below, provided this Assignment Notice is executed by Assignor, Assignee, Agent
and Borrower Agent, if applicable. Pursuant to the Assignment, Assignee has
expressly assumed all of Assignor’s obligations under the Loan Agreement to the
extent of the Assigned Interest, as of the Effective Date.

For purposes of the Loan Agreement, Agent shall deem Assignor’s [Canadian/UK/US]
Revolver Commitment to be reduced by $            , and Assignee’s
[Canadian/UK/US] Revolver Commitment to be increased by $            .

[The Assignee indicates for the benefit of Agent and without liability to any
Relevant Borrower that it is [not a Qualifying Lender][a Qualifying Lender
(other than a Treaty Lender)][a Treaty Lender].]1

The address of Assignee to which notices and information are to be sent under
the terms of the Loan Agreement is:

 

  

 

     

 

     

 

     

 

  

 

 

1  To be inserted where the Assignee is participating in a UK Revolver
Commitment.



--------------------------------------------------------------------------------

The address of Assignee to which payments are to be sent under the terms of the
Loan Agreement is shown in the Assignment.

This Notice is being delivered to Borrower Agent and Agent pursuant to
Section 13.3 of the Loan Agreement. Please acknowledge your acceptance of this
Notice by executing and returning to Assignee and Assignor a copy of this
Notice.

IN WITNESS WHEREOF, this Assignment Notice is executed as of             .

 

 

(“Assignee”) By  

 

  Title:

 

(“Assignor”) By  

 

  Title:

ACKNOWLEDGED AND AGREED,

AS OF THE DATE SET FORTH ABOVE:

BORROWER AGENT:*

HORIZON GLOBAL CORPORATION,

a Delaware corporation

 

By  

 

  Title:

 

* No signature required if Assignee is a Lender, Affiliate of a Lender or
Approved Fund, or if an Event of Default exists.

 

BANK OF AMERICA, N.A., as Agent By  

 

  Title:



--------------------------------------------------------------------------------

EXHIBIT C-1

to

AMENDED AND RESTATED LOAN AGREEMENT

FORM OF IN-TRANSIT INVENTORY LIEN WAIVER

See attached.



--------------------------------------------------------------------------------

EXHIBIT C-2

to

AMENDED AND RESTATED LOAN AGREEMENT

FORM OF VENDOR LIEN WAIVER

See attached.



--------------------------------------------------------------------------------

EXHIBIT D

to

AMENDED AND RESTATED LOAN AGREEMENT

FORM OF PERFECTION CERTIFICATE

See attached.



--------------------------------------------------------------------------------

EXHIBIT E

to

AMENDED AND RESTATED LOAN AGREEMENT

FORM OF SPECIAL IRREVOCABLE POWER OF ATTORNEY

[English version for reference purposes only]

To be executed and delivered in Spanish language, by each Mexican Domiciled
Obligor/Grantor in the presence of and formalized by a Mexican notary public.

[Each Mexican Domiciled Obligor/Grantor] (the “Grantor”), hereby grants a
special irrevocable power of attorney for litigation and collections in favor of
HORIZON GLOBAL CORPORATION, a Delaware corporation (the “Process Agent”), in
terms of the first paragraph of article 2554 of the Federal Civil Code and
corresponding articles of the Civil Codes of all States of the United Mexican
States and of the Federal District of Mexico. This power of attorney is limited
in its scope but is as broad as necessary and may be exercised in any
jurisdiction, limited pursuant to paragraph fourth of such article 2554 of the
Federal Civil Code and corresponding articles of the Civil Codes of all States
of the United Mexican States and of the Federal District of Mexico, so that the
Process Agent, in the name and on behalf of the Grantor, carries out any of the
following actions: receive any and all notices and service of process in
connection with any suits, actions, proceedings and judgments of all kinds,
including, without limitation, judicial, administrative or arbitration
proceedings in any way relating to (i) the Amended and Restated Loan Agreement,
dated December 22, 2015, as amended, amended and restated, supplemented or
otherwise modified from time to time (the “Loan Agreement”), signed by, among
others, the Grantor and Bank of America, N.A. (the “Agent”); and (ii) any other
agreement, instrument or document related to the Loan Agreement. The Grantor
hereby appoints as its conventional domicile exclusively to receive any of the
notices and service of process referred above, 39400 Woodward Avenue, Suite 100,
Bloomfield Hills, Michigan 48304, United States of America, or any other
domicile notified in writing by the Process Agent to the Grantor and Agent. This
power of attorney is granted in satisfaction of a condition set forth in the
Loan Agreement, and it is therefore irrevocable.



--------------------------------------------------------------------------------

[Spanish Translation]

[Cada sociedad mexicana parte del crédito] (la “Sociedad”) otorga en este acto
un Poder Especial irrevocable para Pleitos y Cobranzas en favor de HORIZON
GLOBAL CORPORATION, una sociedad existente de conformidad con las leyes de
Delaware, Estados Unidos de Norteamérica (el “Agente de Proceso”), de
conformidad con el primer párrafo del artículo dos mil quinientos cincuenta y
cuatro del Código Civil Federal y los artículos correspondientes de los Códigos
Civiles de todos los estados de los Estados Unidos Mexicanos y el Distrito
Federal. Este Poder Especial es limitado en cuanto a su objeto pero tan amplio
como sea necesario en Derecho, y podrá ser ejercido en cualquier jurisdicción,
limitado conforme al cuarto párrafo del mencionado artículo 2554 del Código
Civil Federal y los artículos correspondientes de los Códigos Civiles de todos
los estados de los Estados Unidos Mexicanos y el Distrito Federal, a efecto de
que el Agente de Proceso, en nombre y representación de la Sociedad, realice
cualesquiera de los siguientes actos: reciba cualesquiera notificaciones,
emplazamientos y cualquier otro tipo de comunicaciones y documentos relacionados
con demandas, acciones, procedimientos y sentencias de todo tipo, incluyendo
enunciativa más no limitativamente, derivadas de procedimientos judiciales,
administrativos o arbitrales que de cualquier manera se relacionen con (i) el
Contrato de Crédito (Amended and Restated Loan Agreement), según el mismo sea
modificado, adicionado o reexpresado ocasionalmente (el “Contrato de Crédito”),
celebrado con fecha 22 de diciembre de 2015 entre la Sociedad y Bank of America,
N.A. (el “Agente”), entre otros; y (ii) cualquier otro contrato, instrumento o
documento relacionado con el Contrato de Crédito. La Sociedad designa en este
acto como su domicilio convencional exclusivamente para recibir cualesquiera de
las notificaciones, emplazamientos, comunicaciones y documentos mencionados con
anterioridad, 39400 Avenida Woodward, Suite 100, Bloomfield Hills, Michigan
48304, Estados Unidos de Norteamérica, o cualquier otro domicilio que notifique
por escrito el Agente de Proceso a la Sociedad y al Agente. Este Poder Especial
se otorga en cumplimiento de una condición prevista en el Contrato de Crédito, y
es por lo tanto irrevocable.



--------------------------------------------------------------------------------

EXHIBIT F

to

AMENDED AND RESTATED LOAN AGREEMENT

FORM OF NOTICE OF BORROWING

See attached.



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

to

AMENDED AND RESTATED LOAN AGREEMENT

EXISTING LETTERS OF CREDIT

 

Instrument #

  

Product

  

Stucky

  

Company

  

Beneficiary

   Outstanding
Amount      Liability
(In USD)      Issue
Date      Expiry
Date      Alt Instr #

LOGO [g103125dsp_212.jpg]  68114201

   Standby Letter of Credit    130HGC    HORIZON GLOBAL CORPORATION   
NATIONAL UNION FIRE INSURANCE CO.    USD  300,000.00         300,000.00        
2015/08/03         2016/06/30      

LOGO [g103125dsp_212.jpg]  68113152

   Standby Letter of Credit    130HGC    HORIZON GLOBAL CORPORATION    THE
HANOVER INSURANCE COMPANY    USD 500,000.00         500,000.00        
2015/06/30         2016/06/30      

LOGO [g103125dsp_212.jpg]  68120743

   Standby Letter of Credit    130HGC    HORIZON GLOBAL CORPORATION    CI BANCO
SOCIEDAD ANONIMA    USD 763,980 00         763,980.00         2015/10/07        
2016/08/20      

LOGO [g103125dsp_212.jpg]  68113141

   Standby Letter of Credit    130HGC    HORIZON GLOBAL CORPORATION   
JPMORGAN CHASE BANK N.A.    USD  4,486,480.31         4,486,480.31        
2015/06/30         2016/06/30      

LOGO [g103125dsp_212.jpg]  68114766

   Standby Letter of Credit    130HGC    HORIZON GLOBAL CORPORATION   
CIBANCO SOCIEDAD ANONIMA    USD 367,459 56         367,459.56         2015/08/27
        2016/08/27      



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

to

AMENDED AND RESTATED LOAN AGREEMENT

COMMITMENTS OF LENDERS

 

Canadian Lender

   Canadian Revolver
Commitment

Bank of America, N.A. (acting through its Canada branch)

   $823,529.40


(41.176470588%)

Wells Fargo Capital Finance Corporation Canada

   $588,235.29


(29.411764706%)

Bank of Montreal

   $588,235.29


(29.411764706%)

Total:

   $2,000,000

 

UK Lender

   UK Revolver
Commitment

Bank of America, N.A. (acting through its London branch)

   $1,235,294.12


(41.176470588%)

Wells Fargo Bank, National Association (London branch)

   $882,352.94


(29.411764706%)

Bank of Montreal

   $882,352.94


(29.411764706%)

Total:

   $3,000,000

 

U.S. Lender

   U.S. Revolver
Commitment

Bank of America, N.A.

   $38,705,882.36


(41.176470588%)

Wells Fargo Bank, National Association

   $27,647,058.82


(29.411764706%)

Bank of Montreal

   $27,647,058.82


(29.411764706%)

Total:

   $94,000,000



--------------------------------------------------------------------------------

SCHEDULE 9.1.3

to

AMENDED AND RESTATED LOAN AGREEMENT

GOVERNMENTAL LICENSES

None



--------------------------------------------------------------------------------

SCHEDULE 9.1.5

to

AMENDED AND RESTATED LOAN AGREEMENT

REAL PROPERTY

 

SBU

  

Address

  

City

   State   

Zip

  

Country

   Owned   

Leased

Horizon Global Corporation Pty. Ltd.    49-75 Pacific Drive    Keysborough   
VIC    3172    Australia       X Horizon Global Corporation Pty. Ltd.    52-60
Pacific Drive    Keysborough    VIC    3173    Australia       X Parkside
Towbars Pty. Ltd.    219 Bank Street    Welshpool    WA    6106    Australia   
   X Parkside Towbars Pty. Ltd.    77 Frobisher Street    Osborne Park    WA   
6017    Australia       X Horizon Global Corporation Pty. Ltd.    52-60 (lot 40)
Pacific Drive    Keysborough    VIC    3173    Australia       X TriMas
Corporation (NZ) Pty. Ltd.    18 Huntington Place    Banyo    QL    4014   
Australia       X Cequent Industria E Comercio Ltda.    Rua Flor de Noiva, 800 -
Itaquaquecetuba    Sao Paulo    CEP    08597-630    Brazil       X Cequent
Industria E Comercio Ltda.    Rua Flor de Liz, 100    Sao Paulo    CEP   
08597-630    Brazil       X Cequent Towing Products of Canada Ltd.    295
Superior Boulevard, Unit 1    Mississauga    ON    L5T 2L6    Canada       X
TriMas Corporation (Germany) GmbH    Bahnhofstr 2-4    Hartha    Sachen    04746
   Germany       X Cequent Electrical Products de Mexico, S. de R.L. de C.V.   
Industrial Drive s/n Edificio 11 Parque Industrial, Puente Pharr    Reynosa   
Tamaulipas    88787    Mexico       X Cequent Electrical Products de Mexico, S.
de R.L. de C.V.   

Ave. Los Nogales s/n lotes 4, 5 y 6

Parque Industrial Villa Florida

   Reynosa    Tamaulipas    88718    Mexico       X Cequent Electrical Products
de Mexico, S. de R.L. de C.V.    Ave. De los Sauces #2060, Parque Industrial
Villa Florida    Reynosa    Tamaulipas    88718    Mexico       X Cequent
Trailer Products, S. de R.L. de C.V.    Enrique Pinoncelli #8881 Parque
Industrial Aero Juarez    Ciudad Juarez    Chihuahua    32695    Mexico       X
Cequent UK Limited    1 Drome Road Deeside Industrial Park    Deeside   
Flintshire    CHY 2NY    UK       X Trimas Corporation (NZ) Pty. Ltd.    15 Oak
Rd.    Wiri    Manukau    NZ 2104    New Zealand       X Trimas Corporation (NZ)
Pty. Ltd.    No 11 cnr Langley & Mayo Road    Wiri    Manukau    NZ 2104    New
Zealand       X



--------------------------------------------------------------------------------

Trimas Corporation (NZ) Pty. Ltd.    87 Gasson St.    Sydenham    Christchurch
   NZ 8023    New Zealand       X TriMas Corporation (South Africa) (PTY) LTD.
   341 Triumph Street    Waltloo    Pretoria       South Africa       X
Trimotive Asia Pacific Ltd    Amata Nakorn Industrial Estate 700/665 M.1
T.Phanthong, A. Phanthong    Chonburi       20160    Thailand       X C.P.
Witter Limited    1 Drome Road Deeside Industrial Park    Flintshire       CH5
2NY    UK       X Cequent Consumer Products, Inc.    29000-2 Aurora Road   
Solon    OH    44139    U.S.A.       X Cequent Consumer Products, Inc.    3310
William Richardson Court    South Bend    IN    46628    U.S.A.       X Cequent
Consumer Products, Inc.    901 Wayne St.    Niles    MI    49120    U.S.A.      
X Cequent Consumer Products, Inc.    406 N. 2nd St    Fairfield    IA    52556
   U.S.A.       X Cequent Consumer Products, Inc.    600 23rd St.    Fairfield
   IA    52556    U.S.A.       X Cequent Consumer Products, Inc.    602 N. 6th
St.    Fairfield    IA    52556    U.S.A.       X Cequent Consumer Products,
Inc.    Depot St. East of N 4th St. Unit # 1    Fairfield    IA    52556   
U.S.A.       X Cequent Consumer Products, Inc.    Depot St. East of N 4th St.
Unit # 2    Fairfield    IA    52556    U.S.A.       X Cequent Performance
Products, Inc.    105-2 LM Gaines Blvd.    Starke    FL    32091    USA       X
Cequent Performance Products, Inc.    3180 S. Willow Ave., 103    Fresno    CA
   93725    USA       X Cequent Performance Products, Inc.    2600 College Ave.
   Goshen    IN    46526    USA       X Cequent Performance Products, Inc.    2
Bishop Place, Camp Hill    Camp Hill    PA    17011    USA       X Cequent
Performance Products, Inc.    47912 Halyard, Suite 100    Plymouth    MI   
48170    USA       X Cequent Performance Products, Inc.    101 Spires Parkway   
Tekonsha    MI    49092    USA       X Cequent Performance Products, Inc.   
8460 Gran Vista Drive    El Paso    TX    79901    USA       X Cequent
Performance Products, Inc.    6500 South 35th Street, Building Y, Suite A   
McAllen    TX    N/A    USA       X Cequent Performance Products, Inc.    4445
Rock Quarry, Suite 100    Dallas    TX    75211    USA       X Cequent
Performance Products, Inc.    1050 Indianhead Drive    Mosinee    WI    54455   
USA       X Horizon Global Company LLC    2600 West Big Beaver Road    Troy   
MI    48084    USA       X Horizon Global Corporation - Home Office    39400
Woodward Ave, Suite 100    Bloomfield Hills    MI    48304    USA       X



--------------------------------------------------------------------------------

SCHEDULE 9.1.6

to

AMENDED AND RESTATED LOAN AGREEMENT

DISCLOSED MATTERS

None



--------------------------------------------------------------------------------

SCHEDULE 9.1.12

to

AMENDED AND RESTATED LOAN AGREEMENT

SUBSIDIARIES

 

Corporate Name

  

Ownership Interest of Parent Borrower

(direct and indirect)

   Is the
Subsidiary an
Obligor? C.P. Witter Limited    100% owned by TriMas Australia Holdings UK
Limited    No Cequent Bermuda Holdings Ltd.    100% owned by Horizon Euro
Finance LLC    No Cequent Brazil Holdings Coöperatief W.A.    99.99 % owned by
Horizon Real Finance Company LLC and approx. 0.01% owned by Cequent Bermuda
Holdings Ltd.    No Cequent Consumer Products, Inc.    100% owned by Horizon
Global Company LLC    Yes Cequent Electrical Products de Mexico, S. de R.L. de
C.V.    99.97% owned by Cequent Mexico Holdings B.V. and approx. 0.03% owned by
Cequent Trailer Products, S. de R.L. de C.V. (such ownership totaling 100%)   
Yes Cequent Indústria E Comércio Ltda.    99.99% owned by Cequent Brazil
Holdings Coöperatief, W.A. and. 0.01% owned by Horizon Real Finance LLC (such
ownership totaling 100%)    No Cequent Mexico Holdings B.V.    100% owned by
Cequent UK Limited    Yes Cequent Nederland Holdings B.V.    100% owned by
Horizon International Holdings LLC    Yes Cequent Performance Products, Inc.   
100% owned by Horizon Global Company LLC    Yes Cequent Sales Company de Mexico,
S. de R.L. de C.V.    99.97% owned by Cequent Nederland Holdings B.V. and
approx. 0.03% owned by Cequent Mexico Holdings B.V. (such ownership totaling
100%)    Yes Cequent Towing Products of Canada, Ltd.    100% owned by Cequent
Nederland Holdings B.V.    Yes Cequent Trailer Products, S. de R.L. de C.V.   
99.56% owned by Cequent Mexico Holdings B.V. and approx. 0.44% owned by Cequent
Electrical Products de Mexico, S. de R.L. de C.V. (such ownership totaling 100%)
   Yes Cequent UK Limited    100% owned by Cequent Nederland Holdings B.V.   
Yes Horizon GBP Finance LLC***    100% owned by Cequent Bermuda Holdings Ltd.   
No Horizon Global Company LLC    100% owned by Horizon Global Corporation    Yes
Horizon Global Hong Kong Holdings Limited    100% owned by Cequent Nederland
Holdings B.V.    No Horizon Global (Shanghai) Trading Co. Ltd.    100% owned by
Horizon Global Hong Kong Holdings Limited    No Horizon Global Sourcing
Operations and Innovation Center India Pvt. Ltd.    99.99% owned by Cequent
Nederland Holdings B.V. and approx. 0.01% owned by Horizon Euro Finance LLC
(such ownership totaling 100%)    No Horizon International Holdings LLC**   
100% owned by Cequent Performance Products, Inc.    Yes Horizon Real Finance
LLC***    100% owned by Cequent Bermuda Holdings Ltd.    No Kovil Oy    100%
owned by TriMas Corporation (Germany) GmbH    No Parkside Towbars Pty. Ltd.   
100% owned by Horizon Global Corporation Pty. Ltd.    No HGHK Services C.V.   
99.99% owned by Horizon Sourcing Holdings LLC and approx. 0.01% owned by Horizon
Euro Finance LLC (such ownership totaling 100%)    No TriMas Australia Holdings
UK Limited    100% owned by TriMas Holdings Australia Pty. Ltd.    No Horizon
Euro Finance LLC***    100% owned by Cequent Nederland Holdings B.V.    No
TriMas Corporation (Germany) GmbH    100% owned by C.P. Witter Limited    No



--------------------------------------------------------------------------------

TriMas Corporation (NZ) Pty Limited    100% owned by Trimas Holdings Australia
Pty Ltd.    No Horizon Global Corporation Pty. Ltd.    100% owned by TriMas
Holdings Australia Pty. Ltd.    No TriMas Corporation (South Africa) (PTY) LTD.
   100% owned by TriMas Holdings Australia Pty. Ltd.    No TriMas Holdings
Australia Pty. Ltd.    100% owned by Cequent Bermuda Holdings Ltd.    No Horizon
Sourcing B.V.    100% owned by Cequent Nederland Holdings B.V.    No Horizon
Sourcing Holdings LLC***    100% owned by Horizon Euro Finance LLC    No
TriMotive Asia Pacific Limited    100% owned by TriMas Holdings Australia Pty.
Ltd. (and 7 de minimus holders)    No

 

** CFC Holdco

*** Special Purpose Entity



--------------------------------------------------------------------------------

SCHEDULE 9.1.13

to

AMENDED AND RESTATED LOAN AGREEMENT

INSURANCE

Attached



--------------------------------------------------------------------------------

SCHEDULE 9.1.23

to

AMENDED AND RESTATED LOAN AGREEMENT

MATERIAL CONTRACTS

 

1. Supplier Agreement, dated as of November 6, 2006, between Cequent Consumer
Products, Inc. (“CCP”), and Citibank, N.A. (“Citibank”), in connection with
CCP’s sale to Citibank of certain accounts receivables resulting from CCP’s sale
of goods to AutoZone, Inc.

 

2. Purchase Agreement, dated as of May 8, 2012, between CCP and Bank of America,
N.A. (“BofA”), in connection with CCP’s sale to BofA of certain accounts
receivables resulting from CCP’s sale of goods to Balkamp, Inc.

 

3. Supplier Agreement, effective as of September 27, 2011, between CCP and
Branch Banking and Trust Company (“BB&T”), in connection with CCP’s sale to BB&T
of certain accounts receivables resulting from CCP’s sale of goods to O’Reilly
Automotive Stores, Inc. f/k/a O’Reilly Automotive, Inc. (“O’Reilly’s”),
O’Reilly’s subsidiaries and related companies.

 

4. Accounts Receivable Purchase Agreement, effective as of May 7, 2009, between
CCP and BofA, in connection with CCP’s sale to BofA of certain accounts
receivables resulting from CCP’s sale of goods to The Pep Boys – Manny, Moe &
Jack, and its successors and permitted assigns.

 

5. Supplier Agreement, dated as of October 27, 2011, between CCP, and Citibank,
in connection with CCP’s sale to Citibank of certain accounts receivables
resulting from CCP’s sale of goods to Wal-Mart Stores, Inc.

 

6. Accounts Receivable Purchase Agreement, effective as of February 4, 2010,
between CCP and BofA, in connection with CCP’s sale to BofA of certain accounts
receivables resulting from CCP’s sale of goods to Lowe’s Companies, Inc.

 

7. Accounts Receivable Purchase Agreement, effective as of October 22, 2009,
between CCP and BofA, in connection with CCP’s sale to BofA of certain accounts
receivables resulting from CCP’s sale of goods to Advance Stores Company,
Incorporated and its successors and permitted assigns.

 

8. CCP is registered with C2FO for participation in invoice “early pay” programs
for the following customers:

 

  a. Do It Best Corp.;

 

  b. ACE Hardware Corporation;

 

  c. Amazon.com, Inc.; and

 

  d. Costco Wholesale Corporation

 

9. CCP is registered with The Home Depot U.S.A. Inc. (“Home Depot”) for
participation in Home Depot’s invoice “early pay” program.



--------------------------------------------------------------------------------

SCHEDULE 10.2.1

to

AMENDED AND RESTATED LOAN AGREEMENT

EXISTING DEBT (as of the Original Closing Date)

 

Company

  

Bank

  

Details/Secured asset

   Original Amount    o/s Amount (as of
April 2015)    Start Date    Maturity Date    Secured/
Unsecured Horizon Global Corporation Pty. Ltd.    National Australia
Bank Ltd., Australia    Multi Facility Agreement    AUD 26,731,685.00   
AUD 12,000,000.00    10/21/2014    8/31/2015    S* C.P. Witter Limited    HSBC
Finance    Laser 3    GBP 395,100.00    GBP 79,020.00    5/2/2011    5/31/2016
   U C.P. Witter Limited    HSBC Finance    Robots 7, 8 & 9    GBP 229,908.00   
GBP 38,318.07    8/8/2011    8/31/2016    U C.P. Witter Limited    HSBC Finance
   Pressbrake    GBP 27,000.00    GBP 450.00    6/27/2010    5/31/2015    U C.P.
Witter Limited    HSBC Finance    IRB Robot    GBP 18,900.00    GBP 630.00   
7/22/2010    6/30/2015    U Cequent Performance Products, Inc.    Wells Fargo
Bank, NA    Crown Equipment    USD 30,800.00    USD 22,900.00    10/1/2013   
9/1/2018    U Dhelfos Industria E Comercio de Acessorios Ltda.    N/A   
DHF-note payable to Ernani    BRL 24,500,000.00    BRL 15,865,000.00   
11/14/2013    4/1/2019    U Cequent Industria E Comercio Ltda.    N/A   
Engetran-note payable to Karan    BRL 10,000,000.00    BRL 6,700,000.00   
8/1/2012    1/1/2018    U Dhelfos Industria E Comercio de Acessorios Ltda.   
Banco Itau, Brazil    Newton-Folding Hydraulic Press    BRL 187,200.00    BRL
124,799.94    7/15/2013    4/16/2018    S Dhelfos Industria E Comercio de
Acessorios Ltda.    Banco Itau, Brazil    Newton-Folding Hydraulic Press    BRL
46,800.00    BRL 31,199.94    10/15/2013    4/16/2018    S Dhelfos Industria E
Comercio de Acessorios Ltda.    Banco Itau, Brazil    Machro-Shotblast Machine
Dropout    BRL 249,800.00    BRL 166,533.26    7/15/2013    4/16/2018    S
Dhelfos Industria E Comercio de Acessorios Ltda.    Banco Itau, Brazil   
Maquinapack-Sealing & Tunel Gathering Machines    BRL 118,500.00    BRL
79,000.08    10/15/2013    4/16/2018    S Dhelfos Industria E Comercio de
Acessorios Ltda.    Banco Itau, Brazil    Deltec—paint installation    BRL
475,000.00    BRL 325,462.90    11/18/2013    5/15/2018    S



--------------------------------------------------------------------------------

* First ranking general security agreement over the whole of assets (all present
and after acquired property – no exceptions) given by:

 

  1. Horizon Global Corporation Pty. Ltd. ACN 004 546 543 (excluding the assets
subject to the receivables financing arrangement with Bank of America that
Horizon Global Corporation Pty. Ltd. has as supplier to GPC Asia Pacific Pty
Ltd)

 

  2. Parkside Towbars Pty. Ltd. ACN 103 851 7702

 

2  This security interest secures the Debt of Horizon Global Corporation Pty.
Ltd. disclosed in this Schedule 10.2.1.



--------------------------------------------------------------------------------

SCHEDULE 10.2.2

to

AMENDED AND RESTATED LOAN AGREEMENT

EXISTING LIENS

Liens existing on the Original Closing Date in respect of:

 

  1. Debt set forth on Schedule 10.2.1 encumbering the assets described on
Schedule 10.2.1, to the extent that such Debt is described as secured Debt on
such Schedule 10.2.1.



--------------------------------------------------------------------------------

SCHEDULE 10.2.4

to

AMENDED AND RESTATED LOAN AGREEMENT

EXISTING INVESTMENTS (as of the Original Closing Date)

A. Qualified Foreign Investments

 

  1. Investments by Cequent Electrical Products de Mexico, S. de R.L. de C.V. in
certificates of deposit, banker’s acceptances and time deposits maturing within
one year from the date of acquisition thereof issued or guaranteed by or placed
with, and money market deposit accounts issued or offered by, Comerica Bank,
Compass, HSBC, Grand Cayman, and in each case such investments shall be in
Mexican Pesos.

 

  2. Investments by Cequent Trailer Products, S. de R.L. de C.V. in certificates
of deposit, banker’s acceptances and time deposits maturing within one year from
the date of acquisition thereof issued or guaranteed by or placed with, and
money market deposit accounts issued or offered by, Comerica Bank, Compass,
HSBC, Grand Cayman, and in each case such investments shall be in Mexican Pesos.

B. Other Investments

 

  1. Cequent Performance Products, Inc.’s loan to Cequent UK Limited in
connection with the purchase by Cequent UK Limited from Cequent Performance
Products, Inc. of machinery, equipment and inventory to be located in the
Juarez, Mexico facility; the aggregate amount of loans described in this clause
(B)(1) and clause (B)(2) below do not exceed $5.0 million.

 

  2. Cequent Performance Products, Inc.’s loan to Cequent UK Limited in
connection with the purchase by Cequent UK Limited from Cequent Performance
Products, Inc. of machinery, equipment and inventory to be located in the
Reynosa, Mexico facility; the aggregate amount of loans described in this clause
(B)(2) and clause (B)(1) above do not exceed $5.0 million.

 

  3. Horizon Global Corporation’s investment in the Hong Kong Sourcing Office
legal entity to provide legal restructuring and operational funding in an
aggregate amount not exceeding $2.5 million.

 

  4. Investments by Horizon Global Corporation in one or more wholly-owned
foreign subsidiaries for the purpose of purchasing one or more foreign
manufacturing facilities, including capital equipment and working capital, in an
aggregate amount not exceeding $3.0 million.

 

  5. Not later than 90 days following the Closing Date, settlement of any
remaining notes or trade payables with TriMas and/or any entity that is a
subsidiary of TriMas after completion of the Spin-Off.



--------------------------------------------------------------------------------

SCHEDULE 10.2.5

to

AMENDED AND RESTATED LOAN AGREEMENT

PERMITTED ASSET DISPOSITIONS

 

1. Intercompany sale for cash of machinery, equipment and/or inventory by
Cequent Performance Products, Inc. to Cequent UK Limited, which such machinery,
equipment and/or inventory will be located in Cequent UK Limited’s Juarez,
Mexico facility

 

2. Intercompany sale for cash of machinery, equipment and/or inventory by
Cequent Performance Products, Inc. to Cequent UK Limited, which such machinery,
equipment and/or inventory will be located in Cequent UK Limited’s Reynosa,
Mexico facility



--------------------------------------------------------------------------------

SCHEDULE 10.2.9

to

AMENDED AND RESTATED LOAN AGREEMENT

EXISTING AFFILIATE TRANSACTIONS

The items set forth on Schedule 10.2.4, Sections B1, B2, B3, B4 and B5.

The items set forth on Schedule 10.2.5, Items 1 and 2.



--------------------------------------------------------------------------------

SCHEDULE 10.2.10

to

AMENDED AND RESTATED LOAN AGREEMENT

EXISTING RESTRICTIVE AGREEMENTS

None